 

Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT

 

This SECOND AMENDMENT, dated as of April 14, 2020 (this “Agreement”), by and
among Penn National Gaming, Inc., a Pennsylvania corporation (“Borrower”), the
Guarantors, each Consenting Lender, Bank of America, N.A., as L/C Lender, as
Swingline Lender and as administrative agent (in such capacity, “Administrative
Agent”) for the Lenders under the Credit Agreement and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Credit Agreement (as defined below).

 

RECITALS:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement,
dated as of January 19, 2017 (as amended by that certain First Amendment, dated
as of February 23, 2018, as modified by that certain Incremental Joinder
Agreement No. 1, dated as of October 15, 2018, and as it may be amended,
restated, replaced, supplemented or otherwise modified and in effect immediately
prior to giving effect to the amendments contemplated by this Agreement, the
“Existing Credit Agreement”), among Borrower, the Guarantors, the Lenders party
thereto from time to time, Administrative Agent, Collateral Agent and the other
parties thereto; and

 

WHEREAS, Borrower, the Guarantors, each of the Lenders party hereto
(constituting the Required Lenders), each of the L/C Lenders, the Swingline
Lender, Administrative Agent and Collateral Agent will make certain amendments
to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

SECTION 1.          Consent of Lenders.

 

(a)           Each Lender under the Existing Credit Agreement that executes and
delivers a lender agreement in substantially the form attached hereto as Annex I
(a “Consenting Lender Agreement” and, each such Lender, a “Consenting Lender”)
hereby irrevocably agrees to the amendments to, and waivers and consents under,
the Existing Credit Agreement provided for herein, with respect to all of such
Consenting Lender’s Loans and Commitments.

 

(b)           Each Consenting Lender Agreement shall be subject to the terms and
conditions of this Agreement and shall be binding upon the Lender party thereto
and any successor, participant or assignee of such Lender and may not be revoked
or terminated by the Lender party thereto or any such successor, participant or
assignee. Each Person that executes and delivers a Consenting Lender Agreement
and any permitted successor, participant or assignee of such Lender shall be a
party to this Agreement as if such Person executed and delivered a counterpart
hereof. Each Consenting Lender Agreement shall constitute a part of this
Agreement and each signature page thereto shall constitute a signature page
hereto.

 

 

 

 

 

SECTION 2.         Effective Date Amendments. If the Effective Date (as defined
below) occurs, the terms and provisions of the Existing Credit Agreement are
hereby amended as set forth on Exhibit A attached hereto such that all of the
newly inserted and underscored provisions and any formatting changes reflected
therein shall be deemed inserted or made, as applicable, and all of the stricken
provisions shall be deemed to be deleted therefrom, immediately and
automatically upon the Effective Date (the Existing Credit Agreement, as so
amended, the “Credit Agreement”).

 

SECTION 3.         Amendments to Credit Documents. Each Consenting Lender, by
executing a Consenting Lender Agreement, consents to, and authorizes Borrower,
each Guarantor, Administrative Agent and Collateral Agent to enter into such
amendments, restatements, amendment and restatements, supplements and
modifications to the Exhibits and Schedules to the Credit Agreement as
Administrative Agent deems reasonably necessary or desirable in connection with
this Agreement and the transactions contemplated hereby.

 

ARTICLE II

 

REPRESENTATION AND WARRANTIES

 

To induce the Lenders party hereto to agree to this Agreement, the Credit
Parties represent to Administrative Agent and the Lenders that, as of the
Effective Date:

 

SECTION 1.         Corporate Existence. Borrower and each Restricted Subsidiary
(a) (i) is a corporation, partnership, limited liability company or other entity
duly organized and validly existing under the laws of the jurisdiction of its
organization and (ii) is in good standing under the laws of the jurisdiction of
its organization; (b) (i) has all requisite corporate or other power and
authority, and (ii) has all governmental licenses, authorizations, consents and
approvals necessary to own its Property and carry on its business as now being
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; except, in the case of clauses (a)(ii) (other than with
respect to the Borrower), (b)(ii) and (c) where the failure thereof individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 2.         Action; Enforceability. Borrower and each Restricted
Subsidiary has all necessary corporate or other organizational power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions herein contemplated; the execution,
delivery and performance by Borrower and each Restricted Subsidiary of this
Agreement and the consummation of the transactions herein contemplated have been
duly authorized by all necessary corporate, partnership or other organizational
action on its part; and this Agreement has been duly and validly executed and
delivered by each Credit Party and constitutes its legal, valid and binding
obligation, enforceable against each Credit Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (b) the application of general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 3.          No Breach; No Default.

 

(a)           None of the execution, delivery and performance by any Credit
Party of this Agreement nor the consummation of the transactions herein
contemplated do or will (i) conflict with or result in a breach of, or require
any consent (which has not been obtained and is in full force and effect) under
(x) any Organizational Document of any Credit Party or (y) any applicable
Requirement of Law (including, without limitation, any Gaming Law) or (z) any
order, writ, injunction or decree of any Governmental Authority binding on any
Credit Party, or tortiously interfere with, result in a breach of, or require
termination of, any term or provision of any Contractual Obligation of any
Credit Party or (ii) constitute (with due notice or lapse of time or both) a
default under any such Contractual Obligation or (iii) result in or require the
creation or imposition of any Lien (except for the Liens created pursuant to the
Security Documents) upon any Property of any Credit Party pursuant to the terms
of any such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii)
or (iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

 

 

 2

 

 

(b)           No Default or Event of Default has occurred and is continuing.

 

SECTION 4.         Credit Document Representations. Each of the representations
and warranties made by Borrower or any of the Credit Parties in or pursuant to
the Credit Documents to which such entity is a party, as amended hereby, are
true and correct in all material respects as of such date (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects), as applicable, with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date (except to the extent such representations and warranties are qualified by
“materiality” or “Material Adverse Effect,” in which case such representations
and warranties shall be true and correct in all respects)).

 

ARTICLE III

 

CONDITIONS TO THE EFFECTIVE DATE

 

This Agreement shall become effective on the date (the “Effective Date”) on
which each of the following conditions is satisfied or waived:

 

SECTION 1.         Execution of Counterparts. Administrative Agent shall have
received (a) executed counterparts of this Agreement from each Credit Party,
each L/C Lender, the Swingline Lender, Administrative Agent and the Collateral
Agent and (b) executed Consenting Lender Agreements from Lenders constituting
the Required Lenders.

 

SECTION 2.         Costs and Expenses. To the extent invoiced at least three (3)
Business Days prior to the Effective Date, all of the reasonable and documented
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of Latham & Watkins LLP and one local counsel in each applicable
jurisdiction reasonably deemed necessary by Agents) incurred by the Agents in
connection with the negotiation, preparation, execution and delivery of this
Agreement shall have been paid.

 

SECTION 3.         Payment of Fees to Lenders. Borrower shall have paid to
Administrative Agent, for the account of each Revolving Lender and Term A
Facility Lender under the Existing Credit Agreement that has executed a
Consenting Lender Agreement prior to 5:00 p.m., New York City time, on April 13,
2020, a consent fee equal to 0.25% of the principal amount of such Lender’s
Revolving Loans and Revolving Commitments under the First Amendment Extended
Revolving Facility and the outstanding principal amount of such Lender’s Term A
Facility Loans on the Effective Date.

 

 

 3

 

 

SECTION 4.         No Default or Event of Default; Representations and
Warranties True. Both immediately prior to and immediately after giving effect
to this Agreement:

 

(a)           no Default or Event of Default shall have occurred and be
continuing; and

 

(b)           each of the representations and warranties made by the Credit
Parties in Article II hereof and in Article VIII of the Credit Agreement and in
each of the other Credit Documents to which it is a party shall be true and
correct in all material respects on and as of the Effective Date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of an earlier date shall be required to be true and correct in
all material respects only as of such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date).

 

SECTION 5.          Certificate of Responsible Officer. Administrative Agent
shall have received a certificate from a Responsible Officer of the Borrower,
certifying as to clauses (a) and (b) of Section 4 of this Article III.

 

ARTICLE IV

 

VALIDITY OF OBLIGATIONS AND LIENS

 

SECTION 1.          Reaffirmation. Each of the Credit Parties party hereto
(a) acknowledges and agrees that all of such Credit Party’s obligations under
the Security Documents and the other Credit Documents (as amended hereby) to
which it is a party are reaffirmed and remain in full force and effect on a
continuous basis as amended by this Agreement, (b) reaffirms each lien and
security interest granted by it to the Collateral Agent for the benefit of the
Secured Parties to secure the Secured Obligations and the guaranties of the
Guaranteed Obligations made by it pursuant to the Existing Credit Agreement and
(c) acknowledges and agrees that the grants of liens and security interests by
and the guaranties of the Credit Parties contained in the Existing Credit
Agreement and the Security Documents are, and shall remain, in full force and
effect after giving effect to this Agreement and the transactions contemplated
hereby and thereby.

 

ARTICLE V

 

MISCELLANEOUS

 

SECTION 1.         Amendment, Modification and Waiver. This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of Borrower and Administrative Agent (acting at
the direction of such Lenders as may be required under Section 13.04 of the
Credit Agreement).

 

SECTION 2.         Entire Agreement. This Agreement (including the Exhibits),
the other Credit Documents and the Consenting Lender Agreements constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

 

SECTION 3.         GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS AGREEMENT, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.

 

 

 4

 

 

SECTION 4.         SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL. EACH PARTY HERETO AGREES THAT SECTION 13.09(b),
13.09(c), 13.09(d) AND 13.09(e) OF THE CREDIT AGREEMENT SHALL APPLY TO THIS
AGREEMENT MUTATIS MUTANDIS.

 

SECTION 5.          Confidentiality. Each party hereto agrees that Section 13.10
of the Credit Agreement shall apply to this Agreement mutatis mutandis.

 

SECTION 6.         No Advisory or Fiduciary Responsibility. Each party hereto
agrees that Section 13.17 of the Credit Agreement shall apply to this Agreement
mutatis mutandis.

 

SECTION 7.         Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 8.          Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission (including portable document format
(“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Consenting Lender Agreements) shall be deemed to
include electronic signatures and contract formations on electronic platforms
approved by Administrative Agent, or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary Administrative Agent
is under no obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by Administrative Agent pursuant to
procedures approved by it (it being understood and agreed that documents signed
manually but delivered in “.pdf” or “.tif” format (or other similar formats
specified by Administrative Agent) shall not constitute electronic signatures).

 

SECTION 9.          Credit Document. This Agreement shall constitute a “Credit
Document” as defined in the Credit Agreement.

 

 

 5

 

 

SECTION 10.       No Novation. The parties hereto expressly acknowledge that it
is not their intention that this Agreement or any of the other Credit Documents
executed or delivered pursuant hereto constitute a novation of any of the
obligations, covenants or agreements contained in the Existing Credit Agreement
or any other Credit Document, but rather constitute a modification thereof or
supplement thereto pursuant to the terms contained herein. The Existing Credit
Agreement and the Credit Documents, in each case as amended, modified or
supplemented hereby, shall be deemed to be continuing agreements among the
parties thereto, and all documents, instruments, and agreements delivered, as
well as all Liens created, pursuant to or in connection with the Existing Credit
Agreement and the other Credit Documents shall remain in full force and effect,
each in accordance with its terms (as amended, modified or supplemented by this
Agreement), unless such document, instrument, or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement or such document, instrument, or agreement or as otherwise agreed by
the required parties hereto or thereto, it being understood that from after the
occurrence of the Effective Date, each reference in the Credit Documents to the
“Credit Agreement,” “thereunder,” “thereof” (and each reference in the Credit
Agreement to “this Agreement,” “hereunder,” or “hereof”) or words of like import
shall mean and be a reference to the Credit Agreement.

 

[Remainder of page intentionally left blank]

  

 6

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

  PENN NATIONAL GAMING, INC.       By: /s/ Carl Sottosanti     Name: Carl
Sottosanti     Title: Executive Vice President, General Counsel and Secretary

 

[Signature Page to Second Amendment]

 

 

 

 

 

GUARANTORS:

 

  PENN SANFORD, LLC   PENN TENANT, LLC   PENN TENANT II, LLC   PENN TENANT III,
LLC   PIV WEST, LLC   SOKC, LLC

 

  By: PENN NATIONAL GAMING, INC.,
as sole member or sole manager of each of the foregoing entities       By: /s/
Carl Sottosanti   Name: Carl Sottosanti   Title: Executive Vice President,
General Counsel and Secretary

 

  PNK (SAM), LLC   PNK (SAZ), LLC   YANKTON INVESTMENTS, LLC

 

  By: PINNACLE ENTERTAINMENT, INC.,     as sole member of each of the foregoing
entities       By:/ s/ Carl Sottosanti   Name: Carl Sottosanti   Title:
Secretary

 

  PNK (LAKE CHARLES), L.L.C.   PNK Development 8, LLC   PNK Development 9, LLC

  By: PINNACLE MLS, LLC,     as sole member of each of the foregoing entities  
    By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title: Secretary

 

  PLAINVILLE GAMING AND REDEVELOPMENT, LLC

  By: MASSACHUSETTS GAMING VENTURES, LLC,     its managing member       By: /s/
Carl Sottosanti   Name: Carl Sottosanti   Title: Secretary

 

[Signature Page to Second Amendment]

 

  

 

 

 

  HOLLYWOOD CASINOS, LLC   PNGI CHARLES TOWN GAMING, LLC

 

  By: CRC HOLDINGS, INC.,     as sole member each of the foregoing entities    
  By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title: Secretary

 

  PENN ADW, LLC

  By: PENN INTERACTIVE VENTURES, LLC,     its sole member       By: /s/ Carl
Sottosanti   Name: Carl Sottosanti   Title: Secretary

 

  LOUISIANA-I GAMING, A LOUISIANA PARTNERSHIP IN COMMENDAM

  By: BOOMTOWN, LLC,     its general partner       By: /s/ Carl Sottosanti  
Name: Carl Sottosanti   Title: Secretary

 

  CCR RACING MANAGEMENT

  By: MOUNTAIN LAUREL RACING, INC. and WASHINGTON TROTTING ASSOCIATION, LLC,    
its partners       By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title:
Secretary of each of MOUNTAIN LAUREL RACING, INC. and WASHINGTON TROTTING
ASSOCIATION

 

[Signature Page to Second Amendment]

 

 

 

 

 

  PNK (BATON ROUGE) PARTNERSHIP

  By: PNK DEVELOPMENT 8, LLC,     its managing partner       By: PINNACLE MLS,
LLC,     its sole member       By: /s/ Carl Sottosanti   Name: Carl Sottosanti  
Title: Secretary

 

[Signature Page to Second Amendment]

 

 

 

 

AMERISTAR CASINO BLACK HAWK, LLC

AMERISTAR CASINO EAST CHICAGO, LLC

AMERISTAR EAST CHICAGO HOLDINGS, LLC

BOOMTOWN, LLC

BOSSIER CASINO VENTURE, LLC

BSLO, LLC

BTN, LLC

CASINO MAGIC, LLC

CCR PENNSYLVANIA FOOD SERVICE, INC.

CENTRAL OHIO GAMING VENTURES, LLC

CRC HOLDINGS, INC.

DAYTON REAL ESTATE VENTURES, LLC

DELVEST, LLC

DEVELOPMENT VENTURES, LLC

DOUBLE BOGEY, LLC

EBETUSA.COM, INC.

FRONT RANGE ENTERTAINMENT DISTRICT, LLC

HC BANGOR, LLC

HWCC-TUNICA, LLC

INDIANA GAMING COMPANY, LLC

MARQUEE BY PENN, LLC

MARYLAND GAMING VENTURES, INC.

MASSACHUSETTS GAMING VENTURES LLC

MOUNTAIN LAUREL RACING, INC.

MOUNTAINVIEW THOROUGHBRED RACING

ASSOCIATION, LLC

PENN INTERACTIVE VENTURES, LLC

PENN NATIONAL HOLDINGS, LLC

PENN NATIONAL TURF CLUB, LLC

PENN NJ OTW, LLC

PENN SPORTS INTERACTIVE, LLC

PINNACLE ENTERTAINMENT, INC.

PINNACLE MLS, LLC

PNK (BOSSIER CITY), L.L.C.

PNK (RIVER CITY), LLC

PNK DEVELOPMENT 7, LLC

PNK DEVELOPMENT 33, LLC

PNK DEVELOPMENT 34, LLC

PNK VICKSBURG, LLC

RIH ACQUISITIONS MS I, LLC

RIH ACQUISITIONS MS II, LLC

ST. LOUIS GAMING VENTURES, LLC

THE MISSOURI GAMING COMPANY, LLC

TOLEDO GAMING VENTURES, LLC

WASHINGTON TROTTING ASSOCIATION, LLC

YOUNGSTOWN REAL ESTATE VENTURES, LLC

ZIA PARK LLC

 

  By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title: Secretary

 

[Signature Page to Second Amendment]

 

 

 

 

 

  BCV (INTERMEDIATE), LLC

 

  By: PENN TENANT II, LLC,     its sole member

 

  By: PENN NATIONAL GAMING, INC.,     its sole member

 

  By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title: Executive Vice
President, General Counsel and Secretary

 

  GREEKTOWN HOLDINGS, L.L.C.

  By: PENN TENANT III, LLC,     its sole member

      By: PENN NATIONAL GAMING, INC.,     its sole member

 

  By: /s/ Carl Sottosanti   Name: Carl Sottosanti   Title: Executive Vice
President, General Counsel and Secretary

 

ABRADOODLE, LLC

ABSOLUTE GAMES, LLC

AMERISTAR INTERACTIVE, LLC

ARGOSY DEVELOPMENT, LLC

BOOMTOWN BILOXI INTERACTIVE, LLC

FIRST JACKPOT INTERACTIVE, LLC

HOSTILE GRAPE DEVELOPMENT, LLC

L’AUBERGE INTERACTIVE, LLC

MAGNUM PINNACLE INTERACTIVE, LLC

PENN INTERACTIVE FTP, LLC

ROCKET SPEED, INC.

SILVER SCREEN GAMING, LLC

VILLAGGIO DEVELOPMENT, LLC

VIVA SLOTS FREE CLASSIC SLOT MACHINE

GAMES, LLC

ZIA PARK INTERACTIVE, LLC

 

  By: /s/ Elliot Hoops   Name: Elliot Hoops   Title: Secretary and Treasurer

 

[Signature Page to Second Amendment]

 

 

 

 

 

ALTON CASINO, LLC

CACTUS PETE'S, LLC

HC AURORA, LLC

HC JOLIET, LLC

ILLINOIS GAMING INVESTORS LLC

LVGV, LLC

THE SHOPS AT TROPICANA LAS VEGAS, LLC

TROPICANA LAS VEGAS HOTEL AND CASINO, INC.

TROPICANA LAS VEGAS INTERMEDIATE

HOLDINGS, INC.

TROPICANA LAS VEGAS, INC.

 

  By: /s/ Jay. A. Snowden   Name: Jay. A. Snowden   Title: President, Secretary
and Treasurer

 

AMERISTAR CASINO COUNCIL BLUFFS, LLC

AMERISTAR LAKE CHARLES HOLDINGS, LLC

DANVILLE DEVELOPMENT, LLC

GREEKTOWN CASINO, L.L.C.

PENN ONLINE ENTERTAINMENT, LLC

SAN DIEGO GAMING VENTURES, LLC

SDGV STAFFING, LLC

 

  By: /s/ Jay. A. Snowden   Name: Jay. A. Snowden   Title: President, Secretary
and Treasurer

 

[Signature Page to Second Amendment]

 

 

 

 

Consented to by:

 

BANK OF AMERICA, N.A.

as Administrative Agent, as Collateral Agent, as a
Lender, as an L/C Lender, and as Swingline Lender

 

By: /s/ Brian D. Corum   Name: Brian D. Corum   Title: Managing Director  

 

[Signature Page to Second Amendment]

 

 

 

 

 

Consented to by:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as a Lender and as an L/C Lender

 

By: /s/ Donald Schubert   Name: Donald Schubert   Title: Managing Director  

 

[Signature Page to Second Amendment]

 

 

 

 

 

EXHIBIT A

 

CREDIT AGREEMENT

 

EXECUTION VERSION





 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 19, 2017

(as amended by the First Amendment, dated as of February 23, 2018,
as further amended by the Incremental Joinder Agreement No. 1, dated as of
October 15, 2018)
and the Second Amendment, dated as of April 14, 2020)

among

PENN NATIONAL GAMING, INC.,
as Borrower,

THE SUBSIDIARIES OF BORROWER PARTY HERETO,
as Guarantors,

THE LENDERS PARTY HERETO,

THE L/C LENDERS PARTY HERETO

and

 

Bank of America, N.A.,

as Administrative Agent,

 

and

 

Bank of America, N.A.,

as Collateral Agent

 

 

Bank of America, N.A., JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens
Bank, N.A., U.S. Bank National Association, Wells Fargo Securities LLC,
Manufacturers & Traders Trust Company, SunTrust Robinson Humphrey, Inc., Goldman
Sachs Bank USA, TD Securities (USA) LLC and UBS Securities LLC,
as Joint Lead Arrangers and Joint Physical Bookrunners for the Revolving
Facility, the Term A Facility and the Term B Facility,

 

and

 

JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC,

as Syndication Agents for the Revolving Facility, the Term A Facility and the
Term B Facility

 

Bank of America, N.A., Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank
National Association, Wells Fargo Securities, LLC, Citizens Bank, N.A., SunTrust
Robinson Humphrey, Inc. and TD Securities (USA) LLC,
as Joint Lead Arrangers and Joint Physical Bookrunners for the 2018 Incremental
Term A Loan Commitments and the Term B-1 Facility


 



 





 

 

 

TABLE OF CONTENTS

 

Page

 



    ARTICLE I.                   DEFINITIONS, ACCOUNTING MATTERS AND RULES OF
CONSTRUCTION               SECTION 1.01.   Certain Defined Terms   1 SECTION
1.02.   Accounting Terms and Determinations   5961 SECTION 1.03.   Classes and
Types of Loans   6061 SECTION 1.04.   Rules of Construction   6061 SECTION 1.05.
  Exchange Rates; Currency Equivalents   6162 SECTION 1.06.   Pro Forma
Calculations   6163 SECTION 1.07.   Letter of Credit Amounts   6264          
ARTICLE II.   CREDITS   SECTION 2.01.   Loans   6364 SECTION 2.02.   Borrowings
  6769 SECTION 2.03.   Letters of Credit   6869 SECTION 2.04.   Termination and
Reductions of Commitment   7576 SECTION 2.05.   Fees   7577 SECTION 2.06.  
Lending Offices   7677 SECTION 2.07.   Several Obligations of Lenders   7677
SECTION 2.08.   Notes; Register   7678 SECTION 2.09.   Optional Prepayments and
Conversions or Continuations of Loans   7778 SECTION 2.10.   Mandatory
Prepayments   7879 SECTION 2.11.   Replacement of Lenders   8384 SECTION 2.12.  
Incremental Loan Commitments   8485 SECTION 2.13.   Extensions of Loans and
Commitments   8991 SECTION 2.14.   Defaulting Lender Provisions   9193 SECTION
2.15.   Refinancing Amendments   9395 SECTION 2.16.   Cash Collateral   9496    
      ARTICLE III.   PAYMENTS OF PRINCIPAL AND INTEREST   SECTION 3.01.  
Repayment of Loans   9597 SECTION 3.02.   Interest   9697           ARTICLE IV.
  PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.   SECTION 4.01.   Payments  
9798 SECTION 4.02.   Pro Rata Treatment   9799 SECTION 4.03.   Computations  
9899 SECTION 4.04.   Minimum Amounts   9899 SECTION 4.05.   Certain Notices  
9899 SECTION 4.06.   Non-Receipt of Funds by Administrative Agent   99100
SECTION 4.07.   Right of Setoff, Sharing of Payments; Etc.   100101

 



-i-

 

 

Page

 

ARTICLE V.       YIELD PROTECTION, ETC.           SECTION 5.01.   Additional
Costs   100102 SECTION 5.02.   Inability To Determine Interest Rate   102103
SECTION 5.03.   Illegality   102103 SECTION 5.04.   Treatment of Affected Loans
  102103 SECTION 5.05.   Compensation   103104 SECTION 5.06.   Taxes   103104  
        ARTICLE VI.       GUARANTEES       SECTION 6.01.   The Guarantees  
106107 SECTION 6.02.   Obligations Unconditional   106107 SECTION 6.03.  
Reinstatement   108109 SECTION 6.04.   Subrogation; Subordination   108109
SECTION 6.05.   Remedies   108109 SECTION 6.06.   Continuing Guarantee   109110
SECTION 6.07.   General Limitation on Guarantee Obligations   109110 SECTION
6.08.   Release of Guarantors   109110 SECTION 6.09.   Keepwell   109110 SECTION
6.10.   Right of Contribution   109110           ARTICLE VII.       CONDITIONS
PRECEDENT       SECTION 7.01.   Conditions to Initial Extensions of Credit  
110111 SECTION 7.02.   Conditions to All Extensions of Credit   113114          
ARTICLE VIII.       REPRESENTATIONS AND WARRANTIES       SECTION 8.01.  
Corporate Existence; Compliance with Law   114115 SECTION 8.02.   Financial
Condition; Etc.   114115 SECTION 8.03.   Litigation   114115 SECTION 8.04.   No
Breach; No Default   115 SECTION 8.05.   Action   115116 SECTION 8.06.  
Approvals   115116 SECTION 8.07.   ERISA and Foreign Employee Benefit Matters  
116117 SECTION 8.08.   Taxes   116117 SECTION 8.09.   Investment Company Act;
Other Restrictions   117 SECTION 8.10.   Environmental Matters   117 SECTION
8.11.   Use of Proceeds   117118 SECTION 8.12.   Subsidiaries   118119 SECTION
8.13.   Ownership of Property; Liens   118119 SECTION 8.14.   Security Interest;
Absence of Financing Statements; Etc.   119120 SECTION 8.15.   Licenses and
Permits   119120 SECTION 8.16.   Disclosure   119120 SECTION 8.17.   Solvency  
120121 SECTION 8.18.   EEA Financial Institutions   120121 SECTION 8.19.  
Intellectual Property   120121

 





-ii-

 

 

Page

 



SECTION 8.20.   [Reserved]   120121 SECTION 8.21.   Regulation H   120121
SECTION 8.22.   Insurance   120121 SECTION 8.23.   Real Estate   120121 SECTION
8.24.   Leases   121122 SECTION 8.25.   Mortgaged Real Property   121122 SECTION
8.26.   Material Adverse Effect   121122 SECTION 8.27.   Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions   121122           ARTICLE IX.      
AFFIRMATIVE COVENANTS       SECTION 9.01.   Existence; Business Properties  
123124 SECTION 9.02.   Insurance   123124 SECTION 9.03.   Taxes   124125 SECTION
9.04.   Financial Statements, Etc.   124125 SECTION 9.05.   Maintaining Records;
Access to Properties and Inspections   127128 SECTION 9.06.   Use of Proceeds  
127128 SECTION 9.07.   Compliance with Environmental Law   127128 SECTION 9.08.
  Pledge or Mortgage of Real Property and Vessels   128129 SECTION 9.09.  
Security Interests; Further Assurances   130132 SECTION 9.10.   Master Leases  
131132 SECTION 9.11.   Additional Credit Parties   132133 SECTION 9.12.  
Limitation on Designations of Unrestricted Subsidiaries   133134 SECTION 9.13.  
Limitation on Designation of Immaterial Subsidiaries   134135 SECTION 9.14.  
Post-Closing Matters   134136           ARTICLE X.       NEGATIVE COVENANTS    
  SECTION 10.01.   Indebtedness   135136 SECTION 10.02.   Liens   139140 SECTION
10.03.   Master Leases   142143 SECTION 10.04.   Investments, Loans and Advances
  143144 SECTION 10.05.   Mergers, Consolidations and Sales of Assets   145146
SECTION 10.06.   Restricted Payments   147149 SECTION 10.07.   Transactions with
Affiliates   148149 SECTION 10.08.   Financial Covenants   148150 SECTION 10.09.
  Certain Payments of Indebtedness   149152 SECTION 10.10.   Limitation on
Certain Restrictions Affecting Subsidiaries   150152 SECTION 10.11.   Limitation
on Lines of Business   151153 SECTION 10.12.   Limitation on Changes to Fiscal
Year   151153 SECTION 10.13.   Sanctions; Anti-Terrorism Laws; Anti-Corruption
Laws   151153 SECTION 10.14.   Minimum Liquidity   154           ARTICLE XI.    
  EVENTS OF DEFAULT       SECTION 11.01.   Events of Default   151154 SECTION
11.02.   Application of Proceeds   155157 SECTION 11.03.   Clean-up Period for
PNK Acquisition   155158

 



-iii-

 

 

Page

 



ARTICLE XII.       AGENTS       SECTION 12.01.   Appointment   156158 SECTION
12.02.   Rights as a Lender   156159 SECTION 12.03.   Exculpatory Provisions  
157159 SECTION 12.04.   Reliance by Agents   157160 SECTION 12.05.   Delegation
of Duties   158160 SECTION 12.06.   Resignation of Administrative Agent and
Collateral Agent   158160 SECTION 12.07.   Nonreliance on Agents and Other
Lenders   159162 SECTION 12.08.   Indemnification   160162 SECTION 12.09.   No
Other Duties   160162 SECTION 12.10.   Holders   160162 SECTION 12.11.  
Administrative Agent May File Proofs of Claim   160163 SECTION 12.12.  
Collateral Matters   161163 SECTION 12.13.   Secured Cash Management Agreements
and Swap Contracts   161164 SECTION 12.14.   ERISA Representations and
Warranties   161164           ARTICLE XIII.       MISCELLANEOUS       SECTION
13.01.   Waiver   163165 SECTION 13.02.   Notices   163165 SECTION 13.03.  
Expenses, Indemnification, Etc.   164167 SECTION 13.04.   Amendments and Waiver
  166169 SECTION 13.05.   Benefit of Agreement; Assignments; Participations  
172174 SECTION 13.06.   Survival   176178 SECTION 13.07.   Captions   176178
SECTION 13.08.   Counterparts; Interpretation; Effectiveness   176178 SECTION
13.09.   Governing Law; Submission to Jurisdiction; Waivers; Etc.   176179
SECTION 13.10.   Confidentiality   178180 SECTION 13.11.   Independence of
Representations, Warranties and Covenants   178180 SECTION 13.12.   Severability
  178181 SECTION 13.13.   Gaming Laws   178181 SECTION 13.14.   USA Patriot Act
  179181 SECTION 13.15.   Judgment Currency   179181 SECTION 13.16.   Waiver of
Claims   180182 SECTION 13.17.   No Advisory or Fiduciary Responsibility  
180182 SECTION 13.18.   Lender Action   180183 SECTION 13.19.   Interest Rate
Limitation   181183 SECTION 13.20.   Payments Set Aside   181183 SECTION 13.21.
  Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions  
181184 SECTION 13.22.   Acknowledgement Regarding Any Supported QFCs   184
SECTION 13.2213.23.   Effect of this Agreement   182184

 



-iv-

 

 



ANNEXES:                   ANNEX A-1   -   Revolving Commitments on the Closing
Date ANNEX A-2   -   Term A Facility Loans ANNEX A-3   -   Term B Facility
Commitments ANNEX A-4   -   Term B-1 Facility Commitments ANNEX B   -  
Applicable Margin for Revolving Loans and Swingline Loans (In Each Case, Under
the Closing Date Revolving Facility and the First Amendment Extended Revolving
Facility) and Term A Facility Loans and Applicable Fee Percentage ANNEX C   -  
Amortization Payments - Term A Facility Loans           SCHEDULES:              
    SCHEDULE 1.01(A)   -   Excluded Subsidiary Agreements SCHEDULE 1.01(B)   -  
Existing Investment Returns SCHEDULE 1.01(C)   -   Guarantors SCHEDULE 1.01(D)  
-   Initial Mortgaged Real Property SCHEDULE 1.01(E)       PNK Letters of Credit
SCHEDULE 2.03(n)   -   Existing Letters of Credit SCHEDULE 7.01(c)(ii)   -  
Jurisdictions of Local Counsel Opinions SCHEDULE 7.01(j)   -   Closing Date
Environmental Assessment Reports SCHEDULE 8.03   -   Litigation SCHEDULE 8.07  
-   ERISA SCHEDULE 8.08   -   Taxes SCHEDULE 8.10   -   Environmental Matters
SCHEDULE 8.12(a)   -   Subsidiaries SCHEDULE 8.12(b)   -   Immaterial
Subsidiaries SCHEDULE 8.12(c)   -   Unrestricted Subsidiaries SCHEDULE 8.13(a)  
-   Ownership SCHEDULE 8.13(b)   -   Vessels SCHEDULE 8.15   -   Licenses and
Permits SCHEDULE 8.19   -   Intellectual Property SCHEDULE 8.21   -   Regulation
H SCHEDULE 8.23(a)   -   Real Property SCHEDULE 8.23(b)   -   Real Property
Takings, Etc. SCHEDULE 8.25(a)   -   No Certificates of Occupancy; Violations,
Etc. SCHEDULE 8.25(b)   -   Encroachment, Boundary, Location, Possession
Disputes SCHEDULE 9.12   -   Designated Unrestricted Subsidiaries SCHEDULE
9.12(d)   -   Designated Unrestricted Subsidiaries – First Amendment to A&R
Credit Agreement Effective Date SCHEDULE 9.14   -   Post-Closing Matters
SCHEDULE 10.01   -   Existing Indebtedness SCHEDULE 10.02   -   Certain Existing
Liens SCHEDULE 10.04   -   Investments           EXHIBITS:                  
EXHIBIT A-1   -   Form of Revolving Note EXHIBIT A-2   -   Form of Term A
Facility Note EXHIBIT A-3   -   Form of Term B Facility Note EXHIBIT A-4   -  
Form of Swingline Note EXHIBIT A-5   -   Form of Term B-1 Facility Note EXHIBIT
B   -   Form of Notice of Borrowing EXHIBIT C   -   Form of Notice of
Continuation/Conversion

 



-v-

 

 



EXHIBIT D   -   Forms of U.S. Tax Compliance Certificate EXHIBIT E   -  
[Reserved] EXHIBIT F   -   [Reserved] EXHIBIT G   -   Form of Solvency
Certificate EXHIBIT H   -   Form of Security Agreement EXHIBIT I-1   -   Form of
Mortgage EXHIBIT I-2   -   Form of PNK Mortgage EXHIBIT J   -   Form of Ship
Mortgage EXHIBIT K   -   Form of Assignment and Assumption Agreement EXHIBIT L  
-   Form of Letter of Credit Request EXHIBIT M   -   Form of Joinder Agreement
EXHIBIT N   -   Form of Perfection Certificate EXHIBIT O   -   Form of Auction
Procedures EXHIBIT P   -   Form of Open Market Assignment and Assumption
Agreement EXHIBIT Q   -   Form of Term Loan Extension Amendment EXHIBIT R   -  
Form of Revolving Extension Amendment EXHIBIT S   -   Form of Pari Passu
Intercreditor Agreement EXHIBIT T   -   Form of Second Lien Intercreditor
Agreement EXHIBIT U-1   -   Form of Master Lease Landlord Acknowledgement (Penn
Master Lease) EXHIBIT U-2   -   Form of Master Lease Landlord Acknowledgement
(PNK Master Lease) EXHIBIT V   -   Form of Compliance Certificate

 



-vi-

 



 

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 19, 2017 (this
“Agreement”), among PENN NATIONAL GAMING, INC., a Pennsylvania corporation
(“Borrower”); the GUARANTORS party hereto from time to time; the LENDERS from
time to time party hereto; the L/C LENDERS party hereto; BANK OF AMERICA, N.A.,
as swingline lender (in such capacity, together with its successors in such
capacity, “Swingline Lender”); BANK OF AMERICA, N.A., as administrative agent
(in such capacity, together with its successors in such capacity,
“Administrative Agent”); and BANK OF AMERICA, N.A., as collateral agent (in such
capacity, together with its successors in such capacity, “Collateral Agent”).

 

WHEREAS, Borrower has requested that the Lenders provide first lien revolving
credit and term loan facilities, and the Lenders have indicated their
willingness to lend, and the L/C Lender has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree to amend and restate the Existing
Credit Agreement (as amended by the Second Amendment) as follows:

 

ARTICLE I.

DEFINITIONS, ACCOUNTING MATTERS AND RULES OF CONSTRUCTION

 

SECTION 1.01.          Certain Defined Terms. As used herein, the following
terms shall have the following meanings:

 

“2018 Incremental Joinder Agreement” shall mean that certain Incremental Joinder
Agreement No. 1, dated as of October 15, 2018, by and among Borrower,
Guarantors, the Lenders party thereto and Administrative Agent.

 

“2018 Incremental Joinder Agreement Effective Date” shall mean October 15, 2018.

 

“2018 Incremental Term A Loan Commitments” shall mean the “2018 Incremental Term
A Loan Commitments” as defined in, and made pursuant to, the 2018 Incremental
Joinder Agreement on the 2018 Incremental Joinder Agreement Effective Date.

 

“2018 Incremental Term A Loans” shall mean the “2018 Incremental Term A Loans”
as defined in, and made pursuant to, the 2018 Incremental Joinder Agreement on
the 2018 Incremental Joinder Agreement Effective Date.

 

“ABR Loans” shall mean Loans that bear interest at rates based upon the
Alternate Base Rate.

 

“Acquisition” shall mean, with respect to any Person, any transaction or series
of related transactions for the (a) acquisition of all or substantially all of
the Property of any other Person, or of any business or division of any other
Person (other than any then-existing Company), (b) acquisition of more than 50%
of the Equity Interests of any other Person, or otherwise causing any other
Person to become a Subsidiary of such Person or (c) merger or consolidation of
such Person or any other combination of such Person with any other Person (other
than any of the foregoing between or among any then-existing Companies).

 

“Acquisition Incremental Revolving Commitments” shall mean Incremental Revolving
Commitments with respect to which the proceeds of any Revolving Loans at the
time such commitments are initially provided are reasonably expected to be used
solely or primarily for the purposes of funding a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition).

 



 

 

 

“Act” has the meaning set forth in Section 13.14.

 

“Additional Credit Party” has the meaning set forth in Section 9.11.

 

“Additional Lease” shall mean any lease entered into for the purpose of Borrower
or any of its Restricted Subsidiaries to acquire the right to occupy and use
real property, vessels or similar assets for, or in connection with, the
construction, development or operation of Gaming Facilities.

 

“Adjusted Maximum Amount” has the meaning set forth in Section 6.10.

 

“Administrative Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Affected Classes” has the meaning set forth in Section 13.04(b)(A).

 

“Affected Financial Institution” shall mean (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly controls, or is under common control with, or is
controlled by, such Person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise); provided
that none of GLPI or any of its Subsidiaries shall be deemed to be an Affiliate
of Borrower or any of its Subsidiaries.

 

“Agent” shall mean any of Administrative Agent, Auction Manager, Collateral
Agent, Joint Physical Bookrunners, Joint Lead Arrangers and/or Syndication
Agents, as applicable.

 

“Agent Party” has the meaning set forth in Section 13.02(e).

 

“Agent Related Parties” shall mean each Agent and any sub-agent thereof and
their respective Affiliates and their and their Affiliates’ respective
directors, trustees, officers, employees, representatives, advisors, partners
and agents.

 

“Aggregate Existing Investment Returns” shall mean, as of any date of
determination, the sum of all Existing Investment Returns received on or prior
to such date to the extent that, on the date any such Existing Investment Return
was received, such Existing Investment Return was larger than the Outstanding
Investment Amount as of such date (which Outstanding Investment Amount shall be
determined before giving effect to the receipt of such Existing Investment
Return).

 

“Aggregate Payments” has the meaning set forth in Section 6.10.

 

“Agreement” has the meaning set forth in the introductory paragraph hereof.

 



-2-

 

 

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, original issue discount, upfront fees, a LIBO
Rate floor or Alternate Base Rate floor or otherwise, in each case, incurred or
payable by Borrower generally to all lenders of such Indebtedness; provided that
original issue discount and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness); and provided, further,
that “All-In Yield” shall not include arrangement, structuring, commitment,
underwriting or other similar fees (regardless of whether paid in whole or in
part to any or all lenders), customary amendment consent fees, or other fees not
paid generally to all lenders of such Indebtedness.

 

“Alternate Base Rate” shall mean for any day, the greatest of (i) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate,” (ii) the Federal Funds Rate plus 0.50% per annum
and (iii) the LIBO Rate for an Interest Period of one (1) month beginning on
such day (or if such day is not a Business Day, on the immediately preceding
Business Day) plus 100 basis points; provided that, with respect to the Term B
Facility Loans only, the Alternate Base Rate shall not be less than 1.75%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

 

“Alternate Currency” shall mean Canadian dollars.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
L/C Lender, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Amortization Payment” shall mean each scheduled installment of payments on the
Term Loans as set forth in Sections 3.01(b), 3.01(c), 3.01(d) and 3.01(e).

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” has the meaning set forth in Section 8.27(a).

 

“Applicable ECF Percentage” shall mean, for any fiscal year, commencing with the
fiscal year ended December 31, 2018, (a) 50% if the Consolidated Total Net
Leverage Ratio as of the last day of such fiscal year is equal to or greater
than 2.25 to 1.00, (b) 25% if the Consolidated Total Net Leverage Ratio as of
the last day of such fiscal year is less than 2.25 to 1.00 and equal to or
greater than 2.00 to 1.00 and (c) 0% if the Consolidated Total Net Leverage
Ratio as of the last day of such fiscal year is less than 2.00 to 1.00.

 



-3-

 

 

“Applicable Fee Percentage” shall mean: with respect to any Unutilized R/C
Commitments in respect of any Tranche of Revolving Commitments, (i) prior to the
Initial Financial Statement DeliveryCovenant Relief Period Termination Date,
0.350.50% (or the percentage per annum set forth in the applicable Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment); and (ii) on
and after the Initial Financial Statement DeliveryCovenant Relief Period
Termination Date, the applicable percentage per annum set forth on Annex B (or
the applicable Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment) set forth opposite the relevant Consolidated Total Net Leverage Ratio
in Annex B (or the applicable Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment) determined as of the most recent Calculation
Date. After the Initial Financial Statement DeliveryCovenant Relief Period
Termination Date, any change in the Consolidated Total Net Leverage Ratio shall
be effective to adjust the Applicable Fee Percentage on and as of the date of
receipt by Administrative Agent of the Section 9.04 Financials resulting in such
change until the date immediately preceding the next date of delivery of Section
9.04 Financials resulting in another such change. If Borrower fails to deliver
the Section 9.04 Financials within the times specified in Section 9.04(a) or
9.04(b), as applicable, such ratio shall be deemed to be with respect to any
Unutilized R/C Commitments in respect of any Tranche of Revolving Commitments,
at Level I as set forth in Annex B (or the applicable Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment), in each case, from the
date of any such failure to deliver until Borrower delivers such Section 9.04
Financials. In the event that any financial statement or certification delivered
pursuant to Section 9.04 is shown to be inaccurate (an “Inaccuracy
Determination”), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Fee Percentage for any period (an “Inaccurate
Applicable Fee Percentage Period”) than the Applicable Fee Percentage applied
for such Inaccurate Applicable Fee Percentage Period, then Borrower shall
promptly (i) deliver to the Administrative Agent corrected Section 9.04
Financials for such Inaccurate Applicable Fee Percentage Period, (ii) determine
the Applicable Fee Percentage for such Inaccurate Applicable Fee Percentage
Period based upon the corrected Section 9.04 Financials and (iii) pay to the
Administrative Agent the accrued additional commitment fee owing as a result of
such increased Applicable Fee Percentage for such Inaccurate Applicable Fee
Percentage Period, which payment shall be promptly applied by the Administrative
Agent in accordance with Section 4.01. It is acknowledged and agreed that
nothing contained herein shall limit the rights of the Administrative Agent and
the Lenders under the Credit Documents, including their rights under Section
3.02 and Article XI and their other respective rights under this Agreement.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or of an Affiliate of such Lender)
(a) that is a lender on the Closing Date, designated for such Type of Loan on
Annexes A-1 through A-3 hereof, (b) set forth on such Lender’s signature page to
an Incremental Joinder Agreement for any Lender making any Incremental
Commitment pursuant to Section 2.12, (c) set forth on such Lender’s signature
page to any Refinancing Amendment for any Lender providing Credit Agreement
Refinancing Indebtedness pursuant to Section 2.15, (c) set forth in the
Assignment Agreement for any Person that becomes a “Lender” hereunder pursuant
to an Assignment Agreement or (d) such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time specify to
Administrative Agent and Borrower as the office by which its Loans of such Type
are to be made and maintained.

 



-4-

 

 

“Applicable Margin” shall mean:

 

(a)     for each Type and Class of Loan, other than any Term B Facility Loan and
any Term B-1 Facility Loan, (i) prior to the Initial Financial Statement
DeliveryCovenant Relief Period Termination Date, the respective percentage per
annum set forth at Level IIII as set forth on Annex B (or the applicable
Incremental Joinder Agreement, Refinancing Amendment or Extension Amendment) for
such Type and Class of Loan; and (ii) on and after the Initial Financial
Statement DeliveryCovenant Relief Period Termination Date, the applicable
percentage per annum as set forth on Annex B (or the applicable Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment) for such Type
and Class of Loan, set forth opposite the relevant Consolidated Total Net
Leverage Ratio in Annex B (or the applicable Incremental Joinder Agreement,
Refinancing Amendment or Extension Amendment) determined as of the most recent
Calculation Date. After the Initial Financial Statement DeliveryCovenant Relief
Period Termination Date, any change in the Consolidated Total Net Leverage Ratio
shall be effective to adjust the Applicable Margin on and as of the date of
receipt by Administrative Agent of the Section 9.04 Financials resulting in such
change until the date immediately preceding the next date of delivery of Section
9.04 Financials resulting in another such change. If Borrower fails to deliver
the Section 9.04 Financials within the times specified in Section 9.04(a) or
9.04(b), as applicable, such ratio shall be deemed to be at Level I as set forth
in Annex B (or the applicable Incremental Joinder Agreement, Refinancing
Amendment or Extension Amendment) from the date of any such failure to deliver
until Borrower delivers such Section 9.04 Financials. In the event of an
Inaccuracy Determination, and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Inaccurate
Applicable Margin Period”) than the Applicable Margin applied for such
Inaccurate Applicable Margin Period, then Borrower shall promptly (i) deliver to
the Administrative Agent corrected Section 9.04 Financials for such Inaccurate
Applicable Margin Period, (ii) determine the Applicable Margin for such
Inaccurate Applicable Margin Period based upon the corrected Section 9.04
Financials and (iii) pay to the Administrative Agent the accrued additional
interest owing as a result of such increased Applicable Margin for such
Inaccurate Applicable Margin Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 4.01. It is acknowledged and
agreed that nothing contained herein shall limit the rights of the
Administrative Agent and the Lenders under the Credit Documents, including their
rights under Section 3.02 and Article XI and their other respective rights under
this Agreement;

 

(b)    for each Term B Facility Loan, (i) 2.50% per annum, with respect to LIBOR
Loans and (ii) 1.50% per annum, with respect to ABR Loans; and

 

(c)     for each Term B-1 Facility Loan, (i) 2.25% per annum, with respect to
LIBOR Loans and (ii) 1.25% per annum, with respect to ABR Loans.

 

“Asset Sale” shall mean (a) any conveyance, sale, lease (other than an operating
lease in the ordinary course of business), transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any Property (including accounts receivable and Equity
Interests of any Person owned by Borrower or any of its Restricted Subsidiaries
but not any Equity Issuance) (whether owned on the Closing Date or thereafter
acquired) by Borrower or any of its Restricted Subsidiaries to any Person (other
than (i) with respect to any Credit Party, to any Credit Party, and (ii) with
respect to any other Company, to any Company) to the extent that the aggregate
value of such Property sold in any single transaction or related series of
transactions is greater than or equal to $20.0 million and (b) any issuance or
sale by any Restricted Subsidiary of its Equity Interests to any Person (other
than to any Company); provided that the following shall not constitute an “Asset
Sale”: (x) any conveyance, sale, lease, transfer or other disposition of
obsolete or worn out assets or assets no longer useful in the business of the
Credit Parties, (y) licenses of Intellectual Property entered into in the
ordinary course of business and (z) any conveyance, sale, transfer or other
disposition of cash and/or Cash Equivalents.

 

“Assignment Agreement” shall mean an Assignment and Assumption Agreement
substantially in the form attached as Exhibit K hereto or any other form
(including electronic documentation generated by use of an electronic platform)
as is reasonably acceptable to Administrative Agent.

 



-5-

 

 

“Auction Amount” shall have the meaning provided in Exhibit O hereto.

 

“Auction Manager” shall mean Bank of America, or another financial institution
as shall be selected by Borrower in a written notice to Administrative Agent, in
each case in its capacity as Auction Manager.

 

“Auction Procedures” shall mean, collectively, the auction procedures, auction
notice, return bid and Borrower Assignment Agreement in substantially the form
set forth as Exhibit O hereto or such other form (including electronic
documentation generated by use of an electronic platform) as is reasonably
acceptable to Auction Manager, Administrative Agent and Borrower so long as the
same are consistent with the provisions hereof; provided, however, Auction
Manager, with the prior written consent of Borrower, may amend or modify the
procedures, notices, bids and Borrower Assignment Agreement in connection with
any Borrower Loan Purchase (but excluding economic terms of a particular auction
after any Lender has validly tendered Term Loans requested in an offer relating
to such auction, other than to increase the Auction Amount or raise the Discount
Range applicable to such auction); provided, further, that no such amendments or
modifications may be implemented after 24 hours prior to the date and time
return bids are due in such auction.

 

“Auto-Extension Letter of Credit” shall have the meaning provided by Section
2.03(b).

 

“Available Amount” shall mean, on any date, an amount not less than zero, equal
to:

 

(a)     50.0% of the aggregate amount of Consolidated Net Income for the period
(taken as one accounting period) from the beginning of the fiscal quarter ending
March 31, 2018 to the end of the most recent fiscal quarter of Borrower prior to
such date with respect to which internal financial statements are available (or,
if such Consolidated Net Income for such period is a deficit, less 100% of such
deficit); plus

 

(b)    in the event of (i) the Revocation of a Subsidiary that was designated as
an Unrestricted Subsidiary, (ii) the merger, consolidation or amalgamation of an
Unrestricted Subsidiary with or into Borrower or a Restricted Subsidiary (where
the surviving entity is Borrower or a Restricted Subsidiary) or (iii) the
transfer or other conveyance of assets of an Unrestricted Subsidiary to, or
liquidation of an Unrestricted Subsidiary into, Borrower or a Restricted
Subsidiary, an amount equal to the sum of (x) the fair market value of the
Investments deemed made by Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time such Subsidiary was designated as an
Unrestricted Subsidiary, plus (y) the amount of the Investments of Borrower and
its Restricted Subsidiaries in such Unrestricted Subsidiary made after such
designation and prior to the time of such Revocation, merger, consolidation,
amalgamation, conveyance, liquidation or transfer (or of the assets transferred
or conveyed, as applicable), other than, in the case of this clause (y), to the
extent such Investments funded Investments by such Unrestricted Subsidiary into
a Person that, after giving effect to the transaction described in clauses (i),
(ii) or (iii) above, will be an Unrestricted Subsidiary; provided, that clauses
(x) and (y) shall not be duplicative of any reductions in the amount of such
Investments pursuant to the proviso to the definition of “Investments”; plus

 

(c)     the aggregate amount of any returns received since the Closing Date and
on or prior to such date (including with respect to contracts related to such
Investments and including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income, payments under contracts relating
to such Indebtedness and similar amounts) by Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 10.04(l) to the
extent not included in Consolidated Net Income; plus

 

(d)    the aggregate amount of Equity Issuance Proceeds (including upon
conversion or exchange of a debt instrument into or for any Equity Interests
(other than Disqualified Capital Stock)) received by Borrower from or in
exchange for the issuance of Equity Interests (other than Disqualified Capital
Stock) after the Closing Date and on or prior to such date; minus

 



-6-

 

 

(e)     the aggregate amount of any (i) Investments made pursuant to Section
10.04(l), (ii) Restricted Payments made pursuant to Section 10.06(i)(ii), (iii)
Junior Prepayments pursuant to Section 10.09(a)(ii) (in each case, in reliance
on the then-outstanding Available Amount) made since the Closing Date and on or
prior to such date and (iv) the aggregate amounts designated by Borrower as New
Investment Returns, Specified General Investment Returns, Specified Additional
General Investment Returns and Specified Unrestricted Subsidiaries Investment
Returns to the extent included in Consolidated Net Income.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

“Bail-In Legislation” shall mean, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Bank of America” shall mean Bank of America, N.A., in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.

 

“Bankruptcy Code” shall mean the Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereinafter in effect, or any successor statute thereto.

 

“Beneficial Owner” has the meaning assigned to such term in Rules 13d-3 and
13d-5 under the Exchange Act.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Bona Fide Investment Entities” shall mean (i) commercial or corporate banks and
(ii) any funds which principally hold passive investments in portfolios of
commercial loans or debt securities for investment purposes in the ordinary
course of business.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof.

 

“Borrower 2021 Notes” shall mean the outstanding 5.875% Senior Notes due 2021 of
Borrower in the original aggregate principal amount of $300.0 million.

 

“Borrower 2021 Notes Redemption” shall mean the purchase, redemption or other
acquisition of, or retirement, defeasance or Discharge of, Borrower 2021 Notes
or the related indenture, or the acceptance for purchase, or purchase, of any
Borrower 2021 Notes pursuant to a tender offer, including the payment of any
premium and any accrued and unpaid interest with respect thereto; provided,
however, that in the case of a Discharge, the Borrower 2021 Notes Redemption
shall be deemed to have occurred at the time of such Discharge, even if some or
all of such Discharged Borrower 2021 Notes are to be purchased or redeemed at a
later date.

 



-7-

 

 

“Borrower Assignment Agreement” shall mean, with respect to any assignment to
Borrower or one of its Subsidiaries pursuant to Section 13.05(d) consummated
pursuant to the Auction Procedures, an Assignment and Acceptance Agreement
substantially in the form of Annex C to the Auction Procedures (as may be
modified from time to time as set forth in the definition of Auction
Procedures).

 

“Borrower Loan Purchase” shall mean any purchase of Term Loans by Borrower or
one of its Subsidiaries pursuant to Section 13.05(d).

 

“Borrower Materials” has the meaning set forth in Section 9.04.

 

“Borrower’s Liquidity” has the meaning set forth in Section 10.14.

 

“Borrowing” shall mean (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single
Interest Period is in effect, or (b) a Swingline Loan.

 

“Business Day” shall mean any day, except a Saturday or Sunday, (a) on which
commercial banks are not authorized or required to close in New York and (b) if
such day relates to a borrowing of, a payment or prepayment of principal of or
interest on, a continuation or conversion of or into, or an Interest Period for,
a LIBOR Loan or a notice by Borrower with respect to any such borrowing,
payment, prepayment, continuation, conversion or Interest Period, that is also a
day on which dealings in Dollar deposits are carried out in the London interbank
market.

 

“Calculation Date” shall mean the last day of the most recent Test Period.

 

“Canadian dollars” shall mean the lawful money of Canada.

 

“Capital Expenditures” shall mean, for any period, any expenditures by Borrower
or its Restricted Subsidiaries for the acquisition or leasing of fixed or
capital assets (including Capital Lease Obligations) that should be capitalized
in accordance with GAAP and any expenditures by such Person for maintenance,
repairs, restoration or refurbishment of the condition or usefulness of Property
of such Person that should be capitalized in accordance with GAAP; provided that
the following items shall not constitute Capital Expenditures: (a) expenditures
made in connection with the replacement, substitution, restoration or repair of
assets to the extent financed with (x) insurance proceeds paid on account of the
loss of or damage to the assets being replaced, restored or repaired or (y)
awards of compensation arising from the taking by eminent domain or condemnation
(or transfers in lieu thereof) of the assets being replaced; (b) the purchase
price of assets purchased simultaneously with the trade-in of existing assets
solely to the extent that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the asset being traded in at
such time; (c) the purchase of property or equipment to the extent financed with
the proceeds of asset sales or other dispositions outside the ordinary course of
business that are not required to be applied to prepay the Term Loans pursuant
to Section 2.10(a)(iii); (d) expenditures that constitute Permitted Acquisitions
or other Acquisitions not prohibited hereunder; (e) any capitalized interest
expense reflected as additions to property in the consolidated balance sheet of
Borrower and its Restricted Subsidiaries (including in connection with
sale-leaseback transactions not prohibited hereunder); (f) any non-cash
compensation or other non-cash costs reflected as additions to property in the
consolidated balance sheet of Borrower and its Restricted Subsidiaries; and (g)
capital expenditures relating to the construction or acquisition of any property
or equipment which has been transferred to a Person other than Borrower or any
of its Restricted Subsidiaries pursuant to a sale-leaseback transaction not
prohibited hereunder and capital expenditures arising pursuant to sale-leaseback
transactions.

 

“Capital Lease” as applied to any Person, shall mean any lease of any Property
by that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, however, that for the avoidance of doubt, any lease that is
accounted for by any Person as an operating lease as of the Closing Date and any
similar lease entered into after the Closing Date by any Person may, in the sole
discretion of Borrower, be accounted for as an operating lease and not as a
Capital Lease; and provided, further, that, for the avoidance of doubt, each
Master Lease and any Additional Lease will be accounted for as an operating
lease and not as a Capital Lease.

 



-8-

 

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP; provided, however, that for the
avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any similar lease entered into after
the Closing Date by any Person may, in the sole discretion of Borrower, be
accounted for as an operating lease and not as a Capital Lease; and provided,
further, that, for the avoidance of doubt, each Master Lease and any Additional
Lease will be accounted for as an operating lease and not as a Capital Lease.

 

“Cash Collateralize” shall mean, in respect of an obligation, to provide and
pledge (as a first priority perfected security interest) cash collateral in
Dollars or other credit support, in each case, at a location and pursuant to
documentation in form and substance reasonably satisfactory to (a)
Administrative Agent, (b) in the case of obligations owing to an L/C Lender,
such L/C Lender, and (c) in the case of obligations owing to the Swingline
Lender, Swingline Lender (and “Cash Collateral”, “Cash Collateralized” and “Cash
Collateralization” have corresponding meanings).

 

“Cash Equivalents” shall mean, for any Person: (a) direct obligations of the
United States, or of any agency thereof, or obligations guaranteed as to
principal and interest by the United States, or by any agency thereof, in either
case maturing not more than one year from the date of acquisition thereof by
such Person; (b) time deposits, certificates of deposit or bankers’ acceptances
(including eurodollar deposits) issued by (i) any bank or trust company
organized under the laws of the United States or any state thereof and having
capital, surplus and undivided profits of at least $500.0 million that is
assigned at least a “B” rating by Thomson Financial BankWatch or (ii) any Lender
or bank holding company owning any Lender (in each case, at the time of
acquisition); (c) commercial paper maturing not more than one year from the date
of acquisition thereof by such Person and (i) issued by any Lender or bank
holding company owning any Lender or (ii) rated at least “A-2” or the equivalent
thereof by S&P or at least “P-2” or the equivalent thereof by Moody’s,
respectively, (in each case, at the time of acquisition); (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above or (e) below entered into
with a bank meeting the qualifications described in clause (b) above (in each
case, at the time of acquisition); (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, or by any political subdivision
or taxing authority thereof or by any foreign government, and rated at least “A”
by S&P or “A” by Moody’s (in each case, at the time of acquisition);
(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) above (in each case,
at the time of acquisition); (g) money market mutual funds that invest primarily
in the foregoing items (determined at the time such investment in such fund is
made); or (h) solely with respect to any Foreign Subsidiary, (i) marketable
direct obligations issued by, or unconditionally guaranteed by, the country in
which such Foreign Subsidiary maintains its chief executive office or principal
place of business, or issued by any agency of such country and backed by the
full faith and credit of such country which is rated at least “A” or the
equivalent thereof by S&P or “A2” or the equivalent thereof by Moody’s (in each
case, at the time of acquisition), (ii) time deposits, certificates of deposit
or bankers’ acceptances issued by any commercial bank which is organized and
existing under the laws of the country in which such Foreign Subsidiary
maintains its chief executive office and principal place of business, or payable
to a Company promptly following demand and maturing within one year of the date
of acquisition and (iii) other customarily utilized high-quality or cash
equivalent-type Investments in the country where such Foreign Subsidiary
maintains its chief executive office or principal place of business.

 

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” shall mean (a) any Person that is a party to a Cash
Management Agreement with Borrower and/or any of its Restricted Subsidiaries if
such Person was, at the date of entering into such Cash Management Agreement, an
Agent, a Lender or an Affiliate of an Agent or a Lender and (b) any Person that
is a party to a Cash Management Agreement with Borrower and/or any of its
Restricted Subsidiaries that was in effect on the Closing Date, if such Person
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender within thirty
(30) days of the Closing Date, and in the case of each of clauses (a) and (b),
such Person executes and delivers to Administrative Agent a letter agreement in
form and substance reasonably acceptable to Administrative Agent pursuant to
which such Person (i) appoints Collateral Agent as its agent under the
applicable Credit Documents and (ii) agrees to be bound by the provisions of
Section 12.03.

 



-9-

 

 

“Casualty Event” shall mean any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (or settlement in lieu
thereof) (including by any Governmental Authority) of, any Property; provided,
however, no such event shall constitute a Casualty Event if the proceeds thereof
or other compensation in respect thereof is less than $20.0 million. “Casualty
Event” shall include, but not be limited to, any taking of all or any part of
any Real Property of Borrower or any of its Restricted Subsidiaries or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Law (or settlement in lieu thereof), or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
Borrower or any of its Restricted Subsidiaries or any part thereof by any
Governmental Authority, civil or military.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” shall be deemed to have occurred if: (a) any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the Beneficial Owner, directly or indirectly, of Voting Stock
representing more than 50% of the voting power of the total outstanding Voting
Stock of Borrower, (b) at any time a change of control occurs under and as
defined in any documentation relating to any Material Indebtedness of Borrower
or any of its Restricted Subsidiaries that is then outstanding (excluding any
change of control under any Material Indebtedness of an Acquisition target that
occurs as a result of the consummation of such Acquisition), (c) Penn Tenant
shall cease to be a Wholly Owned Restricted Subsidiary of Borrower or (d) from
and after the PNK Acquisition Closing Date, PNK Tenant shall cease to be a
Wholly Owned Restricted Subsidiary of Borrower.

 

“Charges” has the meaning set forth in Section 13.19.

 

“Class” has the meaning set forth in Section 1.03.

 

“Closing Date” shall mean the date on which the initial extension of credit is
made hereunder, which date is January 19, 2017.

 

“Closing Date Refinancing” shall mean the entering into of the Second Amendment
and the consummation of the transactions contemplated thereby on the Closing
Date and the Borrower 2021 Notes Redemption.

 

“Closing Date Revolving Commitment” shall mean (a) from the Closing Date
through, but excluding, the First Amendment to A&R Credit Agreement Effective
Date, a Revolving Commitment established on the Closing Date, including the
Refinancing Revolving Commitments provided pursuant to the Second Amendment and
(b) from and after the First Amendment to A&R Credit Agreement Effective Date, a
Revolving Commitment established on the Closing Date, including the Refinancing
Revolving Commitments provided pursuant to the Second Amendment, that
constitutes a Non-Consenting Revolving Commitment on the First Amendment to A&R
Credit Agreement Effective Date.

 

“Closing Date Revolving Facility” shall mean the credit facility comprising the
Closing Date Revolving Commitments and any Incremental Existing Tranche
Revolving Commitments of the same Tranche.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 



-10-

 

 

“Collateral” shall mean all of the Pledged Collateral, the Mortgaged Real
Property, the Mortgaged Vessels, all Property encumbered pursuant to
Sections 9.08, 9.11 and 9.14, and all other Property of a Credit Party, whether
now owned or hereafter acquired, upon which a Lien securing the Obligations is
granted or purported to be granted under any Security Document. “Collateral”
shall not include any assets or Property that has been released (in accordance
with the Credit Documents) from the Lien granted to the Collateral Agent
pursuant to the Security Documents, unless and until such time as such assets or
Property are required by the Credit Documents to again become subject to a Lien
in favor of the Collateral Agent.

 

“Collateral Account” shall mean (a) a Deposit Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-104 of the UCC) or (b) a Securities Account (as defined in the UCC) of
Borrower with respect to which Collateral Agent has “control” (as defined in
Section 9-106 of the UCC).

 

“Collateral Agent” has the meaning set forth in the introductory paragraph
hereof.

 

“Commitments” shall mean the Revolving Commitments, the Term Loan Commitments,
the Swingline Commitment, any Other Commitments, any New Revolving Commitments
and any New Term Loan Commitments.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Companies” shall mean Borrower and its Subsidiaries; and “Company” shall mean
any one of them.

 

“Competitor” shall mean a Person or Affiliate of any Person (other than, subject
to the other limitations set forth in this definition, an Affiliate of any
Credit Party) that operates, manages or controls the operation of a casino or
“racino” or controls, has entered into any agreement to control or is under
common control with, in each case directly or indirectly, any entity that
operates, manages or controls the operation of a casino or “racino”; provided
that the foregoing shall not include Bona Fide Investment Entities.

 

“Compliance Certificate” has the meaning set forth in Section 9.04(c).

 

“Consolidated Cash Interest Expense” shall mean, for any Test Period,
Consolidated Interest Expense paid in cash with respect to such Test Period net
of cash interest income (other than cash interest income in respect of notes
receivable and similar items), of Borrower and its Restricted Subsidiaries for
such Test Period as determined on a consolidated basis in accordance with GAAP,
minus the sum (without duplication) of any of the following to the extent deemed
to be included in Consolidated Interest Expense and paid in cash with respect to
such Test Period: (a) payments received under Swap Contracts relating to
interest rates with respect to such Test Period, (b) arrangement, commitment or
upfront fees and similar financing fees, original issue discount, and redemption
or prepayment premiums payable during or with respect to such Test Period, (c)
interest payable during or with respect to such Test Period with respect to
Indebtedness that has been Discharged, (d) any cash costs associated with
breakage or termination in respect of hedging agreements for interest rates
payable during such Test Period and costs and fees associated with obtaining
Swap Contracts and fees payable thereunder, and (e) fees and expenses associated
with the consummation of the Transactions. Consolidated Cash Interest Expense
shall exclude interest expense in respect of (a) Indebtedness that is excluded
from Consolidated Net Indebtedness by reason of clause (ii), (iii) or (iv) of
the proviso thereof, to the extent of such exclusion or (b) Indebtedness not in
excess of $600.0 million at any one time outstanding, which constitutes
Development Expenses, or the proceeds of which were applied to fund Development
Expenses (but only for so long as such Indebtedness or such funded expenses, as
the case may be, constitute Development Expenses). For purposes of determining
Consolidated Cash Interest Expense for any Test Period that includes any period
ending prior to the first anniversary of the Closing Date, Consolidated Cash
Interest Expense shall be an amount equal to actual Consolidated Cash Interest
Expense from the Closing Date through the date of determination multiplied by a
fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

 

“Consolidated Companies” shall mean Borrower and each Subsidiary of Borrower
(whether now existing or hereafter created or acquired), the financial
statements of which are (or should be) consolidated with the financial
statements of Borrower in accordance with GAAP.

 

“Consolidated Current Assets” shall mean, with respect to any Person at any
date, the total consolidated current assets of such Person and its Subsidiaries
(other than Unrestricted Subsidiaries) that would, in accordance with GAAP, be
classified as current assets on a consolidated balance sheet of such Person and
its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) cash and
Cash Equivalents and (y) the current portion of deferred income tax assets.

 



-11-

 

 

“Consolidated Current Liabilities” shall mean, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries (other than
Unrestricted Subsidiaries) at such date that would, in accordance with GAAP, be
classified as current liabilities on a consolidated balance sheet of such Person
and its Subsidiaries (other than Unrestricted Subsidiaries), other than (x) the
current portion of any Indebtedness and (y) the current portion of deferred
income taxes.

 

“Consolidated EBITDA” shall mean, for any Test Period, the sum (without
duplication) of Consolidated Net Income for such Test Period; plus

 

(a)     in each case to the extent deducted in calculating such Consolidated Net
Income:

 

(i)         provisions for taxes based on income or profits or capital gains,
plus franchise or similar taxes, of Borrower and its Restricted Subsidiaries for
such Test Period;

 

(ii)         Consolidated Interest Expense (net of interest income (other than
interest income in respect of notes receivable and similar items)) of Borrower
and its Restricted Subsidiaries for such Test Period, whether paid or accrued
and whether or not capitalized;

 

(iii)       any cost, charge, fee or expense (including discounts and
commissions, premiums and penalties, original issue discount, debt issuance
costs and deferred financing costs and fees and charges incurred in respect of
letters of credit or bankers acceptance financings) (or any amortization or
write-off of any of the foregoing) associated with any issuance (or proposed
issuance) of debt, or equity or any refinancing transaction (or proposed
refinancing transaction) or any amendment or other modification of any debt
instrument;

 

(iv)        depreciation, amortization (including amortization of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior Test Period) and any other non-cash charges or expenses,
including any write off or write downs, reducing Consolidated Net Income
(excluding (x) any amortization of a prepaid cash expense that was paid in a
prior Test Period and (y) any non-cash charges and expenses that result in an
accrual of a reserve for cash charges in any future Test Period that Borrower
elects not to add back in the current Test Period (it being understood that
reserves may be charged in the current Test Period or when paid, as reasonably
determined by Borrower)) of Borrower and its Restricted Subsidiaries for such
Test Period; provided that if any such non-cash charges or expenses represent an
accrual of a reserve for potential cash items in any future Test Period, the
cash payment in respect thereof in such future Test Period shall be subtracted
from Consolidated EBITDA to the extent Borrower elected to previously add back
such amounts to Consolidated EBITDA;

 

(v)         any Pre-Opening Expenses;

 

(vi)        the amount of any restructuring charges or reserve (including those
relating to severance, relocation costs and one-time compensation charges),
costs incurred in connection with any non-recurring strategic initiatives, other
business optimization expenses (including incentive costs and expenses relating
to business optimization programs and signing, retention and completion bonuses)
and any unusual or non-recurring charges or items of loss or expense (including,
without limitation, losses on asset sales (other than asset sales in the
ordinary course of business));

 

(vii)      any charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments related to the Transactions) related to the Transactions, any
Permitted Acquisition or Investment (including any other Acquisition) or
disposition (or any such proposed acquisition, Investment or disposition)
(including amortization or write offs of debt issuance or deferred financing
costs, premiums and prepayment penalties), in each case, whether or not
successful; and

 

(viii)    any losses resulting from mark to market accounting of Swap Contracts
or other derivative instruments; minus

 



-12-

 

 

(b)    in each case to the extent included in calculating such Consolidated Net
Income:

 

(i)non-cash items increasing such Consolidated Net Income for such Test Period,
other than the accrual of revenue in the ordinary course of business, and other
than any items which represent the reversal of any accrual of, or cash reserve
for, anticipated cash charges for any prior Test Period subsequent to the issue
date which was not added back to Consolidated EBITDA when accrued;

 

(ii)the amount of any gains resulting from mark to market accounting of Swap
Contracts or other derivative instruments;

 

(iii)any unusual or non-recurring items of income or gain (including, without
limitation, gains on asset sales (other than asset sales in the ordinary course
of business)) to the extent increasing Consolidated Net Income for such Test
Period; plus

 

(c)     the amount of cost savings, operating expense reductions and synergies
projected by Borrower in good faith to be realized as a result of specified
actions taken or with respect to which steps have been initiated (in the good
faith determination of Borrower) during such Test Period (or with respect to (x)
the Transactions, are reasonably expected to be initiated within twelve (12)
months of the Closing Date, or (y) Specified Transactions, are reasonably
expected to be initiated within twelve (12) months of the closing date of the
Specified Transaction), including in connection with the Transactions or any
Specified Transaction (calculated on a Pro Forma Basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of such Test Period), net of the amount of actual benefits realized
during such Test Period from such actions; provided that (i) a duly completed
Officer’s Certificate of Borrower shall be delivered to Administrative Agent
together with the applicable Section 9.04 Financials, providing reasonable
detail with respect to such cost savings, operating expense reductions and
synergies and certifying that such savings, operating expense reductions and
synergies are reasonably expected to be realized within twelve (12) months of
the taking of such specified actions and are factually supportable in the good
faith judgment of Borrower, (ii) such actions are to be taken within (A) in the
case of any such cost savings, operating expense reductions and synergies in
connection with the Transactions, twelve (12) months after the Closing Date and
(B) in all other cases, within twelve (12) months after the consummation of such
Specified Transaction, restructuring or implementation of an initiative that is
expected to result in such cost savings, expense reductions or synergies, (iii)
no cost savings, operating expense reductions and synergies shall be added
pursuant to this clause (c) to the extent duplicative of any expenses or charges
otherwise added to Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such Test Period, and (iv) projected amounts (and not yet
realized) may no longer be added in calculating Consolidated EBITDA pursuant to
this clause (c) to the extent more than twelve (12) months have elapsed after
the specified action taken in order to realize such projected cost savings,
operating expense reductions and synergies; provided, that the aggregate amount
of additions made to Consolidated EBITDA for any Test Period pursuant to this
clause (c) and Section 1.06(c) shall not (i) exceed 15.0% of Consolidated EBITDA
for such Test Period (after giving effect to this clause (c) and Section
1.06(c)) or (ii) be duplicative of one another; plus

 

(d)    to the extent not included in Consolidated Net Income or, if otherwise
excluded from Consolidated EBITDA due to the operation of clause (b)(iii) above,
the amount of insurance proceeds received during such Test Period or after such
Test Period and on or prior to the date the calculation is made with respect to
such Test Period, attributable to any property which has been closed or had
operations curtailed for such Test Period; provided that such amount of
insurance proceeds shall only be included pursuant to this clause (d) to the
extent of the amount of insurance proceeds plus Consolidated EBITDA attributable
to such property for such Test Period (without giving effect to this clause (d))
does not exceed Consolidated EBITDA attributable to such property during the
most recently completed four fiscal quarters for which financial results are
available that such property was fully operational (or if such property has not
been fully operational for four consecutive fiscal quarters for which financial
results are available prior to such closure or curtailment, the Consolidated
EBITDA attributable to such property during the Test Period prior to such
closure or curtailment (for which financial results are available) annualized
over four fiscal quarters); plus

 

(e)     cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any Test Period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to paragraph (b)
above for any previous Test Period and not added back.

 



-13-

 

 

Consolidated EBITDA shall be further adjusted:

 

(A)   to include the Consolidated EBITDA of (i) any Person, property, business
or asset (including a management agreement or similar agreement) (other than an
Unrestricted Subsidiary) acquired by Borrower or any Restricted Subsidiary
during such Test Period and (ii) any Unrestricted Subsidiary that is revoked and
converted into a Restricted Subsidiary during such Test Period, in each case,
based on the Consolidated EBITDA of such Person (or attributable to such
property, business or asset) for such period (including the portion thereof
occurring prior to such acquisition or Revocation), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(B)   to exclude the Consolidated EBITDA of (i) any Person, property, business
or asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary during such Test Period and (ii) any Restricted Subsidiary
that is designated as an Unrestricted Subsidiary during such Test Period, in
each case based on the actual Consolidated EBITDA of such Person for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition, closing, classification or conversion), determined as if references
to Borrower and its Restricted Subsidiaries in Consolidated Net Income and other
defined terms therein were to such Person and its Subsidiaries;

 

(C)   in the event of any Expansion Capital Expenditures that were opened for
business during such Test Period, by multiplying the Consolidated EBITDA
attributable to such Expansion Capital Expenditures (as determined by Borrower)
in respect of the first three (3) complete fiscal quarters following opening of
the business representing such Expansion Capital Expenditures by: (x) 4 (with
respect to the first such quarter), (y) 2 (with respect to the first two such
quarters), and (z) 4/3 (with respect to the first three such quarters) and, for
the avoidance of doubt, excluding Consolidated EBITDA attributable to such
Expansion Capital Expenditures during the quarter in which the business
representing such Expansion Capital Expenditure opened (unless such business
opened on the first day of a fiscal quarter);

 

(D)   in the event of any Development Project that was opened for business
during such Test Period, by multiplying the Consolidated EBITDA attributable to
such Development Project (as determined by Borrower) in respect of the first
three (3) complete fiscal quarters following opening of the business
representing such Development Project by: (x) 4 (with respect to the first such
quarter), (y) 2 (with respect to the first two such quarters), and (z) 4/3 (with
respect to the first three such quarters) and, for the avoidance of doubt,
excluding Consolidated EBITDA attributable to such Development Project during
the quarter in which such Development Project opened (unless such business
opened on the first day of a fiscal quarter);

 

(E)    in any fiscal quarter during which a purchase of property that prior to
such purchase was subject to any operating lease that will be terminated in
connection with such purchase shall occur and during the three (3) following
fiscal quarters, by increasing Consolidated EBITDA by an amount equal to the
quarterly payment in respect of such lease (as if such purchase did not occur)
times (a) four (4) (in the case of the quarter in which such purchase occurs),
(b) three (3) (in the case of the quarter following such purchase), (c) two (2)
(in the case of the second quarter following such purchase) and (d) one (1) (in
the case of the third quarter following such purchase), all as determined on a
consolidated basis for Borrower and its Restricted Subsidiaries; and

 

(F)    to exclude the Consolidated EBITDA attributable to Restricted
Subsidiaries that are not Guarantors, to the extent the Consolidated EBITDA
attributable to such Persons exceeds 20.0% of Consolidated EBITDA for Borrower
and its Restricted Subsidiaries for such Test Period (calculated after giving
effect to such limitation); provided that, with respect to any Restricted
Subsidiary that is not required to become a Guarantor pursuant to this Agreement
solely as a result of any applicable Gaming Laws or Gaming Approvals, such
limitation shall not apply until the date that is ninety (90) days after the
date such Restricted Subsidiary would have otherwise been required to become a
Guarantor.

 



-14-

 

 

Notwithstanding anything to the contrary contained herein:

 

(a)                If Borrower delivers a Covenant Relief Period Termination
Notice based on satisfying the Financial Maintenance Covenants under Section
10.08(a)(i), (b)(i) and (c)(i) for the Test Period ending September 30, 2020
(including for purposes of delivering the certificate of a Responsible Officer
of Borrower described in clause (b) of the definition of “Covenant Relief Period
Termination Notice” with respect to such Covenant Relief Period Termination
Notice), then (i) Consolidated EBITDA for the Test Period ending September 30,
2020 shall be deemed to be Consolidated EBITDA for the fiscal quarter ending
September 30, 2020 multiplied by 4, (ii) Consolidated EBITDA for the Test Period
ending December 31, 2020 shall be deemed to be Consolidated EBITDA for the
fiscal quarters ending September 30, 2020 and December 31, 2020 multiplied by 2
and (iii) Consolidated EBITDA for the Test Period ending March 31, 2021 shall be
deemed to be Consolidated EBITDA for the fiscal quarters ending September 30,
2020, December 31, 2020 and March 31, 2021 multiplied by 4/3.

 

(b)                If Borrower delivers a Covenant Relief Period Termination
Notice based on satisfying the Financial Maintenance Covenants under Section
10.08(a)(i), (b)(i) and (c)(i) for the Test Period ending December 31, 2020
(including for purposes of delivering the certificate of a Responsible Officer
of Borrower described in clause (b) of the definition of “Covenant Relief Period
Termination Notice” with respect to such Covenant Relief Period Termination
Notice), then (i) Consolidated EBITDA for the Test Period ending December 31,
2020 shall be deemed to be Consolidated EBITDA for the fiscal quarter ending
December 31, 2020 multiplied by 4, (ii) Consolidated EBITDA for the Test Period
ending March 31, 2021 shall be deemed to be Consolidated EBITDA for the fiscal
quarters ending December 31, 2020 and March 31, 2021 multiplied by 2 and
(iii) Consolidated EBITDA for the Test Period ending June 30, 2021 shall be
deemed to be Consolidated EBITDA for the fiscal quarters ending December 31,
2020, March 31, 2021 and June 30, 2021 multiplied by 4/3.

 

(c)                 If the Covenant Relief Period terminates in accordance with
clause (b) of the definition thereof, (i) Consolidated EBITDA for the Test
Period ending March 31, 2021 shall be deemed to be the greater of
(1) Consolidated EBITDA for the fiscal quarter ending March 31, 2021 multiplied
by 4 and (2) the sum of Consolidated EBITDA for the fiscal quarters ending
December 31, 2020 and March 31, 2021 multiplied by 2, (ii) if Consolidated
EBITDA for the Test Period ending March 31, 2021 was determined based on clause
(c)(i)(1) above, then (1) Consolidated EBITDA for the Test Period ending June
30, 2021 shall be deemed to be (x) Consolidated EBITDA for the fiscal quarters
ending March 31, 2021 and June 30, 2021 multiplied by (y) 2 and (2) Consolidated
EBITDA for the Test Period ending September 30, 2021 shall be deemed to be
(x) Consolidated EBITDA for the fiscal quarters ending March 31, 2021, June 30,
2021 and September 30, 2021 multiplied by (y) 4/3 and (iii) if Consolidated
EBITDA for the Test Period ending March 31, 2021 was determined based on clause
(c)(i)(2) above, then (1) Consolidated EBITDA for the Test Period ending June
30, 2021 shall be deemed to be (x) the sum of (I) the average of Consolidated
EBITDA for the fiscal quarters ending December 31, 2020 and March 31, 2021 plus
(II) Consolidated EBITDA for the fiscal quarter ending June 30, 2021, multiplied
by (y) 2, (2) Consolidated EBITDA for the Test Period ending September 30, 2021
shall be deemed to be the (x) sum of (I) the average of Consolidated EBITDA for
the fiscal quarters ending December 31, 2020 and March 31, 2021 plus
(II) Consolidated EBITDA for the fiscal quarters ending June 30, 2021 and
September 30, 2021, multiplied by (y) 4/3 and (3) Consolidated EBITDA for the
Test Period ending December 31, 2021 shall be deemed to be the sum of (x) the
average of Consolidated EBITDA for the fiscal quarters ending December 31, 2020
and March 31, 2021 plus (y) Consolidated EBITDA for the fiscal quarters ending
June 30, 2021, September 30, 2021 and December 31, 2021.

 



-15-

 

 

“Consolidated Interest Expense” shall mean, for any Test Period, the sum of
interest expense of Borrower and its Restricted Subsidiaries for such Test
Period as determined on a consolidated basis in accordance with GAAP, plus, to
the extent deducted in arriving at Consolidated Net Income and without
duplication, (a) the interest portion of payments on Capital Leases,
(b) amortization of financing fees, debt issuance costs and interest or deferred
financing or debt issuance costs, (c) arrangement, commitment or upfront fees,
original issue discount, redemption or prepayment premiums, (d) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (e) interest with respect to Indebtedness that
has been Discharged, (f) the accretion or accrual of discounted liabilities
during such period, (g) interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Contracts or other derivative
instruments, (h) payments made under Swap Contracts relating to interest rates
with respect to such Test Period and any costs associated with breakage in
respect of hedging agreements for interest rates, (i) all interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations and financing fees, all as calculated on a consolidated basis
in accordance with GAAP, (j) fees and expenses associated with the consummation
of the Transactions, (k) annual or quarterly agency fees paid to Administrative
Agent and (l) costs and fees associated with obtaining Swap Contracts and fees
payable thereunder.

 

“Consolidated Net Income” shall mean, for any Test Period, the aggregate of the
net income of Borrower and its Restricted Subsidiaries for such Test Period, on
a consolidated basis, determined in accordance with GAAP; provided that, without
duplication:

 

(a)     any gain or loss (together with any related provision for taxes thereon)
realized in connection with (i) any asset sale (other than asset sales in the
ordinary course of business) or (ii) any disposition of any securities (other
than dispositions in the ordinary course of business) by such Person or any of
its Restricted Subsidiaries shall be excluded;

 

(b)    any extraordinary gain or loss (together with any related provision for
taxes thereon) shall be excluded;

 

(c)     the net income of any Person that (i) is not a Restricted Subsidiary,
(ii) is accounted for by the equity method of accounting, (iii) is an
Unrestricted Subsidiary or (iv) is a Restricted Subsidiary (or former Restricted
Subsidiary) with respect to which a Trigger Event has occurred following the
occurrence and during the continuance of such Trigger Event shall be excluded;
provided that Consolidated Net Income of Borrower and its Restricted
Subsidiaries shall be increased by the amount of dividends or distributions or
other payments (including management fees) that are actually paid or are payable
in cash to Borrower or a Restricted Subsidiary thereof in respect of such period
by such Persons (or to the extent converted into cash);

 

(d)    the undistributed earnings of any Subsidiary of Borrower that is not a
Guarantor to the extent that, on the date of determination the payment of cash
dividends or similar cash distributions by such Subsidiary (or loans or advances
by such subsidiary to any parent company) are not permitted by the terms of any
Contractual Obligation (other than under any Credit Document) or Requirement of
Law applicable to such Subsidiary shall be excluded, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions have been waived; provided that Consolidated Net Income of
Borrower and its Restricted Subsidiaries shall be increased by the amount of
dividends or distributions or other payments (including management fees) that
are actually paid or are payable in cash to Borrower or a Restricted Subsidiary
(not subject to such restriction) thereof in respect of such period by such
Subsidiaries (or to the extent converted into cash);

 

(e)     any goodwill or other asset impairment charges or other asset write-offs
or write downs, including any resulting from the application of Accounting
Standards Codification Nos. 350 and No. 360, and any expenses or charges
relating to the amortization of intangibles as a result of the application of
Accounting Standards Codification No. 805, shall be excluded;

 



-16-

 

 

(f)      any non-cash charges or expenses related to the repurchase of stock
options to the extent not prohibited by this Agreement, and any non-cash charges
or expenses related to the grant, issuance or repricing of, or any amendment or
substitution with respect to, stock appreciation or similar rights, stock
options, restricted stock, or other Equity Interests or other equity based
awards or rights or equivalent instruments, shall be excluded;

 

(g)    the cumulative effect of a change in accounting principles shall be
excluded;

 

(h)    any expenses or reserves for liabilities shall be excluded to the extent
that Borrower or any of its Restricted Subsidiaries is entitled to
indemnification therefor under binding agreements; provided that any such
liabilities for which Borrower or any of its Restricted Subsidiaries is not
actually indemnified shall reduce Consolidated Net Income for the period in
which it is determined that Borrower or such Restricted Subsidiary will not be
indemnified (to the extent such liabilities would otherwise reduce Consolidated
Net Income without giving effect to this clause (h));

 

(i)      losses, to the extent covered by insurance and actually reimbursed, or,
so long as Borrower has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (i) not denied by the applicable carrier in
writing within 180 days and (ii) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within 365 days), and expenses with respect to liability or
casualty events or business interruption, shall be excluded;

 

(j)      gains and losses resulting solely from fluctuations in currency values
and the related tax effects shall be excluded, and charges relating to
Accounting Standards Codification Nos. 815 and 820 shall be excluded; and

 

(k)    the net income (or loss) of a Restricted Subsidiary that is not a Wholly
Owned Subsidiary shall be included in an amount proportional to Borrower’s
economic ownership interest therein.

 

Notwithstanding anything contained herein to the contrary, for purposes of this
Agreement, Consolidated Net Income shall be calculated by deducting, without
duplication of amounts otherwise deducted, rent, insurance, property taxes and
other amounts and expenses actually paid in cash under a Master Lease or any
Additional Lease in the applicable Test Period and no deductions in calculating
Consolidated Net Income shall occur as a result of imputed interest, amounts
under a Master Lease or any Additional Lease not paid in cash during the
relevant Test Period or other non-cash amounts incurred in respect of a Master
Lease or any Additional Lease; provided that any “true-up” of rent paid in cash
pursuant to a Master Lease or any Additional Lease shall be accounted for in the
fiscal quarter to which such payment relates as if such payment were originally
made in such fiscal quarter.

 

“Consolidated Net Indebtedness” shall mean, as at any date of determination, (a)
the aggregate amount of all Indebtedness of Borrower and its Restricted
Subsidiaries (other than any such Indebtedness that has been Discharged) on such
date, in an amount that would be reflected on a balance sheet on such date
prepared on a consolidated basis in accordance with GAAP, consisting of
Indebtedness for borrowed money, obligations in respect of Capital Leases,
purchase money Indebtedness, Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness”, Indebtedness evidenced by promissory notes and
similar instruments and Contingent Obligations in respect of any of the
foregoing (to be included only to the extent set forth in clause (iii) below)
minus (b) Unrestricted Cash minus (c) Development Expenses (excluding
Development Expenses that consist of Unrestricted Cash that was deducted from
Consolidated Net Indebtedness pursuant to clause (b) above, if any); provided
that (i) Consolidated Net Indebtedness shall not include (A) Indebtedness in
respect of letters of credit (including Letters of Credit), except to the extent
of unreimbursed amounts thereunder or (B) Indebtedness of the type described in
clause (i) of the definition thereof, (ii) the amount of Consolidated Net
Indebtedness, in the case of Indebtedness of a Restricted Subsidiary that is not
a Wholly Owned Subsidiary, shall be reduced by an amount directly proportional
to the amount (if any) by which Consolidated EBITDA was reduced (including
through the calculation of Consolidated Net Income) (A) in respect of such
non-controlling interest in such Restricted Subsidiary owned by a Person other
than Borrower or any of its Restricted Subsidiaries or (B) pursuant to clause
(F) of the definition of Consolidated EBITDA (provided that in the case of this
clause (ii)(B), such Indebtedness is not guaranteed by any Credit Party in an
amount in excess of the proportion of such Indebtedness that would not be so
excluded), (iii) Consolidated Net Indebtedness shall not include Contingent
Obligations, provided, however, that if and when any such Contingent Obligation
is demanded for payment from Borrower or any of its Restricted Subsidiaries,
then the amounts of such Contingent Obligation shall be included in such
calculations, and (iv) the amount of Consolidated Net Indebtedness, in the case
of Indebtedness of a Restricted Subsidiary of Borrower that is not a Guarantor
and which Indebtedness is not guaranteed by any Credit Party in an amount in
excess of the proportion of such Indebtedness that would not be so excluded,
shall be reduced by an amount directly proportional to the amount by which
Consolidated EBITDA was reduced due to the undistributed earnings of such
Subsidiary being excluded from Consolidated Net Income pursuant to clause (d)
thereof.

 



-17-

 

 

“Consolidated Senior Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a)  Consolidated Net Indebtedness of Borrower and
its Restricted Subsidiaries that is secured by Liens on property or assets of
Borrower or its Restricted Subsidiaries as of such date (other than any such
Consolidated Net Indebtedness that is expressly subordinated in right of payment
to the Obligations pursuant to a written agreement) to (b) Consolidated EBITDA
for the Test Period most recently ended prior to such date; provided, however
that for purposes of Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a),
Consolidated Net Indebtedness as used in clause (a) above shall be calculated
without giving effect to clause (c) of the definition of Consolidated Net
Indebtedness.

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries determined in
accordance with GAAP, as set forth on the consolidated balance sheet of the
Borrower as of the last day of the Test Period most recently ended prior to such
date.

 

“Consolidated Total Net Leverage Ratio” shall mean, as at any date of
determination, the ratio of (a) Consolidated Net Indebtedness as of such date to
(b) Consolidated EBITDA for the Test Period most recently ended prior to such
date; provided, however that for purposes of determining whether Borrower is in
compliance on a Pro Forma Basis under the Financial Maintenance Covenants
pursuant to Sections 2.09(b)(ii), 10.06(i), 10.06(k) and 10.09(a), the amount
described in clause (a) above shall be calculated without giving effect to
clause (c) of the definition of Consolidated Net Indebtedness.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of such Person, whether or not
contingent, (a) to purchase any such primary obligation or any property
constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business and any
lease guarantees executed by any Company in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated potential liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any mortgage, deed of trust, security
agreement, pledge agreement, promissory note, indenture, credit or loan
agreement, guaranty, securities purchase agreement, instrument, lease, contract,
agreement or other contractual obligation to which such Person is a party or by
which it or any of its Property is bound or subject.

 

“Covenant Relief Period” shall mean the period commencing on the Second
Amendment to A&R Credit Agreement Effective Date and ending on the earlier of
(a) the date that is two (2) Business Days after the date on which
Administrative Agent receives a Covenant Relief Period Termination Notice from
Borrower and (b) the date on which Administrative Agent receives from Borrower
the Compliance Certificate and Section 9.04 Financials in respect of the fiscal
quarter ending March 31, 2021 (such earlier date, the “Covenant Relief Period
Termination Date”).

 



-18-

 

 

“Covenant Relief Period Termination Date” has the meaning set forth in the
definition of “Covenant Relief Period.”

 

“Covenant Relief Period Termination Notice” shall mean a certificate of a
Responsible Officer of Borrower that is delivered to Administrative Agent
(a) stating that Borrower irrevocably elects (i) to terminate the Covenant
Relief Period effective as of the date that is two (2) Business Days after the
date on which Administrative Agent receives a Covenant Relief Period Termination
Notice and (ii) that commencing with the first fiscal quarter ending after the
Covenant Relief Period Termination Date, the Financial Maintenance Covenants set
forth in Section 10.08 shall be governed by clauses (a)(i), (b)(i) and (c)(i)
thereof (instead of clauses (a)(ii), (b)(ii) and (c)(ii) hereof) and
(b) certifying that Borrower and its Restricted Subsidiaries would have been in
compliance with the Financial Maintenance Covenants (as set forth in
clauses (a)(i), (b)(i) and (c)(i) of Section 10.08 and excluding Section 10.14)
as of the most recent Calculation Date if such Financial Maintenance Covenants
had been applicable, and setting forth in reasonable detail the computations
necessary to determine such compliance.

 

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b),
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 13.22.

 

“Covered Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under this Agreement, any Note, any Guarantee or any other Credit
Document and (b) to the extent not otherwise described in the foregoing clause
(a)., Other Taxes.

 

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c)
Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant
to a Refinancing Amendment (including, without limitation, Other Term Loans and
Other Revolving Loans), in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace or refinance, in whole or part,
then-existing Term Loans, Revolving Loans (and/or unused Revolving Commitments)
and/or Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) such Indebtedness has the same or a later maturity (provided that if
such Indebtedness is subordinated to the Obligations or secured by a junior lien
on the Collateral or is unsecured, then its maturity shall be no earlier than
the 91st day after the Final Maturity Date) and, except in the case of any
Indebtedness consisting of a revolving credit facility, a Weighted Average Life
to Maturity equal to or greater than, the Refinanced Debt, (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt, plus, accrued interest, fees and premiums (if any)
thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (iii) such Refinanced
Debt shall be repaid, defeased or satisfied and discharged on a
dollar-for-dollar basis, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (iv) to the extent
such Credit Agreement Refinancing Indebtedness consists of a revolving credit
facility, the Revolving Commitments of the applicable Tranche(s) shall be
reduced and/or terminated, as applicable, such that the Total Revolving
Commitments (after giving effect to such Credit Agreement Refinancing
Indebtedness and such reduction or termination) shall not exceed the Total
Revolving Commitments immediately prior to the incurrence of such Credit
Agreement Refinancing Indebtedness, plus, accrued interest, fees and premiums
(if any) thereon, plus, other fees and expenses associated with the refinancing
(including any upfront fees and original issue discount), (v) the terms
(excluding pricing, fees, rate floors, premiums, optional prepayment or optional
redemption provisions) of such Indebtedness are (as determined by Borrower in
good faith), taken as a whole, not materially more restrictive than the terms
set forth in this Agreement, (vi) Borrower shall be the sole borrower thereunder
and no Subsidiary of Borrower shall guaranty such Indebtedness unless such
Subsidiary is also a Guarantor hereunder, and (vii) such Indebtedness shall not
be secured by any Liens, except Liens on the Collateral.

 



-19-

 

 

“Credit Documents” shall mean (a) this Agreement, (b) the Notes, (c) the L/C
Documents, (d) the Security Documents, (e) any Pari Passu Intercreditor
Agreement, (f) any Second Lien Intercreditor Agreement, (g) any Incremental
Joinder Agreement, (h) any Extension Amendment and (i) each other agreement
entered into by any Credit Party with Administrative Agent, Collateral Agent
and/or any Lender, in connection herewith or therewith evidencing or governing
the Obligations, all as amended from time to time, but shall not include a Swap
Contract or Cash Management Agreement.

 

“Credit Parties” shall mean Borrower and the Guarantors.

 

“Credit Swap Contracts” shall mean any Swap Contract between Borrower and/or any
or all of its Restricted Subsidiaries and a Swap Provider (excluding any Swap
Contract of the type described in the last sentence of the definition of Swap
Contract).

 

“Debt Issuance” shall mean the incurrence by Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 10.01). The issuance or sale of any debt instrument convertible into
or exchangeable or exercisable for any Equity Interests shall be deemed a Debt
Issuance for purposes of Section 2.10(a).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdiction from
time to time in effect.

 

“Declined Amounts” shall have the meaning given to such term in Section 2.10(b).

 

“Default” shall mean any event or condition that constitutes an Event of Default
or that would become, with notice or lapse of time or both, an Event of Default.

 

“Default Rate” shall mean a per annum rate equal to, (i) in the case of
principal on any Loan, the rate which is 2% in excess of the rate borne by such
Loan immediately prior to the respective payment default or other Event of
Default, and (ii) in the case of any other Obligations, the rate which is 2% in
excess of the rate otherwise applicable to ABR Loans which are Revolving Loans
from time to time (determined based on a weighted average if multiple Tranches
of Revolving Commitments are then outstanding).

 

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean, subject to Section 2.14(b), any Lender that (i)
has failed to (A) fund all or any portion of its Loans within two (2) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender has notified Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), or (B) comply with its obligations under this
Agreement to make a payment to the L/C Lender in respect of a L/C Liability,
make a payment to Swingline Lender in respect of a Swingline Loan, and/or make a
payment to a Lender of any amount required to be paid to it hereunder, in each
case within two (2) Business Days of the date when due, (ii) has notified
Borrower, Administrative Agent, a L/C Lender or the Swingline Lender in writing,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, unless such writing or statement states that such position is based
on such Lender’s good faith determination that one or more conditions precedent
to funding cannot be satisfied (which conditions precedent, together with the
applicable default, if any, will be specifically identified in such writing or
public statement), (iii) a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company or (iv) any Lender
that has, for three or more Business Days after written request of
Administrative Agent or Borrower, failed to confirm in writing to Administrative
Agent and Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon Administrative Agent’s and Borrower’s receipt
of such written confirmation). Any determination of a Defaulting Lender under
clauses (i) through (iv) above will be conclusive and binding absent manifest
error.

 



-20-

 

 

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country, region or territory is the subject of any Sanction.

 

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by Borrower or any of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an Officer’s Certificate setting forth the basis of
such valuation, executed by a financial officer of Borrower, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-Cash Consideration.

 

“Designation” has the meaning set forth in Section 9.12(a).

 

“Designation Amount” has the meaning set forth in Section 9.12(a)(ii).

 

“Development Expenses” shall mean, without duplication, the aggregate principal
amount, not to exceed $600.0 million at any time, of (a) outstanding
Indebtedness incurred after the Closing Date, the proceeds of which, at the time
of determination, as certified by a Responsible Officer of Borrower, are pending
application and are required or intended to be used to fund and (b) amounts
spent after the Closing Date (whether funded with the proceeds of Indebtedness,
cash flow or otherwise) to fund, in each case, (i) Expansion Capital
Expenditures of Borrower or any Restricted Subsidiary, (ii) a Development
Project or (iii) interest, fees or related charges with respect to such
Indebtedness; provided that (A) Borrower or the Restricted Subsidiary or other
Person that owns assets subject to the Expansion Capital Expenditure or
Development Project, as applicable, is diligently pursuing the completion
thereof and has not at any time ceased construction of such Expansion Capital
Expenditure or Development Project, as applicable, for a period in excess of 90
consecutive days (other than as a result of a force majeure event or inability
to obtain requisite Gaming Approvals or other governmental authorizations, so
long as, in the case of any such Gaming Approvals or other governmental
authorizations, Borrower or a Restricted Subsidiary or other applicable Person
is diligently pursuing such Gaming Approvals or governmental authorizations),
(B) no such Indebtedness or funded costs shall constitute Development Expenses
with respect to an Expansion Capital Expenditure or a Development Project from
and after the end of the first full fiscal quarter after the completion of
construction of the applicable Expansion Capital Expenditure or Development
Project or, in the case of a Development Project or Expansion Capital
Expenditure that was not open for business when construction commenced, from and
after the end of the first full fiscal quarter after the date of opening of such
Development Project or Expansion Capital Expenditure, if earlier, and (C) in
order to avoid duplication, it is acknowledged that to the extent that the
proceeds of any Indebtedness referred to in clause (a) above have been applied
(whether for the purposes described in clauses (i), (ii) or (iii) above or any
other purpose), such Indebtedness shall no longer constitute Development
Expenses (it being understood, however, that any such application in accordance
with clauses (i), (ii) or (iii) above shall, subject to the other requirements
and limitations of this definition, constitute Development Expenses under clause
(b) above).

 

“Development Project” shall mean Investments, directly or indirectly, (a) in any
Joint Ventures or Unrestricted Subsidiaries in which Borrower or any of its
Restricted Subsidiaries, directly or indirectly, has control or with whom it has
a management, development or similar contract and, in the case of a Joint
Venture, in which Borrower or any of its Restricted Subsidiaries owns (directly
or indirectly) at least 25% of the Equity Interest of such Joint Venture, or (b)
in, or expenditures with respect to, casinos and “racinos” or Persons that own
casinos or “racinos” (including casinos and “racinos” in development or under
construction that are not presently open or operating with respect to which
Borrower or any of its Restricted Subsidiaries has (directly or indirectly
through Subsidiaries) entered into a management, development or similar contract
and such contract remains in full force and effect at the time of such
Investment), in each case, used to finance, or made for the purpose of allowing
such Joint Venture, Unrestricted Subsidiary, casino or “racino”, as the case may
be, to finance, the purchase or other acquisition of any fixed or capital assets
or the refurbishment of existing assets or properties that develops, adds to or
significantly improves the property of such Joint Venture, Unrestricted
Subsidiary, casino or “racino” and assets ancillary or related thereto
(including, without limitation, hotels, restaurants and other similar projects),
or the construction and development of a casino, “racino” or assets ancillary or
related thereto (including, without limitation, hotels, restaurants and other
similar projects) and including Pre-Opening Expenses with respect to such Joint
Venture, Unrestricted Subsidiary, casino or “racino”.

 



-21-

 

 

“Discharged” shall mean Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness at maturity or as it
becomes due or irrevocably called (or conditionally called, subject to the
proviso below or if all conditions have been satisfied or waived) for redemption
or purchase, or otherwise for which the deposit of an amount sufficient to
satisfy any obligation to purchase such Indebtedness has been made (and
regardless of whether such Indebtedness constitutes a liability on the balance
sheet of the obligors thereof); provided, however, that the Indebtedness shall
be deemed Discharged if the payment or deposit of all amounts required for
defeasance or discharge or redemption or purchase or other satisfaction thereof
have been made even if certain conditions thereto have not been satisfied, so
long as such conditions are reasonably expected to be satisfied within 95 days
after such prepayment or deposit (and “Discharge” has a corresponding meaning).

 

“Discount Range” shall have the meaning provided in Exhibit O hereto.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof, pursuant to a sinking fund obligation or
otherwise (other than solely (w) for Qualified Capital Stock or upon a sale of
assets, casualty event or a change of control, in each case, subject to the
prior payment in full of the Obligations, (x) as a result of a redemption
required by Gaming Law, (y) as a result of a redemption that by the terms of
such Equity Interest is contingent upon such redemption not being prohibited by
this Agreement or (z) with respect to Equity Interests issued to any plan for
the benefit of, or to, present or former directors, officers, consultants or
employees that is required to be repurchased by the issuer thereof in order to
satisfy applicable statutory or regulatory obligations as a result of such
director’s, officer’s, consultant’s, or employee’s termination, resignation,
retirement, death or disability), or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 181 days after the Final
Maturity Date then in effect at the time of issuance thereof.

 

“Disqualified Lenders” shall mean (a) such Persons that have been specified in
writing to the Joint Lead Arrangers pursuant to the Engagement Letter, (b) such
Persons that have been specified in writing to the Administrative Agent prior to
the Closing Date as being “Disqualified Lenders”, (c) Competitors that have been
identified in writing to the Administrative Agent, (d) any Affiliate of any
Person referred to in clause (a), (b) or (c) of this definition that has been
specified in writing to the Administrative Agent (other than, in the case of
Affiliates of Persons referred to in clause (c), any Bona Fide Investment
Entity) and (e) any Person that is readily identifiable on the basis of its name
as an Affiliate of any Person referred to in clause (a), (b) or (c) of this
definition (other than, in the case of Affiliates of Persons referred to in
clause (c), any Bona Fide Investment Entity).

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternate Currency, the equivalent amount thereof in Dollars
as determined by the Administrative Agent or the applicable L/C Lender, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternate Currency.

 

“Dollars” and “$” shall mean the lawful money of the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated, organized or formed in the United States or any state or territory
thereof or the District of Columbia.

 

“DQ List” shall have the meaning provided in Section 13.05(f)(iv).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a Subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 



-22-

 

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” shall mean and include (i) a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D) and
(ii) solely for purposes of Borrower Loan Purchases, Borrower and its Restricted
Subsidiaries; provided, however, that (x) other than as set forth in clause (ii)
of this definition, neither Borrower nor any of Borrower’s Affiliates or
Subsidiaries shall be an Eligible Assignee, (y) Eligible Assignee shall not
include any Person that is a Disqualified Lender as of the applicable Trade Date
unless consented to in writing by Borrower and (z) Eligible Assignee shall not
include any Person who is a Defaulting Lender.

 

“Employee Benefit Plan” shall mean an employee benefit plan (as defined in
Section 3(3) of ERISA) that is maintained or contributed to by any ERISA Entity.

 

“Employee Matters Agreement” shall mean the employee matters agreement between
Borrower and GLPI, dated as of November 1, 2013.

 

“Engagement Letter” shall mean the Engagement Letter, dated January 17, 2017,
among the Engagement Parties and Borrower.

 

“Engagement Parties” shall mean Bank of America, N.A., JPMorgan Chase Bank,
N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National Association,
Wells Fargo Securities LLC, Manufacturers & Traders Trust Company, SunTrust
Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC, UBS
Securities LLC and United Bank, Inc., each in its individual capacity.

 

“Environment” shall mean ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Action” shall mean (a) any notice, claim, demand or other written
or, to the knowledge of any Responsible Officer of Borrower, oral communication
alleging liability of Borrower or any of its Restricted Subsidiaries for
investigation, remediation, removal, cleanup, response, corrective action or
other costs, damages to natural resources, personal injury, property damage,
fines or penalties resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the Environment of Hazardous
Material at any location or (ii) any violation of Environmental Law, and shall
include, without limitation, any claim seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting
from, related to or arising out of the presence, Release or threatened Release
of Hazardous Material or alleged injury or threat of injury to human health,
safety or the Environment arising under Environmental Law and (b) any
investigation, monitoring, removal or remedial activities undertaken by or on
behalf of Borrower or any of its Restricted Subsidiaries, arising under
Environmental Law whether or not such activities are carried out voluntarily.

 

“Environmental Law” shall mean any and all applicable treaties, laws, statutes,
ordinances, regulations, rules, decrees, judgments, orders, consent orders,
consent decrees and other binding legal requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health.

 



-23-

 

 

“Equity Interests” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided, however, that a debt instrument
convertible into or exchangeable or exercisable for any Equity Interests or Swap
Contracts entered into as a part of, or in connection with, an issuance of such
debt instrument shall not be deemed an Equity Interest.

 

“Equity Issuance” shall mean (a) any issuance or sale after the Closing Date by
Borrower of any Equity Interests (including any Equity Interests issued upon
exercise of any Equity Rights) or any Equity Rights, or (b) the receipt by
Borrower after the Closing Date of any capital contribution (whether or not
evidenced by any Equity Interest issued by the recipient of such contribution).
The issuance or sale of any debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall be deemed a Debt Issuance and not an
Equity Issuance for purposes of the definition of Equity Issuance Proceeds;
provided, however, that such issuance or sale shall be deemed an Equity Issuance
upon the conversion or exchange of such debt instrument into Equity Interests.

 

“Equity Issuance Proceeds” shall mean, with respect to any Equity Issuance, the
aggregate amount of all cash and Cash Equivalents and the fair market value of
assets or consideration other than cash and Cash Equivalents received in respect
thereof by the Person consummating such Equity Issuance net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses actually incurred in connection therewith; provided that, with respect
to any Equity Interests issued upon exercise of any Equity Rights, the Equity
Issuance Proceeds with respect thereto shall be determined without duplication
of any Equity Issuance Proceeds received in respect of such Equity Rights.

 

“Equity Rights” shall mean, with respect to any Person, any then-outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of any additional Equity Interests of any
class, or partnership or other ownership interests of any type in, such Person;
provided, however, that a debt instrument convertible into or exchangeable or
exercisable for any Equity Interests shall not be deemed an Equity Right.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Entity” shall mean any member of an ERISA Group.

 

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Entity to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the incurrence by any ERISA Entity of any liability under
Title IV of ERISA with respect to the termination of any Pension Plan; (e) the
receipt by any ERISA Entity from the PBGC or a plan administrator of any notice
indicating an intent to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; (f) the occurrence of any event or condition which
would reasonably constitute grounds under ERISA for the termination of or the
appointment of a trustee to administer, any Pension Plan; (g) the incurrence by
any ERISA Entity of any liability with respect to the withdrawal or partial
withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt by an
ERISA Entity of any notice, or the receipt by any Multiemployer Plan from any
ERISA Entity of any notice, concerning the imposition of Withdrawal Liability on
any ERISA Entity or a determination that a Multiemployer Plan is, or is expected
to be, insolvent or in reorganization, within the meaning of Title IV of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security under ERISA; (j) the withdrawal of any ERISA Entity from a Pension Plan
subject to Section 4063 if ERISA during a plan year in which such ERISA Entity
was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
would reasonably be expected to result in liability to Borrower or any of its
Restricted Subsidiaries.

 



-24-

 

 

“ERISA Group” shall mean Borrower or any of its Restricted Subsidiaries and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with Borrower
and its Restricted Subsidiaries, are treated as a single employer under Section
414(b) or (c) of the Code.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Events of Default” has the meaning set forth in Section 11.01.

 

“Excess Cash Flow” shall mean, for any fiscal year of Borrower, an amount, if
positive, equal to (without duplication):

 

(a)     Consolidated Net Income; plus

 

(b)    an amount equal to the amount of all non-cash charges or losses
(including write-offs or write-downs, depreciation expense and amortization
expense including amortization of goodwill and other intangibles) to the extent
deducted in arriving at such Consolidated Net Income (excluding any such
non-cash expense to the extent that it represents an accrual or reserve for
potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period and that did not reduce Excess Cash Flow
at the time paid); plus

 

(c)     the decrease, if any, in Working Capital from the beginning of such
period to the end of such period (for the avoidance of doubt, an increase in
negative Working Capital is a decrease in Working Capital); minus

 

(d)    all payments with respect to restricted stock units upon the Person to
whom such restricted stock units were originally issued ceasing to be a
director, officer, employee, consultant or advisor and net income or loss
allocated to unvested participating restricted stock of Borrower; plus

 

(e)     any amounts received from the early extinguishment of Swap Contracts
that are not included in Consolidated Net Income; minus

 

(f)      the increase, if any, of Working Capital from the beginning of such
period to the end of such period; minus

 

(g)    any amounts paid in connection with the early extinguishment of Swap
Contracts that are not included in Consolidated Net Income; minus

 

(h)    the amount of Capital Expenditures made in cash during such period,
except to the extent financed with the proceeds of Indebtedness, Asset Sales or
Casualty Events (to the extent such proceeds did not increase Consolidated Net
Income) of Borrower or its Restricted Subsidiaries; minus

 

(i)      the amount of principal payments of the Loans, Other Applicable
Indebtedness and Other First Lien Indebtedness of Borrower and its Restricted
Subsidiaries (excluding (i) repayments of Revolving Loans or Swingline Loans or
other revolving indebtedness, except to the extent the Revolving Commitments or
commitments in respect of such other revolving debt, as applicable, are
permanently reduced in connection with such repayments, (ii) prepayments of
Loans or other Indebtedness, in each case, that reduce the amount of Excess Cash
Flow prepayment required to be made with respect to such fiscal year under
Section 2.10(a)(iv)(y) (including as a result of Section 2.10(a)(vivii)) and
(iii) mandatory prepayments of Loans pursuant to Section 2.10(a)(i) or Section
2.10(a)(iii), except to the extent the Net Available Proceeds from such Casualty
Event or Asset Sale, as applicable, used to make such mandatory prepayments were
included in the calculation of Consolidated Net Income), in each case, except to
the extent financed with the proceeds of Indebtedness, Asset Sales or Casualty
Events (to the extent such proceeds did not increase Consolidated Net Income) of
Borrower or its Restricted Subsidiaries; minus

 



-25-

 

 

(j)      without duplication of amounts deducted pursuant to clause (l) below in
prior periods, the amount of Investments made during such period pursuant to
Section 10.04 (other than Sections 10.04(a), (b), (c), (d) (except clause (iv)
thereof), (e), (f) (except to the extent such amount increased Consolidated Net
Income), (g) (except to the extent that the receipt of consideration described
therein increased Consolidated Net Income), (h) (to the extent taken into
account in arriving at Consolidated Net Income), (j) (to the extent taken into
account in arriving at Consolidated Net Income), (l), (o), and (r)), except to
the extent financed with the proceeds of Indebtedness (other than Revolving
Loans), Asset Sales or Casualty Events (to the extent such proceeds did not
increase Consolidated Net Income) of Borrower or its Restricted Subsidiaries;
minus

 

(k)    the amount of all non-cash gains to the extent included in arriving at
such Consolidated Net Income (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash loss in
any prior period); minus

 

(l)      the amount of all Restricted Payments made during such period pursuant
to Section 10.06(i)(i) and 10.06(j); minus

 

(m)   the amount of all Junior Prepayments made during such period pursuant to
Section 10.09(a)(i) and 10.09(b); minus

 

(n)    any expenses or reserves for liabilities to the extent that Borrower or
any Restricted Subsidiary is entitled to indemnification or reimbursement
therefor under binding agreements or insurance claims therefor to the extent
Borrower has not received such indemnity or reimbursement payment, in each case,
to the extent not taken into account in arriving at Consolidated Net Income.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.

 

“Excluded Designation” has the meaning set forth in Section 9.13(a).

 

“Excluded Foreign Subsidiary” shall mean (a) any Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code,
(b) any Subsidiary substantially all the assets of which consist of Equity
Interests in one or more Subsidiaries described in clause (a) of this definition
or (c) any Subsidiary the Equity Interests of which are directly or indirectly
owned by any Subsidiary described in clause (a) of this definition.

 

“Excluded Immaterial Subsidiary” has the meaning set forth in Section 9.13(a).

 

“Excluded Information” shall have the meaning provided in Section 12.07(b).

 



-26-

 

 

“Excluded Subsidiary” shall mean (a) any Unrestricted Subsidiary, (b) any
Immaterial Subsidiary, (c) any Foreign Subsidiary, (d) any Subsidiary that is
prohibited by applicable law, rule or regulation (including, without limitation,
any Gaming Laws) or by any agreement, instrument or other undertaking to which
such Subsidiary is a party or by which it or any of its property or assets is
bound from guaranteeing the Obligations; provided that any such agreement,
instrument or other undertaking (i) is in existence on the Closing Date and
listed on Schedule 1.01(A) (or, with respect to a Subsidiary acquired after the
Closing Date, as of the date of such acquisition) and (ii) in the case of a
Subsidiary acquired after the Closing Date, was not entered into in connection
with or anticipation of such acquisition, (e) any Subsidiary with respect to
which guaranteeing the Obligations would require consent, approval, license or
authorization from any Governmental Authority (including, without limitation,
any Gaming Authority), unless such consent, approval, license or authorization
has been received and is in effect and (f) any other Subsidiary with respect to
which, in the reasonable judgment of Administrative Agent (which shall be
confirmed in writing by notice to Borrower), the cost or other consequences
(including any adverse tax consequences) of providing a guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom.
Notwithstanding the foregoing, in no event shall Penn Tenant or PNK Tenant (from
and after the PNK Acquisition Closing Date) be an Excluded Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guarantee of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 



-27-

 

 

 

“Excluded Taxes” shall mean, any of the following Taxes imposed on or with
respect to any Agent, any Lender, or any other recipient, or required to be
withheld or deducted from a payment to or with respect to any Agent, any Lender,
or any other recipient (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Applicable
Lending Office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
any Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest hereunder or
under any Note or any Guarantee pursuant to a law in effect on the date on which
(i) such Lender acquires such interest (other than pursuant to an assignment
request by Borrower under Section 2.11(a)) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 5.06(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office, (c),
(d) Taxes attributable to such Person’s failure to comply with Section 5.06(b)
or 5.06(c) and (e) any United States federal withholding tax imposed under
FATCA.

 

“Executive Order” has the meaning set forth in Section 8.27(a).

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of October
30, 2013 (as amended by the First Amendment, and as further amended, amended and
restated, supplemented and otherwise modified prior to the effectiveness of the
Second Amendment), among Borrower, the subsidiary guarantors party thereto, Bank
of America, N.A., as administrative agent and collateral agent, the lenders
party thereto and the other agents party thereto.

 

“Existing Investment Returns” shall mean all amounts received by Borrower and
its Restricted Subsidiaries in respect of Investments listed on Schedule 1.01(B)
to the extent such amounts constitute a return of invested capital thereby
reducing the amount of such Investment on the balance sheet of Borrower or
Restricted Subsidiary, as applicable (and, for the avoidance of doubt, not
amounts constituting income or returns on invested capital).

 

“Existing Letter of Credit” has the meaning set forth in Section 2.03(n).

 

“Existing Revolving Loans” shall have the meaning provided in Section 2.13(b).

 

“Existing Revolving Tranche” shall have the meaning provided in Section 2.13(b).

 

“Existing Term Loan Tranche” shall have the meaning provided in Section 2.13(a).

 

“Existing Tranche” shall mean any Existing Term Loan Tranche or Existing
Revolving Tranche.

 

“Expansion Capital Expenditures” shall mean any capital expenditure by Borrower
or any of its Restricted Subsidiaries in respect of the purchase or other
acquisition of any fixed or capital assets or the refurbishment of existing
assets or properties that, in Borrower’s reasonable determination, adds to or
significantly improves (or is reasonably expected to add to or significantly
improve) the property of Borrower and its Restricted Subsidiaries, excluding any
such capital expenditures financed with Net Available Proceeds of an Asset Sale
or Casualty Event and excluding capital expenditures made in the ordinary course
made to maintain, repair, restore or refurbish the property of Borrower and its
Restricted Subsidiaries in its then existing state or to support the
continuation of such Person’s day to day operations as then conducted.

 

“Extended Revolving Commitments” shall have the meaning provided in Section
2.13(b).

 

“Extended Revolving Loans” shall have the meaning provided in Section 2.13(b).

 



-26-

 

 

“Extended Term Loans” shall have the meaning provided in Section 2.13(a).

 

“Extending Lender” shall have the meaning provided in Section 2.13(c).

 

“Extension Amendment” shall have the meaning provided in Section 2.13(d).

 

“Extension Date” shall mean any date on which any Existing Term Loan Tranche or
Existing Revolving Tranche is modified to extend the related scheduled maturity
date(s) in accordance with Section 2.13 (with respect to the Lenders under such
Existing Term Loan Tranche or Existing Revolving Tranche which agree to such
modification).

 

“Extension Election” shall have the meaning provided in Section 2.13(c).

 

“Extension Request” shall mean any Term Loan Extension Request or Revolving
Extension Request.

 

“Extension Tranche” shall mean all Extended Term Loans of the same tranche or
Extended Revolving Commitments of the same tranche that are established pursuant
to the same Extension Amendment (or any subsequent Extension Amendment to the
extent such Extension Amendment expressly provides that the Extended Term Loans
or Extended Revolving Commitments, as applicable, provided for therein are
intended to be a part of any previously established Extension Tranche).

 

“fair market value” shall mean, with respect to any Property, a price (after
taking into account any liabilities relating to such Property), as determined in
good faith by Borrower, that could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing and able buyer,
neither of which is under any compulsion to complete the transaction.

 

“Fair Share” has the meaning set forth in Section 6.10.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections of the Code that
is substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such Sections of
the Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, however, that (a) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day and (b) if such rate is not so
published for any Business Day, the Federal Funds Rate for such Business Day
shall be the average rate quoted to Administrative Agent on such Business Day on
such transactions by three federal funds brokers of recognized standing, as
determined by Administrative Agent. If the Federal Funds Rate as determined in
accordance with this definition would be less than 0.00%, then the Federal Funds
Rate shall be deemed to be 0.00%.

 

“Final Maturity Date” shall mean, as of any date of determination, the latest of
the latest R/C Maturity Date, the Term A Facility Maturity Date, the Term B
Facility Maturity Date, the Term B-1 Facility Maturity Date, the latest New Term
Loan Maturity Date, the latest final maturity date applicable to any Extended
Term Loans, the latest final maturity date applicable to any Extended Revolving
Commitments, the latest final maturity date applicable to any Other Term Loans
and the latest final maturity date applicable to any Other Revolving Loans, in
each case, as in effect at such date.

 

“Financial Maintenance Covenants” shall mean the covenants set forth in
Section 10.08 and, solely during the Covenant Relief Period, Section 10.14.

 



-27-

 

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Amendment” shall mean that certain First Amendment and Incremental
Joinder Agreement, dated as of April 28, 2015, by and among Borrower,
Guarantors, the Lenders party thereto, Administrative Agent and Collateral
Agent, as amended by that certain First Amendment to First Amendment and
Incremental Joinder Agreement, effective as of August 3, 2015, by and between
Borrower and Administrative Agent.

 

“First Amendment Extended Revolving Commitments” shall mean a Revolving
Commitment held by a Consenting Lender under (and as defined in) the First
Amendment to A&R Credit Agreement on the First Amendment to A&R Credit Agreement
Effective Date.

 

“First Amendment Extended Revolving Facility” shall mean the credit facility
comprising the First Amendment Extended Revolving Commitments and any
Incremental Existing Tranche Revolving Commitments of the same Tranche.

 

“First Amendment to A&R Credit Agreement” shall mean that certain First
Amendment, dated as of February 23, 2018, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent, Collateral Agent and the other
parties party thereto.

 

“First Amendment to A&R Credit Agreement Approval Date” shall mean the
“Agreement Effective Date” (as defined in the First Amendment to A&R Credit
Agreement).

 

“First Amendment to A&R Credit Agreement Effective Date” shall mean the “Closing
Effective Date” (as defined in the First Amendment to A&R Credit Agreement).

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto and
(d) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the laws of a jurisdiction other than that in which Borrower
is resident for tax purposes.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement (excluding employment agreements) maintained or
contributed to by, or entered into with, Borrower or any Restricted Subsidiary
with respect to employees employed outside the United States.

 

“Foreign Subsidiary” shall mean (x) each Subsidiary that is organized under the
laws of a jurisdiction other than the United States or any state thereof, or the
District of Columbia and (y) each Excluded Foreign Subsidiary.

 

“Funding Credit Party” has the meaning set forth in Section 6.10.

 

“Funding Date” shall mean the date of the making of any extension of credit
(whether the making of a Loan or the issuance of a Letter of Credit) hereunder
(including the Closing Date).

 

“GAAP” shall mean generally accepted accounting principles set forth as of the
relevant date in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), including, without limitation, any Accounting Standards
Codifications, which are applicable to the circumstances as of the date of
determination.

 



-28-

 

 

“Gaming Approval” shall mean any and all approvals, authorizations, permits,
consents, rulings, orders or directives of any Governmental Authority
(including, without limitation, any Gaming Authority) (a) necessary to enable
Borrower or any of its Restricted Subsidiaries to engage in, operate or manage
the casino, gambling, horse racing or gaming business or otherwise continue to
conduct, operate or manage such business substantially as is presently
conducted, operated or managed or contemplated to be conducted, operated or
managed following the Closing Date, (b) required by any Gaming Law or
(c) necessary as is contemplated on the Closing Date, to accomplish the
financing and other transactions contemplated hereby.

 

“Gaming Authority” shall mean any Governmental Authority with regulatory,
licensing or permitting authority or jurisdiction over any gaming business or
enterprise or horse racing business or enterprise or any Gaming Facility
(including, without limitation, the following as of the Closing Date: the
Alcohol and Gaming Commission of Ontario, the Florida Division of Pari-Mutuel
Wagering, the Illinois Gaming Board, Indiana Gaming Commission, Kansas Lottery,
Kansas Racing and Gaming Commission, the Maine State Harness Racing Commission,
the Maine Gambling Control Board, the Maryland State Lottery Commission, the
Maryland Racing Commission, the Maryland Video Lottery Facility Location
Commission, the Massachusetts Gaming Commission, the Mississippi Gaming
Commission, the Mississippi Department of Revenue, the Missouri Gaming
Commission, the Nevada State Gaming Control Board, the Nevada Gaming Commission,
the New Jersey Racing Commission, the New Jersey Casino Control Commission, the
New Jersey Division of Gaming Enforcement, the New Mexico Gaming Control Board,
the New Mexico Racing Commission, the Ohio Casino Control Commission, the Ohio
Lottery Commission, the Ohio State Racing Commission, the Ontario Lottery and
Gaming Corporation, the Pennsylvania Gaming Control Board, the Pennsylvania
State Horse Racing Commission, Texas Racing Commission, the West Virginia Racing
Commission and the West Virginia Lottery Commission), or with regulatory,
licensing or permitting authority or jurisdiction over any gaming or racing
operation (or proposed gaming or racing operation) owned, managed, leased or
operated by Borrower or any of its Restricted Subsidiaries.

 

“Gaming Facility” shall mean any gaming establishment and other property or
assets ancillary thereto or used in connection therewith, including, without
limitation, any casinos, hotels, resorts, race tracks, off-track wagering sites,
video lottery, video gaming, theaters, parking facilities, recreational vehicle
parks, timeshare operations, retail shops, restaurants, other buildings, land,
golf courses and other recreation and entertainment facilities, marinas,
vessels, barges, ships and related equipment and including any internet,
interactive, online, virtual or social gaming-related assets, operations,
technology or platforms.

 

“Gaming Laws” shall mean all applicable provisions of all: (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutuel race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted, operated or managed by Borrower or any of
its Restricted Subsidiaries within its jurisdiction; (b) Gaming Approvals; and
(c) orders, decisions, determinations, judgments, awards and decrees of any
Gaming Authority.

 

“Gaming License” shall mean any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

 

“GLP Capital” shall mean, for so long as it is the landlord under the Penn
Master Lease, GLP Capital, L.P., a Pennsylvania limited partnership, in its
capacity as landlord under the Penn Master Lease, and, thereafter the successor
landlord under the Penn Master Lease in such capacity.

 

“GLPI” shall mean Gaming and Leisure Properties, Inc., a Pennsylvania
corporation.

 

“Gold Merger Sub” shall mean, for so long as it is the landlord under the PNK
Master Lease, Gold Merger Sub, LLC, a Delaware limited liability company, in its
capacity as landlord under the PNK Master Lease, and, thereafter the successor
landlord under the PNK Master Lease in such capacity.

 

“Governmental Authority” shall mean any government or political subdivision of
the United States or any other country, whether federal, state, provincial or
local, or any agency, authority, board, bureau, central bank, commission,
office, division, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision including, without limitation, any Gaming
Authority.

 



-29-

 

 

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law requiring notification of the buyer, mortgagee or assignee of real
property, or notification, registration or filing to or with any Governmental
Authority, in connection with the sale, lease, mortgage, assignment or other
transfer (including, without limitation, any transfer of control) of any real
property, establishment or business, of the actual or threatened presence or
release in or into the Environment, or the use, disposal or handling of
Hazardous Material on, at, under or near the real property, facility or business
to be sold, mortgaged, assigned or transferred.

 

“Guarantee” shall mean the guarantee of each Guarantor pursuant to Article VI.

 

“Guaranteed Obligations” has the meaning set forth in Section 6.01.

 

“Guarantors” shall mean each of the Persons listed on Schedule 1.01(C) attached
hereto and each Wholly Owned Restricted Subsidiary that may hereafter execute a
Joinder Agreement pursuant to Section 9.11, together with their successors and
permitted assigns, and “Guarantor” shall mean any one of them; provided,
however, that notwithstanding the foregoing, (a) Guarantors shall not include
any Excluded Subsidiary or any Person that has been released as a Guarantor in
accordance with the terms of the Credit Documents, (b) at all times, Penn Tenant
shall be a Guarantor and (c) at all times from and after the PNK Acquisition
Closing Date, PNK Tenant shall be a Guarantor.

 

“Hazardous Material” shall mean any material, substance, waste, constituent,
compound, pollutant or contaminant including, without limitation, petroleum
(including, without limitation, crude oil or any fraction thereof or any
petroleum product or waste) subject to regulation or which could reasonably be
expected to give rise to liability under Environmental Law.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
Borrower having assets with an aggregate fair market value of less than $25.0
million as of the most recent Calculation Date; provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiaries exceed the Immaterial Subsidiary Threshold Amount as of the most
recent Calculation Date.

 

“Immaterial Subsidiary Threshold Amount” shall mean $50.0 million.

 

“Impacted Loans” has the meaning set forth in Section 5.02.

 

“Inaccuracy Determination” has the meaning set forth in the definition of
“Applicable Fee Percentage.”

 

“Inaccurate Applicable Fee Percentage Period” has the meaning set forth in the
definition of “Applicable Fee Percentage.”

 

“Inaccurate Applicable Margin Period” has the meaning set forth in the
definition of “Applicable Margin.”

 

“Incremental Commitments” shall mean the Incremental Revolving Commitments and
the Incremental Term Loan Commitments.

 

“Incremental Effective Date” has the meaning set forth in Section 2.12(b).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 10.01(t).

 

“Incremental Existing Tranche Revolving Commitments” shall have the meaning set
forth in Section 2.12(a).

 

“Incremental Joinder Agreement” has the meaning set forth in Section 2.12(b).

 



-30-

 

 

“Incremental Loan Amount” shall mean (a) $697.0 million, (provided that this
clause (a) shall be limited to $500.0 million during the Covenant Relief
Period), plus (b) the aggregate of: (i) the principal amount of any permanent
reduction in the Revolving Commitment pursuant to Section 2.04(b), (ii) the
principal amount of any optional prepayment of any Term Loans pursuant to
Section 2.09(a), (iii) the cash amount paid in respect of any Term Loans in
connection with assignments to Borrower or any of its Subsidiaries pursuant to
Section 13.05(d) and (iv) the principal amount of Revolving Commitments of
Defaulting Lenders terminated by Borrower in accordance with Section 13.04(h)
(in each case for this clause (b), excluding any prepayments funded with the
proceeds of long-term Indebtedness) (provided that this clause (b) shall not be
available during the Covenant Relief Period) plus, (c) any additional or other
amount, so long as, solely in this case of this clause (c), the Consolidated
Senior Secured Net Leverage Ratio does not exceed 2.00 to 1.00, determined on a
Pro Forma Basis as of the most recent Calculation Date (provided that this
clause (c) shall not be available during the Covenant Relief Period) (it being
understood that (except during the Covenant Relief Period, during which only
clause (a) shall be available as provided therein) Borrower may elect whether
any Incremental Loan Amount is made in reliance on clause (a), (b) or (c));
provided that, for such purpose, (w) if clauses (a) and/or (b), on the one hand,
and clause (c), on the other hand, are utilized on the same date, Consolidated
Net Indebtedness will not include any Indebtedness incurred under clauses (a)
and/or (b) on such date, (x) Consolidated Net Indebtedness shall not take into
account any cash or cash equivalents constituting proceeds of any Loans made
under any Incremental Commitments to be provided on such date and any
Incremental Equivalent Debt to be incurred or issued on such date that may
otherwise reduce the amount of Consolidated Net Indebtedness, (y) the
Consolidated Senior Secured Net Leverage Ratio for such purpose shall treat any
Incremental Equivalent Debt as senior secured indebtedness, even if such
Incremental Equivalent Debt was issued or incurred on an unsecured basis or on a
junior basis to the Obligations, and (z) in the case of any Incremental
Revolving Commitments and Incremental Equivalent Debt consisting of revolving
credit facilities, pro forma effect shall be given to any Incremental Revolving
Loans and any loans under any Incremental Equivalent Debt consisting of a
revolving credit facility, in each case, to the extent actually made on such
date, but any proposed Incremental Revolving Commitments or Incremental
Equivalent Debt consisting of a revolving credit facility shall not otherwise be
treated as drawn; provided, further, that if the proceeds of the Loans made
under the Incremental Commitments then being incurred are to be used primarily
to fund a Permitted Acquisition or other Acquisition not prohibited hereunder
substantially concurrently upon the receipt thereof (including repayment of
Indebtedness of the Person acquired, or that is secured by the assets acquired,
in such Permitted Acquisition or other Acquisition), at the election of
Borrower, the Consolidated Senior Secured Net Leverage Ratio may be tested for
purposes of determining the Incremental Loan Amount (1) in the case of the PNK
Acquisition, as of the First Amendment to A&R Credit Agreement Approval Date
giving effect to the modifications set forth in this Closing Amended Credit
Agreement (as defined in the First Amendment to A&R Credit Agreement) and (2) in
all other cases, as of the time the acquisition agreement with respect to such
Permitted Acquisition or other Acquisition is entered into, and not at the time
such Incremental Commitments are obtained.

 

“Incremental Revolving Commitments” shall mean Incremental Existing Tranche
Revolving Commitments and New Revolving Commitments.

 

“Incremental Revolving Loans” shall mean any Revolving Loans made pursuant to
Incremental Revolving Commitments.

 

“Incremental Term A Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term A Loans” shall have the meaning assigned thereto in Section
2.12(a).

 

“Incremental Term B Loan Commitments” shall have the meaning assigned thereto in
Section 2.12(a).

 

“Incremental Term B Loans” shall have the meaning assigned thereto in Section
2.12(a).

 

“Incremental Term B-1 Loan Commitments” shall have the meaning assigned thereto
in Section 2.12(a).

 

“Incremental Term B-1 Loans” shall have the meaning assigned thereto in Section
2.12(a).

 



-31-

 

 

“Incremental Term Loan Commitments” shall mean the Incremental Term A Loan
Commitments, the Incremental Term B Loan Commitments, the Incremental Term B-1
Loan Commitments and the New Term Loan Commitments.

 

“Incremental Term Loans” shall mean the Incremental Term A Loans, the
Incremental Term B Loans, the Incremental Term B-1 Loans and any New Term Loans.

 

“incur” shall mean, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), permit to exist, assume, guarantee or otherwise become liable in
respect of such Indebtedness or other obligation (and “incurrence,” “incurred”
and “incurring” shall have meanings correlative to the foregoing).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (i) trade accounts payable and accrued obligations incurred
in the ordinary course of business, (ii) the financing of insurance premiums,
(iii) any such obligations payable solely through the issuance of Equity
Interests and (iv) any earn-out obligation); (e) all Indebtedness (excluding
prepaid interest thereon) of others secured by any Lien on property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided, however, that if such obligations have not been assumed,
the amount of such Indebtedness included for the purposes of this definition
will be the amount equal to the lesser of the fair market value of such property
and the amount of the Indebtedness secured; (f) with respect to any Capital
Lease Obligations of such Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP (it being understood that any obligations of such Person under a
Master Lease or any Additional Lease shall not constitute Indebtedness); (g) all
net obligations of such Person in respect of Swap Contracts; (h) all obligations
of such Person as an account party in respect of letters of credit and bankers’
acceptances, except obligations in respect of letters of credit issued in
support of obligations not otherwise constituting Indebtedness shall not
constitute Indebtedness except to the extent such letter of credit is drawn and
not reimbursed within three (3) Business Days of such drawing; (i) all
obligations of such Person in respect of Disqualified Capital Stock; and (j) all
Contingent Obligations of such Person in respect of Indebtedness of others of
the kinds referred to in clauses (a) through (i) above. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor). The amount of Indebtedness of the type described in clause (d)
shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness shall be terminated, in which case the
amount of such Indebtedness shall be the then termination payment due thereunder
by such Person. For the avoidance of doubt, it is understood and agreed that (x)
casino “chips” and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness.

 

“Indemnitee” has the meaning set forth in Section 13.03(b).

 

“Initial Financial Statement Delivery Date” shall mean the date on which Section
9.04 Financials are delivered to Administrative Agent under Section 9.04(a) or
(b), as applicable, for the first full fiscal quarter ending after the Closing
Date.

 

“Initial Perfection Certificate” has the meaning set forth in the definition of
“Perfection Certificate.”

 

“Intellectual Property” has the meaning set forth in Section 8.19.

 

“Interest Coverage Ratio” shall mean, with respect to any Test Period, the ratio
of (x) Consolidated EBITDA for such Test Period to (y) Consolidated Cash
Interest Expense for such Test Period.

 



-32-

 

 

“Interest Period” shall mean, as to each LIBOR Loan, the period commencing on
the date such LIBOR Loan is disbursed or converted to or continued as a LIBOR
Loan and ending on the date one, two, three or six months thereafter, as
selected by Borrower in its Notice of Borrowing or Notice of
Continuation/Conversion, as applicable, or such other period that is twelve
months or less requested by Borrower and consented to by all the applicable
Lenders; provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

 

(ii)       any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

 

(iii)       no Interest Period for a Class shall extend beyond the maturity date
for such Class; and

 

(iv)       the initial Interest Period with respect to any Loans advanced,
maintained or continued on the Closing Date may be for a period commencing on
the Closing Date and ending on the last Business Day of the month in which the
Closing Date occurs.

 

“Interest Rate Protection Agreement” shall mean, for any Person, an interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more financial institutions providing for the transfer or mitigation
of interest risks either generally or under specific contingencies.

 

“Investments” of any Person shall mean (a) any loan or advance of funds or
credit by such Person to any other Person, (b) any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person (provided that upon
termination of any such Contingent Obligation, no Investment in respect thereof
shall be deemed outstanding, except as contemplated in clause (e) below), (c)
any purchase or other acquisition of any Equity Interests or indebtedness or
other securities of any other Person, (d) any capital contribution by such
Person to any other Person, (e) without duplication of any amounts included
under clause (b) above, any payment under any Contingent Obligation by such
Person in respect of the Indebtedness of any other Person or (f) the purchase or
other acquisition (in one transaction or a series of transaction) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of the definition of “Unrestricted Subsidiary” and Section
10.04, “Investment” shall include the portion (proportionate to Borrower’s
Equity Interest in such Subsidiary) of the fair market value of the net assets
of any Subsidiary of Borrower at the time of Designation of such Subsidiary as
an Unrestricted Subsidiary pursuant to Section 9.12 (excluding any Subsidiaries
designated as Unrestricted Subsidiaries on the Closing Date and set forth on
Schedule 9.12 and any Subsidiaries designated as Unrestricted Subsidiaries on
the First Amendment to A&R Credit Agreement Effective Date and set forth on
Schedule 9.12(d)); provided, however, that upon the Revocation of a Subsidiary
that was designated as an Unrestricted Subsidiary after the Closing Date, the
amount of outstanding Investments in Unrestricted Subsidiaries shall be deemed
to be reduced by the lesser of (x) the fair market value of such Subsidiary at
the time of such Revocation and (y) the amount of Investments in such Subsidiary
deemed to have been made (directly or indirectly) at the time of, and made
(directly or indirectly) since, the Designation of such Subsidiary as an
Unrestricted Subsidiary, to the extent that such amount constitutes an
outstanding Investment under clauses (d), (i), (k), (l), (m), (q), (s) or (t) of
Section 10.04 at the time of such Revocation. It is understood and agreed that
the receipt of interest paid in kind with respect to any outstanding Investment
shall not constitute an additional Investment with respect thereto.

 

“ISP” shall mean, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).

 

“Joinder Agreements” shall mean each Joinder Agreement substantially in the form
of Exhibit M attached hereto or such other form as is reasonably acceptable to
Administrative Agent and each Joinder Agreement to be entered into pursuant to
the Security Agreement.

 



-33-

 

 

“Joint Lead Arrangers” shall mean, collectively, (a) with respect to the Loans
and Commitments incurred on the Closing Date, Bank of America, N.A., JPMorgan
Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank National
Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust Company,
SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA)
LLC and UBS Securities LLC, (b) with respect to the 2018 Incremental Term Loan A
Loan Commitments and the Term B-1 Facility, Bank of America, N.A., Goldman Sachs
Bank USA, Fifth Third Bank, U.S. Bank National Association, Wells Fargo
Securities, LLC, Citizens Bank, N.A., SunTrust Robinson Humphrey, Inc. and TD
Securities (USA) LLC and (c) with respect to any other Incremental Commitments,
the Persons appointed by Borrower as “Joint Lead Arrangers” (or similar titles)
for such Incremental Commitments, in their capacities as joint lead arrangers
hereunder.

 

“Joint Physical Bookrunners” shall mean, collectively, (a) with respect to the
Loans and Commitments incurred on the Closing Date, Bank of America, N.A.,
JPMorgan Chase Bank, N.A., Fifth Third Bank, Citizens Bank, N.A., U.S. Bank
National Association, Wells Fargo Securities LLC, Manufacturers & Traders Trust
Company, SunTrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, TD Securities
(USA) LLC and UBS Securities LLC, (b) with respect to the 2018 Incremental Term
Loan A Loan Commitments and the Term B-1 Facility, Bank of America, N.A.,
Goldman Sachs Bank USA, Fifth Third Bank, U.S. Bank National Association, Wells
Fargo Securities, LLC, Citizens Bank, N.A., SunTrust Robinson Humphrey, Inc. and
TD Securities (USA) LLC and (c) with respect to any other Incremental
Commitments, the Persons appointed by Borrower as “Joint Physical Bookrunners”
(or similar titles) for such Incremental Commitments, in their capacities as
joint physical bookrunners hereunder.

 

“Joint Venture” shall mean any Person, other than an individual or a Wholly
Owned Subsidiary of Borrower, in which Borrower or a Restricted Subsidiary of
Borrower (directly or indirectly) holds or acquires an ownership interest
(whether by way of capital stock, partnership or limited liability company
interest, or other evidence of ownership).

 

“Judgment Currency Conversion Date” has the meaning set forth in Section
13.15(a).

 

“Junior Financing” shall mean unsecured Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Equity
Interests) of Borrower or all or any Restricted Subsidiaries (a) (i) that is
subordinated in right of payment to the Loans and contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (ii) that contains subordination provisions
reasonably satisfactory to Administrative Agent, (b) that shall not have a
scheduled maturity date or any scheduled principal payments or be subject to any
mandatory redemption, prepayment, or sinking fund (except for customary change
of control (and, in the case of convertible or exchangeable debt instruments,
delisting) provisions and, in the case of bridge facilities, customary mandatory
redemptions or prepayments with proceeds of Permitted Refinancings thereof
(which Permitted Refinancings would constitute Junior Financing) or Equity
Issuances, and customary asset sale provisions that permit application of the
applicable proceeds to the payment of the Obligations prior to application to
such Junior Financing) due prior to the date that is 91 days after the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) and (c) the terms (excluding pricing, fees, rate floors,
premiums, optional prepayment or optional redemption provisions) of which are
(as determined by Borrower in good faith), taken as a whole, not materially more
restrictive than the terms set forth in this Agreement (other than, in the case
of any bridge facility, covenants, defaults and remedy provisions customary for
bridge financings).

 

“Junior Prepayments” shall have the meaning provided in Section 10.09.

 

“L/C Commitments” shall mean the commitments of the L/C Lender to issue Letters
of Credit pursuant to Section 2.03. The L/C Commitments are part of, and not in
addition to, the Revolving Commitments.

 

“L/C Disbursements” shall mean a payment or disbursement made by any L/C Lender
pursuant to a Letter of Credit.

 

“L/C Documents” shall mean, with respect to any Letter of Credit, collectively,
any other agreements, instruments, guarantees or other documents (whether
general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
with respect to such Letter of Credit or (b) any collateral security for any of
such obligations, each as the same may be amended or modified and in effect from
time to time.

 



-34-

 

 

“L/C Interest” shall mean, for each Revolving Lender under a Tranche of
Revolving Commitments, such Lender’s participation interest (or, in the case of
each L/C Lender, such L/C Lender’s retained interest) in each L/C Lender’s
liability under Letters of Credit issued under such Tranche of Revolving
Commitments and such Lender’s rights and interests in Reimbursement Obligations
and fees, interest and other amounts payable in connection with Letters of
Credit and Reimbursement Obligations.

 

“L/C Lender” shall mean, as the context may require: (a) with respect to (i)
each Existing Letter of Credit issued by Bank of America, N.A., Bank of America,
N.A., in its capacity as issuer of such Existing Letters of Credit, together
with its successors and assigns in such capacity, (ii) each Existing Letter of
Credit issued by Wells Fargo Bank, National Association, Wells Fargo Bank,
National Association, in its capacity as issuer of such Existing Letters of
Credit, together with its successors and assigns in such capacity and (iii) each
PNK Letter of Credit, JPMorgan Chase Bank, N.A., in its capacity as issuer of
such PNK Letters of Credit, together with its successors and assigns in such
capacity and (b) with respect to all other Letters of Credit, (i) Bank of
America or any of its Affiliates, in its capacity as issuer of Letters of Credit
issued by it hereunder, together with its successors and assigns in such
capacity; (ii) Wells Fargo Bank, National Association or any of its Affiliates,
in its capacity as issuer of Letters of Credit issued by it hereunder, together
with its successors and assigns in such capacity; and/or (iii) any other
Revolving Lender or Revolving Lenders selected by Borrower and reasonably
acceptable to Administrative Agent (such approval not to be unreasonably
withheld or delayed) that agrees to become an L/C Lender, in each case under
this clause (ii) in its capacity as issuer of Letters of Credit issued by such
Lender hereunder, together with its successors and assigns in such capacity.

 

“L/C Liability” shall mean, at any time, without duplication, the sum of (a) the
Dollar Equivalent of the Stated Amount of all outstanding Letters of Credit at
such time plus (b) the aggregate amount of all L/C Disbursements that have not
yet been reimbursed at such time (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of any Letter of Credit denominated in the
Alternate Currency) in respect of all Letters of Credit. The L/C Liability of
any Revolving Lender under a Tranche of Revolving Commitments at any time shall
mean such Revolving Lender’s participations and obligations in respect of
outstanding Letters of Credit and unreimbursed L/C Disbursements under such
Tranche of Revolving Commitments at such time.

 

“L/C Payment Notice” has the meaning provided in Section 2.03(d).

 

“L/C Sublimit” shall mean an amount equal to the lesser of (a) $150.0 million
and (b) the Total Revolving Commitments then in effect. The L/C Sublimit is part
of, and not in addition to, the Total Revolving Commitments.

 

“Landlord” shall mean each of GLP Capital, Gold Merger Sub and any other
landlord under an Additional Lease.

 

“Laws” shall mean, collectively, all common law and all international, foreign,
federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents, including without
limitation the interpretation thereof by any Governmental Authority charged with
the enforcement thereof.

 

“Lease” shall mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

 

“Leased Property” shall mean, collectively, (a) the Penn Leased Property and (b)
from and after the PNK Acquisition Closing Date, the PNK Leased Property.

 

“Lender Insolvency Event” shall mean that (i) such Lender or its Parent Company
is insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, (ii) such Lender or its
Parent Company is the subject of a proceeding under any Debtor Relief Law, or a
receiver, trustee, conservator, intervenor, administrator, sequestrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (including the Federal
Deposit Insurance Corporation or any other state or federal regulatory
authority) has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action authorizing or indicating its
consent to or acquiescence in any such proceeding or appointment or (iii) such
Lender becomes the subject of a Bail-In Action; provided, however, that a Lender
Insolvency Event shall not be deemed to exist solely as the result of the
acquisition or maintenance of an ownership interest in such Lender or its Parent
Company by a Governmental Authority or an instrumentality thereof so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.

 



-35-

 

 

“Lenders” shall mean (a) each Person listed on Annexes A-1 through A-4, (b) each
Term A Facility Refinancing Lender and each Term B Facility Refinancing Lender,
(c) any Lender providing an Incremental Commitment pursuant to Section 2.12 and
any Person that becomes a Lender from time to time party hereto pursuant to
Section 2.15 and (d) any Person that becomes a “Lender” hereunder pursuant to an
Assignment Agreement, in each case, other than any such Person that ceases to be
a Lender pursuant to an Assignment Agreement or a Borrower Assignment Agreement.
Unless the context requires otherwise, the term “Lenders” shall include the
Swingline Lender and the L/C Lender.

 

“Letter of Credit Request” has the meaning set forth in Section 2.03(b).

 

“Letters of Credit” shall have the meaning set forth in Section 2.03(a) and
shall include each Existing Letter of Credit and, for the avoidance of doubt,
from and after the PNK Acquisition Closing Date, each PNK Letter of Credit.

 

“LIBO Rate” shall mean:

 

(a)       for any Interest Period with respect to a LIBOR Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by Administrative Agent, as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

 

(b)       for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

(c) if the LIBO Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement; and

 

(d)provided, that the LIBO Rate for Term B Facility Loans shall not be less than
0.75%;

 

provided, further, that to the extent a comparable or successor rate is approved
by Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by Administrative Agent.

 

“LIBOR Loans” shall mean Loans that bear interest at rates based on rates
referred to in the definition of “LIBO Rate.”

 

“License Revocation” shall mean the revocation, failure to renew or suspension
of, or the appointment of a receiver, supervisor or similar official with
respect to, any Gaming License covering any Gaming Facility owned, leased,
operated or used by Borrower or any of its Restricted Subsidiaries, but
excluding any such revocation, failure to renew, suspension or appointment to
the extent such Gaming License relates to a Gaming Facility that (a) is located
on a Native American Indian reservation and/or (b) is located in a jurisdiction
(i) in which none of Borrower or its Subsidiaries owned, leased, operated or
managed a Gaming Facility on the Closing Date and (ii) the Gaming Laws of which
have permitted gambling in the form of slot machines and table games to be
conducted by any person or persons who are not Native American Indians or are
acting or managing gaming operations for or on behalf of Native American Indians
for less than two (2) years at the time of any such revocation, failure to
renew, suspension or appointment.

 



-36-

 

 

“Lien” shall mean, with respect to any Property, any mortgage, deed of trust,
lien, pledge, security interest, or assignment, hypothecation or encumbrance for
security of any kind, or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority (other than such financing statement or similar
notices filed for informational or precautionary purposes only), or any
conditional sale or other title retention agreement or any lease in the nature
thereof.

 

“Liquor Authority” has the meaning set forth in Section 13.13(a).

 

“Liquor Laws” has the meaning set forth in Section 13.13(a).

 

“Loans” shall mean the Revolving Loans, the Swingline Loans and the Term Loans.

 

“Losses” of any Person shall mean the losses, liabilities, claims (including
those based upon negligence, strict or absolute liability and liability in
tort), damages, reasonable expenses, obligations, penalties, actions, judgments,
penalties, fines, suits, reasonable and documented costs or disbursements
(including reasonable fees and expenses of one primary counsel for the Secured
Parties collectively, and any local counsel reasonably required in any
applicable jurisdiction (and solely in the case of an actual or perceived
conflict of interest, where the Persons affected by such conflict inform
Borrower in writing of the existence of an actual or perceived conflict of
interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties), in connection
with any Proceeding commenced or threatened in writing, whether or not such
Person shall be designated a party thereto) at any time (including following the
payment of the Obligations) incurred by, imposed on or asserted against such
Person.

 

“Margin Stock” shall mean margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

 

“Master Leases” shall mean, collectively, (a) the Penn Master Lease and (b) from
and after the PNK Acquisition Closing Date, the PNK Master Lease.

 

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, assets, financial condition or results of operations of Borrower and
its Restricted Subsidiaries, taken as a whole and after giving effect to the
Transactions, (b) a material adverse effect on the ability of the Credit Parties
(taken as a whole) to satisfy their material payment Obligations under the
Credit Documents or (c) a material adverse effect on the legality, binding
effect or enforceability against any material Credit Party of the Credit
Documents to which it is a party or any of the material rights and remedies of
any Secured Party thereunder or the legality, priority or enforceability of the
Liens on a material portion of the Collateral.

 

“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $100.0 million.

 

“Maximum Rate” has the meaning set forth in Section 13.19.

 

“Minimum Collateral Amount” shall mean, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate un-reallocated portions of L/C Liabilities during the existence of a
Defaulting Lender, an amount equal to 103% of the un-reallocated L/C Liabilities
at such time, (ii) with respect to Cash Collateral consisting of cash or deposit
account balances provided in accordance with the provisions of Sections 2.01(f),
2.03, 2.10(c), 2.10(f), 2.16(a)(i), 2.16(a)(ii) or 11.01, an amount equal to
103% of the aggregate L/C Liability, and (iii) otherwise, an amount determined
by the Administrative Agent and the L/C Lenders in their reasonable discretion.

 

“Minimum Liquidity” has the meaning set forth in Section 10.14.

 



-37-

 

 

“Minimum Liquidity Certificate” has the meaning set forth in Section 9.04(c).

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor entity
thereto.

 

“Mortgage” shall mean an agreement, including, but not limited to, a mortgage,
deed of trust or any other document, creating and evidencing a first Lien
(subject only to the Liens permitted thereunder) in favor of Collateral Agent on
behalf of the Secured Parties on each Mortgaged Real Property, which shall be in
substantially the form of Exhibit I-1, Exhibit I-2 or such other form as is
reasonably acceptable to Administrative Agent, with such schedules and including
such provisions as shall be necessary to conform such document to applicable or
local law or as shall be customary under local law, as the same may at any time
be amended in accordance with the terms thereof and hereof and such changes
thereto as shall be reasonably acceptable to Administrative Agent.

 

“Mortgage Amendments” has the meaning set forth in Section 9.14(a)(i).

 

“Mortgaged Real Property” shall mean (a) each Real Property listed on Schedule
1.01(D) and (b) each Real Property, if any, which shall be subject to a Mortgage
delivered on or after the Closing Date pursuant to Section 9.08 or 9.11 (in each
case, unless and until such Real Property is no longer subject to a Mortgage).

 

“Mortgaged Vessel” shall mean (a) each Vessel, if any, listed on Schedule
8.13(b) as a “Mortgaged Vessel,” and (b) each Vessel or Replacement Vessel, if
any, which shall be subject to a Ship Mortgage after the Closing Date pursuant
to Section 9.08 or 9.11 (in each case, unless and until such Vessel or
Replacement Vessel is no longer subject to a Mortgage).

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Entity is then making or
accruing an obligation to make contributions, (b) to which any ERISA Entity has
within the preceding five plan years made contributions, including any Person
which ceased to be an ERISA Entity during such five year period or (c) with
respect to which any Company is reasonably likely to incur liability under Title
IV of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Available Proceeds” shall mean:

 

(i)       in the case of any Asset Sale pursuant to Section 10.05(c) or pursuant
to Section 10.05(p), the aggregate amount of all cash payments (including any
cash payments received by way of deferred payment of principal pursuant to a
note or otherwise, but only as and when received) received by Borrower or any
Restricted Subsidiary directly or indirectly in connection with such Asset Sale,
net (without duplication) of (A) the amount of all reasonable fees and expenses
and transaction costs paid by or on behalf of Borrower or any Restricted
Subsidiary in connection with such Asset Sale (including, without limitation,
any underwriting, brokerage or other customary selling commissions and legal,
advisory and other fees and expenses, including survey, title and recording
expenses, transfer taxes and expenses incurred for preparing such assets for
sale, associated therewith); (B) any Taxes paid or estimated in good faith to be
payable by or on behalf of any Company as a result of such Asset Sale (after
application of all credits and other offsets that arise from such Asset Sale);
(C) any repayments by or on behalf of any Company of Indebtedness (other than
Indebtedness hereunder) to the extent such Indebtedness is secured by a Lien on
such Property that is permitted by the Credit Documents and that is not junior
to the Lien thereon securing the Obligations and such Indebtedness is required
to be repaid as a condition to the purchase or sale of such Property; (D)
amounts required to be paid to any Person (other than any Company) owning a
beneficial interest in the subject Property; (E) amounts reserved, in accordance
with GAAP, against any liabilities associated with such Asset Sale and retained
by Borrower or any of its Subsidiaries after such Asset Sale and related
thereto, including pension and other post-employment benefit liabilities,
purchase price adjustments, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale; and (F) in the event that a Restricted Subsidiary consummates such an
Asset Sale and makes a pro rata payment of dividends to its stockholders or
members or other equity holders, as applicable, from any cash proceeds of such
Asset Sale, the amount of dividends paid to any such stockholder or member or
other equity holder, as applicable, other than Borrower or any Restricted
Subsidiary, all as reflected in an Officer’s Certificate delivered to
Administrative Agent; provided, that Net Available Proceeds shall include any
cash payments received upon the reversal (without the satisfaction of any
applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (E) of this clause (i) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within eighteen (18) months
after such Asset Sale, the amount of such reserve;

 



-38-

 

 

(ii)       in the case of any Casualty Event, the aggregate amount of cash
proceeds of insurance, condemnation awards and other compensation (excluding
proceeds constituting business interruption insurance or other similar
compensation for loss of revenue, but including the proceeds of any disposition
of Property pursuant to Section 10.05(l)) received by the Person whose Property
was subject to such Casualty Event in respect of such Casualty Event net of
(A) fees and expenses incurred by or on behalf of Borrower or any Restricted
Subsidiary in connection with recovery thereof, (B) repayments of Indebtedness
(other than Indebtedness hereunder) to the extent secured by a Lien on such
Property that is permitted by the Credit Documents and that is not junior to the
Lien thereon securing the Obligations and such Indebtedness is required to be
prepaid in connection with such Casualty Event, and (C) any Taxes paid or
payable by or on behalf of Borrower or any Restricted Subsidiary in respect of
the amount so recovered (after application of all credits and other offsets
arising from such Casualty Event) and amounts required to be paid to any Person
(other than any Company) owning a beneficial interest in the subject Property;
provided that, in the case of a Casualty Event with respect to property that is
subject to a Master Lease, any Additional Lease or a similar lease entered into
for the purpose of, or with respect to, operating or managing gaming facilities
and related assets, such cash proceeds shall not constitute Net Available
Proceeds to the extent, and for so long as, such cash proceeds are required, by
the terms of such lease, (x) to be paid to the holder of any mortgage, deed of
trust or other security agreement securing indebtedness of the lessor, (y) to be
paid to, or for the account of, the lessor or deposited in an escrow account to
fund rent and other amounts due with respect to such property and costs to
preserve, stabilize, repair, replace or restore such property (in accordance
with the provisions of the applicable lease) or (z) to be applied to rent and
other amounts due under such lease or to fund costs and expenses of repair,
replacement or restoration of such Property, or the preservation or
stabilization of such Property (in accordance with the provisions of the
applicable lease); and

 

(iii)       in the case of any Debt Issuance, the aggregate amount of all cash
received in respect thereof by the Person consummating such Debt Issuance in
respect thereof net of all investment banking fees, discounts and commissions,
legal fees, consulting fees, accountants’ fees, underwriting discounts and
commissions and other fees and expenses, actually incurred in connection
therewith.; and

 

(iv)       in the case of any incurrence of Incremental Commitments (and any
Loans funded thereunder) or Incremental Equivalent Debt (and any Loans funded
thereunder), the aggregate amount of all cash received in respect thereof by the
Person incurring such Incremental Commitments or Incremental Equivalent Debt net
of all investment banking fees, discounts and commissions, legal fees,
consulting fees, accountants’ fees, underwriting discounts and commissions and
other fees and expenses, actually incurred in connection therewith.

 

“New Investment Returns” shall mean the aggregate of all amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(k) on or after the Closing Date (including with
respect to contracts related to such Investments and including principal,
interest, dividends, distributions, sale proceeds, payments under contracts
relating to such Investments or other amounts) that are designated by Borrower
as “New Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“New Revolving Commitments” shall have the meaning set forth in Section 2.12(a).

 

“New Revolving Loans” shall have the meaning set forth in Section 2.12(a).

 

“New Term Loan Commitments” has the meaning set forth in Section 2.12(a).

 



-39-

 

 

“New Term Loan Facility” shall mean each credit facility comprising New Term
Loan Commitments and New Term Loans of a particular Tranche, if any.

 

“New Term Loan Maturity Date” shall mean, with respect to any New Term Loans to
be made pursuant to the related Incremental Joinder Agreement, the maturity date
thereof as determined in accordance with Section 2.12(b).

 

“New Term Loan Notes” shall mean the promissory notes executed and delivered in
connection with any New Term Loan Commitments and the related New Term Loans.

 

“New Term Loans” has the meaning set forth in Section 2.12(a).

 

“Non-Consenting Revolving Commitments” shall have the meaning provided in the
First Amendment to A&R Credit Agreement.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Extension Notice Date” shall have the meaning provided by Section 2.03(b).

 

“Notes” shall mean the Revolving Notes, the Swingline Note and the Term Loan
Notes.

 

“Notice of Borrowing” shall mean a notice of borrowing substantially in the form
of Exhibit B or such other form as is reasonably acceptable to Administrative
Agent including any form on an electronic platform or electronic transmission
system as shall be approved by Administrative Agent.

 

“Notice of Continuation/Conversion” shall mean a notice of
continuation/conversion substantially in the form of Exhibit C or such other
form as is reasonably acceptable to Administrative Agent including any form on
an electronic platform or electronic transmission system as shall be approved by
Administrative Agent.

 

“Obligation Currency” has the meaning set forth in Section 13.15(a).

 

“Obligations” shall mean all amounts, liabilities and obligations, direct or
indirect, contingent or absolute, of every type or description, and at any time
existing, owing by any Credit Party to any Secured Party or any of its Agent
Related Parties or their respective successors, transferees or assignees
pursuant to the terms of any Credit Document, any Credit Swap Contract or, with
the prior written approval of Borrower, any Secured Cash Management Agreement
(including in each case interest accruing or obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
whether or not the right of such Person to payment in respect of such
obligations and liabilities is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured and whether or not such claim is discharged, stayed or
otherwise affected by any bankruptcy case or insolvency or liquidation
proceeding.

 

“OFAC” has the meaning set forth in Section 8.27(b)(v).

 

“Officer’s Certificate” shall mean, as applied to any entity, a certificate
executed on behalf of such entity (or such entity’s manager or member or general
partner, as applicable) by its chairman of the board of directors (or functional
equivalent) (if an officer), its chief executive officer, its president, any of
its vice presidents, its chief financial officer, its chief accounting officer
or its treasurer or controller (in each case, or an equivalent officer) in their
official (and not individual) capacities.

 

“Open Market Assignment and Assumption Agreement” shall mean an Open Market
Assignment and Assumption Agreement substantially in the form attached as
Exhibit P hereto or such other form (including electronic documentation
generated by use of an electronic platform) as is reasonably acceptable to
Administrative Agent.

 



-40-

 

 

“Organizational Document” shall mean, relative to any Person, its certificate of
incorporation, its certificate of formation, its certificate of partnership, its
by-laws, its partnership agreement, its limited liability company agreement, its
memorandum or articles of association, share designations or similar
organization documents and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized Equity Interests.

 

“Other Applicable Indebtedness” shall mean Indebtedness incurred pursuant to
Section 10.01(c), (h), (k), (n), (q), (u), (v) and (w).

 

“Other Commitments” shall mean the Other Term Loan Commitments and Other
Revolving Commitments.

 

“Other Connection Taxes” means, with respect to any Agent, any Lender, or any
other recipient, Taxes imposed as a result of a present or former connection
between such recipient and the jurisdiction imposing such Tax (other than
connections arising from such recipient having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced hereunder or under any other Credit Document, or sold or assigned
an interest in any Note, hereunder, or with respect to any other Credit
Document).

 

“Other Debt” has the meaning set forth in the definition of “Repricing
Transaction.”

 

“Other First Lien Indebtedness” shall mean outstanding Indebtedness that is not
incurred under this Agreement and that (a) is secured by the Collateral on a
pari passu basis with the Obligations and (b) is Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness or Incremental Equivalent
Debt.

 

“Other Junior Indebtedness” shall mean Permitted Unsecured Indebtedness,
Permitted Second Lien Indebtedness, Permitted Unsecured Refinancing Debt,
Permitted Second Priority Refinancing Debt, Indebtedness incurred pursuant to
Section 10.01(p), Indebtedness incurred pursuant to Section 10.01(q) or
Incremental Equivalent Debt that is secured by a Lien on Collateral junior to
the Liens securing the Obligations or that is unsecured.

 

“Other Revolving Commitments” shall mean one or more Tranches of revolving
credit commitments hereunder that result from a Refinancing Amendment.

 

“Other Revolving Loans” shall mean one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

 

“Other Taxes” has the meaning set forth in Section 5.06(e).

 

“Other Term Loan Commitments” shall mean one or more Tranches of term loan
commitments hereunder that result from a Refinancing Amendment.

 

“Other Term Loans” shall mean one or more Tranches of Term Loans that result
from a Refinancing Amendment.

 

“Outstanding Investment Amount” shall mean, as of any date of determination, the
aggregate amount (not less than zero) of all Investments made pursuant to
Section 10.04(k) on or after the Closing Date, in each case, valued at fair
market value at the time each such Investment was made, minus (x) New Investment
Returns received on or prior to such date of determination, minus (y) all
Existing Investment Returns received on or prior to such date (but only to the
extent that on the date any such Existing Investment Return was received, such
Existing Investment Return was not larger than the Outstanding Investment Amount
as of such date (which Outstanding Investment Amount shall be determined without
giving effect to such Existing Investment Return)), minus (z) reductions in the
amount of such Investments as provided in the definition of “Investment”.

 



-41-

 

 

“Paid in Full” or “Payment in Full” and any other similar terms, expressions or
phrases shall mean, at any time, (a) with respect to obligations other than the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the payment in full of all of such obligations and (b) with respect to the
Obligations or the Secured Obligations (as defined in the Security Agreement),
the irrevocable termination of all Commitments, the payment in full in cash of
all Obligations (except undrawn Letters of Credit and Unasserted Obligations),
including principal, interest, fees, costs (including post-petition interest,
fees and costs even if such interest, fees and costs are not an allowed claim
enforceable against any Credit Party in a bankruptcy case under applicable law)
and premium (if any), and the discharge or Cash Collateralization of all Letters
of Credit outstanding in an amount equal to 103% of the greatest amount for
which such Letters of Credit may be drawn (or receipt of backstop letters of
credit reasonably satisfactory to the applicable L/C Lender and the
Administrative Agent). For purposes of this definition, “Unasserted Obligations”
shall mean, at any time, contingent indemnity obligations in respect of which no
claim or demand for payment has been made at such time.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.

 

“Pari Passu Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit S hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Patriot Act” has the meaning set forth in Section 8.27(a).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, or any successor thereto.

 

“Penn Leased Property” shall mean all “Leased Property” (as defined in the Penn
Master Lease from time to time).

 

“Penn Master Lease” shall mean the Master Lease, dated as of November 1, 2013,
as amended by (a) the First Amendment to Master Lease, dated March 5, 2014, (b)
the Second Amendment to Master Lease and First Amendment to Access Agreement,
dated April 18, 2014, (c) the Third Amendment to Master Lease, dated September
20, 2015 and (d) the Fourth Amendment to Master Lease, dated May 1, 2017, by and
between GLP Capital and Penn Tenant.

 

“Penn Tenant” shall mean, for so long as it is the tenant under the Penn Master
Lease, Penn Tenant, LLC, a Pennsylvania limited liability company, in its
capacity as tenant under the Penn Master Lease, and, thereafter, the successor
tenant under the Penn Master Lease in such capacity.

 

“Pension Plan” shall mean an employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code or Section 302 of ERISA
and is maintained or contributed to by any ERISA Entity or with respect to which
any Company is reasonably likely to incur liability under Title IV of ERISA.

 

“Perfection Certificate” shall mean that certain Perfection Certificate, dated
as of the Closing Date (the “Initial Perfection Certificate”), executed and
delivered by Borrower on behalf of Borrower and each of the Guarantors existing
on the initial Funding Date, and each other Perfection Certificate (which shall
be substantially in the form of Exhibit N or such other form as is reasonably
acceptable to Administrative Agent) executed and delivered by the applicable
Credit Party from time to time, in each case, as the same may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 9.04(h)(ii).

 

“Permits” has the meaning set forth in Section 8.15.

 

“Permitted Acquisition” shall mean (A) any acquisition, whether by purchase,
merger, consolidation or otherwise, by Borrower or any of its Restricted
Subsidiaries of all or substantially all of the business, property or assets of,
or Equity Interests in, a Person or any division or line of business of a Person
so long as (a) immediately after a binding contract with respect thereto is
entered into between Borrower or one of its Restricted Subsidiaries and the
seller with respect thereto and after giving pro forma effect to such
acquisition and related transactions, no Event of Default has occurred and is
continuing or would result therefrom and Borrower and its Restricted
Subsidiaries shall be in compliance on a Pro Forma Basis with the Financial
Maintenance Covenants as of the most recent Calculation Date (giving effect to
such acquisition and any related anticipated incurrences and repayments of
Indebtedness as if consummated on the first day of relevant Test Period), (b)
immediately after giving effect thereto, Borrower shall be in compliance with
Section 10.11, and (c) with respect to a Permitted Acquisition in excess of
$50.0 million, Borrower has delivered to Administrative Agent an Officer’s
Certificate to the effect set forth in clauses (a) and (b) above, together with
all relevant financial information for the Person or assets to be acquired and
(B) the PNK Acquisition.

 



-42-

 

 

“Permitted Business” shall mean any business of the type in which Borrower and
its Restricted Subsidiaries are engaged or proposed to be engaged on the date of
this Agreement, or any business or activities reasonably related, incidental or
ancillary thereto (including assets, activities or businesses complementary
thereto), or a reasonable extension, development or expansion thereof.

 

“Permitted Business Assets” shall mean (a) one or more Permitted Businesses, (b)
a controlling equity interest in any Person whose assets consist primarily of
one or more Permitted Businesses, (c) assets that are used or useful in a
Permitted Business or (d) any combination of the preceding clauses (a), (b) and
(c), in each case, as determined by Borrower’s Board of Directors or a
Responsible Officer or other management of Borrower or the Restricted Subsidiary
acquiring such assets, in each case, in its good faith judgment.

 

“Permitted First Lien Indebtedness” shall mean any Indebtedness of Borrower (and
Contingent Obligations of the Guarantors in respect thereof) that (a) is secured
by the Collateral on a pari passu basis to the Liens securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt
and is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) the holders of such Indebtedness (or
their representative) and Administrative Agent shall be party to the Pari Passu
Intercreditor Agreement, (c) is not scheduled to mature prior to the Final
Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least such Final
Maturity Date), (d) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors, (e) the terms (excluding pricing, fees, rate
floors, premiums, optional prepayment or optional redemption provisions) of
which are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings) and (f) other than in the case of a
revolving credit facility, does not have a Weighted Average Life to Maturity
(excluding the effects of any prepayments of Term Loans reducing amortization)
that is shorter than that of any outstanding Term Loans (excluding bridge
facilities allowing extensions on customary terms at least to such Final
Maturity Date).

 

“Permitted First Priority Refinancing Debt” shall mean any secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of senior secured notes or loans;
provided that (a) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
is not secured by any property or assets of Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness, (c) such Indebtedness is not at any time
guaranteed by any Subsidiaries other than Subsidiaries that are Guarantors, and
(d) the holders of such Indebtedness (or their representative) and
Administrative Agent shall be party to the Pari Passu Intercreditor Agreement.

 

“Permitted Junior Debt Conditions” shall mean that such applicable debt (i) does
not have a scheduled maturity date prior to the date that is 91 days after the
Final Maturity Date then in effect at the time of issuance (excluding bridge
facilities allowing extensions on customary terms to at least 91 days after such
Final Maturity Date) (provided that, in the case of any Permitted Refinancing of
Permitted Second Priority Indebtedness or Permitted Refinancing of Permitted
Unsecured Indebtedness, the scheduled maturity date shall not be prior to the
earlier of (x) the scheduled maturity of the Refinanced Debt and (y) the date
that is 91 days after the Final Maturity Date then in effect at the time of
issuance (excluding bridge facilities allowing extensions on customary terms to
at least such earlier date)), (ii) does not have a Weighted Average Life to
Maturity (excluding the effects of any prepayments of Term Loans reducing
amortization) that is shorter than that of any outstanding Term Loans (excluding
bridge facilities allowing extensions on customary terms to at least ninety-one
(91) days after the Final Maturity Date), (iii) shall not have any scheduled
principal payments or be subject to any mandatory redemption, prepayment, or
sinking fund (except for customary change of control (and, in the case of
convertible or exchangeable debt instruments, delisting) provisions and, in the
case of bridge facilities, customary mandatory redemptions or prepayments with
proceeds of Permitted Refinancings thereof (which Permitted Refinancings would
constitute Junior Financing) or Equity Issuances, and customary asset sale
provisions that permit application of the applicable proceeds to the payment of
the Obligations prior to application to such Junior Financing) due prior to the
date that is ninety-one (91) days after the Final Maturity Date then in effect
at the time of issuance (excluding bridge facilities allowing extensions on
customary terms to at least ninety-one (91) days after such Final Maturity
Date), (iv) is not at any time guaranteed by any Subsidiaries other than
Subsidiaries that are Guarantors and (v) has terms (excluding pricing, fees,
rate floors, premiums, optional prepayment or optional redemption provisions)
that are (as determined by Borrower in good faith), taken as a whole, not
materially more restrictive than the terms set forth in this Agreement (other
than, in the case of any bridge facility, covenants, defaults and remedy
provisions customary for bridge financings). For the avoidance of doubt, the
usual and customary terms of convertible or exchangeable debt instruments issued
in a registered offering or under Rule 144A of the Securities Act shall be
deemed to be not materially more restrictive than the terms set forth in this
Agreement.

 



-43-

 

 

“Permitted Liens” has the meaning set forth in Section 10.02.

 

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
refinancing thereof; provided that: (a) no Default or Event of Default shall
have occurred and be continuing or would arise therefrom; (b) any such
refinancing Indebtedness shall (i) not have a stated maturity or, other than in
the case of a revolving credit facility, a Weighted Average Life to Maturity
that is shorter than that of the Indebtedness being refinanced, (ii) if the
Indebtedness being refinanced is subordinated to the Obligations by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced
(and unsecured if the refinanced Indebtedness is unsecured) and (iii) be in a
principal amount that does not exceed the principal amount so refinanced, plus,
accrued interest, plus, any premium or other payment required to be paid in
connection with such refinancing, plus, the amount of fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder (provided that, the
principal amount of such Indebtedness may exceed the amount set forth in this
clause (iii) so long as such additional principal amount is otherwise permitted
to be incurred pursuant to Section 10.01; provided, however, that such excess
amount shall be deemed to be utilization of such other provision(s) under
Section 10.01 in the amount of such excess); and (c) the obligors on such
refinancing Indebtedness shall be the obligors on such Indebtedness being
refinanced; provided, however, that (i) the borrower of the refinancing
indebtedness shall be Borrower or the borrower of the indebtedness being
refinanced and (ii) any Credit Party shall be permitted to guarantee any such
refinancing Indebtedness of any other Credit Party.

 

“Permitted Second Lien Indebtedness” shall mean any Indebtedness of Borrower
(and Contingent Obligations of the Guarantors in respect thereof) that (a) is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and any Permitted First Lien
Indebtedness and is not secured by any property or assets of Borrower or any
Restricted Subsidiary other than the Collateral, (b) meets the Permitted Junior
Debt Conditions and (c) the holders of such Indebtedness (or their
representative) shall be party to the Second Lien Intercreditor Agreement (as
“Second Priority Debt Parties”) with the Administrative Agent.

 

“Permitted Second Priority Refinancing Debt” shall mean secured Indebtedness
incurred by Borrower (and Contingent Obligations of the Guarantors in respect
thereof) in the form of one or more series of second lien (or other junior lien)
secured notes or second lien (or other junior lien) secured loans; provided that
(a) such Indebtedness is secured by the Collateral on a second priority (or
other junior priority) basis to the liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt and any
Permitted First Lien Indebtedness and is not secured by any property or assets
of Borrower or any Restricted Subsidiary other than the Collateral, (b) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness (provided,
that such Indebtedness may be secured by a Lien on the Collateral that is junior
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and Permitted First Lien Indebtedness,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness”), (c) the holders of such
Indebtedness (or their representative) shall be party to the Second Lien
Intercreditor Agreement (as “Second Priority Debt Parties”) with the
Administrative Agent and (d) meets the Permitted Junior Debt Conditions.

 

“Permitted Unsecured Indebtedness” shall mean any unsecured Indebtedness of
Borrower (and Contingent Obligations of the Guarantors in respect thereof) that
meets the Permitted Junior Debt Conditions or is Junior Financing. For the
avoidance of doubt, Disqualified Capital Stock shall not constitute Permitted
Unsecured Indebtedness.

 



-44-

 

 

“Permitted Unsecured Refinancing Debt” shall mean unsecured Indebtedness
incurred by Borrower or its Restricted Subsidiaries in the form of one or more
series of senior unsecured notes or loans; provided that (a) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (b) meets the
Permitted Junior Debt Conditions.

 

“Permitted Vessel Liens” shall mean maritime Liens on ships, barges or other
vessels for damages arising out of a maritime tort, wages of a stevedore, when
employed directly by a Person listed in 46 U.S.C. § 31341, crew’s wages, salvage
and general average, whether now existing or hereafter arising and other
maritime Liens which arise by operation of law during normal operations of such
ships, barges or other vessels.

 

“Person” shall mean any individual, corporation, company, association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or any other entity.

 

“Pledged Collateral” has the meaning set forth in the Security Agreement.

 

“PNK” shall mean Pinnacle Entertainment, Inc.

 

“PNK Acquisition” shall mean Borrower’s acquisition of all of the issued and
outstanding equity interests of PNK pursuant to the PNK Acquisition Agreement.

 

“PNK Acquisition Agreement” shall mean that certain Agreement and Plan of
Merger, dated as of December 17, 2017, by and among Borrower, Franchise Merger
Sub, Inc. and PNK.

 

“PNK Acquisition Clean-Up Period” has the meaning set forth in Section 11.03(a).

 

“PNK Acquisition Closing Date” shall mean the date that the PNK Acquisition is
closed.

 

“PNK Acquisition Commitment Letter” shall mean that certain Second Amended and
Restated Commitment Letter, dated as of February 23, 2018, among Borrower and
the financial institutions party thereto.

 

“PNK Acquisition Specified Representations” shall mean (a) the representations
and warranties set forth in Sections 8.01(a) (but only with respect to Credit
Parties, and limited, in the case of good standing, to Borrower only),
8.04(a)(i)(x) (but only as it relates to entry into the First Amendment to A&R
Credit Agreement, the borrowing of Incremental Term Loans and the granting of
Liens on Collateral to secure the Incremental Term Loans, in each case that are
incurred to finance the PNK Acquisition), 8.04(a)(ii) (limited to Contractual
Obligations under the Senior Unsecured Notes (but only as it relates to entry
into the First Amendment to A&R Credit Agreement, the borrowing of the
Incremental Term Loans and the granting of Liens on Collateral to secure the
Incremental Term Loans, in each case that are incurred to finance the PNK
Acquisition)), 8.05 (but only as it relates to the First Amendment to A&R Credit
Agreement), 8.09, 8.11(b), 8.14 (but only as it relates to security interests
that may be perfected solely through the filing of UCC financing statements and
delivery of certificated securities collateral representing Equity Interests in
United States Persons), 8.17 (after giving effect to the Transactions (as
defined in the PNK Acquisition Commitment Letter)) and 8.27 (limited to use of
proceeds on the First Amendment to A&R Credit Agreement Effective Date) of this
Agreement and (b) representations made by Pinnacle Entertainment, Inc. in the
PNK Acquisition Agreement as are material to the interests of the Lenders (as
defined in the PNK Acquisition Commitment Letter), but only to the extent that
Borrower has the right to terminate its obligations under the PNK Acquisition
Agreement or otherwise decline to consummate the PNK Acquisition as a result of
a breach of such representations in the PNK Acquisition Agreement.

 

“PNK Leased Property” shall mean all “Leased Property” (as defined in the PNK
Master Lease from time to time).

 

“PNK Letters of Credit” shall mean each letter of credit identified on Schedule
1.01(E).

 



-45-

 

 

“PNK Master Lease” shall mean the Master Lease, dated as of April 28, 2016, as
amended by (a) that certain First Amendment to Master Lease, dated as of August
29, 2016, (b) that certain Second Amendment to Master Lease, dated as of October
25, 2016, (c) that certain Third Amendment to Master Lease, dated as of March
24, 2017, and (d) that certain Fourth Amendment to Master Lease, dated as of the
PNK Acquisition Closing Date, by and between Gold Merger Sub and PNK Tenant.

 

“PNK Tenant” shall mean, for so long as it is the tenant under the PNK Master
Lease, Pinnacle MLS, LLC, in its capacity as tenant under the PNK Master Lease,
and, thereafter, the successor tenant under the PNK Master Lease in such
capacity.

 

“Post-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Increase Revolving Lenders” has the meaning set forth in Section 2.12(d).

 

“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (including Consolidated Interest Expense) incurred with respect to
capital projects which are appropriately classified as “pre-opening expenses” on
the applicable financial statements of Borrower and its Subsidiaries for such
period.

 

“Principal Asset” shall mean the Companies’ gaming properties commonly known as:
(i) Hollywood Casino at Charles Town Races, (ii) Hollywood Casino Toledo, (iii)
Hollywood Casino Columbus, (iv) Hollywood Casino Lawrenceburg, (v) Hollywood
Casino at Penn National Race Course and (vi) Hollywood Casino St. Louis.

 

“Principal Office” shall mean the principal office of Administrative Agent,
located on the Closing Date at 900 W. Trade Street, Charlotte, North Carolina
28255, or such other office as may be designated in writing by Administrative
Agent.

 

“Prior Mortgage Liens” shall mean, with respect to each Mortgaged Real Property,
the Liens identified in Schedule B annexed to the applicable Mortgage as such
Schedule B may be amended from time to time to the reasonable satisfaction of
Administrative Agent.

 

“Pro Forma Basis” shall mean, with respect to compliance with any test or
covenant or calculation of any ratio hereunder, the determination or calculation
of such test, covenant or ratio (including in connection with Specified
Transactions) in accordance with Section 1.06.

 

“Proceeding” shall mean any claim, counterclaim, action, judgment, suit,
hearing, governmental investigation, arbitration or proceeding, including by or
before any Governmental Authority and whether judicial or administrative.

 

“Property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 9.04.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any Property (including Equity Interests of
any Person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred (except in the case of a refinancing) within 180 days
after such acquisition of such Property or the incurrence of such costs by such
Person.

 



-46-

 

 

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 13.22.

 

“Qualified Capital Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which is not Disqualified Capital Stock.

 

“Qualified Contingent Obligation” shall mean Contingent Obligations permitted by
Section 10.04 in respect of (a) Indebtedness of any Joint Venture in which
Borrower or any of its Restricted Subsidiaries owns (directly or indirectly) at
least 25% of the Equity Interest of such Joint Venture or (b) Indebtedness of
casinos and “racinos” (and properties ancillary or related thereto) with respect
to which Borrower or any of its Restricted Subsidiaries has (directly or
indirectly through Subsidiaries) entered into a management or similar contract
and such contract remains in full force and effect at the time such Contingent
Obligations are incurred.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligations, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Quarter” shall mean each three month period ending on March 31, June 30,
September 30 and December 31.

 

“Quarterly Dates” shall mean the last Business Day of each Quarter in each year,
commencing with the last Business Day of the first full Quarter after the
Closing Date.

 

“R/C Maturity Date” shall mean, (a) with respect to the Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche and any Revolving Loans thereunder, the date that is the fifth
anniversary of the Closing Date, (b) with respect to the First Amendment
Extended Revolving Commitments and any Incremental Existing Tranche Revolving
Commitments of the same Tranche and any Revolving Loans thereunder, October 19,
2023 and (c) with respect to any other Tranche of Revolving Commitments and
Revolving Loans, the maturity date set forth therefor in the applicable
Incremental Joinder Agreement, Extension Amendment or Refinancing Amendment.

 

“R/C Percentage” of any Revolving Lender at any time shall mean (a) with respect
to the Total Revolving Commitments, a fraction (expressed as a percentage) the
numerator of which is the Revolving Commitment of such Revolving Lender at such
time and the denominator of which is the Total Revolving Commitments at such
time or (b) with respect to the Revolving Commitments of a particular Tranche, a
fraction (expressed as a percentage) the numerator of which is the Revolving
Commitment of such Tranche of such Revolving Lender at such time and the
denominator of which is the aggregate Revolving Commitments of such Tranche at
such time; provided, however, that if the R/C Percentage of any Revolving Lender
is to be determined after the Total Revolving Commitments or the Revolving
Commitments of the applicable Tranche, as the case may be, have been terminated,
then the R/C Percentage of such Revolving Lender shall be determined immediately
prior (and without giving effect) to such termination but after giving effect to
any assignments after termination of the Revolving Commitments.

 

“Real Property” shall mean, as to any Person, all the right, title and interest
of such Person in and to land, improvements and appurtenant fixtures, including
leaseholds (it being understood that for purposes of Schedule 8.23(a), Borrower
shall not be required to describe such improvements and appurtenant fixtures in
such Schedule).

 

“redeem” shall mean redeem, repurchase, repay, defease (covenant or legal),
Discharge or otherwise acquire or retire for value; and “redemption” and
“redeemed” have correlative meanings.

 



-47-

 

 

“Redesignation” has the meaning set forth in Section 9.13(a).

 

“refinance” shall mean refinance, renew, extend, exchange, replace, defease
(covenant or legal) (with proceeds of Indebtedness), Discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

 

“Refinancing Amendment” shall mean an amendment to this Agreement in form and
substance reasonably satisfactory to Administrative Agent and Borrower executed
by each of (a) Borrower, (b) Administrative Agent, and (c) each additional
Lender and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.15.

 

“Refinancing Revolving Commitments” shall mean the “Refinancing Revolving
Commitments” provided pursuant to the Second Amendment on the Closing Date. The
aggregate amount of the Refinancing Revolving Commitments provided on the
Closing Date pursuant to the Second Amendment is $633,151,413.07.

 

“Refinancing Revolving Loans” shall mean the “Refinancing Revolving Loans” made
or deemed made under the Refinancing Revolving Commitments provided pursuant to
the Second Amendment on the Closing Date.

 

“Register” has the meaning set forth in Section 2.08(c).

 

“Regulation D” shall mean Regulation D (12 C.F.R. Part 204) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation T” shall mean Regulation T (12 C.F.R. Part 220) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U (12 C.F.R. Part 221) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X (12 C.F.R. Part 224) of the Board of
Governors of the Federal Reserve System of the United States (or any successor),
as the same may be amended, modified or supplemented and in effect from time to
time and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Asset Sales” shall mean any divestiture made in order to obtain
regulatory approvals to consummate the PNK Acquisition in accordance with the
terms of the PNK Acquisition Agreement.

 

“Reimbursement Obligations” shall mean the obligations of Borrower to reimburse
L/C Disbursements in respect of any Letter of Credit.

 

“Related Indemnified Person” has the meaning set forth in Section 13.03(b).

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

“Removal Effective Date” has the meaning set forth in Section 12.06(b).

 

“Replaced Lender” has the meaning set forth in Section 2.11(a).

 



-48-

 

 

“Replacement Lender” has the meaning set forth in Section 2.11(a).

 

“Replacement Vessel” shall mean the replacement of any existing Mortgaged Vessel
with a vessel, ship, riverboat, barge or improvement on real property, whether
such vessel, riverboat, barge or improvement is acquired or constructed and
whether or not such vessel, ship, riverboat, barge or improvement is temporarily
or permanently moored or affixed to any real property.

 

“Repricing Transaction” shall mean (i) the incurrence by Borrower of a new
tranche of replacement term loans under this Agreement (including by way of
conversion of Term B Facility Loans or Term B-1 Facility Loans, as the case may
be, into any such new tranche of replacement term loans) (x) having an effective
interest rate margin for the respective Type of such replacement term loan that
is less than the Applicable Margin for Term B Facility Loans or Term B-1
Facility Loans, as the case may be, of the respective Type (with the comparative
determinations of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) and to be made after taking into
account all upfront or similar fees or original issue discount (amortized
assuming a 4-year life to maturity (or, if less, the stated life to maturity at
the time of incurrence of the applicable Indebtedness) of such tranche of
replacement term loans, Term B Facility Loans or Term B-1 Facility Loans, as the
case may be) payable to all Lenders holding such replacement term loans, Term B
Facility Loans or Term B-1 Facility Loans, as the case may be, but exclusive of
any arrangement, structuring or other fees payable in connection therewith that
are not shared with all Lenders (in their capacity as such) holding such tranche
of replacement term loans, Term B Facility Loans or Term B-1 Facility Loans, as
the case may be, after giving effect to the syndication thereof) (excluding any
such loans incurred in connection with a Change of Control or an Acquisition and
any such loan that is not made for the primary purposes of reducing overall
yield) and (y) the proceeds of which are used to repay, in whole or in part,
principal of outstanding Term B Facility Loans or Term B-1 Facility Loans, as
the case may be, (it being understood that a conversion of Term B Facility Loans
or Term B-1 Facility Loans, as the case may be, into any such new tranche of
replacement term loans shall constitute a repayment of principal of outstanding
Term B Facility Loans and Term B-1 Facility Loans, respectively), (ii) any
amendment, waiver or other modification to this Agreement which would have the
effect of reducing the Applicable Margin for Term B Facility Loans or Term B-1
Facility Loans, as the case may be, (with the determination of such effective
reduction to be made in accordance with the applicable provisions set forth in
the parenthetical appearing in preceding clause (i)(x)), excluding any such
amendment, waiver or modification entered into in connection with a Change of
Control or an Acquisition and/or (iii) the incurrence by Borrower or any of its
Subsidiaries of (x) any Incremental Term Loans, (y) any other term loans (which,
for the avoidance of doubt, does not include bonds) other than under this
Agreement or (z) any other bank debt other than under this Agreement (such other
term loans referred to in clause (y) above in this clause (iii) and such other
bank debt referred to in clause (z) above in this clause (iii) are individually
referred to as “Other Debt”), the proceeds of which are used in whole or in part
to prepay outstanding Term B Facility Loans or Term B-1 Facility Loans, as the
case may be, (except to the extent any such Incremental Term Loans or Other Debt
is incurred in connection with a Change of Control or an Acquisition) if such
Incremental Term Loans or Other Debt has an effective interest rate margin for
the respective Type of such replacement term loan that is less than the
Applicable Margin for Term B Facility Loans or Term B-1 Facility Loans, as the
case may be, at the time of the prepayment thereof (with the comparative
determination of such margins to be made by Administrative Agent (consistent
with generally acceptable financial practices) taking into account all upfront
or similar fees or original issue discount (amortized assuming a 4-year life to
maturity (or, if less, the stated life to maturity at the time of incurrence of
the applicable Indebtedness) of such Incremental Term Loans or Other Debt)
payable to all lenders holding such Incremental Term Loans or Other Debt, as the
case may be, but exclusive of any arrangement, structuring or other fees payable
in connection therewith that are not shared with all Lenders (in their capacity
as such) holding such Incremental Term Loans or Other Debt, as the case may be,
after giving effect to the syndication thereof). Any such determination by
Administrative Agent as contemplated by preceding clauses (i)(x), (ii) and (iii)
shall be conclusive and binding on all Lenders holding Term B Facility Loans or
Term B-1 Facility Loans, as the case may be.

 

“Required Lenders” shall mean, as of any date of determination: (a) prior to the
Closing Date, Lenders holding more than 50% of the aggregate amount of the
Commitments; and (b) thereafter, Non-Defaulting Lenders the sum of whose
outstanding Term Loans, unutilized Term Loan Commitments, Revolving Loans,
Unutilized R/C Commitments, Swingline Exposure and L/C Liabilities then
outstanding represents more than 50% of the aggregate sum (without duplication)
of (i) all outstanding Term Loans of all Non-Defaulting Lenders and all
unutilized Term Loan Commitments of all Non-Defaulting Lenders, (ii) all
outstanding Revolving Loans of all Non-Defaulting Lenders, (iii) the aggregate
Unutilized R/C Commitments of all Non-Defaulting Lenders, (iv) the Swingline
Exposure of all Non-Defaulting Lenders and (v) the L/C Liabilities of all
Non-Defaulting Lenders.

 



-49-

 

 

“Required Revolving Lenders” shall mean, as of any date of determination: (a) at
any time prior to the Closing Date, Lenders holding more than 50% of the
aggregate amount of the Revolving Commitments and (b) thereafter, Non-Defaulting
Lenders holding more than 50% of the aggregate sum of (without duplication) (i)
the aggregate principal amount of outstanding Revolving Loans of all
Non-Defaulting Lenders, (ii) the aggregate Unutilized R/C Commitments of all
Non-Defaulting Lenders, (iii) the Swingline Exposure of all Non-Defaulting
Lenders, and (iv) the L/C Liabilities of all Non-Defaulting Lenders.

 

“Required Tranche Lenders” shall mean: (a) with respect to Lenders having
Revolving Commitments or Revolving Loans of any particular Tranche,
Non-Defaulting Lenders having more than 50% of the aggregate sum of the
Unutilized R/C Commitments, Revolving Loans, Swingline Exposure and L/C
Liabilities, in each case, in respect of such Tranche and then outstanding;
(b) with respect to Lenders having Term A Facility Loans or Incremental Term A
Loan Commitments, Lenders having more than 50% of the aggregate sum of the Term
A Facility Loans and unutilized Incremental Term A Loan Commitments then
outstanding; (c) with respect to Lenders having Term B Facility Loans, Term B
Facility Commitments or Incremental Term B Loan Commitments, Lenders having more
than 50% of the aggregate sum of the Term B Facility Loans, unutilized Term B
Facility Commitments and unutilized Incremental Term B Loan Commitments then
outstanding; (d) with respect to Lenders having Term B-1 Facility Loans, Term
B-1 Facility Commitments or Incremental Term B-1 Loan Commitments, Lenders
having more than 50% of the aggregate sum of the Term B-1 Facility Loans,
unutilized Term B-1 Facility Commitments and unutilized Incremental Term B-1
Loan Commitments then outstanding; (e) for each New Term Loan Facility, if
applicable, with respect to Lenders having New Term Loans or New Term Loan
Commitments, in each case, in respect of such New Term Loan Facility, Lenders
having more than 50% of the aggregate sum of such New Term Loans and unutilized
New Term Loan Commitments then outstanding; (f) for each Extension Tranche, if
applicable, with respect to Lenders having Extended Revolving Loans or Extended
Revolving Commitments or Extended Term Loans or commitments in respect of
Extended Term Loans, in each case, in respect of such Extension Tranche, Lenders
having more than 50% of the aggregate sum of such Extended Revolving Loans and
Extended Revolving Commitments or Extended Term Loans and commitments in respect
thereof, as applicable, then outstanding; and (g) for each Tranche of Other Term
Loans, Lenders having more than 50% of the aggregate sum of such Other Term
Loans and unutilized Other Term Loan Commitments then outstanding.

 

“Requirement of Law” shall mean, as to any Person, any Law or determination of
an arbitrator or any Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.

 

“Resignation Effective Date” has the meaning set forth in Section 12.06(a).

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Response Action” shall mean (a) “response” as such term is defined in CERCLA,
42 U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment, (ii) prevent
the Release or threatened Release, or minimize the further Release, of any
Hazardous Material or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.

 

“Responsible Officer” shall mean the chief executive officer of Borrower or
other applicable Credit Party, the president of Borrower or other applicable
Credit Party (if not the chief executive officer), any vice president, senior
vice president or executive vice president of Borrower or other applicable
Credit Party, the chief financial officer, the chief accounting officer or
treasurer of Borrower or other applicable Credit Party or, with respect to
financial matters, the chief financial officer, the chief accounting officer,
senior financial officer or treasurer of Borrower or other applicable Credit
Party.

 



-50-

 

 

“Restricted Payment” shall mean dividends (in cash, Property or obligations) on,
or other payments or distributions (including return of capital) on account of,
or the setting apart of money for a sinking or other analogous fund for, or the
purchase, redemption, retirement, defeasance, termination, repurchase or other
acquisition of, any Equity Interests or Equity Rights (other than any payment
made relating to any Transfer Agreement) in Borrower or any of its Restricted
Subsidiaries, but excluding dividends, payments or distributions paid through
the issuance of additional shares of Qualified Capital Stock and any redemption,
retirement or exchange of any Qualified Capital Stock in Borrower or such
Restricted Subsidiary through, or with the proceeds of, the issuance of
Qualified Capital Stock in Borrower or any of its Restricted Subsidiaries.

 

“Restricted Subsidiaries” shall mean all existing and future Subsidiaries of
Borrower other than the Unrestricted Subsidiaries.

 

“Revaluation Date” shall mean, with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternate Currency, (ii) each date of an amendment of any such Letter of Credit
having the effect of increasing the amount thereof, (iii) each date of any
payment by an L/C Lender under any Letter of Credit denominated in an Alternate
Currency, and (iv) such additional dates as the Administrative Agent or the
applicable L/C Lender shall reasonably determine or the Required Lenders shall
require.

 

“Reverse Trigger Event” shall mean the transfer of Equity Interests of any
Restricted Subsidiary or any Gaming Facility from trust or other similar
arrangement to Borrower or any of its Restricted Subsidiaries from time to time.

 

“Revocation” has the meaning set forth in Section 9.12(b).

 

“Revolving Availability Period” shall mean, (i) with respect to the Revolving
Commitments under the Closing Date Revolving Facility, the period from and
including the Closing Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, (ii)
with respect to the Revolving Commitments under the First Amendment Extended
Revolving Facility, the period from and including the First Amendment to A&R
Credit Agreement Effective Date to but excluding the earlier of applicable R/C
Maturity Date and the date of termination of such Revolving Commitments, and
(iii) with respect to any other Tranche of Revolving Commitments, the period
from and including the date such Tranche of Revolving Commitments is established
to but excluding the earlier of the applicable R/C Maturity Date and the date of
termination of such Tranche of Revolving Commitments. Unless the context
otherwise requires, references in this Agreement to the Revolving Availability
Period shall mean with respect to each Tranche of Revolving Commitments, the
Revolving Availability Period applicable to such Tranche.

 

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

 

“Revolving Commitment” shall mean, for each Revolving Lender, the obligation of
such Lender to make Revolving Loans in an aggregate principal amount at any one
time outstanding up to but not exceeding the amount set opposite the name of
such Lender on Annex A-1 under the caption “Revolving Commitment” or “First
Amendment Extended Revolving Commitment”, as applicable, or in the Assignment
Agreement pursuant to which such Lender assumed its Revolving Commitment or in
any Incremental Joinder Agreement or Refinancing Amendment, as applicable, as
the same may be (a) changed pursuant to Section 13.05(b), (b) reduced or
terminated from time to time pursuant to Sections 2.04, 11.01 and/or 13.04(h),
as applicable, or (c) increased or otherwise adjusted from time to time in
accordance with this Agreement, including pursuant to Section 2.12 and Section
2.15; it being understood that a Revolving Lender’s Revolving Commitment shall
include any Incremental Revolving Commitments, Extended Revolving Commitments
and Other Revolving Commitments of such Revolving Lender. The aggregate amount
of the Revolving Commitments as of the First Amendment to A&R Credit Agreement
Effective Date is $700.0 million.

 

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Liability, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

 

“Revolving Extension Request” shall have the meaning provided in Section
2.13(b).

 



-51-

 

 

“Revolving Facility” shall mean each credit facility comprising Revolving
Commitments of a particular Tranche.

 

“Revolving Lenders” shall mean (a) on the Closing Date, the Lenders having a
Revolving Commitment on Annex A-1(a) hereof, (b) on the First Amendment to A&R
Credit Agreement Effective Date, the Lenders having a Revolving Commitment on
Annex A-1(b) hereof, and (c) thereafter, the Lenders from time to time holding
Revolving Loans and/or a Revolving Commitment as in effect from time to time.

 

“Revolving Loans” has the meaning set forth in Section 2.01(a).

 

“Revolving Notes” shall mean the promissory notes substantially in the form of
Exhibit A-1.

 

“Revolving Tranche Exposure” shall mean with respect to any Lender and Tranche
of Revolving Commitments at any time, the aggregate principal amount at such
time of all outstanding Revolving Loans of such Tranche of such Lender, plus the
aggregate amount at such time of such Lender’s L/C Liability under its Revolving
Commitment of such Tranche, plus the aggregate amount at such time of such
Lender’s Swingline Exposure under its Revolving Commitment of such Tranche.

 

“S&P” shall mean Standard & Poor’s Rating Services, a division of The
McGraw-Hill Companies, or any successor thereto.

 

“Sanction(s)” shall mean any international economic sanction administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“SEC” shall mean the Securities and Exchange Commission of the United States or
any successor thereto.

 

“Second Amendment” shall mean that certain Second Amendment and Refinancing
Agreement, dated as of the Closing Date, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent and Collateral Agent.

 

“Second Amendment to A&R Credit Agreement” shall mean that certain Second
Amendment, dated as of April 14, 2020, by and among Borrower, Guarantors, the
Lenders party thereto, Administrative Agent, Collateral Agent and the other
parties party thereto.

 

“Second Amendment to A&R Credit Agreement Effective Date” shall mean the
“Effective Date” (as defined in the Second Amendment to A&R Credit Agreement).

 

“Second Lien Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the form of Exhibit T hereto or such other form as is
reasonably acceptable to Administrative Agent.

 

“Section 9.04 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.04(a) or (b), together with the
accompanying certificate of a Responsible Officer of Borrower delivered, or
required to be delivered, pursuant to Section 9.04(c).

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Borrower and/or any or all of its Restricted
Subsidiaries and any Cash Management Bank.

 

“Secured Parties” shall mean the Agents, the Lenders, any Swap Provider that is
party to a Credit Swap Contract and any Cash Management Bank that is a party to
a Secured Cash Management Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and all
rules and regulations of the SEC promulgated thereunder.

 



-52-

 

 

“Security Agreement” shall mean a security agreement substantially in the form
of Exhibit H among the Credit Parties and Collateral Agent, as the same may be
amended in accordance with the terms thereof and hereof.

 

“Security Documents” shall mean the Security Agreement, the Mortgages, the Ship
Mortgages and each other security document or pledge agreement, instrument or
other document required by applicable local law or otherwise executed and
delivered by a Credit Party to grant or perfect a security interest in any
Property acquired or developed that is of the kind and nature that would
constitute Collateral on the Closing Date, and any other document, agreement or
instrument utilized to pledge or grant as collateral (or perfect any Lien
thereon) for the Obligations any Property of whatever kind or nature.

 

“Senior Unsecured Notes” shall mean the outstanding 5.625% senior unsecured
notes due 2027 of Borrower in the original aggregate principal amount of $400.0
million.

 

“Separation and Distribution Agreement” shall mean the separation and
distribution agreement between Borrower and GLPI, dated as of November 1, 2013.

 

“Ship Mortgage” shall mean a Ship Mortgage substantially in the form of
Exhibit J or such other form as is reasonably acceptable to Administrative Agent
made by the applicable Credit Parties in favor of Collateral Agent for the
benefit of the Secured Parties, as the same may be amended in accordance with
the terms thereof and hereof, or such other agreements reasonably acceptable to
Collateral Agent as shall be necessary to comply with applicable Requirements of
Law and effective to grant in favor of Collateral Agent for the benefit of the
Secured Parties a first preferred mortgage on the Mortgaged Vessel covered
thereby, subject only to Permitted Liens.

 

“Solvent” and “Solvency” shall mean, for any Person on a particular date, that
on such date (a) the fair value of the Property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

 

“Specified Additional General Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(t) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Additional General
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“Specified Asset Sales” shall mean, collectively, (a) the disposition of certain
assets identified to the Joint Lead Arrangers and the Lenders as Ameristar
Casino Kansas City, LLC, Ameristar Casino St. Charles, LLC, Belterra Resort
Indiana LLC and PNK (Ohio), LLC and (b) the disposition of the real estate
underlying the casinos known as Belterra Park and Plainridge Park.

 

“Specified General Investment Returns” shall mean the amounts received by
Borrower and its Restricted Subsidiaries with respect to Investments made
pursuant to Section 10.04(s) (including with respect to contracts related to
such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified General Investment
Returns” in the Compliance Certificate delivered to the Administrative Agent in
respect of the fiscal quarter in which such amounts were received.

 



-53-

 

 

“Specified Sale Leaseback Transaction” shall mean, with respect to Borrower or
any of its Restricted Subsidiaries, an arrangement whereby, directly or
indirectly, (a) Borrower or such Restricted Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred and (b) (i) such property is sold to,
and leased from, a Landlord or its Affiliate or (ii) the acquisition of such
property was not funded with Indebtedness (other than Revolving Loans or other
revolving credit loans) or with the proceeds of Equity Issuances by Borrower.

 

“Specified Transaction” shall mean (a) any incurrence or repayment of
Indebtedness (other than for working capital purposes or under a Revolving
Facility), (b) any Investment that results in a Person becoming a Restricted
Subsidiary or an Unrestricted Subsidiary, (c) any Permitted Acquisition or other
Acquisition, (d) any Asset Sale, designation or redesignation of a Restricted
Subsidiary that results in a Restricted Subsidiary ceasing to be a Restricted
Subsidiary of Borrower, (e) any Acquisition or Investment constituting an
acquisition of assets constituting a business unit, line of business or division
of another Person and (f) any amendment, modification or waiver to any provision
of a Master Lease.

 

“Specified Unrestricted Subsidiaries Investment Returns” shall mean the amounts
received by Borrower and its Restricted Subsidiaries with respect to Investments
made pursuant to Section 10.04(q) (including with respect to contracts related
to such Investments and including principal, interest, dividends, distributions,
sale proceeds, payments under contracts relating to such Investments or other
amounts) that are designated by Borrower as “Specified Unrestricted Subsidiaries
Investment Returns” in the Compliance Certificate delivered to the
Administrative Agent in respect of the fiscal quarter in which such amounts were
received.

 

“Spin-Off” shall mean, collectively, (a) the distribution of the assets and
liabilities associated with, or operations of, the internet, interactive,
online, virtual or social gaming business and/or the video lottery or video
gaming terminal business of Borrower and its Subsidiaries, which distribution
may consist of the distribution of all of the outstanding Equity Interests of
one or more Subsidiaries of Borrower that operate any such business and (b) any
corporate restructurings and other transactions entered into in connection with
the foregoing in order to effect such distribution.

 

“Spot Rate” for a currency shall mean the rate determined by Administrative
Agent or the applicable L/C Lender, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
Administrative Agent or such L/C Lender may obtain such spot rate from another
financial institution designated by Administrative Agent or such L/C Lender if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that such L/C
Lender may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternate Currency.

 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.

 

“Supported QFC” has the meaning set forth in Section 13.22.

 



-54-

 

 

“Swap Contract” shall mean any agreement entered into in the ordinary course of
business (as a bona fide hedge and not for speculative purposes) (including any
master agreement and any schedule or agreement, whether or not in writing,
relating to any single transaction) that is an interest rate swap agreement,
basis swap, forward rate agreement, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
agreement, rate cap, collar or floor agreement, currency swap agreement,
cross-currency rate swap agreement, swap option, currency option or any other
similar agreement (including any option to enter into any of the foregoing) and
is designed to protect any Company against fluctuations in interest rates,
currency exchange rates, commodity prices, or similar risks (including any
Interest Rate Protection Agreement). For the avoidance of doubt, the term “Swap
Contract” includes, without limitation, any call options, warrants and capped
calls entered into as part of, or in connection with, an issuance of convertible
or exchangeable debt by Borrower or its Restricted Subsidiaries.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Provider” shall mean any Person that is a party to a Swap Contract with
Borrower and/or any of its Restricted Subsidiaries if such Person was, at the
date of entering into such Swap Contract, a Lender or Agent or Affiliate of a
Lender or Agent, and such Person executes and delivers to Administrative Agent a
letter agreement in form and substance reasonably acceptable to Administrative
Agent pursuant to which such Person (a) appoints Collateral Agent as its agent
under the applicable Credit Documents and (b) agrees to be bound by the
provisions of Section 12.03.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.01(f). The Swingline Commitment is part of, and not
in addition to, the Revolving Commitments.

 

“Swingline Exposure” shall mean, with respect to Revolving Lenders of any
Tranche of Revolving Commitments, at any time the aggregate principal amount at
such time of all outstanding Swingline Loans under such Tranche. The Swingline
Exposure of any Revolving Lender under any Tranche of Revolving Commitments at
any time shall equal its R/C Percentage with respect to the applicable Tranche
of Revolving Commitments of the aggregate Swingline Exposure under such Tranche
at such time.

 

“Swingline Lender” shall have the meaning assigned to such term in the preamble
hereto.

 

“Swingline Loan” shall mean any loan made by the Swingline Lender pursuant to
Section 2.01(f).

 

“Swingline Note” shall mean the promissory note substantially in the form of
Exhibit A-4.

 

“Swingline Sublimit” shall mean the lesser of (a) $50.0 million and (b) the
Total Revolving Commitments then in effect. The Swingline Sublimit is part of,
not in addition to, the Total Revolving Commitments.

 

“Syndication Agents” shall mean, collectively, JPMorgan Chase Bank, N.A., Fifth
Third Bank, Citizens Bank, N.A., U.S. Bank National Association, Wells Fargo
Securities LLC, Manufacturers & Traders Trust Company, SunTrust Robinson
Humphrey, Inc., Goldman Sachs Bank USA, TD Securities (USA) LLC and UBS
Securities LLC, in their capacities as syndication agents hereunder.

 

“Taking” shall mean a taking or voluntary conveyance during the term of this
Agreement of all or part of any Mortgaged Real Property or Mortgaged Vessel, or
any interest therein or right accruing thereto or use thereof, as the result of,
or in settlement of, any condemnation or other eminent domain proceeding by any
Governmental Authority affecting any Mortgaged Real Property or Mortgaged Vessel
or any portion thereof, whether or not the same shall have actually been
commenced.

 

“Tax Benefit” has the meaning set forth in Section 5.06(g).

 

“Tax Matters Agreement” shall mean the tax matters agreement between Borrower
and GLPI, dated as of November 1, 2013.

 



-55-

 

 

 

“Tax Returns” has the meaning set forth in Section 8.08.

 

“Taxes” shall mean any and all taxes, imposts, duties, charges, fees, levies or
other charges or assessments of whatever nature, including income, gross
receipts, excise, real or personal property, sales, withholding, social
security, retirement, unemployment, occupation, use, service, license, net
worth, payroll, franchise, and transfer and recording, imposed by the Internal
Revenue Service or any taxing authority (whether domestic or foreign, including
any federal, state, U.S. possession, county, local or foreign government or any
subdivision or taxing agency thereof) including interest, fines, penalties or
additions to tax attributable to or imposed on or with respect to any such
taxes, charges, fees, levies or other assessments.

 

“Term A Facility” shall mean the credit facility comprising any Incremental Term
A Loan Commitments and the Term A Facility Loans.

 

“Term A Facility Existing Loans” shall mean the “Term A Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
effectiveness of this Agreement and the issuance of the Term A Facility Loans
pursuant to this Agreement on the Closing Date.

 

“Term A Facility Lenders” shall mean (a) on the Closing Date, each Term A
Facility Refinancing Lender listed on Annex A-2(a) hereof, (b) on the First
Amendment to A&R Credit Agreement Effective Date, each Lender holding Term A
Facility Loans listed on Annex A-2(b) hereof and (c) thereafter, the Lenders
from time to time holding any Incremental Term A Loan Commitments and/or Term A
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term A Facility Loans” shall mean, collectively, (a) the Term A Facility
Refinancing Loans provided pursuant to the Second Amendment, (b) the 2018
Incremental Term A Loans made pursuant to Section 2.1 of the 2018 Incremental
Joinder Agreement and Section 2.01(b)(ii) hereof and (c) term loans made
pursuant to any Incremental Term A Loan Commitments. The aggregate principal
amount of the Term A Facility Loans on the First Amendment to A&R Credit
Agreement Effective Date is $707,674,375.00.

 

“Term A Facility Maturity Date” shall mean October 19, 2023.

 

“Term A Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-2.

 

“Term A Facility Refinancing Lender” shall mean each Person making a Term A
Facility Refinancing Loan pursuant to the Second Amendment.

 

“Term A Facility Refinancing Loans” shall mean the “Term A Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term A Facility Refinancing Lender’s name on Annex A-2
hereof. The aggregate principal amount of the Term A Facility Refinancing Loans
of all Term A Facility Loans on the Closing Date is $300.0 million.

 

“Term B Facility” shall mean the credit facility comprising the Term B Facility
Commitments, any Incremental Term B Loan Commitments and the Term B Facility
Loans.

 

“Term B Facility Commitment” shall mean, for each Term B Facility Lender, the
obligation of such Lender, if any, to make a Term B Facility Loan to Borrower on
the Closing Date in a principal amount not to exceed the amount set forth
opposite such Lender’s name under the heading “Term B Facility Commitment” on
Annex A-3, or in the Assignment Agreement pursuant to which such Lender assumed
its Term B Facility Commitment, as applicable, as the same may be (i) changed
pursuant to Section 13.05(b) or (ii) reduced or terminated from time to time
pursuant to Section 2.04 or Section 11.01. The aggregate principal amount of the
Term B Facility Commitments of all Term B Facility Lenders on the Closing Date
is $257,059,458.33.

 

“Term B Facility Existing Loans” shall mean the “Term B Facility Loans”
outstanding under the Existing Credit Agreement immediately prior to the
issuance of the Term B Facility Refinancing Loans pursuant to the Second
Amendment on the Closing Date.

 



-56-

 

 

“Term B Facility Lenders” shall mean (a) on the Closing Date, the Lenders having
Term B Facility Commitments on Annex A-3 hereof and each Term B Facility
Refinancing Lender listed on Annex A-3 hereof and (b) thereafter, the Lenders
from time to time holding any Incremental Term B Loan Commitments and/or Term B
Facility Loans, as the case may be, after giving effect to any assignments
thereof permitted by Section 13.05(b).

 

“Term B Facility Loans” shall mean (a) the term loans made pursuant to
Section 2.01(c)(ii) and the Term B Facility Refinancing Loans provided pursuant
to the Second Amendment and (b) term loans made pursuant to any Incremental Term
B Loan Commitments. The aggregate principal amount of the Term B Facility Loans
of all Term B Facility Lenders on the 2018 Incremental Joinder Agreement
Effective Date after giving effect to the repayment thereof with a portion of
the proceeds of the Term B-1 Facility Loans made on the 2018 Incremental Joinder
Agreement Effective Date is $0.00.

 

“Term B Facility Maturity Date” shall mean the date that is the seventh
anniversary of the Closing Date.

 

“Term B Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-3.

 

“Term B Facility Refinancing Lender” shall mean each Person making a Term B
Facility Refinancing Loan pursuant to the Second Amendment.

 

“Term B Facility Refinancing Loans” shall mean the “Term B Facility Refinancing
Loans” made pursuant to the Second Amendment on the Closing Date in the amount
set forth under each Term B Facility Refinancing Lender’s name on Annex A-3
hereof. The aggregate principal amount of the Term B Facility Refinancing Loans
of all Term B Facility Lenders on the Closing Date is $242,940,541.67.

 

“Term B-1 Facility” shall mean the credit facility comprising the Term B-1
Facility Commitments, any Incremental Term B-1 Loan Commitments and the Term B-1
Facility Loans.

 

“Term B-1 Facility Commitment” shall mean, for each Term B-1 Facility Lender,
the obligation of such Lender, if any, to make a Term B-1 Facility Loan to
Borrower on the 2018 Incremental Joinder Agreement Effective Date in a principal
amount not to exceed the amount set forth opposite such Lender’s name under the
heading “Term B-1 Facility Commitment” on Annex A-4, or in the Assignment
Agreement pursuant to which such Lender assumed its Term B-1 Facility
Commitment, as applicable, as the same may be (i) changed pursuant to Section
13.05(b) or (ii) reduced or terminated from time to time pursuant to Section
2.04 or Section 11.01. The aggregate principal amount of the Term B-1 Facility
Commitments of all Term B-1 Facility Lenders on the 2018 Incremental Joinder
Agreement Effective Date is $1,128,750,000.00. For the avoidance of doubt, the
“2018 Incremental Term B Loan Commitments” under the 2018 Incremental Joinder
Agreement shall constitute the “Term B-1 Facility Commitments” hereunder.

 

“Term B-1 Facility Lenders” shall mean (a) on the 2018 Incremental Joinder
Agreement Effective Date, the Lenders having Term B-1 Facility Commitments on
Annex A-4 hereof and (b) thereafter, the Lenders from time to time holding any
Incremental Term B-1 Loan Commitments and/or Term B-1 Facility Loans, as the
case may be, after giving effect to any assignments thereof permitted by Section
13.05(b).

 

“Term B-1 Facility Loans” shall mean (a) the term loans made pursuant to
Section 3.1 of the 2018 Incremental Joinder Agreement and Section 2.01(d)(i)
hereof and (b) term loans made pursuant to any Incremental Term B-1 Loan
Commitments.

 

“Term B-1 Facility Maturity Date” shall mean the date that is the seventh
anniversary of the 2018 Incremental Joinder Agreement Effective Date.

 

“Term B-1 Facility Notes” shall mean the promissory notes substantially in the
form of Exhibit A-5.

 

“Term Facilities” shall mean, collectively, the credit facilities comprising the
Term A Facility, the Term B Facility, the Term B-1 Facility, any New Term Loan
Facilities, the credit facilities comprising the Extended Term Loans, if any,
and the credit facilities comprising Other Term Loans, if any.

 



-57-

 

 

“Term Loan Commitments” shall mean, collectively, (a) the Term B Facility
Commitments, (b) the Term B-1 Facility Commitments, (c) any Incremental Term
Loan Commitments and (d) any Other Term Loan Commitments.

 

“Term Loan Extension Request” shall have the meaning provided in Section
2.13(a).

 

“Term Loan Notes” shall mean, collectively, the Term A Facility Notes, the Term
B Facility Notes, the Term B-1 Facility Notes and any New Term Loan Notes.

 

“Term Loans” shall mean, collectively, the Term A Facility Loans, the Term B
Facility Loans, the Term B-1 Facility Loans, any Extended Term Loans, any Other
Term Loans and any New Term Loans.

 

“Test Period” shall mean, for any date of determination, the period of the four
most recently ended consecutive fiscal quarters of Borrower and its Restricted
Subsidiaries for which quarterly or annual financial statements have been
delivered or are required to have been delivered to Administrative Agent or have
been filed with the SEC.

 

“Total Revolving Commitments” shall mean, at any time, the Revolving Commitments
of all the Revolving Lenders at such time. The Total Revolving Commitments on
the Closing Date are $700.0 million.

 

“Trade Date” shall have the meaning provided in Section 13.05(f)(i).

 

“Tranche” shall mean (i) when used with respect to the Lenders, each of the
following classes of Lenders: (a) Lenders having Revolving Loans incurred
pursuant to the Closing Date Revolving Commitment or any Incremental Existing
Tranche Revolving Commitments of the same Tranche or Closing Date Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (b) Lenders having Revolving Loans incurred pursuant to the First
Amendment Extended Revolving Commitment or any Incremental Existing Tranche
Revolving Commitments of the same Tranche or First Amendment Extended Revolving
Commitments and any Incremental Existing Tranche Revolving Commitments of the
same Tranche, (c) Lenders having such other Tranche of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment, (d) Lenders having Term A Facility
Loans and Incremental Term A Loan Commitments, (e) Lenders having Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments, (f) Lenders having Term B-1 Facility Loans or Term B-1 Facility
Commitments and Incremental Term B-1 Loan Commitments and (g) Lenders having
such other Tranche of Term Loans or Term Loan Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment, and
(ii) when used with respect to Loans or Commitments, each of the following
classes of Loans or Commitments: (a) Revolving Loans incurred pursuant to the
Closing Date Revolving Commitment or any Incremental Existing Tranche Revolving
Commitments of the same Tranche or Closing Date Revolving Commitments and any
Incremental Existing Tranche Revolving Commitments of the same Tranche, (b)
Revolving Loans incurred pursuant to the First Amendment Extended Revolving
Commitment or any Incremental Existing Tranche Revolving Commitments of the same
Tranche or First Amendment Extended Revolving Commitments and any Incremental
Existing Tranche Revolving Commitments of the same Tranche, (c) such other
Tranche of Revolving Loans or Revolving Commitments created pursuant to an
Extension Amendment, Incremental Joinder Agreement or Refinancing Amendment, (d)
Term A Facility Loans and Incremental Term A Loan Commitments, (e) Term B
Facility Loans or Term B Facility Commitments and Incremental Term B Loan
Commitments, (f) Term B-1 Facility Loans or Term B-1 Facility Commitments and
Incremental Term B-1 Loan Commitments and (g) such other Tranche of Term Loans
or Term Loan Commitments created pursuant to an Extension Amendment, Incremental
Joinder Agreement or Refinancing Amendment.

 

“Transaction Agreements” shall mean the Separation and Distribution Agreement,
the Penn Master Lease, the Transition Services Agreement, the Tax Matters
Agreement, the Employee Matters Agreement, and, from and after the PNK
Acquisition Closing Date, the PNK Master Lease.

 

“Transactions” shall mean, collectively, (a) the Closing Date Refinancing, (b)
the issuance of the Senior Unsecured Notes and the entering into of the
documents related thereto, (c) the entering into of this Agreement and the other
Credit Documents and the borrowings hereunder on the Closing Date and (d) the
payment of fees and expenses in connection with the foregoing.

 



-58-

 

 

“Transfer Agreement” shall mean any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

 

“Transition Services Agreement” shall mean the transition services agreement
between Borrower and GLPI, dated as of November 1, 2013.

 

“Trigger Event” shall mean the transfer of shares of Equity Interests of any
Restricted Subsidiary or any Gaming Facility into trust or other similar
arrangement required by any Gaming Authority from time to time.

 

“TRS Properties” shall mean GLP Holdings, Inc., Louisiana Casino Cruises, Inc.,
and Penn Cecil Maryland, Inc., which, directly or indirectly, operate Hollywood
Casino Baton Rouge and Hollywood Casino Perryville.

 

“Type” has the meaning set forth in Section 1.03.

 

“U.S. Borrower” means any Borrower that is a United States Person.

 

“U.S. Special Resolution Regime” has the meaning set forth in Section 13.22.

 

“U.S. Tax Compliance Certificate” has the meaning assigned in Section
5.06(c)(ii)(B)(iii).

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the applicable state or other jurisdiction.

 

“UCP” shall mean, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“un-reallocated portion” has the meaning set forth in Section 2.14(a).

 

“Unaffiliated Joint Ventures” shall mean any joint venture of Borrower or any of
its Subsidiaries; provided, however, that (i) all Investments in, and other
transactions entered into with, such joint venture by Borrower or any of its
Restricted Subsidiaries were made in compliance with this Agreement and (ii) no
Affiliate (other than Borrower or any Subsidiary or any other Unaffiliated Joint
Venture) or officer or director of Borrower or any of its Subsidiaries owns any
Equity Interest, or has any material economic interest, in such joint venture
(other than through Borrower (directly or indirectly through its Subsidiaries)).
No Subsidiary of Borrower shall be an Unaffiliated Joint Venture.

 

“United States” shall mean the United States of America.

 

“United States Person” shall have the meaning assigned to that term in Section
7701 of the Code.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(e).

 



-59-

 

 

“Unrestricted Cash” shall mean the aggregate amount of unrestricted cash and
cash equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries as at such date not to exceed the greater of (x)
$300.0 million and (y) the product of $15.0 million and the number of casinos,
“racinos” and similar facilities operated by Borrower and its Restricted
Subsidiaries on such date of determination and which are owned by Borrower or
its Restricted Subsidiaries or with respect to which Borrower or its Restricted
Subsidiaries are required to provide working capital for the operation thereof.

 

“Unrestricted Subsidiaries” shall mean (a) as of the Closing Date, the
Subsidiaries listed on Schedule 8.12(c), (b) any Subsidiary of Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 9.12 and (c) any Subsidiary of an Unrestricted Subsidiary (in each case,
unless such Subsidiary is no longer a Subsidiary of Borrower or is subsequently
designated as a Restricted Subsidiary pursuant to this Agreement).

 

“Unutilized R/C Commitment” shall mean, for any Revolving Lender with respect to
any Tranche(s) of Revolving Commitments, at any time, the excess of such
Revolving Lender’s Revolving Commitment under such Tranche(s) at such time over
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Revolving Lender under such Tranche(s), (ii) such Revolving
Lender’s L/C Liability under such Tranche(s) at such time and (iii) such
Revolving Lender’s Swingline Exposure under such Tranche(s) at such time.

 

“Vessel” shall mean a gaming vessel, barge or riverboat and the fixtures and
equipment located thereon (it being understood that for purposes of Schedule
8.13(b), Borrower shall not be required to describe such fixtures and equipment
in such Schedule 8.13(b)).

 

“Voting Stock” shall mean, with respect to any Person, the Equity Interests,
participations, rights in, or other equivalents of, such Equity Interests, and
any and all rights, warrants or options exchangeable for or convertible into
such Equity Interests of such Person, in each case, that ordinarily has voting
power for the election of directors (or Persons performing similar functions) of
such Person, whether at all times or only as long as no senior class of Equity
Interests has such voting power by reason of any contingency.

 

“Weighted Average Life to Maturity” shall mean, on any date and with respect to
the aggregate amount of the Term Loans (or any applicable portion thereof), an
amount equal to (a) the scheduled repayments of such Term Loans to be made after
such date, multiplied by the number of days from such date to the date of such
scheduled repayments divided by (b) the aggregate principal amount of such Term
Loans.

 

“Wholly Owned Restricted Subsidiary” shall mean, with respect to any Person, any
Wholly Owned Subsidiary of such Person that is a Restricted Subsidiary. Unless
the context clearly requires otherwise, all references to any Wholly Owned
Restricted Subsidiary shall mean a Wholly Owned Restricted Subsidiary of
Borrower.

 

“Wholly Owned Subsidiary” shall mean, with respect to any Person, any
corporation, partnership, limited liability company or other entity of which all
of the Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person. Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of Borrower.

 

“Withdrawal Liability” shall mean liability by an ERISA Entity to a
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan, as such terms are defined in Part 1 of Subtitle E of Title
IV of ERISA.

 

“Withholding Agent” means any Credit Party and Administrative Agent.

 



-60-

 

 

“Working Capital” shall mean, for any Person at any date, the amount (which may
be a negative number) of the Consolidated Current Assets of such Person minus
the Consolidated Current Liabilities of such Person at such date; provided that,
for purposes of calculating Working Capital, increases or decreases in Working
Capital shall be calculated without regard to any changes in Consolidated
Current Assets or Consolidated Current Liabilities as a result of (a) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (b) the effects of purchase
accounting or (c) the impact of non-cash items on Consolidated Current Assets
and Consolidated Current Liabilities. For purposes of calculating Working
Capital (i) for any period in which a Permitted Acquisition or other Acquisition
occurs (other than with respect to any Unrestricted Subsidiary) or any
Unrestricted Subsidiary is revoked and converted into a Restricted Subsidiary,
the “consolidated current assets” and “consolidated current liabilities” of any
Person, property, business or asset so acquired or Unrestricted Subsidiary so
revoked, as the case may be (determined on a basis consistent with the
corresponding definitions herein, with appropriate reference changes) shall be
excluded and (ii) for any period in which any Person, property, business or
asset (other than an Unrestricted Subsidiary) is sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by Borrower or any
Restricted Subsidiary or any Restricted Subsidiary is designated as an
Unrestricted Subsidiary, the “consolidated current assets” and “consolidated
current liabilities” of any Person, property, business or asset so sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations or Restricted Subsidiary so designated, as the case may be
(determined on a basis consistent with the corresponding definitions herein,
with appropriate reference changes) shall be excluded.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule. and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 

SECTION 1.02.     Accounting Terms and Determinations. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters (including financial covenants) shall be made in accordance
with GAAP as in effect on the Closing Date consistently applied for all
applicable periods, and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Credit Document, and Borrower notifies Administrative Agent that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. If at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Credit Document, and Borrower, Administrative Agent
or the Required Lenders shall so request, Administrative Agent, the Lenders and
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders, not to be unreasonably withheld).
Notwithstanding the foregoing, for all purposes of this Agreement, (a) each
Master Lease and any Additional Lease shall not constitute Indebtedness or a
Capital Lease or a Capital Lease Obligation regardless of how such Master Lease
or Additional Lease may be treated under GAAP, (b) any interest portion of
payments in connection with such Master Lease or Additional Lease shall not
constitute Consolidated Interest Expense and (c) Consolidated Net Income shall
be calculated by deducting, without duplication of amounts otherwise deducted,
rent, insurance, property taxes and other amounts and expenses actually paid in
cash under each Master Lease or any Additional Lease in the applicable Test
Period and no deductions in calculating Consolidated Net Income shall occur as a
result of imputed interest, amounts under each Master Lease or any Additional
Lease not paid in cash during the relevant Test Period or other non-cash amounts
incurred in respect of each Master Lease or any Additional Lease; provided that
any “true-up” of rent paid in cash pursuant to each Master Lease or any
Additional Lease shall be accounted for in the fiscal quarter to which such
payment relates as if such payment were originally made in such fiscal quarter.
Notwithstanding anything to the contrary in this Agreement or any classification
under GAAP of any Person, business, assets or operations in respect of which a
definitive agreement for the disposition thereof has been entered into as
discontinued operations, no pro forma effect shall be given to any discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated (provided that until such
disposition shall have been consummated, notwithstanding anything to the
contrary in this Agreement, the anticipated proceeds of such disposition (and
use thereof, including any repayment of Indebtedness therewith) shall not be
included in any calculation hereunder). For the avoidance of doubt, for all
purposes of this agreement, any indebtedness, obligation, liability, expense,
expenditure, payment or other amount that would otherwise constitute
Indebtedness (or Indebtedness of a certain type) or interest expense (or
interest expense of a certain type) shall not fail to constitute such
Indebtedness or interest expense solely due to being borrowed, incurred, owed,
paid or made pursuant to a relief, support, bail-out or other program provided
by any Governmental Authority as a result of the COVID-19 pandemic.

 



-61-

 

 

SECTION 1.03.    Classes and Types of Loans. Loans hereunder are distinguished
by “Class” and by “Type.” The “Class” of a Loan (or of a Commitment to make a
Loan) refers to whether such Loan is a Revolving Loan of any particular Tranche,
a Term A Facility Loan, a Term B Facility Loan, a Term B-1 Facility Loan, a New
Term Loan of any particular Tranche, or a Term Loan of any particular Tranche of
Term Loans created pursuant to an Extension Amendment or a Refinancing Amendment
or a Swingline Loan, each of which constitutes a Class. The “Type” of a Loan
refers to whether such Loan is an ABR Loan or a LIBOR Loan, each of which
constitutes a Type. Loans may be identified by both Class and Type.

 

SECTION 1.04.      Rules of Construction.

 

(a)        In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise), references
to (i) the plural include the singular, the singular include the plural and the
part include the whole; (ii) Persons include their respective permitted
successors and assigns or, in the case of governmental Persons, Persons
succeeding to the relevant functions of such Persons; (iii) statutes and
regulations include any amendments, supplements or modifications of the same
from time to time and any successor statutes and regulations; (iv) unless
otherwise expressly provided, any reference to any action of any Secured Party
by way of consent, approval or waiver shall be deemed modified by the phrase “in
its/their reasonable discretion”; (v) time shall be a reference to time of day
New York, New York; (vi) Obligations (other than L/C Liabilities) shall not be
deemed “outstanding” if such Obligations have been Paid in Full; and
(vii) except as expressly provided in any Credit Document any item required to
be delivered or performed on a day that is not a Business Day shall not be
required until the next succeeding Business Day.

 

(b)        In each Credit Document, unless the context clearly requires
otherwise (or such other Credit Document clearly provides otherwise),
(i) “amend” shall mean “amend, restate, amend and restate, supplement or
modify”; and “amended,” “amending” and “amendment” shall have meanings
correlative to the foregoing; (ii) in the computation of periods of time from a
specified date to a later specified date, “from” shall mean “from and
including”; “to” and “until” shall mean “to but excluding”; and “through” shall
mean “to and including”; (iii) “hereof,” “herein” and “hereunder” (and similar
terms) in any Credit Document refer to such Credit Document as a whole and not
to any particular provision of such Credit Document; (iv) “including” (and
similar terms) shall mean “including without limitation” (and similarly for
similar terms); (v) “or” has the inclusive meaning represented by the phrase
“and/or”; (vi) references to “the date hereof” shall mean the date first set
forth above; (vii) “asset” and “property” shall have the same meaning and effect
and refer to all tangible and intangible assets and property, whether real,
personal or mixed and of every type and description; and (viii) a “fiscal year”
or a “fiscal quarter” is a reference to a fiscal year or fiscal quarter of
Borrower.

 

(c)        In this Agreement unless the context clearly requires otherwise, any
reference to (i) an Annex, Exhibit or Schedule is to an Annex, Exhibit or
Schedule, as the case may be, attached to this Agreement and constituting a part
hereof, and (ii) a Section or other subdivision is to a Section or such other
subdivision of this Agreement.

 

(d)        Unless otherwise expressly provided herein, (i) references to
Organizational Documents, agreements (including the Credit Documents) and other
contractual instruments shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications thereto, but only to the extent that such
amendments, restatements, amendments and restatements, extensions, supplements,
reaffirmations and other modifications are permitted by the Credit Documents;
(ii) references to any Requirement of Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Requirement of Law; and (iii) for the avoidance of doubt, any
reference herein to “the date hereof” or words of similar import shall refer to
the date that this Agreement was initially entered into (January 19, 2017).

 



-62-

 

 

(e)         This Agreement and the other Credit Documents are the result of
negotiations among and have been reviewed by counsel to Agents, Borrower and the
other parties, and are the products of all parties. Accordingly, they shall not
be construed against the Lenders or Agents merely because of Agents’ or the
Lenders’ involvement in their preparation.

 

SECTION 1.05.      Exchange Rates; Currency Equivalents.

 

(a)         The Administrative Agent or the applicable L/C Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of extensions of credit hereunder
and Obligations denominated in Alternate Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Credit Parties hereunder or calculating financial covenants or
financial ratios hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of
calculating the Dollar Equivalent of the amount of extensions of credit
hereunder and of Obligations denominated in the Alternate Currency under the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the applicable L/C Lender, as applicable.

 

(b)        Wherever in this Agreement in connection with the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, LIBOR Loan or
Letter of Credit is denominated in an Alternate Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest unit of such Alternate Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent or the applicable L/C Lender,
as the case may be.

 

(c)         The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “LIBO Rate” or with respect to any comparable or
successor rate thereto.

 

SECTION 1.06.          Pro Forma Calculations.

 

(a)        Notwithstanding anything to the contrary herein, the Consolidated
Total Net Leverage Ratio, the Consolidated Senior Secured Net Leverage Ratio,
the Interest Coverage Ratio and Consolidated Total Assets shall be calculated in
the manner prescribed by this Section 1.06; provided that notwithstanding
anything to the contrary in clauses (b), (c) or (d) of this Section 1.06, when
calculating the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio, as applicable, for
purposes of determining actual compliance (and not compliance on a Pro Forma
Basis) with any covenant pursuant to Section 10.08, the events described in this
Section 1.06 that occurred subsequent to the end of the applicable Test Period
shall not be given pro forma effect.

 

(b)       For purposes of calculating the Consolidated Total Net Leverage Ratio,
the Consolidated Senior Secured Net Leverage Ratio, the Interest Coverage Ratio
and Consolidated Total Assets, Specified Transactions (and the incurrence or
repayment of any Indebtedness in connection therewith or other transactions
related thereto) that have been made (i) during the applicable Test Period and
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period. If, since the beginning of any
applicable Test Period, any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.06, then the Consolidated Total Net Leverage Ratio, the
Consolidated Senior Secured Net Leverage Ratio, the Interest Coverage Ratio and
Consolidated Total Assets shall be calculated to give pro forma effect thereto
in accordance with this Section 1.06.

 



-63-

 

 

(c)        Whenever pro forma effect is to be given to the Transactions or a
Specified Transaction, the pro forma calculations shall be made in good faith by
a Responsible Officer of Borrower and include, for the avoidance of doubt, the
amount of cost savings, operating expense reductions and synergies projected by
Borrower in good faith to be realized as a result of specified actions taken or
with respect to which steps have been initiated, or are reasonably expected to
be initiated, within twelve (12) months of the Closing Date, in the case of the
Transactions, and in the case of any other Specified Transaction, within twelve
(12) months of the closing date of such Specified Transaction (in the good faith
determination of Borrower) (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized during the
entirety of the applicable period), net of the amount of actual benefits
realized during such period from such actions; provided that, with respect to
any such cost savings, operating expense reductions and synergies, the
limitations and requirements set forth in clause (c) of the definitions of
Consolidated EBITDA (other than the requirement set forth in clause (c) of
Consolidated EBITDA that steps have been initiated or taken) shall apply;
provided, further, that the aggregate amount of additions made to Consolidated
EBITDA for any Test Period pursuant to this clause (c) and clause (c) of the
definition of “Consolidated EBITDA” shall not (i) exceed 15.0% of Consolidated
EBITDA for such Test Period (after giving effect to this clause (c) and clause
(c) of the definition of “Consolidated EBITDA”) or (ii) be duplicative of one
another.

 

(d)        In the event that Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment) any Indebtedness
included in the calculations of the Consolidated Total Net Leverage Ratio, the
Consolidated Senior Secured Net Leverage Ratio and the Interest Coverage Ratio,
as the case may be (in each case, other than Indebtedness incurred or repaid
under any revolving credit facility), (i) during the applicable Test Period
and/or (ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Total Net Leverage Ratio, the Consolidated Senior
Secured Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment of Indebtedness, to the
extent required, as if the same had occurred on (A) the last day of the
applicable Test Period in the case of the Consolidated Total Net Leverage Ratio
or the Consolidated Senior Secured Net Leverage Ratio and (B) the first day of
the applicable Test Period in the case of the Interest Coverage Ratio. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of the event for which the calculation of the Interest
Coverage Ratio is made had been the applicable rate for the entire period
(taking into account any hedging obligations applicable to such Indebtedness);
provided that, in the case of repayment of any Indebtedness, to the extent
actual interest related thereto was included during all or any portion of the
applicable Test Period, the actual interest may be used for the applicable
portion of such Test Period. Interest on a Capital Lease shall be deemed to
accrue at an interest rate reasonably determined by a responsible financial or
accounting officer of Borrower to be the rate of interest implicit in such
Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as Borrower may designate.

 

SECTION 1.07.     Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

 



-64-

 

 

ARTICLE II.

 

CREDITS

 

SECTION 2.01.      Loans.

 

(a)         Revolving Loans.

 

(i)          Immediately and automatically upon the effectiveness of this
Agreement, each Refinancing Revolving Commitment and each Refinancing Revolving
Loan made pursuant thereto shall be, and hereby is, a Revolving Commitment or a
Revolving Loan, respectively under this Agreement and shall be subject to the
terms and conditions of this Agreement and, thereafter, (x) any reference to a
“Revolving Commitment” or a “Closing Date Revolving Commitment” hereunder shall
include such Refinancing Revolving Commitment (and such Refinancing Revolving
Commitments shall be part of the same Tranche as the other Closing Date
Revolving Commitments hereunder), (y) any reference to a “Revolving Loan” under
the Closing Date Revolving Commitments hereunder shall include such Refinancing
Revolving Loans (and such Refinancing Revolving Loans shall be part of the same
Tranche as the other Revolving Loans hereunder made pursuant to the other
Closing Date Revolving Commitments), and (y) the holders of any such Refinancing
Revolving Commitments (and related Refinancing Revolving Loans) shall be
included as Revolving Lenders on substantially the same basis as the holders of
any other Closing Date Revolving Commitments (and related Revolving Loans) (and
shall constitute Lenders of the same Tranche as the holders of the other Closing
Date Revolving Commitments). Upon the effectiveness of this Agreement,
Administrative Agent shall record such Refinancing Revolving Commitments (and
related Refinancing Revolving Loans) in the Register as Closing Date Revolving
Commitments (and related Revolving Loans thereunder). On the Closing Date,
Administrative Agent, the Refinancing Revolving Lenders and all other the
Lenders having Closing Date Revolving Commitments shall effectuate such
transfers, assignments and adjustments of Revolving Loans and participation
interests in Letters of Credit and any drawing thereunder such that each
Revolving Lender holds Revolving Loans and such participation interests in
accordance with its Pro Rata Share (with respect to all Closing Date Revolving
Commitments).

 

(ii)          On the First Amendment to A&R Credit Agreement Effective Date, (x)
all of the Closing Date Revolving Commitments (and Revolving Loans thereunder)
except for Closing Date Revolving Commitments that are Non-Consenting Revolving
Commitments on such date shall be deemed to be and shall become First Amendment
Extended Revolving Commitments (and Revolving Loans thereunder) hereunder, (y)
Administrative Agent shall record all of the Closing Date Revolving Commitments
that are not Non-Consenting Revolving Commitments on such date in the Register
as First Amendment Extended Revolving Commitments (and related Revolving Loans
thereunder) and (z) Administrative Agent and the Revolving Lenders shall
effectuate such transfers, assignments and adjustments of Revolving Loans and
participation interests in Letters of Credit and any drawing thereunder such
that, subject to Section 2.01(a)(iv)(iii), all outstanding Revolving Loans, all
L/C Liabilities and participations in outstanding Swingline Loans are
outstanding or held, as applicable, solely under the First Amendment Extended
Revolving Facility and each Revolving Lender under the First Amendment Extended
Revolving Facility holds Revolving Loans and such participation interests in
accordance with its Pro Rata Share (with respect to all First Amendment Extended
Revolving Commitments).

 

(iii)         From and after the First Amendment to A&R Credit Agreement
Effective Date, any Revolving Lender holding Closing Date Revolving Commitments
may, by written notice to Borrower and Administrative Agent elect to convert all
(and not less than all) of its Closing Date Revolving Commitments to First
Amendment Extended Revolving Commitments, which conversion shall be effective on
the date set forth in such written notice (but in no event earlier than five (5)
Business Days after delivery of such notice unless Administrative Agent and
Borrower shall agree to an earlier date). Upon receipt of such notice, Borrower,
Administrative Agent and the Revolving Lenders shall take such actions, and
assign and assume such Revolving Tranche Exposures as shall be necessary in
order to cause all Revolving Tranche Exposure under the First Amendment Extended
Revolving Commitments to be held pro rata amongst the Revolving Lenders with
First Amendment Extended Revolving Commitments (after giving effect to such
conversion of Closing Date Revolving Commitments).

 



-65-

 

 

(iv)         Each Revolving Lender agrees, severally and not jointly, on the
terms and conditions of this Agreement, to make revolving loans (the “Revolving
Loans”) to Borrower in Dollars from time to time, on any Business Day during,
with respect to any Tranche of Revolving Commitments of such Revolving Lender,
the Revolving Availability Period applicable to such Tranche of Revolving
Commitments, in an aggregate principal amount at any one time outstanding not
exceeding the amount of the Revolving Commitments of such Tranche of such
Revolving Lender as in effect from time to time; provided, however, that, after
giving effect to any Borrowing of Revolving Loans, (i) the sum of the aggregate
principal amount of (without duplication) all Revolving Loans and Swingline
Loans then outstanding plus the aggregate amount of all L/C Liabilities shall
not exceed the Total Revolving Commitments as in effect at such time, (ii) the
Revolving Exposure of such Revolving Lender shall not exceed such Revolving
Lender’s Revolving Commitments in effect at such time, (iii) the Revolving
Tranche Exposure of such Revolving Lender in respect of any Tranche of Revolving
Commitments shall not exceed such Revolving Lender’s Revolving Commitment of
such Tranche in effect at such time and (iv) the Revolving Tranche Exposure of
all Revolving Lenders in respect of any Tranche of Revolving Commitments shall
not exceed the aggregate Revolving Commitments of such Tranche in effect at such
time. Borrower shall elect the Tranche of Revolving Commitments under which
Revolving Loans are to be borrowed under this Section 2.01(a)(iv) by indicating
such Tranche in the applicable Notice of Borrowing. Subject to the terms and
conditions of this Agreement, during the applicable Revolving Availability
Period, Borrower may borrow, repay and re-borrow the amount of the Revolving
Commitments by means of ABR Loans and LIBOR Loans.

 

(b)        Term A Facility Loans.

 

(i)           Immediately and automatically upon the effectiveness of this
Agreement, each Term A Facility Refinancing Loan shall be, and hereby is, a Term
A Facility Loan under this Agreement and shall be subject to the terms and
conditions of this Agreement and, thereafter, (x) any reference to a “Term A
Facility Loan” hereunder shall include such Term A Facility Refinancing Loans
(and such Term A Facility Refinancing Loans shall be part of the same Tranche as
the other Term A Facility Loans hereunder), and (y) the holders of any such Term
A Facility Refinancing Loans shall be included as Term A Facility Lenders on
substantially the same basis as the holders of any other Term A Facility Loans
(and shall constitute Lenders of the same Tranche). Upon the effectiveness of
this Agreement, Administrative Agent shall record such Term A Facility
Refinancing Loans in the Register as Term A Facility Loans.

 

(ii)          Each Lender with a 2018 Incremental Term A Loan Commitment on the
2018 Incremental Joinder Agreement Effective Date agrees, severally and not
jointly, on the terms and conditions of, and pursuant to and in accordance with,
the 2018 Incremental Joinder Agreement to make a 2018 Incremental Term A Loan to
Borrower in Dollars on the 2018 Incremental Joinder Agreement Effective Date in
an aggregate principal amount equal to the 2018 Incremental Term A Loan
Commitment of such Lender. The 2018 Incremental Term A Loans made pursuant to
Section 2.1 of the 2018 Incremental Joinder Agreement and this Section
2.01(b)(ii) shall constitute Term A Facility Loans for all purposes under this
Agreement and the other Credit Documents.

 

(iii)          Term A Facility Loans that are repaid or prepaid may not be
reborrowed.

 

(c)         Term B Facility Loans.

 

(i)           Immediately and automatically upon the effectiveness of this
Agreement, each Term B Facility Refinancing Loan shall be, and hereby is, a Term
B Facility Loan under this Agreement and shall be subject to the terms and
conditions of this Agreement and, thereafter, (x) any reference to a “Term B
Facility Loan” hereunder shall include such Term B Facility Refinancing Loans
(and such Term B Facility Refinancing Loans shall be part of the same Tranche as
the other Term B Facility Loans hereunder), and (y) the holders of any such Term
B Facility Refinancing Loans shall be included as Term B Facility Lenders on
substantially the same basis as the holders of any other Term B Facility Loans
(and shall constitute Lenders of the same Tranche). Upon the effectiveness of
this Agreement, Administrative Agent shall record such Term B Facility
Refinancing Loans in the Register as Term B Facility Loans.

 

(ii)          Each Lender with a Term B Facility Commitment on the Closing Date
agrees, severally and not jointly, on the terms and conditions of this
Agreement, to make a Term B Facility Loan to Borrower in Dollars on the Closing
Date in an aggregate principal amount equal to the Term B Facility Commitment of
such Lender.

 

(iii)          Term B Facility Loans that are repaid or prepaid may not be
reborrowed.

 



-66-

 

 

(d)        Term B-1 Facility Loans.

 

(i)           Each Lender with a Term B-1 Facility Commitment on the 2018
Incremental Joinder Agreement Effective Date agrees, severally and not jointly,
on the terms and conditions of, and pursuant to and in accordance with, the 2018
Incremental Joinder Agreement to make a Term B-1 Facility Loan to Borrower in
Dollars on the 2018 Incremental Joinder Agreement Effective Date in an aggregate
principal amount equal to the Term B-1 Facility Commitment of such Lender.

 

(ii)           Term B-1 Facility Loans that are repaid or prepaid may not be
reborrowed.

 

(e)        Limit on LIBOR Loans. No more than twelve (12) separate Interest
Periods in respect of LIBOR Loans may be outstanding at any one time in the
aggregate under all of the facilities.

 

(f)         Swingline Loans.

 

(i)           Swingline Commitment. Subject to the terms and conditions set
forth herein and in reliance upon the agreements of the other Lenders set forth
in this Section 2.01(f), the Swingline Lender at the request of Borrower may, in
the Swingline Lender’s sole discretion, make Swingline Loans to Borrower in
Dollars from time to time during any Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (x)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Sublimit or (y) (1) the sum of the total Revolving Exposures exceeding
the Total Revolving Commitments, (2) the Revolving Exposure of any Revolving
Lender exceeding the Revolving Commitments of such Lender then in effect, (3)
the Revolving Tranche Exposure of any Revolving Lender in respect of any Tranche
of Revolving Commitments exceeding such Revolving Lender’s Revolving Commitment
of such Tranche in effect at such time or (4) the Revolving Tranche Exposure of
all Revolving Lenders in respect of any Tranche of Revolving Commitments
exceeding the aggregate Revolving Commitments of such Tranche in effect at such
time; provided, however, that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, repay and re-borrow Swingline Loans. Borrower shall elect
the Tranche of Revolving Commitments under which Swingline Loan is to be
borrowed under this Section 2.01(f)(i) by indicating such Tranche in the
applicable Notice of Borrowing. Notwithstanding anything to the contrary
contained in this Section 2.01(f) or elsewhere in this Agreement, the Swingline
Lender shall not be obligated to make any Swingline Loan at a time when a
Revolving Lender under the applicable Tranche is a Defaulting Lender if such
Defaulting Lender’s participation in Swingline Loans cannot be reallocated to
Non-Defaulting Lenders pursuant to Section 2.14(a) unless arrangements
reasonably satisfactory to the Swingline Lender and Borrower have been made to
eliminate the Swingline Lender’s risk with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by
providing Cash Collateral in an amount equal to the Minimum Collateral Amount,
or obtaining a backstop letter of credit from an issuer reasonably satisfactory
to the Swingline Lender to support, such Defaulting Lender’s or Defaulting
Lenders’ Commitment percentage of outstanding Swingline Loans.

 

(ii)          Swingline Loans. To request a Swingline Loan, Borrower shall
notify Administrative Agent of such request by telephone (promptly confirmed in
writing in the form of a Notice of Borrowing), not later than 1:00 p.m., New
York time, on the day of a proposed Swingline Loan (which day shall be a
Business Day). Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan and the Tranche of Revolving Commitments under which such
Swingline Loan is to be borrowed. Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swingline Loan (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first sentence of
Section 2.01(f)(i) or (B) that one or more of the applicable conditions
specified in Article VII is not then satisfied, then, subject to the terms and
conditions hereof, the Swingline Lender shall make each Swingline Loan available
to Borrower by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with the
Swingline Lender, by crediting the same to) the account of Borrower as directed
by Borrower in the applicable Notice of Borrowing for such Swingline Loan by
4:00 p.m., New York time, on the requested date of such Swingline Loan.
Swingline Loans shall only be incurred and maintained as ABR Loans. Borrower
shall not request a Swingline Loan if at the time of or immediately after giving
effect to such request a Default or an Event of Default has occurred and is
continuing. Swingline Loans shall be made in minimum amounts of $500,000 and
integral multiples of $250,000 above such amount. Immediately upon the making of
a Swingline Loan, each Revolving Lender of the applicable Tranche shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swingline Lender a risk participation in such Swingline Loan in an amount
equal to the product of such Lender’s R/C Percentage (with respect to the
applicable Tranche of Revolving Commitments) of such Swingline Loan.

 



-67-

 

 

(iii)         Prepayment. Borrower shall have the right at any time and from
time to time to repay any Swingline Loan, in whole or in part, and without any
penalty or premium, upon giving written or telecopy notice (or telephone notice
promptly confirmed by written, or telecopy notice) to the Swingline Lender and
to Administrative Agent before 12:00 p.m. (Noon), New York time, on the date of
repayment at the Swingline Lender’s office as the Swingline Lender may from time
to time specify to Borrower and Administrative Agent.

 

(iv)         Refinancing; Participations.

 

(A)          The Swingline Lender at any time in its sole discretion may
request, on behalf of Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender under
the applicable Tranche make a ABR Loan in an amount equal to such Lender’s R/C
Percentage (with respect to the applicable Tranche) of the amount of Swingline
Loans then outstanding. Such request shall be made in writing and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified in this Agreement for the principal amount of ABR Loans, but
subject to the unutilized portion of the Revolving Commitments of the applicable
Tranche and the conditions set forth in Section 7.02. The Swingline Lender shall
furnish Borrower with a copy of the applicable notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender under the
applicable Tranche shall make an amount equal to its R/C Percentage (with
respect to the applicable Tranche) of the amount specified in such notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swingline Loan) for the account of the Swingline Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such notice, whereupon, subject to
Section 2.01(f)(iv)(B), each Revolving Lender under the applicable Tranche that
so makes funds available shall be deemed to have made a ABR Loan under such
Tranche to Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swingline Lender.

 

(B)            If for any reason any Swingline Loan cannot be refinanced by such
a Borrowing in accordance with Section 2.01(f)(iv)(A), the request for ABR Loans
submitted by the Swingline Lender as set forth herein shall be deemed to be a
request by the Swingline Lender that each of the Revolving Lenders under the
applicable Tranche fund its risk participation in the relevant Swingline Loan
and each such Revolving Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.01(f)(iv)(A) shall be
deemed payment in respect of such participation.

 

(C)            If any Revolving Lender under the applicable Tranche fails to
make available to the Administrative Agent for the account of the Swingline
Lender any amount required to be paid by such Revolving Lender pursuant to
Section 2.01(f)(iv)(A) by the time specified in such Section, the Swingline
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender, at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing. If such Revolving Lender pays
such amount (with interest and fees as aforesaid), the amount so paid (other
than any such interest or fees) shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant
Swingline Loan, as the case may be. A certificate of the Swingline Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (C) shall be conclusive absent
manifest error.

 



-68-

 

 

(D)            Each Revolving Lender’s obligation to make Revolving Loans under
the applicable Tranche of Revolving Commitments or to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.01(f)(iv) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Lender may have against the Swingline Lender, Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans under the applicable Tranche of Revolving
Commitments pursuant to this Section 2.01(f)(iv) is subject to the conditions
set forth in Section 7.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of Borrower to repay Swingline Loans,
together with interest as provided herein.

 

(E)            The Swingline Lender shall be responsible for invoicing Borrower
for interest on the Swingline Loans. Until each Revolving Lender under the
applicable Tranche of Revolving Commitments funds its Revolving Loan or risk
participation pursuant to this Section 2.01(f) to refinance such Revolving
Lender’s R/C Percentage (with respect to the applicable Tranche of Revolving
Commitments) of any Swingline Loan, interest in respect of such R/C Percentage
shall be solely for the account of the Swingline Lender.

 

(g)        Cashless Settlement. Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement
(including, without limitation, in connection with the Transactions to occur on
the Closing Date), pursuant to a cashless settlement mechanism approved by
Borrower, Administrative Agent and such Lender.

 

SECTION 2.02.     Borrowings. Borrower shall give Administrative Agent notice of
each borrowing hereunder as provided in Section 4.05, which may be given by (a)
telephone or (b) a Notice of Borrowing; provided that any telephone notice must
be confirmed promptly by delivery to Administrative Agent of a Notice of
Borrowing. Unless otherwise agreed to by Administrative Agent in its sole
discretion, not later than 12:00 p.m. (Noon), New York time, on the date
specified for each borrowing in Section 4.05, each Lender shall make available
the amount of the Loan or Loans to be made by it on such date to Administrative
Agent, at an account specified by Administrative Agent maintained at the
Principal Office, in immediately available funds, for the account of Borrower.
Each borrowing of Revolving Loans under a particular Tranche of Revolving
Commitments shall be made by each Revolving Lender with Revolving Commitments of
such Tranche pro rata based on its R/C Percentage with respect to such Tranche
of Revolving Commitments. The amounts so received by Administrative Agent shall,
subject to the terms and conditions of this Agreement, be made available to
Borrower not later than 4:00 p.m., New York time, on the actual applicable
Funding Date, by depositing the same by wire transfer of immediately available
funds in (or, in the case of an account of Borrower maintained with
Administrative Agent at the Principal Office, by crediting the same to) the
account or accounts of Borrower or any other account or accounts in each case as
directed by Borrower in the applicable Notice of Borrowing.

 

SECTION 2.03.      Letters of Credit.

 

(a)        Subject to the terms and conditions hereof, the Revolving Commitments
may be utilized, upon the request of Borrower, in addition to the Revolving
Loans provided for by Section 2.01(a), for standby and commercial documentary
letters of credit (herein collectively called “Letters of Credit”) issued by the
applicable L/C Lender (which L/C Lenders agree to the terms and provisions of
this Section 2.03 in reliance upon the agreements of the other Lenders set forth
herein) for the account of Borrower or its Subsidiaries; provided, however, that
in no event shall

 



-69-

 

 

(i)          (A) the aggregate amount of all L/C Liabilities, plus the aggregate
principal amount of all the Revolving Loans and Swingline Loans then
outstanding, exceed at any time the Total Revolving Commitments as in effect at
such time or (B) the Revolving Tranche Exposure of all Revolving Lenders in
respect of any Tranche of Revolving Commitments exceed the aggregate Revolving
Commitments of such Tranche in effect at such time,

 

(ii)        (A) the sum of the aggregate principal amount of all Revolving Loans
of any Revolving Lender then outstanding, plus such Revolving Lender’s L/C
Liability plus such Revolving Lender’s Swingline Exposure exceed at any time
such Revolving Lender’s Revolving Commitment as in effect at such time or (B)
the Revolving Tranche Exposure of any Revolving Lender in respect of any Tranche
of Revolving Commitments exceed such Revolving Lender’s Revolving Commitment of
such Tranche in effect at such time,

 

(iii)        the outstanding aggregate amount of all L/C Liabilities exceed the
L/C Sublimit,

 

(iv)        the Dollar Equivalent of the Stated Amount of any Letter of Credit
be less than $100,000 or such lesser amount as is acceptable to the L/C Lender,

 

(v)        the expiration date of any Letter of Credit extend beyond the earlier
of (x) the third Business Day preceding the latest R/C Maturity Date then in
effect and (y) the date twelve (12) months following the date of such issuance,
unless in the case of this clause (y) the Required Revolving Lenders have
approved such expiry date in writing (but never beyond the third Business Day
prior to the latest R/C Maturity Date then in effect), except for any Letter of
Credit that Borrower has agreed to Cash Collateralize in an amount equal to the
Minimum Collateral Amount or otherwise backstop (with a letter of credit on
customary terms) to the applicable L/C Lender’s and the Administrative Agent’s
reasonable satisfaction, on or prior to the third Business Day preceding the
latest R/C Maturity Date then in effect, subject to the ability of Borrower to
request Auto-Extension Letters of Credit in accordance with Section 2.03(b),

 

(vi)        any L/C Lender issue any Letter of Credit after it has received
notice from Borrower or the Required Revolving Lenders stating that a Default
exists until such time as such L/C Lender shall have received written notice of
(x) rescission of such notice from the Required Revolving Lenders, (y) waiver or
cure of such Default in accordance with this Agreement or (z) Administrative
Agent’s good faith determination that such Default has ceased to exist,

 

(vii)       any Letter of Credit be issued in a currency other than Dollars or
the Alternate Currency nor at a tenor other than sight; or

 

(viii)      the L/C Lender be obligated to issue any Letter of Credit, amend or
modify any outstanding Letter of Credit or extend the expiry date of any
outstanding Letter of Credit at any time when a Revolving Lender under the
applicable Tranche is a Defaulting Lender if such Defaulting Lender’s L/C
Liability cannot be reallocated to Non-Defaulting Lenders under the applicable
Tranche pursuant to Section 2.14(a) unless arrangements reasonably satisfactory
to the L/C Lender and Borrower have been made to eliminate the L/C Lender’s risk
with respect to the participation in Letters of Credit by all such Defaulting
Lenders, including by providing Cash Collateral in an amount equal to the
Minimum Collateral Amount, or obtaining a backstop letter of credit from an
issuer reasonably satisfactory to the L/C Lender to support, each such
Defaulting Lender’s L/C Liability.

 



-70-

 

 

(b)        Whenever Borrower requires the issuance of a Letter of Credit it
shall give the applicable L/C Lender and Administrative Agent at least three (3)
Business Days written notice (or such shorter period of notice acceptable to the
L/C Lender). Such Letter of Credit application may be sent by facsimile, by
United States mail, by overnight courier, by electronic transmission using the
system agreed to by the applicable L/C Lender, by personal delivery or by any
other means acceptable to the applicable L/C Lender. Each notice shall be in the
form of Exhibit L or such other form as is reasonably acceptable to the
applicable L/C Lender appropriately completed (each a “Letter of Credit
Request”) and shall specify the Tranche under which such Letter of Credit shall
be issued and a date of issuance not beyond the fifth Business Day prior to the
R/C Maturity Date for the applicable Tranche (it being understood that after
issuance of any Letter of Credit Borrower may by written notice to
Administrative Agent designate such Letter of Credit as having been issued under
another Tranche of Revolving Commitments if such Letter of Credit would be
permitted to be issued under such other Tranche of Revolving Commitments at such
time). Each Letter of Credit Request must be accompanied by documentation
describing in reasonable detail the proposed terms, conditions and format of the
Letter of Credit to be issued, and if so requested by any L/C Lender each Letter
of Credit Request shall be accompanied by such L/C Lender’s form of application
but which application shall not contain any operating or financial covenants or
any provisions inconsistent with this Agreement. If Borrower so requests in any
applicable Letter of Credit Request, the applicable L/C Lender may, in its sole
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Lender to decline any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the L/C Lender at the time of the original
issuance or automatic extension of a Letter of Credit, Borrower shall not be
required to make a specific request to the L/C Lender for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Lender to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the third Business Day preceding the latest R/C Maturity Date then in effect
(provided, that such three (3) Business Day limitation shall not apply to any
Letter of Credit that Borrower has agreed to Cash Collateralize in an amount
equal to the Minimum Collateral Amount or otherwise backstop (with a letter of
credit on customary terms) to the applicable L/C Lender’s and the Administrative
Agent’s reasonable satisfaction); provided, however, that the L/C Lender shall
not permit any such extension if (A) the L/C Lender has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or Borrower that one or more of the
applicable conditions specified in Section 7.02 is not then satisfied, and in
each such case directing the L/C Lender not to permit such extension. If there
is any conflict between the terms and conditions of this Agreement and the terms
and condition of any application, the terms and conditions of this Agreement
shall govern. Each Lender hereby authorizes each L/C Lender to issue and perform
its obligations with respect to Letters of Credit and each Letter of Credit
shall be issued in accordance with the customary procedures of such L/C Lender.
Borrower acknowledges and agrees that the failure of any L/C Lender to require
an application at any time and from time to time shall not restrict or impair
such L/C Lender’s right to require such an application or agreement as a
condition to the issuance of any subsequent Letter of Credit.

 

(c)        On each day during the period commencing with the issuance by the
applicable L/C Lender of any Letter of Credit and until such Letter of Credit
shall have expired or been terminated, the Revolving Commitment under the
applicable Tranche of each Revolving Lender shall be deemed to be utilized for
all purposes hereof in an amount equal to such Lender’s R/C Percentage of the
Dollar Equivalent of the then Stated Amount of such Letter of Credit plus the
amount of any unreimbursed drawings thereunder (the amount of such unreimbursed
drawings shall be expressed in Dollars in the amount of the Dollar Equivalent
thereof in the case of a Letter of Credit denominated in the Alternate
Currency). Each Revolving Lender under the applicable Tranche (other than the
applicable L/C Lender) severally agrees that, upon the issuance of any Letter of
Credit hereunder, it shall automatically acquire from the L/C Lender that issued
such Letter of Credit, without recourse, a participation in such L/C Lender’s
obligation to fund drawings and rights under such Letter of Credit in an amount
equal to such Lender’s R/C Percentage with respect to the applicable Tranche of
Revolving Commitments of such obligation (such obligation to fund drawings shall
be expressed in Dollars in the amount of the Dollar Equivalent thereof in the
case of a Letter of Credit denominated in the Alternate Currency) and rights,
and each Revolving Lender under the applicable Tranche (other than such L/C
Lender) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such L/C Lender to pay and discharge when due, its R/C Percentage with respect
to the applicable Tranche of Revolving Commitments of such L/C Lender’s
obligation to fund drawings (such obligation to fund drawings shall be expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in the Alternate Currency) under such Letter of
Credit. Such L/C Lender shall be deemed to hold an L/C Liability in an amount
equal to its retained interest in the related Letter of Credit after giving
effect to such acquisition by the Revolving Lenders under the applicable Tranche
other than such L/C Lender of their participation interests.

 



-71-

 

 

(d)        In the event that any L/C Lender has determined to honor a drawing
under a Letter of Credit, such L/C Lender shall promptly notify (the “L/C
Payment Notice”) Administrative Agent and Borrower of the amount paid by such
L/C Lender and the date on which payment is to be made to such beneficiary. In
the case of a Letter of Credit denominated in the Alternate Currency, Borrower
shall reimburse the L/C Lender that issued such Letter of Credit in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in the Alternate Currency, the applicable L/C Lender shall
notify Administrative Agent and Borrower of the Dollar Equivalent of the amount
of the drawing following the determination thereof in accordance with Section
1.05. Borrower hereby unconditionally agrees to pay and reimburse such L/C
Lender, through the Administrative Agent, for the amount of payment under such
Letter of Credit in Dollars, together with interest thereon at a rate per annum
equal to the Alternate Base Rate in effect from time to time plus the Applicable
Margin applicable to Revolving Loans under the applicable Tranche of Revolving
Commitments that are maintained as ABR Loans as are in effect from time to time
from the date payment was made to such beneficiary to the date on which payment
is due, such payment to be made not later than the second Business Day after the
date on which Borrower receives the applicable L/C Payment Notice (or the third
Business Day thereafter if such L/C Payment Notice is received on a date that is
not a Business Day or after 1:00 p.m., New York time, on a Business Day). Any
such payment due from Borrower and not paid on the required date shall
thereafter bear interest at rates specified in Section 3.02(b) until paid.
Promptly upon receipt of the amount paid by Borrower pursuant to the immediately
prior sentence, the applicable L/C Lender shall notify Administrative Agent of
such payment and whether or not such payment constitutes payment in full of the
Reimbursement Obligation under the applicable Letter of Credit.

 

(e)       Promptly upon its receipt of a L/C Payment Notice referred to in
Section 2.03(d), Borrower shall advise the applicable L/C Lender and
Administrative Agent whether or not Borrower intends to borrow hereunder to
finance its obligation to reimburse such L/C Lender for the amount of the
related demand for payment under the applicable Letter of Credit and, if it does
so intend, submit a Notice of Borrowing for such borrowing to Administrative
Agent as provided in Section 4.05. In the event that Borrower fails to reimburse
any L/C Lender, through the Administrative Agent, for a demand for payment under
a Letter of Credit by the second Business Day after the date of the applicable
L/C Payment Notice (or the third Business Day thereafter if such L/C Payment
Notice is received on a date that is not a Business Day or after 1:00 p.m., New
York time on a Business Day), such L/C Lender shall promptly notify
Administrative Agent of such failure by Borrower to so reimburse and of the
amount of the demand for payment (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency). In the event that Borrower fails to either submit a Notice
of Borrowing to Administrative Agent as provided above or reimburse such L/C
Lender, through the Administrative Agent, for a demand for payment under a
Letter of Credit by the second Business Day after the date of the applicable L/C
Payment Notice (or the third Business Day thereafter if such L/C Payment Notice
is received on a date that is not a Business Day or after 1:00 p.m., New York
time, on a Business Day), Administrative Agent shall give each Revolving Lender
under the applicable Tranche prompt notice of the amount of the demand for
payment (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in the Alternate Currency) including
the interest therein owed by Borrower (the “Unreimbursed Amount”), specifying
such Lender’s R/C Percentage with respect to the applicable Tranche of Revolving
Commitments thereof and requesting payment of such amount.

 

(f)         Each Revolving Lender (other than the applicable L/C Lender) under
the applicable Tranche shall pay to Administrative Agent for account of the
applicable L/C Lender at the Principal Office in Dollars and in immediately
available funds, an amount equal to such Revolving Lender’s R/C Percentage with
respect to the applicable Tranche of Revolving Commitments of the Unreimbursed
Amount upon not less than one Business Day’s actual notice by Administrative
Agent as described in Section 2.03(e) to such Revolving Lender requesting such
payment and specifying such amount. Administrative Agent will promptly remit the
funds so received to the applicable L/C Lender in Dollars. Each such Revolving
Lender’s obligation to make such payments to Administrative Agent for the
account of the applicable L/C Lender under this Section 2.03(f), and the
applicable L/C Lender’s right to receive the same, shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including (i) the failure of any other Revolving Lender to make its payment
under this Section 2.03(f), (ii) the financial condition of Borrower or the
existence of any Default or (iii) the termination of the Commitments. Each such
payment to any L/C Lender shall be made without any offset, abatement,
withholding or reduction whatsoever.

 



-72-

 

 

(g)        Upon the making of each payment by a Revolving Lender, through the
Administrative Agent, to an L/C Lender pursuant to Section 2.03(f) in respect of
any Letter of Credit, such Revolving Lender shall, automatically and without any
further action on the part of Administrative Agent, such L/C Lender or such
Revolving Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to such L/C Lender by Borrower hereunder
and under the L/C Documents relating to such Letter of Credit and (ii) a
participation equal to such Revolving Lender’s R/C Percentage with respect to
the applicable Tranche of Revolving Commitments in any interest or other amounts
(such interest and other amounts expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) (other than cost reimbursements) payable by Borrower
hereunder and under such L/C Documents in respect of such Reimbursement
Obligation. If any L/C Lender receives directly from or for the account of
Borrower any payment in respect of any Reimbursement Obligation or any such
interest or other amounts (including by way of setoff or application of proceeds
of any collateral security), such L/C Lender shall promptly pay to
Administrative Agent for the account of each Revolving Lender under the
applicable Tranche which has satisfied its obligations under Section 2.03(f),
such Revolving Lender’s R/C Percentage with respect to the applicable Tranche of
Revolving Commitments of the Dollar Equivalent of such payment, each such
payment by such L/C Lender to be made in Dollars. In the event any payment
received by such L/C Lender and so paid to the Revolving Lenders hereunder is
rescinded or must otherwise be returned by such L/C Lender, each applicable
Revolving Lender shall, upon the request of such L/C Lender (through
Administrative Agent), repay to such L/C Lender (through Administrative Agent)
the amount of such payment paid to such Revolving Lender, with interest at the
rate specified in Section 2.03(j).

 

(h)        Borrower shall pay to Administrative Agent, for the account of each
Revolving Lender under the applicable Tranche, and with respect to each Tranche
of Revolving Commitments, in respect of each Letter of Credit and each Tranche
of Revolving Commitments for which such Revolving Lender has a L/C Liability, a
letter of credit commission equal to (x) the rate per annum equal to the
Applicable Margin for Revolving Loans of such Tranche made by such Revolving
Lender that are LIBOR Loans in effect from time to time, multiplied by (y) the
daily Dollar Equivalent of the Stated Amount of such Letter of Credit allocable
to such Revolving Lender’s Revolving Commitments of such Tranche (such Dollar
Equivalent to be determined in accordance with Section 1.05) for the period from
and including the date of issuance of such Letter of Credit (i) in the case of a
Letter of Credit which expires in accordance with its terms, to and including
such expiration date and (ii) in the case of a Letter of Credit which is drawn
in full or is otherwise terminated other than on the stated expiration date of
such Letter of Credit, to and excluding the date such Letter of Credit is drawn
in full or is terminated. Such commission will be non-refundable and is to be
paid (1) quarterly in arrears on each Quarterly Date and (2) on each applicable
R/C Maturity Date. In addition, Borrower shall pay to each L/C Lender, for such
L/C Lender’s account, a fronting fee (i) with respect to each commercial Letter
of Credit, at the rate separately agreed to with such L/C Lender, computed on
the Dollar Equivalent of the amount of such Letter of Credit, and payable upon
the issuance thereof, (ii) with respect to any amendment of a commercial Letter
of Credit increasing the amount of such Letter of Credit, at a rate separately
agreed between Borrower and such L/C Lender, computed on the Dollar Equivalent
of the amount of such increase, and payable upon the effectiveness of such
amendment, and (iii) with respect to each standby Letter of Credit, at the rate
of 0.125% per annum, computed on the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable on each Quarterly Date in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the latest R/C Maturity Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.07. In addition Borrower agrees to pay
to each L/C Lender all charges, costs and expenses in the amounts customarily
charged by such L/C Lender, from time to time in like circumstances, with
respect to the issuance, amendment, transfer, payment of drawings, and other
transactions relating thereto.

 

(i)         Upon the issuance of or amendment or modification to a Letter of
Credit, the applicable L/C Lender shall promptly deliver to Administrative Agent
and Borrower a written notice of such issuance, amendment or modification and
such notice shall be accompanied by a copy of such Letter of Credit or the
respective amendment or modification thereto, as the case may be. Promptly upon
receipt of such notice, Administrative Agent shall deliver to each Revolving
Lender under the applicable Tranche a written notice regarding such issuance,
amendment or modification, as the case may be, and, if so requested by a
Revolving Lender under the applicable Tranche, Administrative Agent shall
deliver to such Revolving Lender a copy of such Letter of Credit or amendment or
modification, as the case may be.

 



-73-

 

 

(j)         If and to the extent that any Revolving Lender under the applicable
Tranche fails to pay an amount required to be paid pursuant to Section 2.03(f)
or 2.03(g) on the due date therefor, such Revolving Lender shall pay to the
applicable L/C Lender (through Administrative Agent) interest on such amount
with respect to the applicable Tranche of Revolving Commitments held by such
Revolving Lender for each day from and including such due date to but excluding
the date such payment is made at a rate per annum equal to the Federal Funds
Rate (as in effect from time to time) for the first three days and at the
interest rate (in effect from time to time) applicable to Revolving Loans under
such Tranche made by such Revolving Lender that are maintained as ABR Loans for
each date thereafter. If any Revolving Lender holds Revolving Commitments of
more than one Tranche and such Revolving Lender makes a partial payment of
amounts due by it under Section 2.03(f) or 2.03(g) with respect to multiple
Tranches, such partial payment shall be allocated pro rata to each Tranche based
on the amount of Revolving Commitments of each Tranche held by such Revolving
Lender.

 

(k)        The issuance by any L/C Lender of any amendment or modification to
any Letter of Credit hereunder that would extend the expiry date or increase the
Stated Amount thereof shall be subject to the same conditions applicable under
this Section 2.03 to the issuance of new Letters of Credit, and no such
amendment or modification shall be issued hereunder (i) unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended or modified
form or (y) the Required Revolving Lenders (or other specified Revolving Lenders
to the extent required by Section 13.04) shall have consented thereto or (ii) if
the beneficiary of the Letter of Credit does not accept the proposed terms of
the Letter of Credit.

 

(l)          Notwithstanding the foregoing, no L/C Lender shall be under any
obligation to issue any Letter of Credit if at the time of such issuance, (i)
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such L/C Lender from issuing the
Letter of Credit, or any Law applicable to such L/C Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Lender shall prohibit, or request that
such L/C Lender refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Lender with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Lender is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Lender any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Lender in good faith deems material to it or (ii) the issuance of the Letter of
Credit would violate one or more policies of such L/C Lender applicable to
letters of credit generally.

 

(m)        The obligations of Borrower under this Agreement and any L/C Document
to reimburse any L/C Lender for a drawing under a Letter of Credit, and to repay
any drawing under a Letter of Credit converted into Revolving Loans or Swingline
Loans, shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and each such other L/C Document
under all circumstances, including the following:

 

(i)           any lack of validity or enforceability of this Agreement, any
Credit Document or any L/C Document;

 

(ii)          the existence of any claim, setoff, defense or other right that
Borrower may have at any time against any beneficiary or any transferee of any
Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), any L/C Lender or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by the
L/C Documents or any unrelated transaction;

 

(iii)         any draft, demand, certificate or other document presented under
any Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit; or any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing;

 



-74-

 

 

(iv)         waiver by a L/C Lender of any requirement that exists for the L/C
Lender’s protection and not the protection of Borrower or any waiver by the L/C
Lender which does not in fact materially prejudice Borrower;

 

(v)          honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

 

(vi)         any payment made by a L/C Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

 

(vii)        any payment by a L/C Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by a L/C Lender under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(viii)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or a
Guarantor.

 

To the extent that any provision of any L/C Document is inconsistent with the
provisions of this Section 2.03, the provisions of this Section 2.03 shall
control.

 

(n)        Borrower, Administrative Agent and Revolving Lenders hereby agree
that, as of the Closing Date, each letter of credit identified on Schedule
2.03(n) (each, an “Existing Letter of Credit”) shall be a Letter of Credit as if
originally issued under this Agreement, and that the fees and other provisions
set forth in this Section 2.03 shall be applicable to each Existing Letter of
Credit as of the Closing Date.

 

(o)         On the last Business Day of each month, Borrower and each L/C Lender
shall provide to Administrative Agent such information regarding the outstanding
Letters of Credit as Administrative Agent shall reasonably request, in form and
substance reasonably satisfactory to Administrative Agent (and in such standard
electronic format as Administrative Agent shall reasonably specify), for
purposes of Administrative Agent’s ongoing tracking and reporting of outstanding
Letters of Credit. Administrative Agent shall maintain a record of all
outstanding Letters of Credit based upon information provided by Borrower and
the L/C Lenders pursuant to this Section 2.03(o), and such record of
Administrative Agent shall, absent manifest error, be deemed a correct and
conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent Administrative
Agent determines that there are one or more discrepancies between information
provided by Borrower and any L/C Lender hereunder, Administrative Agent will
notify Borrower and such L/C Lender thereof and Borrower and such L/C Lender
shall endeavor to reconcile any such discrepancy. In addition to and without
limiting the foregoing, with respect to commercial documentary Letters of
Credit, on the first Business Day of each week the applicable L/C Lender shall
deliver to Administrative Agent, by facsimile or electronic mail, a report
detailing the daily outstanding commercial documentary Letters of Credit for the
previous week for such Letters of Credit issued in Dollars and for such Letters
of Credit issued in the Alternate Currency.

 



-75-

 

 

(p)        Each Lender and Borrower agree that, in paying any drawing under a
Letter of Credit, the L/C Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Lenders, the Administrative Agent,
any of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of any L/C Lender shall
be liable to any Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence, bad faith or willful misconduct or material breach of any Credit
Document; or (iii) the due execution, effectiveness, validity or enforceability
of any document or instrument related to any Letter of Credit. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Lenders, the Administrative Agent,
any of their respective Affiliates, directors, officers, employees, agents and
advisors nor any correspondent, participant or assignee of the L/C Lenders shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(m); provided, however, that anything in such clauses to
the contrary notwithstanding, Borrower may have a claim against a L/C Lender,
and a L/C Lender may be liable to Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by Borrower that were caused by such L/C Lender’s willful misconduct,
bad faith or gross negligence or material breach of any Credit Document or such
L/C Lender’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit, in each
case under this proviso, as determined by a court of competent jurisdiction by
final and non-appealable judgment. In furtherance and not in limitation of the
foregoing, the L/C Lenders may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Lenders shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. The L/C Lenders may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(q)        Unless otherwise expressly agreed by the applicable L/C Lender and
Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the ISP shall
apply to each standby Letter of Credit, and (ii) the rules of the UCP shall
apply to each commercial Letter of Credit. Notwithstanding the foregoing, the
L/C Lenders shall not be responsible to Borrower for, and the L/C Lenders’
rights and remedies against Borrower shall not be impaired by, any action or
inaction of the L/C Lenders required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the law or any order of a jurisdiction where such L/C
Lender or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

(r)        Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, Borrower shall be obligated to reimburse the applicable L/C Lender
hereunder for any and all drawings under such Letter of Credit. Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of
Subsidiaries inures to the benefit of Borrower, and that Borrower’s business
derives substantial benefits from the businesses of such Subsidiaries.

 

(s)        A Revolving Lender may become an additional L/C Lender hereunder with
the approval of the Administrative Agent (such approval not to be unreasonably
withheld or delayed), Borrower and such Revolving Lender, pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent, Borrower and such Revolving Lender. The Administrative
Agent shall notify the Revolving Lenders of any such additional L/C Lender.

 

SECTION 2.04.      Termination and Reductions of Commitment.

 

(a)         (i)            In addition to any other mandatory commitment
reductions pursuant to this Section 2.04, the aggregate amount of the Term B
Facility Commitments outstanding on the Closing Date shall be automatically and
permanently reduced to zero at 5:00 p.m., New York time, on the Closing Date
(after giving effect to the making of the Term B Facility Loans on such date).

 

(ii)          In addition to any other mandatory commitment reductions pursuant
to this Section 2.04, the aggregate amount of the Term B-1 Facility Commitments
and the 2018 Incremental Term A Loan Commitments outstanding on the 2018
Incremental Joinder Agreement Effective Date shall automatically terminate on
the 2018 Incremental Joinder Agreement Effective Date after giving effect to the
making of the Term B-1 Facility Loans and the 2018 Incremental Term A Loans,
respectively.

 

(iii)          In addition to any other mandatory commitment reductions pursuant
to this Section 2.04, the aggregate amount of any Incremental Term Loan
Commitments shall be automatically and permanently reduced by the amount of
Incremental Term Loans made in respect hereof from time to time.

 

(iv)         The aggregate amount of the Revolving Commitments of any Tranche
shall be automatically and permanently reduced to zero on the R/C Maturity Date
applicable to such Tranche, and the L/C Commitments and the Swingline Commitment
shall be automatically and permanently reduced to zero on the last R/C Maturity
Date.



-76-

 

 

(b)        Borrower shall have the right at any time or from time to time
(without premium or penalty except breakage costs (if any) pursuant to Section
5.05) (i) so long as no Revolving Loans, Swingline Loans or L/C Liabilities will
be outstanding as of the date specified for termination (after giving effect to
all transactions occurring on such date), to terminate the Revolving Commitments
in their entirety, (ii) to reduce the aggregate amount of the Unutilized R/C
Commitments (which shall be pro rata among the Revolving Lenders, except that
Borrower shall be permitted to permanently terminate commitments of any Class
with an earlier maturity date on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class) and (iii) so long as
the remaining Total Revolving Commitments will equal or exceed the aggregate
amount of outstanding Revolving Loans, Swingline Exposure and L/C Liabilities,
to reduce the aggregate amount of the Revolving Commitments (which shall be pro
rata among the Revolving Lenders, except that Borrower shall be permitted to
permanently terminate commitments of any Class with an earlier maturity date on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class); provided, however, that (x) Borrower shall give
notice of each such termination or reduction as provided in Section 4.05, and
(y) each partial reduction shall be in an aggregate amount at least equal to
$5.0 million (or any whole multiple of $1.0 million in excess thereof) or, if
less, the remaining Unutilized R/C Commitments.

 

(c)        Any Commitment once terminated or reduced may not be reinstated.

 

(d)        Each reduction or termination of any of the Commitments applicable to
any Tranche pursuant to this Section 2.04 shall be applied ratably among the
Lenders with such a Commitment, as the case may be, in accordance with their
respective Commitment, as applicable.

 

SECTION 2.05.      Fees.

 

(a)        Borrower shall pay to Administrative Agent for the account of each
Revolving Lender (other than a Defaulting Lender), with respect to such
Revolving Lender’s Revolving Commitments of each Tranche, a commitment fee for
the period from and including the Closing Date (or, following the conversion of
such Revolving Commitment into another Tranche, the applicable Extension Date)
to but not including the earlier of (i) the date such Revolving Commitment is
terminated or expires (or is modified to constitute another Tranche) and (ii)
the R/C Maturity Date applicable to such Revolving Commitment, in each case,
computed at a rate per annum equal to the Applicable Fee Percentage in respect
of such Tranche in effect from time to time during such period on the actual
daily amount of such Revolving Lender’s Unutilized R/C Commitment in respect of
such Tranche. Notwithstanding anything to the contrary in the definition of
“Unutilized R/C Commitments,” for purposes of determining Unutilized R/C
Commitments of a Tranche in connection with computing commitment fees with
respect to Revolving Commitments of such Tranche, a Revolving Commitment of a
Revolving Lender shall be deemed to be used to the extent of the outstanding
Revolving Loans of such Tranche and L/C Liability of such Tranche of such
Revolving Lender (and the Swingline Exposure of such Tranche of such Revolving
Lender shall be disregarded for such purpose). Any accrued commitment fee under
this Section 2.05(a) in respect of any Revolving Commitment shall be payable in
arrears on each Quarterly Date and on the earlier of (i) the date such Revolving
Commitment is terminated or expires (or is modified to constitute another
Tranche) and (ii) the R/C Maturity Date applicable to such Revolving Commitment.

 

(b)        Borrower shall pay to Administrative Agent for its own account the
administrative fee separately agreed to.

 

(c)        At the time of the effectiveness of a Repricing Transaction prior to
the date that is six (6) months after the Closing Date (in the case of the Term
B Facility) or six (6) months after the 2018 Incremental Joinder Agreement
Effective Date (in the case of the Term B-1 Facility), Borrower agrees to pay to
Administrative Agent, for the ratable account of each Lender with outstanding
Term B Facility Loans or Term B-1 Facility Loans, as the case may be, (including
each Lender that withholds its consent to such Repricing Transaction and is
replaced or is removed as a Lender or is repaid under Section 2.11 or 13.04(b),
as the case may be), a fee in an amount equal to 1.0% of the aggregate principal
amount of Term B Facility Loans or Term B-1 Facility Loans, as the case may be,
that are refinanced, converted, replaced, amended, modified or otherwise
repriced in such Repricing Transaction. Such fee shall be due and payable upon
the date of the effectiveness of such Repricing Transaction.

 



-77-

 

 

(d)        Borrower shall pay to Auction Manager for its own account, in
connection with any Borrower Loan Purchase, such fees as may be agreed between
Borrower and Auction Manager.

 

(e)        Borrower shall pay to each Term B Facility Lender, on the Closing
Date, upfront fees equal to 0.50% of such Term B Facility Lender’s Term B
Facility Loan funded on the Closing Date.

 

SECTION 2.06.      Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.

 

SECTION 2.07.      Several Obligations of Lenders. The failure of any Lender to
make any Loan to be made by it on the date specified therefor shall not relieve
any other Lender of its obligation to make its Loan on such date, but neither
any Lender nor Administrative Agent shall be responsible for the failure of any
other Lender to make a Loan to be made by such other Lender, and no Lender shall
have any obligation to Administrative Agent or any other Lender for the failure
by such Lender to make any Loan required to be made by such Lender. No Revolving
Lender will be responsible for failure of any other Lender to fund its
participation in Letters of Credit.

 

SECTION 2.08.      Notes; Register.

 

(a)        At the request of any Lender, its Loans of a particular Class shall
be evidenced by a promissory note, payable to such Lender and otherwise duly
completed, substantially in the form of Exhibits A-1, A-2, A-3, A-4 and A-5 of
such Lender’s Revolving Loans, Term A Facility Loans, Term B Facility Loans,
Swingline Loans and Term B-1 Facility Loans, respectively; and in the case of
any New Term Loans, such form of promissory note provided pursuant to the
applicable Incremental Joinder Agreement; provided that any promissory notes
issued in respect of New Term Loans, Other Term Loans, Extended Term Loans or
New Revolving Loans, Other Revolving Loans or Extended Revolving Loans shall be
in such form as mutually agreed by Borrower and Administrative Agent.

 

(b)        The date, amount, Type, interest rate and duration of the Interest
Period (if applicable) of each Loan of each Class made by each Lender to
Borrower and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and, prior to any transfer of any Note
evidencing the Loans of such Class held by it, endorsed by such Lender on the
schedule attached to such Note or any continuation thereof; provided, however,
that the failure of such Lender to make any such recordation or endorsement or
any error in such recordation or endorsement shall not affect the obligations of
Borrower to make a payment when due of any amount owing hereunder or under such
Note.

 

(c)        Borrower hereby designates Administrative Agent to serve as its
agent, solely for purposes of this Section 2.08, to hold a copy of each Letter
of Credit and each Assignment Agreement to maintain a register (the “Register”)
on which it will record the name and address of each Lender, the Commitment from
time to time of each of the Lenders, the principal amount (and stated interest)
of the Loans made by each of the Lenders and each repayment in respect of the
principal amount (and stated interest) of the Loans of each Lender. The entries
in the Register shall be prima facie evidence of the information noted therein
(absent manifest error), and the parties hereto shall treat each Person whose
name is recorded in the Register as the owner of a Loan or other obligation
hereunder as the owner thereof for all purposes of the Credit Documents,
notwithstanding any notice to the contrary. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice. No assignment shall be effective unless
recorded in the Register; provided that Administrative Agent agrees to record in
the Register any assignment entered into pursuant to the term hereof promptly
after the effectiveness of such assignment.

 



-78-

 

 

SECTION 2.09.      Optional Prepayments and Conversions or Continuations of
Loans.

 

(a)        Subject to Section 4.04, Borrower shall have the right to prepay
Loans (without premium or penalty, except as provided in Section 2.09(c)) of a
Tranche, or to convert Loans of a Tranche of one Type into Loans of such Tranche
of another Type or to continue Loans of a Tranche of one Type as Loans of such
Tranche of the same Type, at any time or from time to time. Borrower shall give
Administrative Agent notice of each such prepayment, conversion or continuation
as provided in Section 4.05 (and, upon the date specified in any such notice of
prepayment, the amount to be prepaid shall become due and payable hereunder;
provided that Borrower may make any such notice conditional upon the occurrence
of a Person’s acquisition or sale or any incurrence of indebtedness or issuance
of Equity Interests). Each Notice of Continuation/Conversion shall be
substantially in the form of Exhibit C or such other form as is reasonably
acceptable to Administrative Agent. If LIBOR Loans are prepaid or converted
other than on the last day of an Interest Period therefor, Borrower shall at
such time pay all expenses and costs required by Section 5.05. Notwithstanding
the foregoing, and without limiting the rights and remedies of the Lenders under
Article XI, in the event that any Event of Default shall have occurred and be
continuing, Administrative Agent may (and, at the request of the Required
Lenders, shall), upon written notice to Borrower, have the right to suspend the
right of Borrower to convert any Loan into a LIBOR Loan, or to continue any Loan
as a LIBOR Loan, in which event all Loans shall be converted (on the last day(s)
of the respective Interest Periods therefor) or continued, as the case may be,
as ABR Loans. Swingline Loans may not be converted or continued.

 

(b)        Application.

 

(i)       The amount of any optional prepayments described in Section 2.09(a)
shall be applied to prepay Loans outstanding in order of amortization, in
amounts and to Tranches, all as determined by Borrower.

 

(ii)       In addition to the foregoing, and provided that immediately before
and after giving effect thereto no Event of Default has occurred and is
continuing and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower shall have the right at any time other than during
the Covenant Relief Period to elect to offer to prepay the Term Loans pro rata
to the Term A Facility Loans, the Term B Facility Loans, the Term B-1 Facility
Loans, the New Term Loans, the Extended Term Loans and the Other Term Loans then
outstanding and apply any amounts rejected for such prepayment to repurchase,
prepay, redeem, retire, acquire, defease or cancel Indebtedness or make
Restricted Payments notwithstanding any then applicable limitations set forth in
Section 10.09 or 10.06, respectively. If Borrower makes such an election, it
shall provide notice thereof to Administrative Agent, who shall promptly, and in
any event within one Business Day of receipt, provide such notice to the holders
of the Term Loans. Any such notice shall specify the aggregate amount offered to
prepay the Term Loans. Each holder of a Term A Facility Loan, a Term B Facility
Loan, a Term B-1 Facility Loan, a New Term Loan, an Other Term Loan or an
Extended Term Loan may elect, in its sole discretion, to reject such prepayment
offer with respect to an amount equal to or less than (u) with respect to
holders of Term A Facility Loans, an amount equal to the aggregate amount so
offered to prepay Term A Facility Loans times a fraction, the numerator of which
is the principal amount of Term A Facility Loans owed to such holder and the
denominator of which is the principal amount of Term A Facility Loans
outstanding, (v) with respect to holders of Term B Facility Loans, an amount
equal to the aggregate amount so offered to prepay Term B Facility Loans times a
fraction, the numerator of which is the principal amount of Term B Facility
Loans owed to such holder and the denominator of which is the principal amount
of Term B Facility Loans outstanding, (w) with respect to holders of Term B-1
Facility Loans, an amount equal to the aggregate amount so offered to prepay
Term B-1 Facility Loans times a fraction, the numerator of which is the
principal amount of Term B-1 Facility Loans owed to such holder and the
denominator of which is the principal amount of Term B-1 Facility Loans
outstanding, (x) with respect to holders of New Term Loans, an amount equal to
the aggregate amount so offered to prepay New Term Loans times a fraction, the
numerator of which is the principal amount of New Term Loans owed to such holder
and the denominator of which is the principal amount of New Term Loans
outstanding, (y) with respect to holders of Other Term Loans, an amount equal to
the aggregate amount so offered to prepay Other Term Loans times a fraction, the
numerator of which is the principal amount of Other Term Loans owed to such
holder and the denominator of which is the principal amount of Other Term Loans
outstanding and (z) with respect to holders of Extended Term Loans, an amount
equal to the aggregate amount so offered to prepay Extended Term Loans times a
fraction, the numerator of which is the principal amount of Extended Term Loans
owed to such holder and the denominator of which is the principal amount of
Extended Term Loans outstanding. Any rejection of such offer must be evidenced
by written notice delivered to Administrative Agent within five Business Days of
receipt of the offer for prepayment, specifying an amount of such prepayment
offer rejected by such holder, if any. Failure to give such notice will
constitute an election to accept such offer. Any portion of such prepayment
offer so accepted will be used to prepay the Term Loans held by the applicable
holders within ten Business Days of the date of receipt of the offer to prepay.
Any portion of such prepayment rejected may be used by Borrower and its
Restricted Subsidiaries to repurchase, prepay, redeem, retire, acquire, defease
or cancel Indebtedness or make Restricted Payments notwithstanding any then
applicable limitations set forth in Section 10.09 or 10.06, respectively.

 



-79-

 

 

(c)        Any prepayment of Term B Facility Loans pursuant to this Section 2.09
or Section 13.04(b) made prior to the date that is six months after the Closing
Date in connection with any Repricing Transaction shall be subject to the fee
described in Section 2.05(c).

 

(d)        Any prepayment of Term B-1 Facility Loans pursuant to this Section
2.09 or Section 13.04(b) made prior to the date that is six months after the
2018 Incremental Joinder Agreement Effective Date in connection with any
Repricing Transaction shall be subject to the fee described in Section 2.05(c).

 

SECTION 2.10.      Mandatory Prepayments.

 

(a)        Borrower shall prepay the Loans as follows (each such prepayment to
be effected in each case in the manner, order and to the extent specified in
Section 2.10(b) below):

 

(i)        Casualty Events. Within five (5) Business Days after Borrower or any
Restricted Subsidiary receives any Net Available Proceeds from any Casualty
Event or any disposition pursuant to Section 10.05(l) (or notice of collection
by Administrative Agent of the same), in an aggregate principal amount equal to
100% of such Net Available Proceeds (it being understood that applications
pursuant to this Section 2.10(a)(i) shall not be duplicative of Section
2.10(a)(iii) below); provided, however, that:

 

(x)       if no Event of Default then exists or would arise therefrom, the Net
Available Proceeds thereof shall not be required to be so applied on such date
to the extent that Borrower delivers an Officer’s Certificate to Administrative
Agent stating that an amount equal to such proceeds is intended to be used to
fund the acquisition of Property used or usable in the business of any Credit
Party or repair, replace or restore the Property or other Property used or
usable in the business of any Credit Party (in accordance with the provisions of
the applicable Security Document in respect of which such Casualty Event has
occurred, to the extent applicable, and if the Property is subject to a Master
Lease or an Additional Lease, in accordance with such Master Lease or such
Additional Lease (it being understood that such Property so repaired, replaced,
restored or otherwise acquired may be owned by GLPI or a Subsidiary of GLPI and
leased to Borrower or a Wholly Owned Subsidiary of Borrower under a Master Lease
(or, in the case of any Additional Lease, owned by the Landlord thereunder and
leased to Borrower or a Wholly Owned Subsidiary of Borrower))), in each case
within (A) twelve (12) months following receipt of such Net Available Proceeds
or (B) if Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Available Proceeds within twelve (12)
months following receipt thereof, within the later of (1) one hundred and eighty
(180) days following the date of such legally binding commitment and (2) twelve
(12) months following receipt of such Net Available Proceeds, and

 

(y)       if all or any portion of such Net Available Proceeds not required to
be applied to the prepayment of Loans pursuant to this Section 2.10(a)(i) is not
so used within the period specified by clause (x) above, such remaining portion
shall be applied on the last day of such period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(i) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(i) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this Section
2.10(a)(i) in such fiscal year shall exceed $20.0 million (and thereafter only
Net Available Proceeds in excess of such amount shall be required to be applied
as mandatory prepayments pursuant to this Section 2.10(a)(i)).

 



-80-

 

 

(ii)       Debt Issuance. Within five (5) Business Days after any Debt Issuance
on or after the Closing Date, in an aggregate principal amount equal to 100% of
the Net Available Proceeds of such Debt Issuance.

 

(iii)      Asset Sales. Within five (5) Business Days after receipt by Borrower
or any of its Restricted Subsidiaries of any Net Available Proceeds from any
Asset Sale pursuant to Section 10.05(c) or pursuant to Section 10.05(p) (other
than any such Asset Sale or disposition constituting a Specified Sale Leaseback
Transaction), in an aggregate principal amount equal to 100% of the Net
Available Proceeds from such Asset Sale or other disposition (it being
understood that applications pursuant to this Section 2.10(a)(iii) shall not be
duplicative of Section 2.10(a)(i) above or Section 2.10(c)(ii) below); provided,
however, that:

 

(x)       an amount equal to the Net Available Proceeds from any Asset Sale
(other than any Specified Asset Sale and any Regulatory Asset Sale) (or, in the
case of such Asset Sales consummated during the Covenant Relief Period, an
amount not to exceed $25.0 million in the aggregate of Net Available Proceeds of
all such Asset Sales consummated during the Covenant Relief Period) pursuant to
Section 10.05(c) or pursuant to 10.05(p) (other than any Asset Sale constituting
a Specified Sale Leaseback Transaction) shall not be required to be applied as
provided above on such date if (1) no Event of Default then exists or would
arise therefrom and (2) Borrower delivers an Officer’s Certificate to
Administrative Agent stating that an amount equal to such Net Available Proceeds
is intended to be reinvested, directly or indirectly, in assets (which may be
pursuant to an acquisition of Equity Interests of a Person that directly or
indirectly owns such assets) otherwise permitted under this Agreement of (A) if
such Asset Sale was effected by any Credit Party, any Credit Party, and (B) if
such Asset Sale was effected by any other Company, any Company, in each case
within (x) twelve (12) months following receipt of such Net Available Proceeds
or (y) if Borrower or the relevant Restricted Subsidiary enters into a legally
binding commitment to reinvest such Net Available Proceeds within twelve (12)
months following receipt thereof, within the later of (A) one hundred and eighty
(180) days following the date of such legally binding commitment and (B) twelve
(12) months following receipt of such Net Available Proceeds (which certificate
shall set forth the estimates of the proceeds to be so expended); and

 

(y)       if all or any portion of such Net Available Proceeds is not reinvested
in assets in accordance with the Officer’s Certificate referred to in clause (x)
above (and, in the case of any Net Available Proceeds from an Asset Sale of
Collateral, in compliance with clause (y) above) within the period specified by
clause (x) above, such remaining portion shall be applied on the last day of
such period as specified in Section 2.10(b).

 

Notwithstanding the foregoing provisions of this Section 2.10(a)(iii) or
otherwise, no mandatory prepayment shall be required in any fiscal year pursuant
to this Section 2.10(a)(iii) until the date on which the Net Available Proceeds
required to be applied as mandatory prepayments pursuant to this Section
2.10(a)(iii) in such fiscal year shall exceed $20.0 million (and thereafter only
Net Available Proceeds in excess of such amount shall be required be applied as
mandatory prepayments pursuant to this Section 2.10(a)(iii)).

 

(iv)      Excess Cash Flow. For each fiscal year (commencing with the fiscal
year ending December 31, 2018), not later than five (5) Business Days after the
date on which the financial statements of Borrower referred to in Section
9.04(b) for such fiscal year are required to be delivered to Administrative
Agent, Borrower shall prepay, in accordance with subsection (b) below, the
principal amount of the Loans in an amount equal to (x) Applicable ECF
Percentage of Excess Cash Flow for such fiscal year, minus (y) the principal
amount of (i) Term Loans voluntarily prepaid pursuant to Section 2.09 during
such fiscal year plus (ii) Revolving Loans voluntarily prepaid pursuant to
Section 2.09 to the extent accompanied by an equivalent permanent reduction of
the Total Revolving Commitments during such fiscal year, plus (iii) Other First
Lien Indebtedness voluntarily prepaid (and, to the extent consisting of
revolving loans, so long as accompanied by a permanent reduction of the
underlying commitments) during such fiscal year to the extent the amount of such
Other First Lien Indebtedness so prepaid is not proportionally larger than the
amount of Term Loans so prepaid according to the respective principal amounts of
Other First Lien Indebtedness and Term Loans as of the beginning of the
applicable fiscal year plus the principal amount of any additional Other First
Lien Indebtedness or Term Loans incurred during the applicable fiscal year, in
each case, except to the extent financed with the proceeds of Indebtedness of
Borrower or its Restricted Subsidiaries.

 



-81-

 

 

(v)       Incremental Commitments and Incremental Equivalent Debt During
Covenant Relief Period. Within five (5) Business Days after any incurrence of
Incremental Commitments (or in the case of Incremental Revolving Commitments,
the funding of any Loans thereunder) or Incremental Equivalent Debt (or in the
case of Incremental Equivalent Debt consisting of revolving credit facilities,
the funding of any Loans thereunder) during the Covenant Relief Period, in an
aggregate principal amount equal to 50% of the Net Available Proceeds of such
Incremental Commitments (or in the case of Incremental Revolving Commitments,
the Loans funded thereunder up to an aggregate amount equal to the Net Available
proceeds with respect to 50% of such Incremental Revolving Commitments) or
Incremental Equivalent Debt (or in the case of Incremental Equivalent Debt
consisting of revolving credit facilities, the Loans funded thereunder up to an
aggregate amount equal the Net Available Proceeds with respect to 50% of the
revolving commitments).

 

(vi)      (v) Prepayments Not Required. Notwithstanding any other provisions of
this Section 2.10(a), to the extent that any of or all the Net Available
Proceeds of any Asset Sale or Casualty Event with respect to any property or
assets of Foreign Subsidiaries or any Excess Cash Flow attributable to Foreign
Subsidiaries, are prohibited or delayed by applicable local law from being
repatriated to the United States, the portion of such Net Available Proceeds or
Excess Cash Flow so affected will not be required to be applied to repay Term
Loans at the times provided in this Section 2.10(a) but may be retained by the
applicable Foreign Subsidiary so long as applicable local law does not permit
repatriation to the United States (Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions required by the applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Available Proceeds or Excess
Cash Flow is permitted under the applicable local law, (x) any such Net
Available Proceeds shall be reinvested pursuant to Section 2.10(a)(i) or (iii),
as applicable, or applied pursuant to Section 2.10(b) within five (5) Business
Days of such repatriation, and (y) any such Excess Cash Flow shall be applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation.
To the extent Borrower determines in good faith that repatriation of any of or
all the Net Available Proceeds of any Asset Sale or Casualty Event with respect
to any property or assets of Foreign Subsidiaries or any Excess Cash Flow
attributable to Foreign Subsidiaries would have a material adverse tax cost
consequence on Borrower or any of its Subsidiaries, such Net Available Proceeds
or Excess Cash Flow so affected may be retained by the applicable Foreign
Subsidiary; provided that, on or before the date on which the Net Available
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.10(a)(i) or (iii), as
applicable (or, in the case of Excess Cash Flow, a date on or before the date
that is twelve (12) months after the date such Excess Cash Flow would have so
required to be applied to prepayments pursuant to Section 2.10(a)(iv)), unless
previously repatriated (in which case, (x) any such Net Available Proceeds shall
be reinvested pursuant to Section 2.10(a)(i) or (iii), as applicable, or applied
pursuant to Section 2.10(b) within five (5) Business Days of such repatriation,
and (y) any such Excess Cash Flow shall be applied pursuant to Section 2.10(b)
within five (5) Business Days of such repatriation), (A) Borrower shall apply an
amount equal to such Net Available Proceeds or Excess Cash Flow to such
reinvestments or prepayments as if such Net Available Proceeds or Excess Cash
Flow had been received by Borrower rather than such Foreign Subsidiary, minus,
the amount of additional taxes that would have been payable or reserved against
if such Net Available Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Available Proceeds or Excess Cash Flow that would be calculated if
received by such Foreign Subsidiary) pursuant to Section 2.10(b) or (B) such Net
Available Proceeds or Excess Cash Flow shall be applied to the repayment of
Indebtedness of a Foreign Subsidiary.

 



-82-

 

 

(vii)     (vi) Prepayments of Other First Lien Indebtedness. Notwithstanding the
foregoing provisions of Section 2.10(a)(i), (ii), (iii), (iv), (v) or otherwise,
any Net Available Proceeds from any such Casualty Event, Debt Issuance or, Asset
Sale or incurrence of Incremental Commitments or Incremental Equivalent Debt and
any such Excess Cash Flow otherwise required to be applied to prepay the Loans
may, at Borrower’s option, be applied to prepay the principal amount of Other
First Lien Indebtedness only to (and not in excess of) the extent to which a
mandatory prepayment in respect of such Casualty Event, Debt Issuance, Asset
Sale, Incremental Commitments, Incremental Equivalent Debt or Excess Cash Flow
is required under the terms of such Other First Lien Indebtedness (with any
remaining Net Available Proceeds or Excess Cash Flow, as applicable, applied to
prepay outstanding Loans in accordance with the terms hereof), unless such
application would result in the holders of Other First Lien Indebtedness
receiving in excess of their pro rata share (determined on the basis of the
aggregate outstanding principal amount of Term Loans and Other First Lien
Indebtedness at such time) of such Net Available Proceeds or Excess Cash Flow,
as applicable, relative to Lenders, in which case such Net Available Proceeds or
Excess Cash Flow, as applicable, may only be applied to prepay the principal
amount of Other First Lien Indebtedness on a pro rata basis with outstanding
Term Loans. To the extent the holders of Other First Lien Indebtedness decline
to have such indebtedness repurchased, repaid or prepaid with any such Net
Available Proceeds or Excess Cash Flow, as applicable, the declined amount of
such Net Available Proceeds or Excess Cash Flow, as applicable, shall promptly
(and, in any event, within ten (10) Business Days after the date of such
rejection) be applied to prepay Loans in accordance with the terms hereof (to
the extent such Net Available Proceeds or Excess Cash Flow, as applicable, would
otherwise have been required to be applied if such Other First Lien Indebtedness
was not then outstanding). Any such application to Other First Lien Indebtedness
shall reduce any prepayments otherwise required hereunder by an equivalent
amount.

 

(b)        Application. The amount of any required prepayments described in
Section 2.10(a) shall be applied to prepay Loans as follows:

 

(i)        First, to the reduction of Amortization Payments on the Term Loans
required by Sections 3.01(b), 3.01(c), 3.01(d) and 3.01(e) (on a pro rata basis
among each Tranche of Term Loans, subject to any Declined Amounts) and, in the
case of the Term Facilities, to the remaining principal installments with
respect thereto in direct order of maturity over the next succeeding four (4)
quarterly installments and, thereafter, on a pro rata basis; provided that, each
such prepayment shall, subject to the last paragraph of this Section 2.10(b), be
applied to such Term Loans that are ABR Loans to the fullest extent thereof
before application to Loans that are LIBOR Loans, and such prepayments of LIBOR
Loans shall be applied in a manner that minimizes the amount of any payments
required to be made by Borrower pursuant to Section 5.05;

 

(ii)       Second, after such time as no Term Loans remain outstanding, (x) to
repay all outstanding Swingline Loans, and (y) after such time as no Swingline
Loans are outstanding, to prepay all outstanding Revolving Loans (in each case,
without any reduction in Revolving Commitments) (on a pro rata basis among each
Tranche of Revolving Loans); and

 

(iii)      Third, after application of prepayments in accordance with clauses
(i) and (ii) above, Borrower shall be permitted to retain any such remaining
excess.

 

Notwithstanding anything in this Section 2.10 to the contrary, Borrower shall
not be required to prepay any of the Term A Facility Loans or Term B Facility
Loans with the Net Available Proceeds of any Specified Asset Sales or any
Regulatory Asset Sales. Any such Net Available Proceeds that, but for this
paragraph, would have been required to prepay the Term A Facility Loans or the
Term B Facility Loans, shall be applied to prepay the Lenders under each other
Tranche of Term Loans (including the Term B-1 Facility Loans) and Term Loan
Commitments (in the order set forth above) that may exist at the time that
prepayment with the Net Available Proceeds of the Specified Asset Sales or
Regulatory Asset Sales is required by this Agreement.

 

Notwithstanding the foregoing, any Term Loan Lender may elect, by written notice
to Administrative Agent at least one (1) Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans,
pursuant to this Section 2.10, in which case the aggregate amount of the
prepayment that would have been applied to prepay such Term Loans, but was so
declined shall be ratably offered to each Term Loan Lender that initially
accepted such prepayment. Any such re-offered amounts rejected by such Lenders
shall be retained by Borrower (any such retained amounts, “Declined Amounts”).

 

Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (i) deposited in the Collateral Account and applied to the prepayment of
LIBOR Loans on the last day of the then next-expiring Interest Period for LIBOR
Loans (with all interest accruing thereon for the account of Borrower) or (ii)
prepaid immediately, together with any amounts owing to the Lenders under
Section 5.05. Notwithstanding any such deposit in the Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

 



-83-

 

 

 

(c)                 Revolving Credit Extension Reductions.

 

(i)              Until the final R/C Maturity Date, Borrower shall from time to
time immediately prepay the Revolving Loans (and/or provide Cash Collateral in
an amount equal to the Minimum Collateral Amount for, or otherwise backstop
(with a letter of credit on customary terms reasonably acceptable to the
applicable L/C Lender and the Administrative Agent), outstanding L/C
Liabilities) in such amounts as shall be necessary so that at all times (a) the
aggregate outstanding amount of the Revolving Loans and the Swingline Loans,
plus, the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments as in effect at such time and (b) the aggregate
outstanding amount of the Revolving Loans of any Tranche and Swingline Loans
allocable to such Tranche, plus the aggregate outstanding L/C Liabilities under
such Tranche shall not exceed the aggregate Revolving Commitments of such
Tranche as in effect at such time.

 

(ii)               Specified Sale Leaseback Transactions. Within five (5)
Business Days after receipt by Borrower or any of its Restricted Subsidiaries of
any Net Available Proceeds from any Asset Sale permitted by Section 10.05(c) or
Section 10.05(p) that constitutes a Specified Sale Leaseback Transaction (other
than the Net Available Proceeds of any Specified Asset Sale or Regulatory Asset
Sale), Borrower shall prepay the Revolving Loans and the Swingline Loans (on a
pro rata basis among each Tranche of Revolving Loans) in an aggregate principal
amount equal to 100% of the Net Available Proceeds from such Asset Sale (it
being understood that applications pursuant to this Section 2.10(c)(ii) shall
not be duplicative of Section 2.10(a)(i) or Section 2.10(a)(iii) above);
provided, however, that (x) there shall be no reduction in the Total Revolving
Commitments unless otherwise elected by Borrower; (y) if the aggregate amount of
Net Available Proceeds from any Specified Sale Leaseback Transaction exceeds the
aggregate amount of Revolving Loans and Swingline Loans then outstanding,
Borrower shall be entitled to retain such excess. For the avoidance of doubt,
Borrower shall not be required to prepay the Term Loans with the Net Available
Proceeds of any Specified Sale Leaseback Transaction.

 

(d)                Prepayment of Term B Facility Loans. Any prepayment of Term B
Facility Loans pursuant to Section 2.10(a)(ii) made prior to the date that is
six months after the Closing Date in connection with any Repricing Transaction
shall be subject to the fee described in Section 2.05(c).

 

(e)                 Prepayment of Term B-1 Facility Loans. Any prepayment of
Term B-1 Facility Loans pursuant to Section 2.10(a)(ii) made prior to the date
that is six months after the 2018 Incremental Joinder Agreement Effective Date
in connection with any Repricing Transaction shall be subject to the fee
described in Section 2.05(c).

 

(f)                  Outstanding Letters of Credit. If any Letter of Credit is
outstanding on the 30th day prior to the R/C Maturity Date for the applicable
Tranche of Revolving Commitments which has an expiry date later than the third
Business Day preceding such R/C Maturity Date (or which, pursuant to its terms,
may be extended to a date later than the third Business Day preceding such R/C
Maturity Date), then (i) if one or more Tranches of Revolving Commitments with a
R/C Maturity Date after such R/C Maturity Date are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Lenders with Revolving Commitments to
purchase participations therein and to make Revolving Loans and payments in
respect thereof and the commissions applicable thereto), effective as of such
R/C Maturity Date, solely under (and ratably participated by Revolving Lenders
pursuant to) the Revolving Commitments in respect of any one of such
non-terminating Tranches of Revolving Commitments designated by Borrower in
writing to Administrative Agent, if any, or if only one non-terminating Tranche
of Revolving Commitments exists, such Tranche, up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Commitments
under such Tranche at such time, and (ii) to the extent not capable of being
reallocated pursuant to clause (i) above, Borrower shall, on such 30th day (or
on such later day as such Letters of Credit become incapable of being
reallocated pursuant to clause (i) above due to the termination, reduction or
utilization of any relevant Revolving Commitments), either (x) Cash
Collateralize all such Letters of Credit in an amount not less than the Minimum
Collateral Amount with respect to such Letters of Credit (it being understood
that such Cash Collateral shall be released to the extent that the aggregate
Stated Amount of such Letters of Credit is reduced upon the expiration or
termination of such Letters of Credit, so that the Cash Collateral shall not
exceed the Minimum Collateral Amount with respect to such Letters of Credit
outstanding at any particular time) or (y) deliver to the applicable L/C Lender
a standby letter of credit (other than a Letter of Credit) in favor of such L/C
Lender in a stated amount not less than the Minimum Collateral Amount with
respect to such Letters of Credit, which standby letter of credit shall be in
form and substance, and issued by a financially sound financial institution,
reasonably acceptable to such L/C Lender and the Administrative Agent. Except to
the extent of reallocations of participations pursuant to clause (i) above, the
occurrence of a R/C Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Revolving Lenders of the relevant
Tranche in any Letter of Credit issued before such R/C Maturity Date. For the
avoidance of doubt, the parties hereto agree that upon the occurrence of any
reallocations of participations pursuant to clause (i) above and, if necessary,
the taking of the actions in described clause (ii) above, all participations in
Letters of Credit under the terminated Revolving Commitments shall terminate.

 



-84-

 

 

SECTION 2.11.          Replacement of Lenders.

 

(a)                 Borrower shall have the right to replace any Lender (the
“Replaced Lender”) with one or more other Eligible Assignees (collectively, the
“Replacement Lender”), if (x) such Lender is charging Borrower increased costs
pursuant to Section 5.01 or 5.06 or such Lender becomes incapable of making
LIBOR Loans as provided in Section 5.03 when other Lenders are generally able to
do so, (y) such Lender is a Defaulting Lender or (z) Borrower receives a notice
from any applicable Gaming Authority that any lender is not qualified to make or
hold Loans to, or owed by, Borrower under applicable Gaming Laws (and such
Lender is notified by Borrower and Administrative Agent in writing of such
disqualification); provided, however, that (i) at the time of any such
replacement, the Replacement Lender shall enter into one or more Assignment
Agreements (and with all fees payable pursuant to Section 13.05(b) to be paid by
the Replacement Lender or Borrower) pursuant to which the Replacement Lender
shall acquire all of the Commitments and outstanding Loans of, and in each case
L/C Interests of, the Replaced Lender (or if the Replaced Lender is being
replaced as a result of being a Defaulting Lender, then the Replacement Lender
shall acquire all Revolving Commitments, Revolving Loans and L/C Interests of
such Replaced Lender under one or more Tranches of Revolving Commitments or, at
the option of Borrower and such Replacement Lender, all other Loans and
Commitments held by such Defaulting Lender), (ii) at the time of any such
replacement, the Replaced Lender shall receive an amount equal to the sum of
(A) the principal of, and all accrued interest on, all outstanding Loans of such
Lender (other than any Loans not being acquired by a Replacement Lender),
(B) all Reimbursement Obligations (expressed in Dollars in the amount of the
Dollar Equivalent thereof in the case of a Letter of Credit denominated in the
Alternate Currency) owing to such Lender, together with all then unpaid interest
with respect thereto at such time, in the event Revolving Loans or Revolving
Commitments owing to such Lender are being repaid and terminated or acquired, as
the case may be, and (C) all accrued, but theretofore unpaid, fees owing to the
Lender pursuant to Section 2.05 with respect to the Loans being assigned, as the
case may be and (iii) all obligations of Borrower owing to such Replaced Lender
(other than those specifically described in clause (i) above in respect of
Replaced Lenders for which the assignment purchase price has been, or is
concurrently being, paid, and other than those relating to Loans or Commitments
not being acquired by a Replacement Lender, but including any amounts which
would be paid to a Lender pursuant to Section 5.05 if Borrower were prepaying a
LIBOR Loan), as applicable, shall be paid in full to such Replaced Lender, as
applicable, concurrently with such replacement, as the case may be. Upon the
execution of the respective Assignment Agreement, the payment of amounts
referred to in clauses (i), (ii) and (iii) above, as applicable, the receipt of
any consents that would be required for an assignment of the subject Loans and
Commitments to such Replacement Lender in accordance with Section 13.05, the
Replacement Lender, if any, shall become a Lender hereunder and the Replaced
Lender, as applicable, shall cease to constitute a Lender hereunder and be
released of all its obligations as a Lender, except with respect to
indemnification provisions applicable to such Lender under this Agreement, which
shall survive as to such Lender and, in the case of any Replaced Lender, except
with respect to Loans, Commitments and L/C Interests of such Replaced Lender not
being acquired by the Replacement Lender; provided, that if the applicable
Replaced Lender does not execute the Assignment Agreement within one (1)
Business Day after Borrower’s request, execution of such Assignment Agreement by
the Replaced Lender shall not be required to effect such assignment.

 



-85-

 

 

(b)                If Borrower receives a notice from any applicable Gaming
Authority that any Lender is not qualified to make or hold Loans to, or owed by,
Borrower under applicable Gaming Laws (and such Lender is notified by Borrower
and Administrative Agent in writing of such disqualification), Borrower shall
have the right to replace such Lender with a Replacement Lender in accordance
with Section 2.11(a) or prepay the Loans held by such Lender, in each case, in
accordance with any applicable provisions of Section 2.11(a), even if a Default
or an Event of Default exists (notwithstanding anything contained in such
Section 2.11(a) to the contrary). Any such prepayment shall be deemed an
optional prepayment, as set forth in Section 2.09 and shall not be required to
be made on a pro rata basis with respect to Loans of the same Tranche as the
Loans held by such Lender (and in any event shall not be deemed to be a
Repricing Transaction). Notice to such Lender shall be given at least ten (10)
days before the required date of transfer or prepayment (unless a shorter period
is required by any Requirement of Law), as the case may be, and shall be
accompanied by evidence demonstrating that such transfer or redemption is
required pursuant to Gaming Laws. Upon receipt of a notice in accordance with
the foregoing, the Replaced Lender shall cooperate with Borrower in effectuating
the required transfer or prepayment within the time period set forth in such
notice, not to be less than the minimum notice period set forth in the foregoing
sentence (unless a shorter period is required under any Requirement of Law).
Further, if the transfer or prepayment is triggered by notice from the Gaming
Authority that the Lender is disqualified, commencing on the date the Gaming
Authority serves the disqualification notice upon Borrower, to the extent
prohibited by law: (i) such Lender shall no longer receive any interest on the
Loans; (ii) such Lender shall no longer exercise, directly or through any
trustee or nominee, any right conferred by the Loans; and (iii) such Lender
shall not receive any remuneration in any form from Borrower for services or
otherwise in respect of the Loans.

 

SECTION 2.12.          Incremental Loan Commitments.

 

(a)                 Borrower Request. Borrower may, at any time, by written
notice to Administrative Agent, request (i) the establishment of one or more new
Tranches of Revolving Commitments (“New Revolving Commitments” and the related
Revolving Loans, “New Revolving Loans”), (ii) an increase to any existing
Tranche of Revolving Commitments (“Incremental Existing Tranche Revolving
Commitments”), (iii) the establishment of additional Term A Facility Loans with
terms and conditions identical to the terms and conditions of existing Term A
Facility Loans hereunder (“Incremental Term A Loans” and the related
commitments, “Incremental Term A Loan Commitments”), provided, however, that,
upfront fees or original issue discount may be paid to Lenders providing such
Incremental Term A Loan Commitments, (iv) the establishment of additional Term B
Facility Loans with terms and conditions identical to the terms and conditions
of existing Term B Facility Loans hereunder (“Incremental Term B Loans” and the
related commitments, “Incremental Term B Loan Commitments”); provided, however,
that, upfront fees or original issue discount may be paid to Lenders providing
such Incremental Term B Loan Commitments, (v) the establishment of additional
Term B-1 Facility Loans with terms and conditions identical to the terms and
conditions of existing Term B-1 Facility Loans hereunder (“Incremental Term B-1
Loans” and the related commitments, “Incremental Term B-1 Loan Commitments”);
provided, however, that, upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term B-1 Loan Commitments, and/or (vi) the
establishment of one or more new Tranches of term loans (“New Term Loans” and
the related commitments, “New Term Loan Commitments”); provided, however, that
(x) the aggregate amount of all Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans, Incremental Term B Loans, Incremental Term B-1
Loans and Incremental Equivalent Debt issued or incurred (but excluding any such
Incremental Term Loan Commitments that have been terminated prior to such date
of determination without being funded) on or prior to such date shall not exceed
the Incremental Loan Amount and (y) any such request for Incremental Commitments
shall be in a minimum amount of $25.0 million and integral multiples of $1.0
million above such amount. Borrower may request Incremental Commitments from
existing Lenders and from Eligible Assignees; provided, however, that (A) any
existing Lender approached to provide all or a portion of the Incremental
Commitments may elect or decline, in its sole discretion, to provide all or any
portion of such Incremental Commitments offered to it and (B) any potential
Lender that is not an existing Lender and agrees to make available an
Incremental Commitment shall be required to be an Eligible Assignee and shall
require approval by Administrative Agent (such approval not to be unreasonably
withheld or delayed).

 

(b)                Incremental Effective Date. The Incremental Commitments shall
be effected by a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) executed by Borrower, Administrative Agent and each Lender making or
providing such Incremental Commitment, in form and substance reasonably
satisfactory to each of them, subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.12. The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the opinion of Administrative Agent, to effect the provisions of
this Section 2.12. Administrative Agent and Borrower shall determine the
effective date (each, an “Incremental Effective Date”) of any Incremental
Commitments and the final allocation of such Incremental Commitments. The
effectiveness of any such Incremental Commitments shall be subject solely to the
satisfaction of the following conditions to the reasonable satisfaction of
Administrative Agent:

 

(i)              Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such Incremental Commitments;

 



-86-

 

 

(ii)               an Incremental Joinder Agreement shall have been duly
executed and delivered by Borrower, Administrative Agent and each Lender making
or providing such Incremental Commitment;

 

(iii)               no Event of Default shall have occurred and be continuing or
would exist immediately after giving effect to such Incremental Commitments;
provided that, with respect to any Incremental Term Loans (and any related
Incremental Term Loan Commitments) the proceeds of which are used primarily to
fund a Permitted Acquisition or other Acquisition not prohibited hereunder
(including repayment of Indebtedness of the Person acquired, or that is secured
by the assets acquired, in such Permitted Acquisition or other Acquisition)
substantially concurrently upon the receipt thereof, the absence of an Event of
Default (other than an Event of Default specified in Section 11.01(b) or
11.01(c) or an Event of Default specified in Section 11.01(g) or 11.01(h) with
respect to Borrower) shall not constitute a condition to the effectiveness of
such Incremental Term Loans (and any related Incremental Term Loan Commitments),
or the funding of such Incremental Term Loans, unless otherwise agreed by
Borrower and the Lenders providing such Incremental Term Loans or Incremental
Commitments;

 

(iv)               the representations and warranties set forth herein and in
the other Credit Documents shall be true and correct in all material respects on
and as of such Incremental Effective Date as if made on and as of such date
(except where such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date); provided that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such dates; and provided, further, that, with respect to any Incremental Term
Loans and related Incremental Term Loan Commitments the proceeds of which are
used primarily to fund a Permitted Acquisition or other Acquisition not
prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition) substantially concurrently upon the receipt
thereof, the only representations and warranties the making of which shall be a
condition to the effectiveness of such Incremental Term Loans and related
Incremental Term Loan Commitments and the funding of such Incremental Term Loans
shall be (except as otherwise agreed by Borrower and the Lenders providing such
Incremental Term Loans or Incremental Commitments and set forth in the
applicable Incremental Joinder Agreement) (x) the representations and warranties
set forth in Sections 8.01(a) (but only with respect to Credit Parties),
8.04(a)(i), 8.05 (but only as it relates to the Credit Documents), 8.09,
8.11(b), 8.14 (but only as it relates to security interests that may be
perfected solely through the filing of UCC financing statements, filing of
intellectual property security agreements with the United States Patent and
Trademark Office and United States Copyright Office and delivery of certificated
securities collateral representing Equity Interests in United States Persons),
8.17 and 8.27 and (y) the representations and warranties contained in the
acquisition agreement relating to such Permitted Acquisition or other
Acquisition as are material to the interests of the Lenders, but only to the
extent that Borrower or any of its Affiliates have the right to terminate its or
their obligations under such acquisition agreement as a result of a breach of
such representations and warranties in such acquisition agreement;

 

(v)              in the case of any Incremental Revolving Commitments, New Term
Loans, Incremental Term A Loans, Incremental Term B Loans and Incremental Term
B-1 Loans, Borrower shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date (provided
that, for such purpose, (w) to the extent such Incremental Revolving Commitments
constitute Acquisition Incremental Revolving Commitments or that the proceeds of
any such Incremental Term Loans (and related Incremental Term Loan Commitments)
are or are to be used primarily to fund a Permitted Acquisition or other
Acquisition not prohibited hereunder (including repayment of Indebtedness of the
Person acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may be, at the Borrower’s
option, determined on a Pro Forma Basis as of the Calculation Date immediately
preceding (1) in the case of the PNK Acquisition, the First Amendment to A&R
Credit Agreement Approval Date giving effect to the modifications set forth in
this Closing Amended Credit Agreement (as defined in the First Amendment to A&R
Credit Agreement) and (2) in all other cases, the date on which a binding
contract with respect to such Permitted Acquisition or other Acquisition is
entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, and in each case giving effect to such Acquisition Incremental
Revolving Commitments (in accordance with clause (z) below) and Incremental Term
Loans (and related Incremental Term Loan Commitments) and such Permitted
Acquisition or other Acquisition as if incurred and consummated on the first day
of the applicable period, (x) Consolidated Net Indebtedness shall not take into
account any cash or cash equivalents constituting proceeds of any Loans made
under any Incremental Commitments to be provided on such date and any
Incremental Equivalent Debt to be incurred or issued on such date that may
otherwise reduce the amount of Consolidated Net Indebtedness, (y) Consolidated
Net Indebtedness shall treat any Incremental Equivalent Debt as senior
indebtedness, even if such Incremental Equivalent Debt was issued or incurred on
a junior basis to the Obligations, and (z) in the case of any Incremental
Revolving Commitments and Incremental Equivalent Debt consisting of revolving
credit facilities, pro forma effect shall be given to any New Revolving Loans,
Incremental Revolving Loans and any loans under any Incremental Equivalent Debt
consisting of a revolving credit facility, in each case, to the extent actually
made on such date (or in the case of any Acquisition Incremental Revolving
Commitments or Incremental Equivalent Debt consisting of a revolving credit
facility, with respect to which the proceeds of any amounts drawn thereunder on
the closing date of such Permitted Acquisition or other Acquisition are
reasonably expected to be used solely or primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition), to the extent
reasonably expected to be drawn on the closing date of such Permitted
Acquisition or other Acquisition), but any proposed Incremental Revolving
Commitments or Incremental Equivalent Debt consisting of a revolving credit
facility shall not otherwise be treated as drawn);

 



-87-

 

 

(vi)               in order to receive an initial extension of credit under any
Incremental Revolving Commitment (other than Acquisition Incremental Revolving
Commitments), Borrower shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date;

 

(vii)               without the written consent of the Required Tranche Lenders
with respect to any Tranches of then-existing Revolving Commitments that have a
maturity date after the proposed maturity date of any New Revolving Commitments,
the final stated maturity of any New Revolving Commitments shall not be earlier
than the then-existing Final Maturity Date with respect to the then-existing
Tranches of Revolving Commitments;

 

(viii)               without the written consent of (x) the Required Tranche
Lenders with respect to any Tranches of then-existing Term Loans that have a
maturity date after the proposed maturity date of any New Term Loans, the final
stated maturity of any New Term Loans shall not be earlier than the
then-existing Final Maturity Date with respect to any then-existing Tranche of
Term Loans, and (y) the Required Tranche Lenders with respect to any Tranches of
then-existing Term Loans that have a Weighted Average Life to Maturity that is
longer than the proposed Weighted Average Life to Maturity of any New Term
Loans, the Weighted Average Life to Maturity of any New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of any then-existing Tranche
of Term Loans (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization); provided that (A) Borrower may
establish one or more Tranches of New Term Loans such that the Weighted Average
Life to Maturity of such Tranche of New Term Loans may be shorter than the
Weighted Average Life to Maturity of the then-existing Term B Facility Loans and
Term B-1 Facility Loans (but, for the avoidance of doubt, not any other Term
Loans) (without giving effect to the effect of prepayments made under any
existing Tranche of Term Loans on amortization) and (B) the maturity date of
such Tranche of New Term Loans may be earlier than the maturity date of the
then-existing Term B Facility Loans and Term B-1 Facility Loans (but, for the
avoidance of doubt, not any other Term Loans); it being understood that, subject
to the foregoing, the amortization schedule applicable to such New Term Loans
shall be determined by Borrower and the lenders of such New Term Loans with
appropriate adjustments to the amortization schedules set forth on Annex C to
address any such New Term Loans (and if New Term Loans are Incremental Term A
Loans, with appropriate adjustments to the amortization schedule applicable to
Term A Loans, if such New Term Loans are Incremental Term B Loans, with
applicable adjustments to the amortization schedule applicable to Term B Loans,
and if such New Term Loans are Incremental Term B-1 Loans, with applicable
adjustments to the amortization schedule applicable to Term B-1 Loans, in each
case, including such adjustments as are necessary to provide for the
“fungibility” of such Incremental Term A Loans with the existing Term A Loans or
such Incremental Term B Loans with the existing Term B Loans or such Incremental
Term B-1 Loans with the existing Term B-1 Loans, as the case may be);

 



-88-

 

 

(ix)               the yields and interest rate margins and, except as set forth
in clauses (vii) and (viii) of this Section 2.12(b), amortization schedule,
applicable to any New Revolving Commitments and New Term Loans shall be as
determined by Borrower and the holders of such Indebtedness;

 

(x)              except as set forth in Section 2.12(a) and in clauses (i) –
(ix) of this Section 2.12(b), the terms applicable to any New Revolving
Commitments and New Term Loans shall be consistent with those applicable to any
then-existing Revolving Commitments or Term Loans, as applicable; provided that,
any applicable Incremental Joinder Agreement may provide for (x) any additional
or more or less restrictive covenants that are applicable only after the
then-existing Final Maturity Date with respect to any then-existing Term Loans
or (y) any other terms that are reasonably satisfactory to Administrative Agent;

 

(xi)               any Incremental Term A Loans, Incremental Term B Loans and
Incremental Term B-1 Loans (and the corresponding Incremental Term Loan
Commitments) shall have terms identical to the terms of the existing Term Loans
(and the existing Term Loan Commitments) of the relevant Tranche hereunder;
provided, however, that upfront fees or original issue discount may be paid to
Lenders providing such Incremental Term A Loans, Incremental Term B Loans or
Incremental Term B-1 Loans as agreed by such Lenders and Borrower, and the
conditions applicable to the incurrence of such Incremental Term A Loans,
Incremental Term B Loans and Incremental Term B-1 Loans (and the corresponding
Incremental Term Loan Commitments) shall be as provided in this Section 2.12;
and

 

(xii)               any Incremental Existing Tranche Revolving Commitments shall
have terms identical to the terms of the existing Revolving Commitments of the
relevant Tranche hereunder; provided, however, that upfront fees may be paid to
Lenders providing such Incremental Existing Tranche Revolving Commitments as
agreed by such Lenders and Borrower, and the conditions applicable to the
incurrence of such Incremental Existing Tranche Revolving Commitments shall be
as provided in this Section 2.12.

 

Upon the effectiveness of any Incremental Commitment pursuant to this Section
2.12, any Person providing an Incremental Commitment that was not a Lender
hereunder immediately prior to such time shall become a Lender hereunder.
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Incremental Commitments, and (i) in the case of Incremental Revolving
Commitments, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Incremental
Revolving Commitments, (ii) any New Revolving Loans shall be deemed to be
additional Revolving Loans hereunder, (iii) any Revolving Loans made under
Incremental Existing Tranche Revolving Commitments shall be deemed to be
Revolving Loans of the relevant Tranche hereunder, (iv) any Incremental Term A
Loans (to the extent funded) shall be deemed to be Term A Facility Loans
hereunder, (v) any Incremental Term B Loans (to the extent funded) shall be
deemed to be Term B Facility Loans hereunder (vi) any Incremental Term B-1 Loans
(to the extent funded) shall be deemed to be Term B-1 Facility Loans hereunder
and (vii) any New Term Loans shall be deemed to be additional Term Loans
hereunder. Notwithstanding anything to the contrary contained herein, Borrower,
Collateral Agent and Administrative Agent may (and each of Collateral Agent and
Administrative Agent are authorized by each other Secured Party to) execute such
amendments and/or amendments and restatements of any Credit Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.12. Such
amendments may include provisions allowing any Incremental Term B Loans,
Incremental Term B-1 Loans or New Term Loans to be treated on the same basis as
Term B Facility Loans or Term B-1 Facility Loans, as the case may be, in
connection with declining prepayments. In connection with the incurrence of any
Incremental Term A Loans, Borrower shall be permitted to terminate any Interest
Period applicable to Term A Loans on the date such Incremental Term A Loans are
incurred. In connection with the incurrence of any Incremental Term B Loans or
Incremental Term B-1 Loans, as the case may be, Borrower shall be permitted to
terminate any Interest Period applicable to Term B Loans or Term B-1 Loans, as
the case may be, on the date such Incremental Term B Loans or Incremental Term
B-1 Loans, as the case may be, are incurred. In connection with the incurrence
of any Incremental Existing Tranche Revolving Commitments and related Revolving
Loans, Borrower shall be permitted to terminate any Interest Period applicable
to Revolving Loans under the applicable existing Tranche of Revolving
Commitments on the date such Revolving Loans are first incurred under such
Incremental Existing Tranche Revolving Commitments.

 



-89-

 

 

(c)                 Terms of Incremental Commitments and Loans. The yield
applicable to the Incremental Revolving Commitments and Incremental Term Loans
shall be determined by Borrower and the applicable new Lenders and shall be set
forth in each applicable Incremental Joinder Agreement; provided, however, that
in the case of any Incremental Term B Loans or New Term Loans issued within
twelve (12) months after the Closing Date, if the All-In Yield applicable to
such Incremental Term B Loans or New Term Loans having a final maturity date no
earlier than the Term B Facility Maturity Date and a Weighted Average Life to
Maturity no shorter than the Term B Facility Loans is greater than the All-In
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Term B Facility Loans, plus 50 basis
points per annum, then the interest rate with respect to the Term B Facility
Loans shall be increased (pursuant to the applicable Incremental Joinder
Agreement) so as to cause the then applicable All-In Yield under this Agreement
on the Term B Facility Loans to equal the All-In Yield then applicable to the
Incremental Term B Loans or New Term Loans having a final maturity date no
earlier than the Term B Facility Maturity Date and Weighted Average Life to
Maturity no shorter than the Term B Facility Loans, minus 50 basis points;
provided, further, that in the case of any Incremental Term B Loans, Incremental
Term B-1 Loans or New Term Loans issued within twelve (12) months after the 2018
Incremental Joinder Agreement Effective Date, if the All-In Yield applicable to
such Incremental Term B Loans, Incremental Term B-1 Loans or New Term Loans
having a final maturity date no earlier than the Term B-1 Facility Maturity Date
and a Weighted Average Life to Maturity no shorter than the Term B-1 Facility
Loans is greater than the All-In Yield payable pursuant to the terms of this
Agreement as amended through the date of such calculation with respect to Term
B-1 Facility Loans, plus 50 basis points per annum, then the interest rate with
respect to the Term B-1 Facility Loans shall be increased (pursuant to the
applicable Incremental Joinder Agreement) so as to cause the then applicable
All-In Yield under this Agreement on the Term B-1 Facility Loans to equal the
All-In Yield then applicable to the Incremental Term B Loans, Incremental Term
B-1 Loans or New Term Loans having a final maturity date no earlier than the
Term B-1 Facility Maturity Date and Weighted Average Life to Maturity no shorter
than the Term B-1 Facility Loans, minus 50 basis points.

 

(d)                Adjustment of Revolving Loans. To the extent the Revolving
Commitments of any Tranche are being increased on the relevant Incremental
Effective Date through Incremental Existing Tranche Revolving Commitments, then
each of the Revolving Lenders having a Revolving Commitment under such Tranche
prior to such Incremental Effective Date (such Revolving Lenders the
“Pre-Increase Revolving Lenders”) shall assign or transfer to any Revolving
Lender which is acquiring a new or additional Revolving Commitment under such
Tranche on the Incremental Effective Date (the “Post-Increase Revolving
Lenders”), and such Post-Increase Revolving Lenders shall purchase from each
such Pre-Increase Revolving Lender, at the principal amount thereof, such
interests in the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding under such Tranche on such Incremental Effective Date
as shall be necessary in order that, after giving effect to all such assignments
or transfers and purchases, such Revolving Loans and participation interests in
L/C Liabilities and Swingline Loans under such Tranche will be held by
Pre-Increase Revolving Lenders and Post-Increase Revolving Lenders ratably in
accordance with their Revolving Commitments under such Tranche after giving
effect to such Incremental Revolving Commitments (and after giving effect to any
Revolving Loans made under such Tranche on the relevant Incremental Effective
Date). Such assignments or transfers and purchases shall be made pursuant to
such procedures as may be designated by Administrative Agent and shall not be
required to be effectuated in accordance with Section 13.05. For the avoidance
of doubt, Revolving Loans and participation interests in L/C Liabilities and
Swingline Loans assigned or transferred and purchased (or re-allocated) pursuant
to this Section 2.12(d) shall, upon receipt thereof by the relevant
Post-Increase Revolving Lenders, be deemed to be Revolving Loans and
participation interests in L/C Liabilities and Swingline Loans in respect of the
relevant new or additional Revolving Commitments of such Tranche acquired by
such Post-Increase Revolving Lenders on the relevant Incremental Effective Date
and the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly. In addition, the L/C Sublimit may be increased by an
amount not to exceed the amount of any increase in Revolving Commitments with
the consent of the applicable L/C Lenders that agreed to provide Letters of
Credit under such increase in the L/C Sublimit and the holders of New Revolving
Commitments or Incremental Existing Tranche Revolving Commitments providing such
increase in Revolving Commitments.

 

(e)                 Equal and Ratable Benefit. The Loans and Commitments
established pursuant to this Section 2.12 shall constitute Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any Incremental Commitments or the funding of
Loans thereunder, including, without limitation, the procurement of title
insurance endorsements reasonably requested by and satisfactory to the
Administrative Agent.

 



-90-

 

 

(f)                  Incremental Joinder Agreements. An Incremental Joinder
Agreement may, subject to Section 2.12(b), without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or advisable, in the reasonable opinion of Administrative
Agent and Borrower, to effect the provisions of this Section 2.12 (including,
without limitation, (A) amendments to Section 2.04(b)(iv) and Section 2.09(b)(i)
to permit reductions of Tranches of Revolving Commitments (and prepayments of
the related Revolving Loans) with an R/C Maturity Date prior to the R/C Maturity
Date applicable to a Tranche of New Revolving Commitments without a concurrent
reduction of such Tranche of New Revolving Commitments and (B) such other
technical amendments as may be necessary or advisable, in the reasonable opinion
of Administrative Agent and Borrower, to give effect to the terms and provisions
of any Incremental Commitments (and any Loans made in respect thereof)).

 

(g)                Supersede. This Section 2.12 shall supersede any provisions
in Section 13.04 to the contrary.

 

SECTION 2.13.          Extensions of Loans and Commitments.

 

(a)                 Borrower may, at any time request that all or a portion of
the Term Loans of any Tranche (an “Existing Term Loan Tranche”) be modified to
constitute another Tranche of Term Loans in order to extend the scheduled final
maturity date thereof (any such Term Loans which have been so modified,
“Extended Term Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Term Loans, Borrower shall
provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Term Loan Tranche) (a
“Term Loan Extension Request”) setting forth the proposed terms of the Extended
Term Loans to be established, which terms shall be identical to those applicable
to the Term Loans of the Existing Term Loan Tranche from which they are to be
modified except (i) the scheduled final maturity date shall be extended to the
date set forth in the applicable Extension Amendment and the amortization shall
be as set forth in the Extension Amendment, (ii) (A) the Applicable Margins with
respect to the Extended Term Loans may be higher or lower than the Applicable
Margins for the Term Loans of such Existing Term Loan Tranche and/or (B)
additional fees (including prepayment or termination premiums) may be payable to
the Lenders providing such Extended Term Loans in addition to or in lieu of any
increased Applicable Margins contemplated by the preceding clause (A), in each
case, to the extent provided in the applicable Extension Amendment, (iii) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder in each case as specified in
the respective Term Loan Extension Request, (iv) the final maturity date and the
scheduled amortization applicable to the Extended Term Loans shall be set forth
in the applicable Extension Amendment and the scheduled amortization of such
Existing Term Loan Tranche shall be adjusted to reflect the amortization
schedule (including the principal amounts payable pursuant thereto) in respect
of the Term Loans under such Existing Term Loan Tranche that have been extended
as Extended Term Loans as set forth in the applicable Extension Amendment;
provided, however, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Tranche and (v) the covenants set forth in
Section 10.08 may be modified in a manner acceptable to Borrower, Administrative
Agent and the Lenders party to the applicable Extension Amendment, such
modifications to become effective only after the Final Maturity Date in effect
immediately prior to giving effect to such Extension Amendment (it being
understood that each Lender providing Extended Term Loans, by executing an
Extension Amendment, agrees to be bound by such provisions and waives any
inconsistent provisions set forth in Section 4.02, 4.07(b) or 13.04). Except as
provided above, each Lender holding Extended Term Loans shall be entitled to all
the benefits afforded by this Agreement (including, without limitation, the
provisions set forth in Section 2.09(b) and 2.10(b) applicable to Term Loans)
and the other Credit Documents, and shall, without limiting the foregoing,
benefit equally and ratably from the Guarantees and security interests created
by the Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Term Loans, including, without limitation, the
procurement of title insurance endorsements reasonably requested by and
satisfactory to the Administrative Agent. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche modified
to constitute Extended Term Loans pursuant to any Term Loan Extension Request.
Any Extended Term Loans of any Extension Tranche shall constitute a separate
Tranche and Class of Term Loans from the Existing Term Loan Tranche from which
they were modified.

 



-91-

 

 

(b)                Borrower may, at any time request that all or a portion of
the Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and
any related Revolving Loans thereunder, “Existing Revolving Loans”) be modified
to constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.13. In order to establish any Extended Revolving Commitments, Borrower
shall provide a notice to Administrative Agent (who shall provide a copy of such
notice to each of the Lenders of the applicable Existing Revolving Tranche) (a
“Revolving Extension Request”) setting forth the proposed terms of the Extended
Revolving Commitments to be established, which terms shall be identical to those
applicable to the Revolving Commitments of the Existing Revolving Tranche from
which they are to be modified except (i) the scheduled termination date of the
Extended Revolving Commitments and the related scheduled maturity date of the
related Extended Revolving Loans shall be extended to the date set forth in the
applicable Extension Amendment, (ii) (A) the Applicable Margins with respect to
the Extended Revolving Loans may be higher or lower than the Applicable Margins
for the Revolving Loans of such Existing Revolving Tranche and/or (B) additional
fees may be payable to the Lenders providing such Extended Revolving Commitments
in addition to or in lieu of any increased Applicable Margins contemplated by
the preceding clause (A), in each case, to the extent provided in the applicable
Extension Amendment, (iii) the Applicable Fee Percentage with respect to the
Extended Revolving Commitments may be higher or lower than the Applicable Fee
Percentage for the Revolving Commitments of such Existing Revolving Tranche and
(iv) the covenants set forth in Section 10.08 may be modified in a manner
acceptable to Borrower, Administrative Agent and the Lenders party to the
applicable Extension Amendment, such modifications to become effective only
after the Final Maturity Date in effect immediately prior to giving effect to
such Extension Amendment (it being understood that each Lender providing
Extended Revolving Commitments, by executing an Extension Amendment, agrees to
be bound by such provisions and waives any inconsistent provisions set forth in
Section 4.02, 4.07(b) or 13.04). Except as provided above, each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Sections 2.09(b) and 2.10(b) applicable to existing Revolving Loans) and the
other Credit Documents, and shall, without limiting the foregoing, benefit
equally and ratably from the Guarantees and security interests created by the
Security Documents. The Credit Parties shall take any actions reasonably
required by Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to secure all the
Obligations and continue to be perfected under the UCC or otherwise after giving
effect to the extension of any Revolving Commitments, including, without
limitation, the procurement of title insurance endorsements reasonably requested
by and satisfactory to the Administrative Agent. No Lender shall have any
obligation to agree to have any of its Revolving Commitments of any Existing
Revolving Tranche modified to constitute Extended Revolving Commitments pursuant
to any Revolving Extension Request. Any Extended Revolving Commitments of any
Extension Tranche shall constitute a separate Tranche and Class of Revolving
Commitments from the Existing Revolving Tranche from which they were modified.
If, on any Extension Date, any Revolving Loans of any Extending Lender are
outstanding under the applicable Existing Revolving Tranche, such Revolving
Loans (and any related participations) shall be deemed to be allocated as
Extended Revolving Loans (and related participations) and Existing Revolving
Loans (and related participations) in the same proportion as such Extending
Lender’s Extended Revolving Commitments bear to its remaining Revolving
Commitments of the Existing Revolving Tranche.

 

(c)                 Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
Existing Tranche are requested to respond (or such shorter period as is agreed
to by Administrative Agent in its sole discretion). Any Lender (an “Extending
Lender”) wishing to have all or a portion of its Term Loans or Revolving
Commitments of the Existing Tranche subject to such Extension Request modified
to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable, shall notify Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the Existing Tranche that it has elected to
modify to constitute Extended Term Loans or Extended Revolving Commitments, as
applicable. In the event that the aggregate amount of Term Loans or Revolving
Commitments of the Existing Tranche subject to Extension Elections exceeds the
amount of Extended Term Loans or Extended Revolving Commitments, as applicable,
requested pursuant to the Extension Request, Term Loans or Revolving Commitments
subject to such Extension Elections shall be modified to constitute Extended
Term Loans or Extended Revolving Commitments, as applicable, on a pro rata basis
based on the amount of Term Loans or Revolving Commitments included in such
Extension Elections. Borrower shall have the right to withdraw any Extension
Request upon written notice to Administrative Agent in the event that the
aggregate amount of Term Loans or Revolving Commitments of the Existing Tranche
subject to such Extension Request is less than the amount of Extended Term Loans
or Extended Revolving Commitments, as applicable, requested pursuant to such
Election Request.

 



-92-

 

 

(d)                Extended Term Loans or Extended Revolving Commitments, as
applicable, shall be established pursuant to an amendment (an “Extension
Amendment”) to this Agreement (which shall be substantially in the form of
Exhibit Q or Exhibit R to this Agreement, as applicable, or, in each case, such
other form as is reasonably acceptable to Administrative Agent). Each Extension
Amendment shall be executed by Borrower, Administrative Agent and the Extending
Lenders (it being understood that such Extension Amendment shall not require the
consent of any Lender other than (A) the Extending Lenders with respect to the
Extended Term Loans or Extended Revolving Commitments, as applicable,
established thereby, (B) with respect to any extension of the Revolving
Commitments that results in an extension of an L/C Lender’s obligations with
respect to Letters of Credit, the consent of such L/C Lender and (C) with
respect to any extension of the Revolving Commitments that results in an
extension of the Swingline Lender’s obligations with respect to Swingline Loans,
the Swingline Lender). An Extension Amendment may, subject to Sections 2.13(a)
and (b), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Credit Documents as may be necessary or advisable,
in the reasonable opinion of Administrative Agent and Borrower, to effect the
provisions of this Section 2.13 (including, without limitation, (A) amendments
to Section 2.04(b)(iv) and Section 2.09(b)(i) to permit reductions of Tranches
of Revolving Commitments (and prepayments of the related Revolving Loans) with
an R/C Maturity Date prior to the R/C Maturity Date applicable to a Tranche of
Extended Revolving Commitments without a concurrent reduction of such Tranche of
Extended Revolving Commitments and (B) such other technical amendments as may be
necessary or advisable, in the reasonable opinion of Administrative Agent and
Borrower, to give effect to the terms and provisions of any Extended Term Loans
or Extended Revolving Commitments, as applicable).

 

SECTION 2.14.          Defaulting Lender Provisions.

 

(a)                 Notwithstanding anything to the contrary in this Agreement,
if a Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply:

 

(i)              the L/C Liabilities and the participations in outstanding
Swingline Loan of such Defaulting Lender will, subject to the limitation in the
first proviso below, automatically be reallocated (effective on the day such
Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders of the
applicable Tranche pro rata in accordance with their respective Revolving
Commitments of the applicable Tranche; provided that (i) the sum of each
Non-Defaulting Lender’s total Revolving Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation and each Non-Defaulting Lender’s Revolving Tranche Exposure
may not in any event exceed the Revolving Commitment of such Tranche of such
Non-Defaulting Lender as in effect at the time of such reallocation, (ii)
subject to Section 13.21, neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim Borrower, Administrative Agent, any L/C Lender, the Swingline Lender
or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender and (iii) the conditions set
forth in Section 7.02(a) are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified the Administrative Agent at such
time, Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time);

 

(ii)               to the extent that any portion (the “un-reallocated portion”)
of the Defaulting Lender’s L/C Liabilities and participations in outstanding
Swingline Loan cannot be so reallocated, whether by reason of the first proviso
in clause (a) above or otherwise, Borrower will, not later than three (3)
Business Days after demand by Administrative Agent (at the direction of any L/C
Lender and/or the Swingline Lender, as the case may be), (i) Cash Collateralize
the obligations of Borrower to the L/C Lender and the Swingline Lender in
respect of such L/C Liabilities or participations in outstanding Swingline
Loans, as the case may be, in an amount at least equal to the aggregate amount
of the un-reallocated portion of such L/C Liabilities or participations in any
outstanding Swingline Loans, or (ii) in the case of such participations in any
outstanding Swingline Loans, prepay (subject to clause (c) below) and/or Cash
Collateralize in full the un-reallocated portion thereof, or (iii) make other
arrangements satisfactory to Administrative Agent, and to the applicable L/C
Lender and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender;

 



-93-

 

 

(iii)               Borrower shall not be required to pay any fees to such
Defaulting Lender under Section 2.05(a); and

 

(iv)               any payment of principal, interest, fees or other amounts
received by Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article 11 or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 4.07 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any L/C
Lender or Swingline Lender hereunder; third, if so determined by Administrative
Agent or requested by the applicable L/C Lender or Swingline Lender, to be held
as Cash Collateral for future funding obligations of that Defaulting Lender of
any participation in any Letter of Credit or any Swingline Loan, as applicable;
fourth, as Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by Administrative Agent; fifth, if so determined by Administrative
Agent and Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, the L/C Lenders or the Swingline
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Lender or the Swingline Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Liabilities in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 7.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Liabilities owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Liabilities owed to, such Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.14(a)(iv) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(b)                Cure. If Borrower, Administrative Agent, each L/C Lender and
the Swingline Lender agree in writing in their discretion that a Lender is no
longer a Defaulting Lender, Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.14(a)), (x) such Lender will, to the extent applicable, purchase at
par such portion of outstanding Loans of the other Lenders and/or make such
other adjustments as Administrative Agent may determine to be necessary to cause
the Revolving Exposure, L/C Liabilities and participations in any outstanding
Swingline Loans of the Lenders to be on a pro rata basis in accordance with
their respective Commitments of the applicable Tranches, whereupon such Lender
will cease to be a Defaulting Lender and will be a Non-Defaulting Lender (and
such exposure of each Lender will automatically be adjusted on a prospective
basis to reflect the foregoing); provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; and provided, further, that
no change hereunder from Defaulting Lender to Non-Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender’s having been a Defaulting Lender, and (y) all Cash Collateral
provided pursuant to Section 2.14(a)(ii) shall thereafter be promptly returned
to Borrower.

 



-94-

 

 

(c)                 Certain Fees. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.05 or Section 2.03(h) (without prejudice to the rights of
the Non-Defaulting Lenders in respect of such fees); provided that (i) to the
extent that all or a portion of the L/C Liability or the participations in
outstanding Swingline Loans of such Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.14, such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Commitments, and (ii) to the extent that all or any
portion of such L/C Liability or participations in any outstanding Swingline
Loans cannot be so reallocated, such fees will instead accrue for the benefit of
and be payable to the applicable L/C Lender and the Swingline Lender, as
applicable, except to the extent of any un-reallocated portion that is Cash
Collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction (and the pro rata payment provisions of Section 4.02 will
automatically be deemed adjusted to reflect the provisions of this Section
2.14(c)).

 

SECTION 2.15.          Refinancing Amendments.

 

(a)                 At any time after the Closing Date, Borrower may obtain
Credit Agreement Refinancing Indebtedness in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) then
outstanding under this Agreement (which for purposes of this clause (a) will be
deemed to include any then outstanding Other Term Loans, Incremental Term Loans,
Other Revolving Commitments (and related Other Revolving Loans) or Incremental
Revolving Commitments (and related Incremental Revolving Loans)), in the form of
Other Term Loans, Other Term Loan Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment. Each issuance of
Credit Agreement Refinancing Indebtedness under this Section 2.15(a) shall be in
an aggregate principal amount that is (x) not less than $5.0 million and (y) an
integral multiple of $1.0 million in excess thereof.

 

(b)                The effectiveness of any such Credit Agreement Refinancing
Indebtedness shall be subject solely to the satisfaction of the following
conditions to the reasonable satisfaction of Administrative Agent: (i) any
Credit Agreement Refinancing Indebtedness in respect of Revolving Commitments
will have a maturity date that is not prior to the maturity date of the
Revolving Loans (or unused Revolving Commitments) being refinanced; (ii) any
Credit Agreement Refinancing Indebtedness in respect of Term Loans will have a
maturity date that is not prior to the maturity date of, and a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of, the Term Loans being refinanced (determined without giving effect to the
impact of prepayments on amortization of Term Loans being refinanced); (iii) the
aggregate principal amount of any Credit Agreement Refinancing Indebtedness
shall not exceed the principal amount so refinanced, plus, accrued interest,
plus, any premium or other payment required to be paid in connection with such
refinancing, plus, the amount of reasonable and customary fees and expenses of
Borrower or any of its Restricted Subsidiaries incurred in connection with such
refinancing, plus, any unutilized commitments thereunder; (iv) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent and the Lenders of customary legal opinions and other documents; (v) to
the extent reasonably requested by the Administrative Agent, execution of
amendments to the Mortgages by the applicable Credit Parties and Collateral
Agent, in form and substance reasonably satisfactory to the Administrative Agent
and the Collateral Agent; (vi) to the extent reasonably requested by the
Administrative Agent, delivery to the Administrative Agent of title insurance
endorsements reasonably satisfactory to the Administrative Agent; and (vii)
execution of a Refinancing Amendment by the Credit Parties, Administrative Agent
and Lenders providing such Credit Agreement Refinancing Indebtedness.

 

(c)                 The Loans and Commitments established pursuant to this
Section 2.15 shall constitute Loans and Commitments under, and shall be entitled
to all the benefits afforded by, this Agreement and the other Credit Documents,
and shall, without limiting the foregoing, benefit equally and ratably from the
Guarantees and security interests created by the Security Documents. The Credit
Parties shall take any actions reasonably required by Administrative Agent to
ensure and/or demonstrate that the Lien and security interests granted by the
Security Documents continue to secure all the Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the applicable
Refinancing Amendment.

 



-95-

 

 

(d)                Upon the effectiveness of any Refinancing Amendment pursuant
to this Section 2.15, any Person providing the corresponding Credit Agreement
Refinancing Indebtedness that was not a Lender hereunder immediately prior to
such time shall become a Lender hereunder. Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Refinancing Amendment, and
(i) in the case any Other Revolving Commitments resulting from such Refinancing
Amendment, the Total Revolving Commitments under, and for all purpose of this
Agreement, shall be increased by the aggregate amount of such Other Revolving
Commitments (net of any existing Revolving Commitments being refinanced by such
Refinancing Amendment), (ii) any Other Revolving Commitments and Other Revolving
Loans resulting from such Refinancing Amendment shall be deemed to be additional
Revolving Commitments and Revolving Loans hereunder, (iii) any Other Term Loans
resulting from such Refinancing Amendment shall be deemed to be Term Loans
hereunder (to the extent funded) and (iv) any Other Term Loan Commitments
resulting from such Refinancing Amendment shall be deemed to be Term Loan
Commitments hereunder. Notwithstanding anything to the contrary contained
herein, Borrower, Collateral Agent and Administrative Agent may (and each of
Collateral Agent and Administrative Agent are authorized by each other Secured
Party to) execute such amendments and/or amendments and restatements of any
Credit Documents as may be necessary or advisable to effectuate the provisions
of this Section 2.15. Such amendments may include provisions allowing any Other
Term Loans to be treated on the same basis as Term B Facility Loans in
connection with declining prepayments.

 

(e)                 Each of the parties hereto hereby agrees that, upon the
effectiveness of any Refinancing Amendment, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Term Loan Commitments,
Other Revolving Loans and/or Other Revolving Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of Administrative Agent and Borrower, to
effect the provisions of this Section 2.15. This Section 2.15 shall supersede
any provisions in Section 4.02, 4.07(b) or 13.04 to the contrary.

 

SECTION 2.16.          Cash Collateral.

 

(a)                 Certain Credit Support Events. Without limiting any other
requirements herein to provide Cash Collateral, if (i) any L/C Lender has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an extension of credit hereunder which has not been
refinanced as a Revolving Loan or reimbursed, in each case, in accordance with
Section 2.03(d) or (ii) Borrower shall be required to provide Cash Collateral
pursuant to Section 11.01, Borrower shall, within one (1) Business Day (in the
case of clause (i) above) or immediately (in the case of clause (ii) above)
following any request by the Administrative Agent or the applicable L/C Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount.

 

(b)                Grant of Security Interest. Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Lenders and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as Cash Collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral (including Cash Collateral provided in
accordance with Sections 2.01(f), 2.03, 2.10(c), 2.10(f), 2.14, 2.16 or 11.01)
may be applied pursuant to Section 2.16(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person prior to the right or claim of the Administrative Agent or the L/C
Lenders and the Lenders as herein provided, or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by any Defaulting Lenders). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at the Administrative Agent or as
otherwise agreed to by the Administrative Agent. Borrower shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral in accordance with the account agreement
governing such deposit account.

 

(c)                 Application. Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under any of this
Section 2.16 or Sections 2.01(f), 2.03, 2.10(c), 2.10(f), 2.14 or 11.01 in
respect of Letters of Credit shall be held and applied to the satisfaction of
the specific L/C Liabilities, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation), participations in Swingline Loans and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 



-96-

 

 

(d)                Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce un-reallocated portions or to secure other obligations shall,
so long as no Event of Default then exists, be released promptly following
(i) the elimination of the applicable un-reallocated portion or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, the assignment of
such Defaulting Lender’s Loans and Commitments to a Replacement Lender)) or
(ii) the determination by the Administrative Agent and the L/C Lenders that
there exists excess Cash Collateral (which, in any event, shall exist at any
time that the aggregate amount of Cash Collateral exceeds the Minimum Collateral
Amount); provided, however, (x) any such release shall be without prejudice to,
and any disbursement or other transfer of Cash Collateral shall be and remain
subject to, any other Lien conferred under the Credit Documents and the other
applicable provisions of the Credit Documents, and (y) Borrower and the L/C
Lender may agree that Cash Collateral shall not be released but instead held to
support future anticipated un-reallocated portions or other obligations.

 

ARTICLE III.

PAYMENTS OF PRINCIPAL AND INTEREST

 

SECTION 3.01.          Repayment of Loans.

 

(a)                 Revolving Loans and Swingline Loans. Borrower hereby
promises to pay (i) to Administrative Agent for the account of each applicable
Revolving Lender on each R/C Maturity Date, the entire outstanding principal
amount of such Revolving Lender’s Revolving Loans of the applicable Tranche, and
each such Revolving Loan shall mature on the R/C Maturity Date applicable to
such Tranche and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the earlier of first R/C Maturity Date after such
Swingline Loan is made and the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two Business Days
after such Swingline Loan is made; provided, however, that on each date that a
Revolving Borrowing is made, Borrower shall repay all Swingline Loans that were
outstanding on the date such Borrowing was requested.

 

(b)                Term A Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term A Facility Loans
in repayment of the principal of the Term A Facility Loans, on each date set
forth on Annex C, that principal amount of the Term A Facility Loans, to the
extent then outstanding, as is set forth opposite such date (subject to
adjustment for any prepayments made under Section 2.09 or Section 2.10 or
Section 2.11(b) or Section 13.04(b)(B) or as provided in Section 2.12, in
Section 2.13 or in Section 2.15), and the remaining principal amount of such
Term A Facility Loans on the Term A Facility Maturity Date.

 

(c)                 Term B Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term B Facility Loans
in repayment of the principal of the Term B Facility Loans, (i) on the last
Business Day of each fiscal quarter (commencing with the first full fiscal
quarter following the Closing Date), an aggregate amount equal to 0.25% of the
aggregate principal amount of all Term B Facility Loans outstanding on the
Closing Date (subject to adjustment for any prepayments made under Section 2.09
or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the remaining
principal amount of Term B Facility Loans on the Term B Facility Maturity Date.

 

(d)                Term B-1 Facility Loans. Borrower hereby promises to pay to
Administrative Agent for the account of the Lenders with Term B-1 Facility Loans
in repayment of the principal of the Term B-1 Facility Loans, (i) on the last
Business Day of each fiscal quarter (commencing with the first full fiscal
quarter following the 2018 Incremental Joinder Agreement Effective Date), an
aggregate amount equal to 0.25% of the aggregate principal amount of all Term
B-1 Facility Loans outstanding on the 2018 Incremental Joinder Agreement
Effective Date (subject to adjustment for any prepayments made under Section
2.09 or Section 2.10 or Section 2.11(b) or Section 13.04(b)(B) or as provided in
Section 2.12, in Section 2.13 or in Section 2.15) and (ii) the remaining
principal amount of Term B-1 Facility Loans on the Term B-1 Facility Maturity
Date.

 



-97-

 

 

(e)                 New Term Loans; Extended Term Loans; Other Term Loans. New
Term Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.12(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.13(a). Other Term
Loans shall mature in installments as specified in the applicable Refinancing
Amendment pursuant to which such Other Term Loans were established, subject,
however, to Section 2.15(a).

 

SECTION 3.02.          Interest.

 

(a)                 Borrower hereby promises to pay to Administrative Agent for
the account of each Lender interest on the unpaid principal amount of each Loan
made or maintained by such Lender to Borrower for the period from and including
the date of such Loan to but excluding the date such Loan shall be paid in full
at the following rates per annum:

 

(i)              during such periods as such Loan (including each Swingline
Loan) is an ABR Loan, the Alternate Base Rate (as in effect from time to time),
plus the Applicable Margin applicable to such Loan, and

 

(ii)               during such periods as such Loan is a LIBOR Loan, for each
Interest Period relating thereto, the LIBO Rate for such Loan for such Interest
Period, plus the Applicable Margin applicable to such Loan.

 

(b)                To the extent permitted by Law, (i) upon the occurrence and
during the continuance of an Event of Default (other than Events of Default
under Sections 11.01(g) or 11.01(h)), overdue principal and overdue interest in
respect of each Loan and all other Obligations not paid when due and (ii) upon
the occurrence and during the continuance of an Event of Default under Section
11.01(g) or Section 11.01(h), all Obligations shall, in each case, automatically
and without any action by any Person, bear interest at the Default Rate.
Interest which accrues under this paragraph shall be payable on demand.

 

(c)                 Accrued interest on each Loan shall be payable (i) in the
case of each ABR Loan (including Swingline Loans), (x) quarterly in arrears on
each Quarterly Date, (y) on the date of any repayment or prepayment in full of
all outstanding ABR Loans of any Tranche of Loans (or of any Swingline Loan)
(but only on the principal amount so repaid or prepaid), and (z) at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand, and
(ii) in the case of each LIBOR Loan, (x) on the last day of each Interest Period
applicable thereto and, if such Interest Period is longer than three months, on
each date occurring at three-month intervals after the first day of such
Interest Period, (y) on the date of any repayment or prepayment thereof or the
conversion of such Loan to a Loan of another Type (but only on the principal
amount so paid, prepaid or converted) and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand. Promptly after
the determination of any interest rate provided for herein or any change
therein, Administrative Agent shall give notice thereof to the Lenders to which
such interest is payable and to Borrower.

 

ARTICLE IV.

PAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC.

 

SECTION 4.01.          Payments.

 

(a)                 All payments of principal, interest, Reimbursement
Obligations and other amounts to be made by Borrower under this Agreement and
the Notes, and, except to the extent otherwise provided herein and therein, all
payments to be made by the Credit Parties under any other Credit Document, shall
be made in Dollars, in immediately available funds, without deduction, set-off
or counterclaim, to Administrative Agent at its account at the Principal Office,
not later than 2:00 p.m., New York time, on the date on which such payment shall
become due (each such payment made after such time on such due date may, at the
discretion of Administrative Agent, be deemed to have been made on the next
succeeding Business Day). Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

 

(b)                Borrower shall, at the time of making each payment under this
Agreement or any Note for the account of any Lender, specify (in accordance with
Sections 2.09 and 2.10, if applicable) to Administrative Agent (which shall so
notify the intended recipient(s) thereof) or, in the case of Swingline Loans, to
the Swingline Lender, the Class and Type of Loans, Reimbursement Obligations or
other amounts payable by Borrower hereunder to which such payment is to be
applied.

 



-98-

 

 

(c)                 Except to the extent otherwise provided in the third
sentence of Section 2.03(h), each payment received by Administrative Agent or by
any L/C Lender (directly or through Administrative Agent) under this Agreement
or any Note for the account of any Lender shall be paid by Administrative Agent
or by such L/C Lender (through Administrative Agent), as the case may be, to
such Lender, in immediately available funds, (x) if the payment was actually
received by Administrative Agent or by such L/C Lender (directly or through
Administrative Agent), as the case may be, prior to 12:00 p.m. (Noon), New York
time on any day, on such day and (y) if the payment was actually received by
Administrative Agent or by such L/C Lender (directly or through Administrative
Agent), as the case may be, after 12:00 p.m. (Noon), New York time, on any day,
by 1:00 p.m., New York time, on the following Business Day (it being understood
that to the extent that any such payment is not made in full by Administrative
Agent or by such L/C Lender (through Administrative Agent), as the case may be,
Administrative Agent or such Lender (through Administrative Agent), as
applicable, shall pay to such Lender, upon demand, interest at the Federal Funds
Rate from the date such amount was required to be paid to such Lender pursuant
to the foregoing clauses until the date Administrative Agent or such L/C Lender
(through Administrative Agent), as applicable, pays such Lender the full
amount).

 

(d)                If the due date of any payment under this Agreement or any
Note would otherwise fall on a day that is not a Business Day, such date shall
be extended to the next succeeding Business Day, and interest shall be payable
for any principal so extended for the period of such extension at the rate then
borne by such principal.

 

SECTION 4.02.          Pro Rata Treatment. Except to the extent otherwise
provided herein: (a) each borrowing of Loans of a particular Class from the
Lenders under Section 2.01 shall be made from the relevant Lenders, each payment
of commitment fees under Section 2.05 in respect of Commitments of a particular
Class shall be made for account of the relevant Lenders, and each termination or
reduction of the amount of the Commitments of a particular Class under Section
2.04 shall be applied to the respective Commitments of such Class of the
relevant Lenders pro rata according to the amounts of their respective
Commitments of such Class; (b) except as otherwise provided in Section 5.04,
LIBOR Loans of any Class having the same Interest Period shall be allocated pro
rata among the relevant Lenders according to the amounts of their respective
Revolving Commitments and Term Loan Commitments (in the case of the making of
Loans) or their respective Revolving Loans and Term Loans (in the case of
conversions and continuations of Loans); (c) except as otherwise provided in
Section 2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14,
Section 2.15, Section 13.04 or Section 13.05(d), each payment or prepayment of
principal of any Class of Revolving Loans or of any particular Class of Term
Loans shall be made for the account of the relevant Lenders pro rata in
accordance with the respective unpaid outstanding principal amounts of the Loans
of such Class held by them; and (d) except as otherwise provided in Section
2.09(b), Section 2.10(b), Section 2.12, Section 2.13, Section 2.14, Section
2.15, Section 13.04 or Section 13.05(d), each payment of interest on Revolving
Loans and Term Loans shall be made for account of the relevant Lenders pro rata
in accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

 

SECTION 4.03.          Computations. Interest on LIBOR Loans, commitment fees
and Letter of Credit fees shall be computed on the basis of a year of 360 days
and actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such amounts are payable and interest on ABR
Loans and Reimbursement Obligations shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
amounts are payable.

 

SECTION 4.04.          Minimum Amounts. Except for mandatory prepayments made
pursuant to Section 2.10 and conversions or prepayments made pursuant to Section
5.04, and Borrowings made to pay Reimbursement Obligations, each Borrowing,
conversion and partial prepayment of principal of Loans shall be in an amount at
least equal to (a) in the case of Term Loans, $5.0 million with respect to ABR
Loans and $5.0 million with respect to LIBOR Loans and in multiples of $100,000
in excess thereof or, if less, the remaining Term Loans and (b) in the case of
Revolving Loans and Swingline Loans, $2.5 million with respect to ABR Loans and
$2.5 million with respect to LIBOR Loans and in multiples of $100,000 in excess
thereof (borrowings, conversions or prepayments of or into Loans of different
Types or, in the case of LIBOR Loans, having different Interest Periods at the
same time hereunder to be deemed separate borrowings, conversions and
prepayments for purposes of the foregoing, one for each Type or Interest Period)
or, if less, the remaining Revolving Loans. Anything in this Agreement to the
contrary notwithstanding, the aggregate principal amount of LIBOR Loans having
the same Interest Period shall be in an amount at least equal to $1.0 million
and in multiples of $100,000 in excess thereof and, if any LIBOR Loans or
portions thereof would otherwise be in a lesser principal amount for any period,
such Loans or portions, as the case may be, shall be ABR Loans during such
period.

 



-99-

 

 

SECTION 4.05.          Certain Notices. Notices by Borrower to Administrative
Agent (or, in the case of repayment of the Swingline Loans, to the Swingline
Lender) of terminations or reductions of the Commitments, of Borrowings,
conversions, continuations and optional prepayments of Loans and of Classes of
Loans, of Types of Loans and of the duration of Interest Periods shall be
irrevocable and shall be effective only if received by Administrative Agent (or,
in the case of Swingline Loans, the Swingline Lender) by telephone not later
than 1:00 p.m., New York time (promptly followed by written notice (which in the
case of a Borrowing, conversion or continuation shall be via a Notice of
Borrowing or Notice of Continuation/Conversion, as applicable)), on at least the
number of Business Days prior to the date of the relevant termination,
reduction, Borrowing, conversion, continuation or prepayment or the first day of
such Interest Period specified in the table below (unless otherwise agreed to by
Administrative Agent in its sole discretion), provided that Borrower may make
any such notice conditional upon the occurrence of another transaction,
including, without limitation, a Person’s acquisition or sale or any incurrence
of indebtedness or issuance of Equity Interests (in which case, such notice may
be revoked by Borrower (by notice to Administrative Agent on or prior to the
date specified in such notice)).

 

NOTICE PERIODS

 

Notice     Number of
Business Days Prior   Termination or reduction of Commitments   3 Borrowing or
optional prepayment of, or conversions into, ABR Loans   1 Borrowing or optional
prepayment of, conversions into, continuations as, or duration of Interest
Periods for, LIBOR Loans  
3 Borrowing or repayment of Swingline Loans   same day

 

Each such notice of termination or reduction shall specify the amount and the
Class of the Commitments to be terminated or reduced. Each such notice of
Borrowing, conversion, continuation or prepayment shall specify the Class of
Loans to be borrowed, converted, continued or prepaid and the amount (subject to
Section 4.04) and Type of each Loan to be borrowed, converted, continued or
prepaid and the date of borrowing, conversion, continuation or prepayment (which
shall be a Business Day). Each such notice of the duration of an Interest Period
shall specify the Loans to which such Interest Period is to relate.
Administrative Agent shall promptly notify the Lenders of the contents of each
such notice. In the event that Borrower fails to select the Type of Loan within
the time period and otherwise as provided in this Section 4.05, such Loan (if
outstanding as a LIBOR Loan) will be automatically converted into an ABR Loan on
the last day of the then current Interest Period for such Loan or (if
outstanding as an ABR Loan) will remain as, or (if not then outstanding) will be
made as, an ABR Loan. In the event that Borrower has elected to borrow or
convert Loans into LIBOR Loans but fails to select the duration of any Interest
Period for any LIBOR Loans within the time period and otherwise as provided in
this Section 4.05, such LIBOR Loan shall have an Interest Period of one month.

 



-100-

 

 

SECTION 4.06.          Non-Receipt of Funds by Administrative Agent.

 

(a)                 Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of LIBOR Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the Federal Funds Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to ABR Loans. If Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to Borrower
the amount of such interest paid by Borrower for such period. If such Lender
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Lender’s Loan included in such Borrowing.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(b)                Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Lenders hereunder
that Borrower will not make such payment, the Administrative Agent may assume
that Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Lenders,
as the case may be, the amount due. In such event, if Borrower has not in fact
made such payment, then each of the Lenders or the L/C Lenders, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or L/C Lender, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Rate. A notice of the Administrative
Agent to any Lender or Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

SECTION 4.07.          Right of Setoff, Sharing of Payments; Etc.

 

(a)                 If any Event of Default shall have occurred and be
continuing, each Credit Party agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim a Lender may
otherwise have, each Lender shall be entitled, at its option (to the fullest
extent permitted by law), subject to obtaining the prior written consent of the
Administrative Agent to set off and apply any deposit (general or special, time
or demand, provisional or final), or other indebtedness, held by it for the
credit or account of such Credit Party at any of its offices, in Dollars or in
any other currency, against any principal of or interest on any of such Lender’s
Loans, Reimbursement Obligations or any other amount payable to such Lender
hereunder that is not paid when due (regardless of whether such deposit or other
indebtedness is then due to such Credit Party), in which case it shall promptly
notify such Credit Party thereof; provided, however, that such Lender’s failure
to give such notice shall not affect the validity thereof; and provided further
that no such right of setoff, banker’s lien or counterclaim shall apply to any
funds held for further distribution to any Governmental Authority.

 

(b)                Each of the Lenders agrees that, if it should receive (other
than pursuant to Section 2.09(b), Section 2.10(b), Section 2.11, Section 2.12,
Section 2.13, Section 2.15, Article V, Section 13.04 or Section 13.05(d) or as
otherwise specifically provided herein) any amount hereunder (whether by
voluntary payment, by realization upon security, by the exercise of the right of
setoff or banker’s lien, by counterclaim or cross action, by the enforcement of
any right under the Credit Documents (including any guarantee), or otherwise)
which is applicable to the payment of the principal of, or interest on, the
Loans, Reimbursement Obligations or fees, the sum of which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such amounts then owed and due to such Lender bears to the total of
such amounts then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all of the Lenders in such
amount; provided, however, that if all or any portion of such excess amount is
thereafter recovered from such Lender, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.
Borrower consents to the foregoing arrangements.

 



-101-

 

 

 

(c)                 Nothing contained herein shall require any Lender to
exercise any such right or shall affect the right of any Lender to exercise, and
retain the benefits of exercising, any such right with respect to any other
Indebtedness or obligation of any Credit Party. If, under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 4.07 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
4.07 to share in the benefits of any recovery on such secured claim.

 

(d)                Notwithstanding anything to the contrary contained in this
Section 4.07, in the event that any Defaulting Lender exercises any right of
setoff, (i) all amounts so set off will be paid over immediately to
Administrative Agent for further application in accordance with the provisions
of Section 2.14 and, pending such payment, will be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of
Administrative Agent, each L/C Lender, the Swingline Lender and the Lenders and
(ii) the Defaulting Lender will provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

ARTICLE V.

 

YIELD PROTECTION, ETC.

 

SECTION 5.01.          Additional Costs.

 

(a)                 If any Change in Law shall:

 

(i)              subject any Lender to any tax of any kind whatsoever with
respect to this Agreement, any Note, any Letter of Credit or any Lender’s
participation therein, any L/C Document or any Loan made by it or change the
basis of taxation of payments to such Lender in respect thereof by any
Governmental Authority (except for any reserve requirement reflected in Covered
Taxes or Excluded Taxes);

 

(ii)               impose, modify or hold applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances, loans
or other extensions of credit by, or any other acquisition of funds by, any
office of such Lender, in each case, that is not otherwise included in the
determination of the LIBO Rate hereunder; or

 

(iii)               impose on any Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
LIBOR Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing is to materially increase the cost to
such Lender or L/C Lender of making, converting into, continuing or maintaining
LIBOR Loans (or of maintaining its obligation to make any LIBOR Loans) or
issuing, maintaining or participating in Letters of Credit (or maintaining its
obligation to participate in or to issue any Letter of Credit), then, in any
such case, Borrower shall, within 10 days of written demand therefor, pay such
Lender or L/C Lender any additional amounts necessary to compensate such Lender
or L/C Lender for such increased cost. If any Lender or L/C Lender becomes
entitled to claim any additional amounts pursuant to this subsection, it shall
promptly notify Borrower, through Administrative Agent, of the event by reason
of which it has become so entitled.

 

(b)                A certificate as to any additional amounts setting forth the
calculation of such additional amounts pursuant to this Section 5.01 submitted
by such Lender or L/C Lender, through Administrative Agent, to Borrower shall be
conclusive in the absence of clearly demonstrable error. Without limiting the
survival of any other covenant hereunder, this Section 5.01 shall survive the
termination of this Agreement and the payment of the Notes and all other
Obligations payable hereunder.

 

(c)                 In the event that any Lender shall have determined that any
Change in Law affecting such Lender or any Lending Office of such Lender or the
Lender’s holding company with regard to capital or liquidity requirements, does
or shall have the effect of reducing the rate of return on such Lender’s or such
holding company’s capital as a consequence of its obligations hereunder, the
Commitments of such Lender, the Loans made by, or participations in Letters of
Credit and Swingline Loans held by such Lender, or the Letters of Credit issued
by such L/C Lender, to a level below that which such Lender or such holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time, after
submission by such Lender or Borrower (with a copy to Administrative Agent) of a
written request therefor (setting forth in reasonable detail the amount payable
to the affected Lender and the basis for such request), Borrower shall promptly
pay to such Lender such additional amount or amounts as will compensate such
Lender for such reduction.

 



-102-

 

 

(d)                Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each LIBOR Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan; provided Borrower shall have received
at least 10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. Subject to Section 5.01(e), if a Lender
fails to give notice 10 days prior to the relevant interest payment date, such
additional interest shall be due and payable 10 days from receipt of such
notice.

 

(e)                 Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 5.01 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided, however, that Borrower
shall not be required to compensate a Lender pursuant to this Section 5.01 for
any increased costs or reductions or reserves incurred more than ninety (90)
days prior to the date that such Lender notifies Borrower of the change in law
giving rise to such increased costs incurred or reductions suffered or reserves
required and of such Lender’s intention to claim compensation therefor;
provided, further, that if the Change in Law giving rise to such increased costs
or reductions or reserves is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

SECTION 5.02.          Inability To Determine Interest Rate. If prior to the
first day of any Interest Period: (a) Administrative Agent shall have determined
(which determination shall be conclusive and binding upon Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the LIBO Rate for such Interest Period or
(b) Administrative Agent shall have received notice from the Required Lenders
that Dollar deposits are not available in the relevant amount and for the
relevant Interest Period available to the Required Lenders in the London
interbank market or (c) the Required Lenders determine that the LIBO Rate for
any requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Lenders of funding such LIBOR
Loans (in each case, “Impacted Loans”), Administrative Agent shall give
electronic mail or telephonic notice thereof to Borrower and the Lenders as soon
as practicable thereof. If such notice is given, (x) any LIBOR Loans requested
to be made on the first day of such Interest Period shall be made as ABR Loans,
(y) any Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to, or continued as, ABR Loans and (z)
any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to ABR Loans. Until such notice has been withdrawn by
Administrative Agent (which the Administrative Agent agrees to do if the
circumstances giving rise to such notice cease to exist), no further LIBOR Loans
shall be made, or continued as such, nor shall Borrower have the right to
convert Loans to, LIBOR Loans.

 

Notwithstanding the foregoing, if there are Impacted Loans as provided above,
the Administrative Agent, in consultation with Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans (to the extent Borrower does not elect to maintain such Impacted
Loans as ABR Loans) until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans (which the Administrative Agent
agrees to do if the circumstances giving rise to Impacted Loans cease to exist),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and Borrower written notice
thereof.

 



-103-

 

 

SECTION 5.03.          Illegality. Notwithstanding any other provision of this
Agreement, in the event that any change after the date hereof in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Lender or its Applicable Lending Office to honor its obligation to make
or maintain LIBOR Loans or issue Letters of Credit hereunder (and, in the sole
opinion of such Lender, the designation of a different Applicable Lending Office
would either not avoid such unlawfulness or would be disadvantageous to such
Lender), then such Lender shall promptly notify Borrower thereof (with a copy to
Administrative Agent) and such Lender’s obligation to make or continue, or to
convert Loans of any other Type into, LIBOR Loans or issue Letters of Credit
shall be suspended until such time as such Lender or L/C Lender may again make
and maintain LIBOR Loans or issue Letters of Credit (in which case the
provisions of Section 5.04 shall be applicable).

 

SECTION 5.04.          Treatment of Affected Loans. If the obligation of any
Lender to make LIBOR Loans or to continue, or to convert ABR Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.03, such Lender’s LIBOR Loans
shall be automatically converted into ABR Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or on such earlier date as such
Lender may specify to Borrower with a copy to Administrative Agent as is
required by law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 5.03 which gave rise to such
conversion no longer exist:

 

(i)              to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its ABR Loans;
and

 

(ii)               all Loans which would otherwise be made or continued by such
Lender as LIBOR Loans shall be made or continued instead as ABR Loans and all
ABR Loans of such Lender which would otherwise be converted into LIBOR Loans
shall remain as ABR Loans.

 

If such Lender gives notice to Borrower with a copy to Administrative Agent that
the circumstances specified in Section 5.03 which gave rise to the conversion of
such Lender’s LIBOR Loans pursuant to this Section 5.04 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans are outstanding, such Lender’s ABR Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.

 

SECTION 5.05.          Compensation.

 

(a)                 Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss or expense (excluding any loss of profits or
margin) which such Lender may sustain or incur as a consequence of (1) default
by Borrower in payment when due of the principal amount of or interest on any
LIBOR Loan, (2) default by Borrower in making a borrowing of, conversion into or
continuation of LIBOR Loans after Borrower has given a notice requesting the
same in accordance with the provisions of this Agreement, (3) Borrower making
any prepayment other than on the date specified in the relevant prepayment
notice, or (4) the conversion or the making of a payment or a prepayment
(including any repayments or prepayments made pursuant to Sections 2.09 or 2.10
or as a result of an acceleration of Loans pursuant to Section 11.01 or as a
result of the replacement of a Lender pursuant to Section 2.11 or 13.04(b)) of
LIBOR Loans on a day which is not the last day of an Interest Period with
respect thereto, including in each case, any such loss (excluding any loss of
profits or margin) or expense arising from the reemployment of funds obtained by
it or from fees payable to terminate the deposits from which such funds were
obtained; provided that no such amounts under this Section 5.05(a) shall be
payable by Borrower in connection with any termination in accordance with
Section 2.12(b) of any Interest Period of one month or shorter.

 

(b)                For the purpose of calculation of all amounts payable to a
Lender under this Section 5.05 each Lender shall be deemed to have actually
funded its relevant LIBOR Loan through the purchase of a deposit bearing
interest at the LIBO Rate in an amount equal to the amount of the LIBOR Loan and
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund each of its LIBOR Loans in any manner it sees fit, and
the foregoing assumption shall be utilized only for the calculation of amounts
payable under this subsection. Any Lender requesting compensation pursuant to
this Section 5.05 will furnish to Administrative Agent and Borrower a
certificate setting forth the basis and amount of such request and such
certificate, absent manifest error, shall be conclusive. Without limiting the
survival of any other covenant hereunder, this covenant shall survive the
termination of this Agreement and the payment of the Obligations and all other
amounts payable hereunder.

 



-104-

 

 

SECTION 5.06.          Taxes.

 

(a)                 Except as required by law, all such payments will be made
free and clear of, and without deduction or withholding for, any present or
future Taxes with respect to such payments (including Taxes imposed or asserted
on amounts payable under this Section). If any Covered Taxes are so deducted or
withheld, then the applicable Credit Party agrees to increase the sum payable by
such Credit Party so that, after such deduction or withholding (including such
deduction or withholding on account of Covered Taxes applicable to additional
sums payable under this Section) the sum payable shall be equal to the sum that
would have been received had no such deduction or withholding been made. The
applicable withholding agent shall timely pay the amount of any such Taxes
deducted or withheld from a payment made by a Credit Party hereunder or under
any Note or any Guarantee to the relevant Governmental Authority in accordance
with applicable law. Borrower shall furnish to Administrative Agent within 45
days after the date the payment of any Taxes is due pursuant to applicable law
documentation reasonably satisfactory to such Lender evidencing such payment by
the applicable Credit Party. The Credit Parties agree to jointly and severally
indemnify and hold harmless the Administrative Agent and each Lender, and
reimburse the Administrative Agent and such Lender upon its written request, for
the amount of any Covered Taxes so levied or imposed and paid by the
Administrative Agent and such Lender (including Taxes (other than Excluded
Taxes) imposed or asserted on amounts payable under this Section) and for any
other reasonable expenses arising therefrom in each case, whether or not such
Covered Taxes were correctly or legally imposed. Such written request shall
include a certificate of such Lender setting forth in reasonable detail the
basis of such request and such certificate, absent manifest error, shall be
conclusive.

 

(b)                Each Lender shall severally indemnify the Administrative
Agent, within 10 days after demand therefor, for (i) any Covered Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Covered Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
13.05(a) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (b).

 

(c)                 (i)                Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to Borrower and the Administrative
Agent, at the time or times required by applicable law or reasonably requested
by Borrower or the Administrative Agent, such properly completed and executed
documentation required by applicable law or reasonably requested by Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by
Borrower or the Administrative Agent as will enable Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.06(c) and (d) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 



-105-

 

 

(ii)               Without limiting the generality of the foregoing, in the
event that Borrower is a U.S. Borrower,

 

(A)               any Lender that is a United States Person shall deliver to
Borrower and Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed original
signed copies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)               any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to Borrower and Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower or Administrative Agent),
whichever of the following is applicable:

 

(i)                  in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Credit Document, executed original signed copies
of IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Credit Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(ii)                executed original signed copies of IRS Form W-8ECI;

 

(iii)              in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit D-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed original signed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(iv)               to the extent a Foreign Lender is not the beneficial owner,
executed original signed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-4 on behalf of each such direct and
indirect partner;

 

(d)                If a payment made to a Lender under any Credit Document would
be subject to United States federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. For purposes of this Section
5.06(d), FATCA shall include any amendments made to FATCA after the date of this
Agreement.

  

(e)                 In addition, Borrower agrees to (and shall timely) pay any
present or future stamp, court or documentary, intangible, recording, filing or
similar taxes or any other charges or similar levies which arise from any
payment made hereunder or under the Notes or from the execution, delivery,
filing, recordation or registration of, or otherwise with respect to, this
Agreement or the Notes, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.11) (hereinafter referred to as “Other Taxes”).

 



-106-

 

 

(f)                  Any Lender claiming any additional amounts payable pursuant
to this Section 5.06 agrees to use reasonable efforts (at the Credit Parties’
expense) (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such change would avoid the need for, or in the opinion of such
Lender, materially reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

(g)                If (i) Administrative Agent or any Lender receives a cash
refund in respect of an overpayment of Taxes from a Governmental Authority with
respect to, and actually resulting from, an amount of Taxes actually paid to or
on behalf of Administrative Agent or such Lender by Borrower (a “Tax Benefit”)
and (ii) Administrative Agent or such Lender determines in its good faith sole
discretion that such Tax Benefit has been correctly paid by such Governmental
Authority, and will not be required to be repaid to such Governmental Authority,
then Administrative Agent or such Lender shall notify Borrower of such Tax
Benefit and forward the proceeds of such Tax Benefit (or relevant portion
thereof) to Borrower as reduced by any reasonable expense or liability incurred
by Administrative Agent or such Lender in connection with obtaining such Tax
Benefit; provided, however, that Borrower, upon the request of Administrative
Agent or such Lender, agrees to repay the amount paid over to Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to Administrative Agent or such Lender in the event Administrative
Agent or such Lender is required to repay such refund to such Governmental
Authority. This Section 5.06(g) shall not be construed to require Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person. Notwithstanding anything to the contrary, in no event will any Lender be
required to pay any amount to Borrower the payment of which would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Taxes had
never been paid.

 

(h)                For purposes of this Section 5.06, the term “applicable law”
includes FATCA.

 

(i)                  For purposes of determining withholding Taxes imposed under
FATCA, from and after the effective date of the Second Amendment, Borrower and
Administrative Agent shall treat (and the Lenders hereby authorize
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

ARTICLE VI.

GUARANTEES

 

SECTION 6.01.          The Guarantees. Each (a) Guarantor, jointly and severally
with each other Guarantor, hereby guarantees as primary obligor and not as
surety to each Secured Party and its successors and assigns the prompt payment
and performance in full when due (whether at stated maturity, by acceleration,
demand or otherwise) of the principal of and interest (including any interest,
fees, costs or charges that would accrue but for the provisions of the
Bankruptcy Code after any bankruptcy or insolvency petition under the Bankruptcy
Code) on the Loans made by the Lenders to, and the Notes held by each Lender of,
Borrower, and (b) Credit Party, jointly and severally with each other Credit
Party, hereby guarantees as primary obligor and not as surety to each Secured
Party and its successors and assigns the prompt payment and performance in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of the Bankruptcy Code after any bankruptcy
or insolvency petition under the Bankruptcy Code) of all other Obligations from
time to time owing to the Secured Parties by any other Credit Party under any
Credit Document, any Swap Contract entered into with a Swap Provider or any Cash
Management Agreement entered into with a Cash Management Bank, in each case now
or hereinafter created, incurred or made, whether absolute or contingent,
liquidated or unliquidated and strictly in accordance with the terms thereof;
provided, that (i) the obligations guaranteed shall exclude obligations under
any Swap Contract or Cash Management Agreements with respect to which the
applicable Swap Provider or Cash Management Bank, as applicable, provides notice
to Borrower that it does not want such Swap Contract or Cash Management
Agreement, as applicable, to be secured, and (ii) as to each Guarantor the
obligations guaranteed by such Guarantor hereunder shall not include any
Excluded Swap Obligations in respect of such Guarantor (such obligations being
guaranteed pursuant to clauses (a) and (b) above being herein collectively
called the “Guaranteed Obligations” (it being understood that the Guaranteed
Obligations of Borrower shall be limited to those referred to in clause (b)
above)). Each Credit Party, jointly and severally with each other Credit Party,
hereby agrees that if any other Credit Party shall fail to pay in full when due
(whether at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Credit Party will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 



-107-

 

 

SECTION 6.02.          Obligations Unconditional. The obligations of the Credit
Parties under Section 6.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations under this Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of any of the Credit Parties with respect to its
respective guaranty of the Guaranteed Obligations which shall remain absolute,
irrevocable and unconditional under any and all circumstances as described
above:

 

(i)              at any time or from time to time, without notice to the Credit
Parties, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)               the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Credit Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

 

(iii)               the release of any other Credit Party pursuant to Section
6.08;

 

(iv)               any renewal, extension or acceleration of, or any increase in
the amount of the Guaranteed Obligations, or any amendment, supplement,
modification or waiver of, or any consent to departure from, the Credit
Documents;

 

(v)              any failure or omission to assert or enforce or agreement or
election not to assert or enforce, delay in enforcement, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under any Credit Documents, at law, in equity or otherwise) with respect
to the Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations;

 

(vi)               any settlement, compromise, release, or discharge of, or
acceptance or refusal of any offer of payment or performance with respect to, or
any substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations;

 

(vii)               the validity, perfection, non-perfection or lapse in
perfection, priority or avoidance of any security interest or lien, the release
of any or all collateral securing, or purporting to secure, the Guaranteed
Obligations or any other impairment of such collateral;

 

(viii)               any exercise of remedies with respect to any security for
the Guaranteed Obligations (including, without limitation, any collateral,
including the Collateral securing or purporting to secure any of the Guaranteed
Obligations) at such time and in such order and in such manner as the
Administrative Agent and the Secured Parties may decide and whether or not every
aspect thereof is commercially reasonable and whether or not such action
constitutes an election of remedies and even if such action operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
that any Credit Party would otherwise have and without limiting the generality
of the foregoing or any other provisions hereof, each Credit Party hereby
expressly waives any and all benefits which might otherwise be available to such
Credit Party as a surety under applicable law, including, without limitation,
California Civil Code Sections 2809, 2810, 2819, 2939, 2845, 2848, 2849, 2850,
2855, 2899 and 3433; or

 



-108-

 

 

(ix)               any other circumstance whatsoever which may or might in any
manner or to any extent vary the risk of any Credit Party as a guarantor in
respect of the Guaranteed Obligations or which constitutes, or might be
construed to constitute, an equitable or legal discharge of any Credit Party as
a guarantor of the Guaranteed Obligations, or of such Credit Party under the
guarantee contained in this Article 6 or of any security interest granted by any
Credit Party in its capacity as a guarantor of the Guaranteed Obligations,
whether in a proceeding under the Bankruptcy Code or under any other federal,
state or foreign bankruptcy, insolvency, receivership, or similar law, or in any
other instance.

 

The Credit Parties hereby expressly waive diligence, presentment, demand of
payment, protest, marshaling and all notices whatsoever, and any requirement
that any Secured Party thereof exhaust any right, power or remedy or proceed
against any Credit Party under this Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Credit Parties waive any and all notice of the creation,
renewal, extension, waiver, termination or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Secured Party thereof upon
this guarantee or acceptance of this guarantee, and the Guaranteed Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred in reliance upon this guarantee, and all dealings between the Credit
Parties and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this guarantee. This guarantee shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment and performance without regard to any right of offset with respect to
the Guaranteed Obligations at any time or from time to time held by the Secured
Parties, and the obligations and liabilities of the Credit Parties hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other Person at any time of any right or remedy against any Credit Party
or against any other Person which may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Credit Parties and the successors and assigns
thereof, and shall inure to the benefit of the Secured Parties, and their
respective successors and assigns, notwithstanding that from time to time during
the term of this Agreement there may be no Guaranteed Obligations outstanding.

 

For the avoidance of doubt, nothing in this Section 6.02 shall permit amendments
to the Credit Documents or an acceleration of the Obligations other than as set
forth in the Credit Documents.

 

SECTION 6.03.          Reinstatement. The obligations of the Credit Parties
under this Article VI shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Credit Party in respect
of the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise. The Credit Parties
jointly and severally agree that they will indemnify each Secured Party on
demand for all reasonable costs and expenses (including reasonable fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law,
other than any costs or expenses resulting from the gross negligence, bad faith
or willful misconduct of, or material breach by, such Secured Party.

 

SECTION 6.04.          Subrogation; Subordination. Each Credit Party hereby
agrees that until the payment and satisfaction in full in cash of all Guaranteed
Obligations and the expiration and termination of the Commitments of the Lenders
under this Agreement it shall not exercise any right or remedy arising by reason
of any performance by it of its guarantee in Section 6.01, whether by
subrogation, contribution or otherwise, against any Credit Party of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
The payment of any amounts due with respect to any indebtedness of any Credit
Party now or hereafter owing to any Credit Party by reason of any payment by
such Credit Party under the Guarantee in this Article VI is hereby subordinated
to the prior payment in full in cash of the Guaranteed Obligations. Upon the
occurrence and during the continuance of an Event of Default, each Credit Party
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of any other Credit Party to such Credit Party until the
Obligations shall have been paid in full in cash. If an Event of Default has
occurred and is continuing, and any amounts are paid to the Credit Parties in
violation of the foregoing limitation, such amounts shall be collected, enforced
and received by such Credit Party as trustee for the Secured Parties and be paid
over to Administrative Agent on account of the Guaranteed Obligations without
affecting in any manner the liability of such Credit Party under the other
provisions of the guaranty contained herein.

 



-109-

 

 

SECTION 6.05.          Remedies. The Credit Parties jointly and severally agree
that, as between the Credit Parties and the Lenders, the obligations of any
Credit Party under this Agreement and the Notes may be declared to be forthwith
due and payable as provided in Article XI (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Article XI)
for purposes of Section 6.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable arising under the Bankruptcy Code or any other
federal or state bankruptcy, insolvency or other law providing for protection
from creditors) as against such other Credit Parties and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by Borrower)
shall forthwith become due and payable by the other Credit Parties for purposes
of Section 6.01.

 

SECTION 6.06.          Continuing Guarantee. The guarantee in this Article VI is
a continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

 

SECTION 6.07.          General Limitation on Guarantee Obligations. In any
action or proceeding involving any state corporate law, or any state, federal or
foreign bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of any Credit Party under Section
6.01 would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 6.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Credit Party, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

SECTION 6.08.          Release of Guarantors. If, in compliance with the terms
and provisions of the Credit Documents, (i) the Equity Interests of any
Guarantor are directly or indirectly sold or otherwise transferred such that
such Guarantor no longer constitutes a Restricted Subsidiary (a “Transferred
Guarantor”) to a Person or Persons, none of which is Borrower or a Restricted
Subsidiary, or (ii) any Restricted Subsidiary is designated as or becomes an
Excluded Subsidiary (in accordance with the definition thereof), such
Transferred Guarantor or Excluded Subsidiary, as applicable, upon the
consummation of such sale, transfer or designation or such Person becoming an
Excluded Subsidiary, as applicable, shall be automatically released from its
obligations under this Agreement (including under Section 13.03 hereof) and the
other Credit Documents, and its obligations to pledge and grant any Collateral
owned by it pursuant to any Security Document, and the pledge of Equity
Interests in any Transferred Guarantor or any Unrestricted Subsidiary to
Collateral Agent pursuant to the Security Documents shall be automatically
released, and, so long as Borrower shall have provided the Agents such
certifications or documents as any Agent shall reasonably request, Collateral
Agent shall take such actions as are necessary to effect and evidence each
release described in this Section 6.08 in accordance with the relevant
provisions of the Security Documents and this Agreement.

 

SECTION 6.09.          Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Credit
Party to honor all of its obligations under the Guarantee in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 6.09 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.09, or
otherwise under the Guarantee, as it relates to such Credit Party, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount). The obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until the payment in
full of the Guaranteed Obligations. Each Qualified ECP Guarantor intends that
this Section 6.09 constitute, and this Section 6.09 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 



-110-

 

 

SECTION 6.10.          Right of Contribution. Each Credit Party hereby agrees
that to the extent that a Credit Party (a “Funding Credit Party”) shall have
paid more than its Fair Share (as defined below) of any payment made hereunder,
such Credit Party shall be entitled to seek and receive contribution from and
against any other Credit Party hereunder which has not paid its Fair Share of
such payment. Each Credit Party’s right of contribution shall be subject to the
terms and conditions of Section 6.04. The provisions of this Section 6.10 shall
in no respect limit the obligations and liabilities of any Credit Party to the
Secured Parties, and each Credit Party shall remain liable to the Secured
Parties for the full amount guaranteed by such Credit Party hereunder. “Fair
Share” means, with respect to a Credit Party as of any date of determination, an
amount equal to (i) the ratio of (A) the Adjusted Maximum Amount (as defined
below) with respect to such Credit Party to (B) the aggregate of the Adjusted
Maximum Amounts with respect to all Credit Parties multiplied by (ii) the
aggregate amount paid or distributed on or before such date by all Funding
Credit Parties under this Article VI in respect of the Guaranteed Obligations.
“Adjusted Maximum Amount” means, with respect to a Credit Party as of any date
of determination, the maximum aggregate amount of the obligations of such Credit
Party under this Article VI; provided that, solely for purposes of calculating
the “Adjusted Maximum Amount” with respect to any Credit Party for purposes of
this Section 6.10, any assets or liabilities of such Credit Party arising by
virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Credit Party. “Aggregate Payments” means, with
respect to a Credit Party as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Credit party in respect of this Article VI (including in
respect of this Section 6.10) minus (ii) the aggregate amount of all payments
received on or before such date by such Credit Party from the other Credit
Parties as contributions under this Section 6.10. The amounts payable as
contributions hereunder shall be determined as of the date on which the related
payment or distribution is made by the applicable Funding Credit Party.

 

ARTICLE VII.

CONDITIONS PRECEDENT

 

SECTION 7.01.          Conditions to Initial Extensions of Credit.

 

The obligations of Lenders to make any initial extension of credit hereunder
(whether by making a Loan or issuing a replacement and/or new Letter of Credit)
are subject to the satisfaction of the following:

 

(a)                 Corporate Documents. Administrative Agent shall have
received copies of the Organizational Documents of each Credit Party and
evidence of all corporate or other applicable authority for each Credit Party
(including resolutions or written consents and incumbency certificates) with
respect to the execution, delivery and performance of such of the Credit
Documents to which each such Credit Party is intended to be a party as of the
Closing Date, certified as of the Closing Date as complete and correct copies
thereof by the Secretary, an Assistant Secretary or another Responsible Officer
of each such Credit Party (or the member or manager or general partner of such
Credit Party, as applicable).

 

(b)                Officer’s Certificate. Administrative Agent shall have
received an Officer’s Certificate of Borrower, dated the Closing Date,
certifying that the conditions set forth in Sections 7.02(a)(i) and 7.02(a)(ii)
(giving effect to the provisions contained therein) have been satisfied.

 

(c)                 Opinions of Counsel. Administrative Agent shall have
received the following opinions, each of which shall be addressed to the
Administrative Agent, the Collateral Agent and the Lenders, dated the Closing
Date and covering such matters as the Administrative Agent shall reasonably
request in a manner customary for transactions of this type:

 

(i)              an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special
counsel to the Credit Parties; and

 

(ii)               opinions of local counsel to the Credit Parties in such
jurisdictions as are set forth in Schedule 7.01(c)(ii).

 



-111-

 

 

(d)                Notes. Administrative Agent shall have received copies of the
Notes, duly completed and executed, for each Lender that requested a Note at
least three (3) Business Days prior to the Closing Date.

 

(e)                 Second Amendment. Administrative Agent shall have received
the Second Amendment executed and delivered by (a) a duly authorized officer of
each Credit Party and (b) a duly authorized signatory of each Term A Facility
Refinancing Lender, Term B Facility Refinancing Lender and each Lender holding a
Refinancing Revolving Commitment on the Closing Date.

 

(f)                  Filings and Lien Searches. Administrative Agent shall have
received (i) UCC financing statements in form appropriate for filing in the
jurisdiction of organization of each Credit Party, (ii) results of lien searches
conducted in the jurisdiction of organization or formation, as applicable, of
Borrower and each other Credit Party, (iii) security agreements or other
agreements in appropriate form for filing in the United States Patent and
Trademark Office and United States Copyright Office with respect to intellectual
property of each Credit Party to the extent required pursuant to the Security
Agreement, and (iv) certificates of ownership with respect to each Mortgaged
Vessel identified as owned by Borrower or a Restricted Subsidiary on Schedule
8.13(b), if any.

 

(g)                Security Agreement. (i) Administrative Agent shall have
received the Security Agreement and the Initial Perfection Certificate, in each
case duly authorized, executed and delivered by the applicable Credit Parties,
and (ii) Collateral Agent shall have received, to the extent required pursuant
to the Security Agreement and not prohibited by applicable Requirements of Law
(including, without limitation, any Gaming Laws): (1) original certificates
representing the certificated Pledged Securities (as defined in the Security
Agreement) required to be delivered to Collateral Agent pursuant to the Security
Agreement, accompanied by original undated stock powers executed in blank
(except as set forth on Schedule 9.14) and (2) the promissory notes,
intercompany notes, instruments, and chattel paper identified under the name of
such Credit Parties in Schedule 7 to the Initial Perfection Certificate (other
than such certificates, promissory notes, intercompany notes, instruments and
chattel paper that constitute “Excluded Property” (as such term is defined in
the Security Agreement)), accompanied by undated notations or instruments of
assignment executed in blank, and all of the foregoing shall be reasonably
satisfactory to Administrative Agent in form and substance.

 

(h)                Existing Credit Agreement. The Term A Facility Refinancing
Loans and the Term B Facility Refinancing Loans shall have been made pursuant to
the Second Amendment, and all accrued and unpaid interest and other amounts
owing, if any, with respect to the Term B Facility Existing Loans shall have
been paid. The Refinancing Revolving Commitments shall have been provided
pursuant to the Second Amendment and any Existing Revolving Loans shall be
repaid or otherwise satisfied on the Closing Date (including pursuant to any
assignments or transfers and purchases in accordance with the Second Amendment
that result in such Existing Revolving Loans being deemed to be Refinancing
Revolving Loans). Any Term A Facility Existing Loans outstanding on the Closing
Date after giving effect to the Second Amendment and the making of the loans
thereunder, and all accrued and unpaid interest and other amounts owing thereon,
if any, shall be repaid or otherwise satisfied on the Closing Date.

 

(i)                  Financial Statements. Administrative Agent shall have
received (i) the audited consolidated balance sheets of Borrower and its
Subsidiaries (before giving effect to the Transactions) as of December 31, 2013,
2014 and 2015, and the related statements of earnings, changes in stockholders’
equity and cash flows for the fiscal years ended on those dates, together with
reports thereon by Ernst & Young LLP, certified public accountants; provided,
that the Administrative Agent acknowledges that it has received such balance
sheets and related statements of earnings, changes in stockholders’ equity and
cash flows and reports thereon, (ii) the unaudited interim consolidated balance
sheet of Borrower and its Subsidiaries (before giving effect to the
Transactions) and the related statements of earnings, changes in stockholders’
equity and cash flows for each fiscal quarter (other than the fourth fiscal
quarter of a fiscal year) ending after December 31, 2015, and at least 45 days
prior to the Closing Date and (iii) the unaudited pro forma consolidated balance
sheet of Borrower and its Subsidiaries (giving effect to the Transactions) and
the related statements of earnings, changes in stockholders’ equity and cash
flows for the fiscal year ended December 31, 2015 and for each fiscal quarter
(other than the fourth fiscal quarter of a fiscal year) ended after December 31,
2015 and at least 45 days prior to the Closing Date, in each case which
financial statements have been prepared in accordance with GAAP.

 



-112-

 

 

(j)                  Environmental Assessments. Administrative Agent shall have
received the results of environmental database searches with respect to each of
the Mortgaged Real Properties identified on Schedule 7.01(j), and such
environmental database searches shall not indicate environmental conditions that
would reasonably be expected to result in a material liability to Borrower or
the Secured Parties.

 

(k)                Insurance; Flood Area. Administrative Agent shall have
received evidence of insurance complying with the requirements of Section 9.02
and certificates naming Collateral Agent as an additional insured and/or loss
payee to the extent required pursuant to such Section 9.02. Administrative Agent
shall have received a completed “Life-of-Loan” Federal Emergency Management
Agency standard flood hazard determination with respect to each Mortgaged Real
Property that is an owned Real Property as of the Closing Date (together with,
if applicable, a notice about special flood hazard area status and flood
disaster assistance duly executed by Borrower and the applicable Credit Party
relating thereto and evidence of all insurance required with respect to such
Real Properties by Flood Insurance Laws (if any)).

 

(l)                  Credit Documents in Full Force and Effect; Engagement
Letter. The Credit Documents required to be executed and delivered on or prior
to the Closing Date shall have been executed and delivered by each Person party
thereto. Borrower shall have complied, or shall comply substantially
concurrently with the funding of the Loans hereunder, in all respects with its
payment obligations under the Engagement Letter required to be performed on the
Closing Date.

 

(m)               Borrower 2021 Notes Redemption. Administrative Agent shall
have received evidence that the Borrower 2021 Notes Redemption shall have been
consummated or, concurrently with the Closing Date, will be consummated, in
either case, with respect to all of the Borrower 2021 Notes.

 

(n)                Consummation of Transactions.

 

(i)              The Transactions and the consummation thereof shall be in
compliance in all material respects with all applicable Laws (including Gaming
Laws and Regulation T, Regulation U and Regulation X) and all applicable Gaming
Approvals and other applicable regulatory approvals. After giving effect to the
Transactions, there shall be no conflict with, or default under, any material
Contractual Obligation of Borrower and its Restricted Subsidiaries (including
any such material Contractual Obligations (i) entered into pursuant to the
Transactions and (ii) in respect of Senior Unsecured Notes) (except as
Administrative Agent shall otherwise agree)).

 

(ii)               Administrative Agent shall have received evidence that Senior
Unsecured Notes have been, or on the Closing Date will be, issued by Borrower
having an aggregate principal amount of (x) $900.0 million minus (y) the sum of
(i) the amount of Term B Facility Refinancing Loans made pursuant to the Second
Amendment and (ii) the amount of Term B Facility Loans to be made hereunder on
the Closing Date.

 

(o)                Approvals. Other than as set forth in Section 8.06, Section
8.15 and on Schedule 9.14, all necessary Gaming Approvals and Governmental
Authority and third party approvals and/or consents in connection with the
Transactions, including without limitation, the transactions contemplated by the
Credit Documents (excluding consents from third parties pertaining to collateral
and security for the Loans which are addressed elsewhere in this Article VII)
shall have been obtained and shall remain in full force and effect, and all
applicable waiting periods shall have expired without any action being taken by
any competent authority which restrains, enjoins, prevents or imposes materially
adverse conditions upon the consummation of the Transactions. In addition, there
shall not exist any judgment, order, injunction or other restraint, and there
shall be no pending litigation or proceeding by any Governmental Authority,
prohibiting, enjoining or imposing materially adverse conditions upon the
Transactions, or on the consummation thereof.

 

(p)                Solvency. Administrative Agent shall have received a
certificate in the form of Exhibit G from a Responsible Officer of Borrower with
respect to the Solvency of Borrower (on a consolidated basis with its Restricted
Subsidiaries), immediately after giving effect to the consummation of the
Transactions.

 

(q)                Payment of Fees and Expenses. To the extent invoiced at least
three (3) Business Days prior to the Closing Date, all costs, fees, expenses
(including, without limitation, reasonable legal fees and expenses of Latham &
Watkins LLP, and of local counsel in any applicable jurisdiction, if any) of
Administrative Agent, Joint Lead Arrangers and (in the case of fees only) the
Lenders required to be paid by this Agreement or by the Engagement Letter, in
each case, payable to Administrative Agent, Joint Lead Arrangers and/or Lenders
in respect of the Transactions, shall have been paid to the extent due.

 



-113-

 

 

(r)                  Patriot Act. On or prior to the Closing Date,
Administrative Agent shall have received at least five (5) days prior to the
Closing Date (or such later date as agreed to by Administrative Agent) all
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by Administrative Agent that Administrative
Agent reasonably determines is required by regulatory authorities from the
Credit Parties under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act.

 

(s)                 Material Adverse Changes. Since December 31, 2015, there has
been no event or circumstance that has had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

SECTION 7.02.          Conditions to All Extensions of Credit. Subject to the
limitations set forth in Section 2.12 and the applicable Incremental Joinder
Agreement and the penultimate sentence of this Section 7.02, the obligations of
the Lenders to make any Loan or otherwise extend any credit to Borrower upon the
occasion of each Borrowing or other extension of credit (whether by making a
Loan or issuing a Letter of Credit) hereunder (including the initial borrowing)
is subject to the further conditions precedent that:

 

(a)                 No Default or Event of Default; Representations and
Warranties True. Both immediately prior to the making of such Loan or other
extension of credit and also after giving effect thereto and to the intended use
thereof:

 

(i)              no Default or Event of Default shall have occurred and be
continuing (provided that this clause (i) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in Section
2.12 and the applicable Incremental Joinder Agreement);

 

(ii)               each of the representations and warranties made by the Credit
Parties in Article VIII and by each Credit Party in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the date of the making of such Loan or other extension of
credit with the same force and effect as if made on and as of such date (it
being understood and agreed that any such representation or warranty which by
its terms is made as of an earlier date shall be required to be true and correct
in all material respects only as such earlier date, and that any representation
and warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on the applicable
date) (provided that this clause (ii) shall not apply to any extensions of
credit pursuant to an Incremental Term Loan to the extent provided in Section
2.12 and the applicable Incremental Joinder Agreement); and

 

(iii)               (A) the sum of the aggregate amount of the outstanding
Revolving Loans, plus the aggregate amount of the outstanding Swingline Loans
plus the aggregate outstanding L/C Liabilities shall not exceed the Total
Revolving Commitments then in effect and (B) the Revolving Tranche Exposure of
all Revolving Lenders in respect of each Tranche of Revolving Commitments does
not exceed the aggregate Revolving Commitments of such Tranche then in effect.

 

(b)                Notice of Borrowing. Administrative Agent shall have received
a Notice of Borrowing and/or Letter of Credit Request, as applicable, duly
completed and complying with Section 4.05. Each Notice of Borrowing or Letter of
Credit Request delivered by Borrower hereunder shall constitute a representation
and warranty by Borrower that on and as of the date of such notice and on and as
of the relevant borrowing date or date of issuance of a Letter of Credit (both
immediately before and after giving effect to such borrowing or issuance and the
application of the proceeds thereof) that the applicable conditions in
Sections 7.01 or 7.02, as the case may be, have been satisfied.

 



-114-

 

 

Notwithstanding the foregoing, or anything to the contrary contained herein or
otherwise, the obligations of the Revolving Lenders to make Revolving Loans to
Borrower on the PNK Acquisition Date in an aggregate amount not to exceed $100.0
million shall be subject only to (1) the condition in Section 7.02(a)(iii) and
(2) the condition that substantially concurrently with the borrowing of such
Revolving Loans (x) the PNK Acquisition shall be consummated and (y) Borrower
shall obtain the proceeds of Incremental Term Loans hereunder for the purposes
of financing the PNK Acquisition. For the avoidance of doubt, any Revolving
Loans requested by Borrower to be borrowed on the PNK Acquisition Closing Date
in excess of $100.0 million in the aggregate shall be subject to the conditions
set forth in Section 7.02(a) and (b) above.

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES

 

Each Credit Party represents and warrants to Administrative Agent, the
Collateral Agent and Lenders that, at and as of each Funding Date, in each case
immediately before and immediately after giving effect to the transactions to
occur on such date (provided, that such representations and warranties made on
the Closing Date shall be made giving effect to the Transactions):

 

SECTION 8.01.          Corporate Existence; Compliance with Law.

 

(a)                 Borrower and each Restricted Subsidiary (a) (i) is a
corporation, partnership, limited liability company or other entity duly
organized and validly existing under the laws of the jurisdiction of its
organization and (ii) is in good standing under the laws of the jurisdiction of
its organization; (b)(i) has all requisite corporate or other power and
authority, and (ii) has all governmental licenses, authorizations, consents and
approvals necessary to own its Property and carry on its business as now being
conducted; and (c) is qualified to do business and is in good standing in all
jurisdictions in which the nature of the business conducted by it makes such
qualification necessary; except, in the case of clauses (a)(ii) (other than with
respect to Borrower), (b)(ii) and (c) where the failure thereof individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                Neither Borrower nor any Restricted Subsidiary nor any of its
Property is in violation of, nor will the continued operation of Borrower’s or
such Restricted Subsidiary’s Property as currently conducted violate, any
Requirement of Law (including, without limitation, any zoning or building
ordinance, code or approval or permits or any restrictions of record or
agreements affecting the Real Property) or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority, where
such violations or defaults would reasonably be expected to have a Material
Adverse Effect.

 

SECTION 8.02.          Financial Condition; Etc. Borrower has delivered to the
Administrative Agent or made publically available (a) the audited consolidated
balance sheets of Borrower and its Subsidiaries (before giving effect to the
Transactions) as of December 31, 2013, December 31, 2014 and December 31, 2015,
and the related statements of earnings, changes in stockholders’ equity and cash
flows for the fiscal years ended on those dates, together with reports thereon
by Ernst & Young LLP, certified public accountants, (b) the unaudited interim
consolidated balance sheet of Borrower and its Subsidiaries (before giving
effect to the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the most recent fiscal quarter ending
after December 31, 2015 (other than the fourth fiscal quarter of any fiscal
year) and at least 45 days prior to the Closing Date and (c) the unaudited pro
forma consolidated balance sheet of Borrower and its Subsidiaries (giving effect
to the Transactions) and the related statements of earnings, changes in
stockholders’ equity and cash flows for the fiscal year ended December 31, 2015
and for the most recent fiscal quarter ending after December 31, 2015 (other
than the fourth fiscal quarter of any fiscal year) and at least 45 days prior to
the Closing Date. All of said financial statements, including in each case the
related schedules and notes, are true, complete and correct in all material
respects and have been prepared in accordance with GAAP consistently applied and
present fairly in all material respects the financial position of Borrower and
its Subsidiaries as of the respective dates of said balance sheets and the
results of their operations for the respective periods covered thereby, subject
(in the case of interim statements) to normal period-end audit adjustments and
the absence of footnotes.

 

SECTION 8.03.          Litigation. Except as set forth on Schedule 8.03, there
is no Proceeding (other than any (a) qui tam Proceeding, to which this Section
8.03 is limited to knowledge of any Responsible Officer of Borrower, and (b)
normal overseeing reviews of the Gaming Authorities) pending against, or to the
knowledge of any Responsible Officer of Borrower, threatened in writing against,
Borrower or any of its Restricted Subsidiaries or any of their respective
Properties before any Governmental Authority or private arbitrator that (i)
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect (provided, however, that, for the purposes of this
Section 8.03, during the Covenant Relief Period a “Material Adverse Effect”
under clause (a) of the definition thereof shall not include effects, events,
occurrences, facts, conditions or changes arising out of, resulting from or in
connection with the COVID-19 pandemic) or (ii) as of the Closing Date only,
challenges the validity or enforceability of any of the Credit Documents.

 



-115-

 

 

SECTION 8.04.          No Breach; No Default.

 

(a)                 None of the execution, delivery and performance by any
Credit Party of any Credit Document or Transaction Agreement to which it is a
party nor the consummation of the transactions herein and therein contemplated
(including the Transactions) do or will (i) conflict with or result in a breach
of, or require any consent (which has not been obtained and is in full force and
effect) under (x) any Organizational Document of any Credit Party or (y) any
applicable Requirement of Law (including, without limitation, any Gaming Law) or
(z) any order, writ, injunction or decree of any Governmental Authority binding
on any Credit Party, or result in a breach of, or require termination of, any
Contractual Obligation of any Credit Party or (ii) constitute (with due notice
or lapse of time or both) a default under any such Contractual Obligation or
(iii) result in or require the creation or imposition of any Lien (except for
the Liens created pursuant to the Security Documents) upon any Property of any
Credit Party pursuant to the terms of any such Contractual Obligation, except
with respect to (i)(y), (i)(z), (ii) or (iii) which would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                No Default or Event of Default has occurred and is
continuing.

 

SECTION 8.05.          Action. Borrower and each Restricted Subsidiary has all
necessary corporate or other organizational power, authority and legal right to
execute, deliver and perform its obligations under each Credit Document or
Transaction Agreement to which it is a party and to consummate the transactions
herein and therein contemplated; the execution, delivery and performance by
Borrower and each Restricted Subsidiary of each Credit Document or Transaction
Agreement to which it is a party and the consummation of the transactions herein
and therein contemplated have been duly authorized by all necessary corporate,
partnership or other organizational action on its part; and this Agreement has
been duly and validly executed and delivered by each Credit Party and
constitutes, and each of the Credit Documents or Transaction Agreements to which
it is a party when executed and delivered by such Credit Party (and, in the case
of any Transaction Agreement, for so long as such Transaction Agreement is in
effect) will constitute, its legal, valid and binding obligation, enforceable
against each Credit Party in accordance with its terms, except as may be limited
by (a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium
or similar laws of general applicability from time to time in effect affecting
the enforcement of creditors’ rights and remedies and (b) the application of
general principles of equity (regardless of whether considered in a proceeding
in equity or at law).

 

SECTION 8.06.          Approvals. No authorizations, approvals or consents of,
and no filings or registrations with, any Governmental Authority or any
securities exchange are necessary for the execution, delivery or performance by
Borrower or any Restricted Subsidiary of the Credit Documents or Transaction
Agreements to which it is a party or for the legality, validity or
enforceability hereof or thereof or for the consummation of the Transactions,
except for: (i) authorizations, approvals or consents of, and filings or
registrations with any Governmental Authority or any securities exchange
previously obtained, made, received or issued, (ii) filings and recordings in
respect of the Liens created pursuant to the Security Documents, (iii) the
filing of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Mississippi Gaming Commission within
thirty (30) days after the Closing Date, (iv) the filing of executed copies of
this Agreement, the Security Agreement and the Notes executed on the Closing
Date with the Pennsylvania Gaming Control Board within ten (10) days after the
Closing Date and with the Pennsylvania Horse Racing Commission promptly after
the Closing Date, (v) the filing of executed copies of this Agreement, the
Security Agreement and any Notes executed and delivered on the Closing Date with
the Massachusetts Gaming Commission promptly upon their availability, (vi) the
delivery of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date to the Indiana Gaming Commission, (vii) the
filing of the executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date with the Illinois Gaming Board promptly upon
their availability, (viii) the delivery to the Ohio Casino Control Commission of
(x) executed copies of this Agreement, the Security Agreement and the Notes
executed on the Closing Date within ten (10) days of the Closing Date and (y) a
list of Persons who are Lenders and/or holders of the Senior Unsecured Notes as
of the Closing Date within fifteen (15) days of the Closing Date, (ix) the
filings referred to in Section 8.14, (x) waiver by the Gaming Authorities of any
qualification requirement on the part of the Lenders who do not otherwise
qualify and are not banks or licensed lending institutions, (xi) prior approval
of the Transactions by the Gaming Authorities, which approval has been obtained
on or prior to the Closing Date, (xii) consents, authorizations and filings that
have been obtained or made and are in full force and effect or the failure of
which to obtain would not reasonably be expected to have a Material Adverse
Effect, (xiii) any required approvals (including prior approvals) of the
requisite Gaming Authorities that any Agent, Lender or participant is required
to obtain from, or any required filings with, requisite Gaming Authorities to
exercise their respective rights and remedies under this Agreement and the other
Credit Documents (as set forth in Section 13.13), (xiv) prior approval from the
Nevada Gaming Commission of the Security Agreement and the pledge of any Pledged
Nevada Gaming Interests (as defined in the Security Agreement), (xv) the
delivery of executed copies of this Agreement, the Security Agreement and the
Notes executed on the Closing Date to the West Virginia Lottery Commission and
(xvi) filings of Credit Documents with other Governmental Authorities, including
Gaming Authorities.

 



-116-

 

 

SECTION 8.07.          ERISA and Foreign Employee Benefit Matters.

 

(a)                 Except as set forth on Schedule 8.07, no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
set forth on Schedule 8.07, as of the Closing Date, no member of the ERISA Group
maintains or contributes to any Pension Plan. Except as set forth on Schedule
8.07, each ERISA Entity is in compliance with the presently applicable
provisions of ERISA and the Code with respect to each Employee Benefit Plan
(other than to the extent such failure to comply would not reasonably be
expected to have a Material Adverse Effect). Except as disclosed on Schedule
8.07, using actuarial assumptions and computation methods consistent with Part 1
of Subtitle E of Title IV of ERISA, the aggregate liabilities of any ERISA
Entity to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such
Multiemployer Plan that precedes the Closing Date, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                Each Foreign Plan is in compliance with all laws, regulations
and rules applicable thereto and the respective requirements of the governing
documents for such Foreign Plan (other than to the extent such failure to comply
would not reasonably be expected to have a Material Adverse Effect). The
aggregate of the liabilities to provide all of the accrued benefits under any
funded Foreign Plan (based on reasonable assumptions used by such Foreign Plan)
does not as of the most recent valuation report (or as of the end of the most
recent plan year if there is no recent valuation report) exceed the current fair
market value of the assets held in the trust or other funding vehicle for such
Foreign Plan by an amount that would reasonably be expected to have a Material
Adverse Effect. Other than to the extent such failure to comply would not
reasonably be expected to have a Material Adverse Effect, with respect to any
unfunded Foreign Plan, reasonable reserves have been established in accordance
with prudent business practice or where required by ordinary accounting
practices in the jurisdiction in which such Foreign Plan is maintained. There
are no actions, suits or claims (other than routine claims for benefits) pending
or to the knowledge of any Responsible Officer of Borrower, threatened against
Borrower or any of its Restricted Subsidiaries or any ERISA Entity with respect
to any Foreign Plan that would reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 8.08.          Taxes. Except as set forth on Schedule 8.08 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) all tax returns, statements, reports and forms or other
documents (including estimated Tax or information returns and including any
required, related or supporting information) (collectively, the “Tax Returns”)
required to be filed with any taxing authority by, or with respect to, Borrower
and each of its Restricted Subsidiaries have been timely filed in accordance
with all applicable laws (taking into account all lawful extensions of due
dates); (ii) Borrower and each of its Restricted Subsidiaries has timely paid or
made provision for payment of all Taxes shown as due and payable on Tax Returns
that have been so filed or that are otherwise due and payable (other than Taxes
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been provided in accordance with GAAP and such
proceedings operate to suspend collection of the contested Taxes and enforcement
of a Lien in respect thereof) and each Tax Return is accurate and complete in
all material respects; and (iii) Borrower and each of its Restricted
Subsidiaries has made adequate provision in accordance with GAAP for all Taxes
payable by Borrower or such Restricted Subsidiary for which no Tax Return has
yet been filed. Neither Borrower nor any of its Restricted Subsidiaries has
received written notice of any proposed or pending tax assessment, audit or
deficiency against Borrower or such Restricted Subsidiary that would in the
aggregate reasonably be expected to have a Material Adverse Effect. As of the
Closing Date, there are no material Tax sharing agreements or similar
arrangements (including Tax indemnity arrangements) with respect to or involving
Borrower or any of its Restricted Subsidiaries other than between or among
Borrower and its Restricted Subsidiaries.

 



-117-

 

 

SECTION 8.09.          Investment Company Act; Other Restrictions. Neither
Borrower nor any of its Restricted Subsidiaries is an “investment company,” or a
company “controlled” by an “investment company” required to be regulated under
the Investment Company Act of 1940, as amended.

 

SECTION 8.10.          Environmental Matters. Except as set forth on Schedule
8.10 or as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Effect (provided, however, that, for the
purposes of this Section 8.10, during the Covenant Relief Period a “Material
Adverse Effect” under clause (a) of the definition thereof shall not include
effects, events, occurrences, facts, conditions or changes arising out of,
resulting from or in connection with the COVID-19 pandemic): (i) each of
Borrower and its Restricted Subsidiaries and each of their businesses,
operations and Real Property is and in the last five years has been in material
compliance with, and each has no liability under any Environmental Law; (ii)
each of Borrower and its Restricted Subsidiaries has obtained all Permits
material to, and required for, the conduct of their businesses and operations,
and the ownership, operation and use of their assets, all as currently
conducted, under any Environmental Law, all such Permits are valid and in good
standing and, under the currently effective business plans of Borrower and its
Restricted Subsidiaries, no material expenditures or operational adjustments
would reasonably be expected to be required during the next five years in order
to renew or modify such Permits; (iii) there has been no Release or threatened
Release of Hazardous Material on, at, under or from any real property or
facility presently or formerly owned, leased, operated or, to the knowledge of
any Responsible Officer of Borrower or any of its Restricted Subsidiaries, used
for waste disposal by Borrower or any of its Restricted Subsidiaries, or any of
their respective predecessors in interest that would reasonably be expected to
result in liability to Borrower or any of its Restricted Subsidiaries under any
Environmental Law; (iv) there is no Environmental Action pending or, to the
knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, threatened, against Borrower or any of its Restricted
Subsidiaries, relating to real property currently or formerly owned, leased,
operated or, to the knowledge of any Responsible Officer of Borrower or any of
its Restricted Subsidiaries, used for waste disposal, by Borrower or any of its
Restricted Subsidiaries or relating to the operations of Borrower or its
Restricted Subsidiaries; (v) none of Borrower or any of its Restricted
Subsidiaries is obligated to perform any action or otherwise incur any expense
under any Environmental Law pursuant to any legally binding order, decree,
judgment or agreement by which it is bound or has assumed by contract or
agreement, and none of Borrower or any of its Restricted Subsidiaries is
conducting or financing any Response Action pursuant to any Environmental Law
with respect to any location; (vi) no circumstances exist that would reasonably
be expected to (a) form the basis of an Environmental Action against Borrower or
any of its Restricted Subsidiaries, or any of their Real Property, facilities or
assets or (b) cause any such Real Property, facilities or assets to be subject
to any restriction on ownership, occupancy, use or transferability under any
Environmental Law; (vii) no real property or facility presently or formerly
owned, operated or leased by Borrower or any of its Restricted Subsidiaries and,
to the knowledge of any Responsible Officer of Borrower or any of its Restricted
Subsidiaries, no real property or facility presently or formerly used for waste
disposal by Borrower or any of its Restricted Subsidiaries or owned, leased,
operated or used for waste disposal by any of their respective predecessors in
interests is (a) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (b) included on any similar list maintained by
any Governmental Authority including, without limitation, any such list relating
to petroleum; (viii) no real property or facility presently or formerly owned,
or presently leased or operated by Borrower or any of its Restricted
Subsidiaries and, to the knowledge of any Responsible Officer of Borrower or any
of its Restricted Subsidiaries, no real property or facility formerly leased or
operated by Borrower or any of its Restricted Subsidiaries is listed on the
Comprehensive Environmental Response, Compensation, and Liability Information
System promulgated pursuant to CERCLA as potentially requiring future Response
Action; (ix) no Lien has been recorded or, to the knowledge of any Responsible
Officer of Borrower or any of its Restricted Subsidiaries, threatened under any
Environmental Law with respect to any Real Property or other assets of Borrower
or any of its Restricted Subsidiaries; and (x) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not affect the validity or require the transfer of any
Permit held by Borrower or any of its Restricted Subsidiaries under any
Environmental Law, and will not require any notification, registration, filing,
reporting, disclosure, investigation, remediation or cleanup pursuant to any
Governmental Real Property Disclosure Requirements with respect to each of
Borrower and its Restricted Subsidiaries or any of their respective predecessors
in interest.

 



-118-

 

 

SECTION 8.11.          Use of Proceeds.

 

(a)                 Borrower will use the proceeds of:

 

(i)              Term A Facility Loans and Term B Facility Loans made on the
Closing Date (which for this purpose shall include the proceeds of any Term A
Facility Refinancing Loans and Term B Facility Refinancing Loans made pursuant
to the Second Amendment) to finance the Transactions and for general corporate
purposes,

 

(ii)               Revolving Loans made on the Closing Date to finance the
Transactions, for working capital, capital expenditures, Permitted Acquisitions
(and other Acquisitions not prohibited hereunder) and general corporate purposes
and for any other purposes not prohibited by this Agreement;

 

(iii)               Revolving Loans and Term Loans made after the Closing Date
for working capital, capital expenditures, Permitted Acquisitions (and other
Acquisitions not prohibited hereunder) and general corporate purposes and for
any other purposes not prohibited by this Agreement; and (provided that no less
than 50% of the Net Available Proceeds of any Revolving Loans and Term Loans
made pursuant to Incremental Commitments incurred during the Covenant Relief
Period shall be applied to prepay the Loans in accordance with Section
2.10(a)(v)); and

 

(iv)               2018 Incremental Term A Loans and Term B-1 Facility Loans
made on the 2018 Incremental Joinder Agreement Effective Date (a) to acquire all
of the issued and outstanding equity interests of PNK pursuant to the PNK
Acquisition Agreement, (b) to repay in full the outstanding aggregate principal
amount of and accrued interest and fees under that certain Credit Agreement,
dated as of April 28, 2016, among PNK, the guarantors party thereto, JPMorgan
Chase Bank, N.A., as administrative agent and collateral agent, and the lenders
party thereto, (c) to redeem, repurchase, defease or satisfy and discharge in
full the aggregate principal amount of and accrued interest and fees under the
5.625% Senior Notes due 2024 of PNK, (d) to repay in full the outstanding
aggregate principal amount of and accrued interest and fees under the Term B
Facility Loans on the 2018 Incremental Joinder Agreement Effective Date (e) to
pay fees, costs and expenses in connection with the foregoing and (f) for
general corporate purposes.

 

(b)                Neither Borrower nor any of its Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock. No part of the proceeds of any extension of
credit (including any Loans and Letters of Credit) hereunder will be used
directly or indirectly and whether immediately, incidentally or ultimately to
purchase or carry any Margin Stock or to extend credit to others for such
purpose or to refund Indebtedness originally incurred for such purpose or for
any other purpose, in each case, that entails a violation of, or is inconsistent
with, the provisions of Regulation T, Regulation U or Regulation X. The pledge
of any Equity Interests by any Credit Party pursuant to the Security Agreement
does not violate such regulations.

 

SECTION 8.12.          Subsidiaries.

 

(a)                 Schedule 8.12(a) sets forth a true and complete list of the
following: (i) all the Subsidiaries of Borrower as of the Closing Date; (ii) the
name and jurisdiction of incorporation or organization of each such Subsidiary
as of the Closing Date; and (iii) as to each such Subsidiary, the percentage and
number of each class of Equity Interests of such Subsidiary owned by Borrower
and its Subsidiaries as of the Closing Date.

 

(b)                Schedule 8.12(b) sets forth a true and complete list of all
the Immaterial Subsidiaries as of the Closing Date.

 

(c)                 Schedule 8.12(c) sets forth a true and complete list of all
the Unrestricted Subsidiaries as of the Closing Date.

 



-119-

 

 

SECTION 8.13.          Ownership of Property; Liens.

 

(a)                 Except as set forth on Schedule 8.13(a), (a) Borrower and
each of its Restricted Subsidiaries has good and valid title to, or a valid
(with respect to Real Property and Vessels) leasehold interest in (or
subleasehold interest in or other right to occupy), all material assets and
Property (including Mortgaged Real Property and Mortgaged Vessels) (tangible and
intangible) owned or occupied by it (except insofar as marketability may be
limited by any laws or regulations of any Governmental Authority affecting such
assets), and (b) all such assets and Property are subject to no Liens other than
Permitted Liens. All of the assets and Property owned by, leased to or used by
Borrower and each of its Restricted Subsidiaries in its respective businesses
are in good operating condition and repair in all material respects (ordinary
wear and tear and casualty and force majeure excepted) except in each case where
the failure of such asset to meet such requirements would not reasonably be
expected to result in a Material Adverse Effect. (provided, however, that, for
the purposes of this Section 8.13, during the Covenant Relief Period a “Material
Adverse Effect” under clause (a) of the definition thereof shall not include
effects, events, occurrences, facts, conditions or changes arising out of,
resulting from or in connection with the COVID-19 pandemic).

 

(b)                Schedule 8.13(b) sets forth a true, complete and correct list
of each of the Vessels owned, leased, used or occupied by Borrower or a
Restricted Subsidiary as of the Closing Date, including the owner of the Vessel,
the name of the Vessel, the official number (if any) of the Vessel and the
location where such Vessel is docked or stored.

 

SECTION 8.14.          Security Interest; Absence of Financing Statements; Etc.

 

(a)                 The Security Documents, once executed and delivered, will
create, in favor of Collateral Agent for the benefit of the Secured Parties, as
security for the obligations purported to be secured thereby, a valid and
enforceable security interest in and Lien upon all of the Collateral (subject to
any applicable provisions set forth in the Security Documents with respect to
limitations or exclusions from the requirement to perfect the security interests
and Liens on the collateral described therein), and upon (i) filing, recording,
registering or taking such other actions as may be necessary with the
appropriate Governmental Authorities (including payment of applicable filing and
recording taxes), (ii) the taking of possession or control by Collateral Agent
of the Pledged Collateral with respect to which a security interest may be
perfected only by possession or control which possession or control shall be
given to Collateral Agent to the extent possession or control by Collateral
Agent is required by the Security Agreement and (iii) delivery of the applicable
documents to Collateral Agent in accordance with the provisions of the
applicable Security Documents, for the benefit of the Secured Parties, such
security interest shall be a perfected security interest in and Lien upon all of
the Collateral (subject to any applicable provisions set forth in the Security
Documents with respect to limitations or exclusions from the requirement to
perfect the security interests and Liens on the collateral described therein)
superior to and prior to the rights of all third Persons and subject to no Liens
other than Permitted Liens.

 

(b)                Each Ship Mortgage, once executed and delivered, will create,
upon filing and recording in the National Vessel Documentation Center of the
United States Coast Guard, in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable preferred mortgage upon the
applicable Mortgaged Vessel under Chapter 313 of Title 46 of the United States
Code, subject to no Liens other than Permitted Liens.

 

SECTION 8.15.          Licenses and Permits. Except as set forth on Schedule
8.15, Borrower and each of its Restricted Subsidiaries hold all material
governmental permits, licenses, authorizations, consents and approvals necessary
for Borrower and its Restricted Subsidiaries to own, lease, and operate their
respective Properties and to operate their respective businesses as now being
conducted (collectively, the “Permits”), except for Permits the failure of which
to obtain would not reasonably be expected to have a Material Adverse Effect.
None of the Permits has been modified in any way since the Closing Date that
would reasonably be expected to have a Material Adverse Effect. Except as set
forth on Schedule 8.15, all Permits are in full force and effect except where
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect. Except as set forth on Schedule 8.15, neither
Borrower nor any of its Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect. During the Covenant
Relief Period each reference in this Section 8.15 to a “Material Adverse Effect”
shall not include under clause (a) of the definition thereof effects, events,
occurrences, facts, conditions or changes arising out of, resulting from or in
connection with the COVID-19 pandemic.

 



-120-

 

 

SECTION 8.16.          Disclosure. The information, reports, financial
statements, exhibits and schedules furnished in writing by or on behalf of any
Credit Party to any Secured Party in connection with this Agreement and the
other Credit Documents or included or delivered pursuant thereto, but in each
case excluding all projections and general industry or economic data, whether
prior to or after the date of this Agreement, when taken as a whole and giving
effect to all supplements and updates, do not contain any untrue statement of
material fact or omit to state a material fact necessary in order to make the
statements herein or therein, in light of the circumstances under which they
were made, not materially misleading. The projections and pro forma financial
information furnished at any time by any Credit Party to any Secured Party
pursuant to this Agreement have been prepared in good faith based on assumptions
believed by Borrower to be reasonable at the time made, it being recognized by
the Lenders that such financial information as it relates to future events is
not to be viewed as fact and that actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount and no Credit Party, however, makes any
representation as to the ability of any Company to achieve the results set forth
in any such projections.

 

SECTION 8.17.          Solvency. As of each Funding Date, immediately prior to
and immediately following (i) with respect to representations made as of the
Closing Date, the consummation of the Transactions and (ii) with respect to
representations made following the Closing Date, the extensions of credit to
occur on such Funding Date, Borrower (on a consolidated basis with its
Restricted Subsidiaries) is and will be Solvent (after giving effect to Section
6.07).

 

SECTION 8.18.          EEA Financial Institutions. No Credit Party is an EEA
Financial Institution.

 

SECTION 8.19.          Intellectual Property. Except as set forth on Schedule
8.19, Borrower and each of its Restricted Subsidiaries owns or possesses
adequate licenses or otherwise has the right to use all of the patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, trade names, copyrights, trade secrets, know-how and processes
(collectively, “Intellectual Property”) (including, as of the Closing Date, all
Intellectual Property listed in Schedules 9(a), 9(b) and 9(c) to the Initial
Perfection Certificate) that are necessary for the operation of its business as
presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect and, as of the Closing
Date, all registrations listed in Schedules 9(a), 9(b) and 9(c) to the Initial
Perfection Certificate are valid and in full force and effect, except where the
invalidity of such registrations would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 8.19, as of the Closing Date, no claim is pending or, to the knowledge
of any Responsible Officer of Borrower, threatened to the effect that Borrower
or any of its Restricted Subsidiaries infringes or conflicts with the asserted
rights of any other Person under any material Intellectual Property, except for
such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
8.19, as of the Closing Date, no claim is pending or, to the knowledge of any
Responsible Officer of Borrower, threatened to the effect that any such material
Intellectual Property owned or licensed by Borrower or any of its Restricted
Subsidiaries or which Borrower or any of its Restricted Subsidiaries otherwise
has the right to use is invalid or unenforceable, except for such claims that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.20.          [Reserved].

 

SECTION 8.21.          Regulation H. Except for the fee-owned Real Property
listed on Schedule 8.21 attached hereto, as of the Closing Date, no Mortgage
encumbers improved fee-owned real property which is located in an area that has
been identified by the Secretary of Housing and Urban Development as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

 

SECTION 8.22.          Insurance. Borrower and each of its Restricted
Subsidiaries are insured by insurers of recognized financial responsibility
(determined as of the date such insurance was obtained) against such losses and
risks (other than wind and flood damage) and in such amounts as are prudent and
customary in the businesses in which it is engaged, except to the extent that
such insurance is not available on commercially reasonable terms. Borrower and
each of its Restricted Subsidiaries maintain all insurance required by Flood
Insurance Laws (but shall not, for the avoidance of doubt, be required to obtain
insurance with respect to wind and flood damage unless and to the extent
required by such Flood Insurance Laws).

 



-121-

 

 

SECTION 8.23.          Real Estate.

 

(a)                 Schedule 8.23(a) sets forth a true, complete and correct
list of all material Real Property owned and all material Real Property leased
by Borrower or any of its Restricted Subsidiaries as of the Closing Date,
including a brief description thereof, including, in the case of leases, the
street address (to the extent available) and landlord name. Borrower has
delivered to Collateral Agent true, complete and correct copies of all such
leases other than the Master Leases.

 

(b)                Except as set forth on Schedule 8.23(b), as of the Closing
Date, to the best of knowledge of any Responsible Officer of Borrower no Taking
has been commenced or is contemplated with respect to all or any portion of the
Real Property of Borrower and its Restricted Subsidiaries or for the relocation
of roadways providing access to such Real Property that either individually or
in the aggregate would reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.24.          Leases.

 

(a)                 Borrower has delivered to Administrative Agent a true,
complete and correct copy of the Penn Master Lease, as in effect on the Closing
Date and of the PNK Master Lease, as in effect on the First Amendment to A&R
Credit Agreement Effective Date.

 

(b)                So long as a Master Lease is then in effect, Borrower and its
Restricted Subsidiaries have paid all material payments required to be made by
it under (i) such Master Lease and (ii) all other leases of Real Property where
any of the Collateral is or may be located from time to time (other than any
amount the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of Borrower or such Restricted Subsidiary,
as the case may be, and any amounts that are due but not yet delinquent), except
where failure to make such payments would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                 Each Master Lease and each of the other leases of Real
Property listed on Schedule 8.23(a) (as amended, restated, replaced,
supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) is, in
full force and effect and will be or is, as applicable, legal, valid, binding
and enforceable against the Credit Party party thereto, in accordance with its
terms, in each case, except as may be limited by (x) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or similar laws of general
applicability from time to time in effect affecting the enforcement of
creditors’ rights and remedies and (y) the application of general principles of
equity (regardless of whether considered in a proceeding in equity or at law),
except in the case of clause (ii) as would not reasonably be expected to have a
Material Adverse Effect.

 

(d)                None of the leases of Real Property set forth on Schedule
8.23(a) (other than the Master Leases and as amended, restated, replaced,
supplemented or otherwise modified by Schedule 6(b) to the Perfection
Certificates that have been delivered pursuant to Section 9.04(h)(ii)) have been
amended, modified or assigned in any manner that would reasonably be expected to
result in a Material Adverse Effect. Borrower has not received written notice
from GLP Capital or Gold Merger Sub of any existing breach, default, event of
default or, to the best of knowledge of any Responsible Officer of Borrower,
event that, with or without notice or lapse of time or both, would constitute a
breach, default or an event of default by any Credit Party party to any of the
leases of Real Property set forth on Schedule 8.23(a) (other than the Master
Leases and as amended, restated, replaced, supplemented or otherwise modified by
Schedule 6(b) to each of the Perfection Certificates that have been delivered
pursuant to Section 9.04(h)(ii)) that would reasonably be expected to have a
Material Adverse Effect.

 

SECTION 8.25.          Mortgaged Real Property. Except as set forth on Schedule
8.25(a) or as would not reasonably be expected to have a Material Adverse
Effect, with respect to each Mortgaged Real Property, as of the Closing Date (a)
there has been issued a valid and proper certificate of occupancy or other local
equivalent, if any, for the use then being made of such Mortgaged Real Property
to the extent required by applicable Requirements of Law and there is no
outstanding citation, notice of violation or similar notice indicating that the
Mortgaged Real Property contains conditions which are not in compliance with
local codes or ordinances relating to building or fire safety or structural
soundness and (b) except as set forth on Schedule 8.25(b), there are no material
disputes regarding boundary lines, location, encroachment or possession of such
Mortgaged Real Property and no Responsible Officer of Borrower has actual
knowledge of any state of facts existing which could give rise to any such claim
other than those that would not reasonably be expected to have a Material
Adverse Effect; provided, however, that with respect to any Mortgaged Real
Property in which Borrower or a Restricted Subsidiary has a leasehold estate,
the foregoing certifications shall be to Borrower’s knowledge only.

 



-122-

 

 

SECTION 8.26.          Material Adverse Effect. Since December 31, 2015, there
shall not have occurred any event or circumstance that has had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.; provided, however, that, for the purposes of this
Section 8.26, during the Covenant Relief Period a “Material Adverse Effect”
under clause (a) of the definition thereof shall not include effects, events,
occurrences, facts, conditions or changes arising out of, resulting from or in
connection with the COVID-19 pandemic.

 

SECTION 8.27.          Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

 

(a)                 No Credit Party and, to the knowledge of any Responsible
Officer of Borrower, none of its Affiliates, directors, officers, employees or
agents is in violation of any Requirement of Law relating to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), and
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot
Act”).

 

(b)                No Credit Party and, to the knowledge of any Responsible
Officer of Borrower, no Affiliate, director, officer, employee, broker or other
agent of any Credit Party acting or benefiting in any capacity in connection
with the Loans is any of the following:

 

(i)              a Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(ii)               a Person owned or controlled by, or acting for or on behalf
of, any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

(iii)               a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)               a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

 

(v)              a Person that is named as a “specially designated national and
blocked Person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)                 No Credit Party and, to the knowledge of any Responsible
Officer of Borrower, no Affiliate, director, officer, employee, broker or other
agent of any Credit Party acting in any capacity in connection with the Loans
(excluding any Secured Party or any Affiliate thereof) (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Person (to its knowledge, with respect to customers
and patrons of, and visitors to, any Gaming Facility) described in Section
8.27(b), (ii) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

(d)                Neither Borrower, nor any of its Subsidiaries, nor, to the
knowledge of Borrower and its Subsidiaries, any director, officer, employee,
agent, Affiliate or representative thereof, is an individual or entity currently
the subject of any Sanctions, nor is Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.

 



-123-

 

 

(e)                 Borrower has implemented and maintains in effect policies
and procedures reasonably designed to promote material compliance by Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
(in each case, acting in their capacities on behalf of Borrower and/or its
Subsidiaries) with Anti-Corruption Laws, and Borrower, its Subsidiaries and, to
the knowledge of Borrower, its Affiliates, officers, directors and employees,
are in compliance with Anti-Corruption Laws in all material respects. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by this Agreement will violate any Anti-Corruption Law or any applicable
Sanctions.

 

ARTICLE IX.

AFFIRMATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 9.01.          Existence; Business Properties.

 

(a)                 Borrower and each of its Restricted Subsidiaries shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except (i) in a transaction permitted by Section
10.05 (provided, that in any event the Borrower shall maintain its legal
existence as a Person incorporated, organized or formed in the United States or
any state or territory thereof or the District of Columbia) or (ii) in the case
of any Restricted Subsidiary, where the failure to perform such obligations,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

(b)                Borrower and each of its Restricted Subsidiaries shall (i) do
or cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect (provided, however, that, for the purposes of this Section 9.01(b),
during the Covenant Relief Period a “Material Adverse Effect” under clause (a)
of the definition thereof shall not include effects, events, occurrences, facts,
conditions or changes arising out of, resulting from or in connection with the
COVID-19 pandemic); (ii) comply with all applicable Requirements of Law
(including any and all Gaming Laws and any and all zoning, building, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; and (iii) at all times maintain
and preserve all of its property and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty and force majeure
excepted) except where the failure to do so individually or in the aggregate
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 9.01(b) shall prevent (i) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or involving any Company or any other transaction in accordance with
Section 10.05; (ii) the withdrawal by any Company of its qualification as a
foreign corporation in any jurisdiction where such withdrawal, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect; or (iii) the abandonment by any Company of any rights, permits,
authorizations, copyrights, trademarks, trade names, franchises, licenses and
patents that such Company reasonably determines are not useful to its business.

 

SECTION 9.02.          Insurance.

 

(a)                 Borrower and its Restricted Subsidiaries shall (i) maintain
with insurers of recognized financial responsibility (determined at the time
such insurance is obtained) not Affiliates of Borrower insurance on its Property
in at least such amounts and against at least such risks as are customarily
insured against by companies engaged in the same or a similar business and
operating similar properties in localities where Borrower or the applicable
Restricted Subsidiary operates; and (ii) furnish to Administrative Agent, upon
written request, information as to the insurance carried; provided that Borrower
and its Restricted Subsidiaries shall not be required to maintain insurance with
respect to wind and flood damage on any property for any insurance coverage
period unless, and to the extent, such insurance is required by an applicable
Requirement of Law. Subject to Section 9.14, Collateral Agent shall be named as
an additional insured on all third-party liability insurance policies of
Borrower and each of its Restricted Subsidiaries (other than directors and
officers liability insurance, insurance policies relating to employment
practices liability, crime or fiduciary duties, kidnap and ransom insurance
policies, and insurance as to fraud, errors and omissions), and Collateral Agent
shall be named as mortgagee/loss payee on all property insurance policies of
each such Person.

 



-124-

 

 

(b)                Borrower and each of its Restricted Subsidiaries shall
deliver to Administrative Agent on behalf of the Secured Parties, (i) on or
prior to the Closing Date, a certificate dated on or prior (but close) to the
Closing Date showing the amount and types of insurance coverage as of such date,
(ii) promptly following receipt of any notice from any insurer of cancellation
of a material policy or material change in coverage from that existing on the
Closing Date, a copy of such notice (or, if no copy is available, notice
thereof), and (iii) promptly after such information has been received in written
form by Borrower or any of its Restricted Subsidiaries, information as to any
claim for an amount in excess of $25.0 million with respect to any property and
casualty insurance policy maintained by Borrower or any of its Restricted
Subsidiaries.

  

(c)                 If any portion of any Mortgaged Real Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then Borrower shall,
or shall cause the applicable Credit Party to (i) to the extent required
pursuant to Flood Insurance Laws, maintain, or cause to be maintained, with a
financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to such Flood
Insurance Laws and (ii) deliver to Administrative Agent evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent.

 

(d)                In the event that the proceeds of any insurance claim are
paid after Collateral Agent has exercised its right to foreclose after an Event
of Default, such proceeds shall be paid to Collateral Agent to satisfy any
deficiency remaining after such foreclosure. Collateral Agent shall retain its
interest in the policies required to be maintained pursuant to this Section 9.02
during any redemption period.

 

SECTION 9.03.          Taxes. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Borrower
and each of its Restricted Subsidiaries shall timely file all Tax Returns
required to be filed by it and pay and discharge promptly when due all Taxes,
before the same shall become delinquent or in default; provided, however, that
such payment and discharge shall not be required with respect to any such Tax so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower and each of its Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested Tax and,
in the case of Liens on the Collateral, enforcement of such Lien.

 

SECTION 9.04.          Financial Statements, Etc. Borrower shall deliver to
Administrative Agent for distribution by Administrative Agent to the Lenders
(unless a Lender expressly declines in writing to accept):

 

(a)                 Quarterly Financials. As soon as available and in any event
within 45 days after the end of each of the first three quarterly fiscal periods
of each fiscal year beginning with the fiscal quarter ending March 31, 2017,
consolidated statements of operations, cash flows and stockholders’ equity of
Consolidated Companies for such period and for the period from the beginning of
the respective fiscal year to the end of such period, and the related
consolidated balance sheet of Consolidated Companies as at the end of such
period, setting forth in each case in comparative form the corresponding
consolidated statements of operations, cash flows and stockholders’ equity for
the corresponding period in the preceding fiscal year to the extent such
financial statements are available, accompanied by a certificate of a
Responsible Officer of Borrower, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies in accordance with GAAP, consistently applied, as at the
end of, and for, such period (subject to normal year-end audit adjustments and
except for the absence of footnotes);

 



-125-

 

 

(b)                Annual Financials. As soon as available and in any event
within 90 days after the end of each fiscal year beginning with the fiscal year
ending December 31, 2016, consolidated statements of operations, cash flows and
stockholders’ equity of Consolidated Companies for such year and the related
consolidated balance sheet of Consolidated Companies as at the end of such year,
setting forth in each case in comparative form the corresponding information as
of the end of and for the preceding fiscal year to the extent such financial
statements are available, and, in the case of such consolidated financial
statements, accompanied by an opinion, without a going concern or similar
qualification or exception as to scope (other than any going concern or similar
qualification or exception related to the maturity or refinancing of
Indebtedness or prospective compliance with the financial maintenance
covenants), thereon of Ernst & Young LLP or other independent certified public
accountants of recognized national standing which opinion shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition, results of operations and cash flows of
Consolidated Companies as at the end of, and for, such fiscal year in conformity
with GAAP, consistently applied (except as noted therein);

 

(c)                 Auditor’s Certificates; Compliance Certificate; Minimum
Liquidity Certificate. (i) Concurrently with the delivery of the financial
statements referred to in Section 9.04(b), a certificate (which certificate may
be limited or eliminated to the extent required by accounting rules or
guidelines or to the extent not available on commercially reasonable terms as
determined in consultation with the Administrative Agent) of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Event of Default relating to the Financial Maintenance Covenants, except as
specified in such certificate; and (ii) at the time it furnishes each set of
financial statements pursuant to Section 9.04(a) or Section 9.04(b), a
certificate of a Responsible Officer of Borrower in substantially the form of
Exhibit V hereto (each such certificate, a “Compliance Certificate”) (I) to the
effect that no Default has occurred and is continuing (or, if any Default has
occurred and is continuing, describing the same in reasonable detail and
describing the action that the Companies have taken and propose to take with
respect thereto) and (II) setting forth in reasonable detail the computations
necessary to determine whether Borrower and its Restricted Subsidiaries are in
compliance with Section 10.08 as of the end of the respective fiscal quarter or
fiscal year; and (iii) during the Covenant Relief Period, a certificate of a
Responsible Officer of Borrower (a “Minimum Liquidity Certificate”) setting
forth in reasonable detail the computations necessary (as determined in good
faith by the Borrower) to determine whether Borrower and its Restricted
Subsidiaries are in compliance with Section 10.14 as of (I) if Borrower’s
Liquidity was equal to or greater than $300.0 million as certified in the most
recent Minimum Liquidity Certificate that was delivered to the Administrative
Agent pursuant to this Section 9.04(c)(iii), the last day of each calendar month
and (II) if Borrower’s Liquidity was less than $300.0 million at any time during
any week, Friday of such week, which certificate shall be delivered (A) in the
case of clause (I), within five (5) Business Days after the last day of each
calendar month and (B) in the case of clause (II), on Wednesday of the
immediately following week.

 

(d)                Notice of Default. Promptly after any Responsible Officer of
any Credit Party knows that any Default has occurred, a notice of such Default,
breach or violation describing the same in reasonable detail and a description
of the action that the Companies have taken and propose to take with respect
thereto, a copy of which shall be promptly provided to the West Virginia Lottery
Commission;

 

(e)                 Environmental Matters. Written notice of any claim, release
of Hazardous Material, condition, circumstance, occurrence or event arising
under Environmental Law which would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; (provided, however, that, for
the purposes of this Section 9.04(e), during the Covenant Relief Period a
“Material Adverse Effect” under clause (a) of the definition thereof shall not
include effects, events, occurrences, facts, conditions or changes arising out
of, resulting from or in connection with the COVID-19 pandemic);

 

(f)                  Annual Budgets. Unless a Lender declines to accept,
beginning with the fiscal year of Borrower commencing on January 1, 2016, as
soon as practicable and in any event within 10 days after the approval thereof
by the board of directors of Borrower (but not later than 90 days after the
beginning of each fiscal year of Borrower), a consolidated plan and financial
forecast for such fiscal year, including a forecasted consolidated balance sheet
and forecasted consolidated statements of income and cash flows of Consolidated
Companies for such fiscal year and for each quarter of such fiscal year,
together with an Officer’s Certificate containing an explanation of the
assumptions on which such forecasts are based and stating that such plan and
projections have been prepared using assumptions believed in good faith by
management of Borrower to be reasonable at the time made (it being recognized by
the Lenders that such plan and projections are not to be viewed as fact and that
actual results during the period or periods covered by such plan and projections
may differ from the forecasted results set forth therein by a material amount
and no Company makes any representation as to the ability of any Company to
achieve the results set forth in any such plan or projections);

 



-126-

 

 

(g)                Auditors’ Reports. Promptly upon receipt thereof, copies of
all annual, interim or special reports issued to Borrower or any Restricted
Subsidiary by independent certified public accountants in connection with each
annual, interim or special audit of Borrower’s or such Restricted Subsidiary’s
books made by such accountants, including any management letter commenting on
Borrower’s or such Restricted Subsidiary’s internal controls issued by such
accountants to management in connection with their annual audit; provided,
however, that such reports shall only be made available to Administrative Agent
and to those Lenders who request such reports through Administrative Agent;

 

(h)                Lien Matters; Casualty and Damage to Collateral.

 

(i)              Prompt written notice of (i) the incurrence of any Lien (other
than a Permitted Lien (but excluding Liens incurred pursuant to Section
10.02(l))) on the Collateral or any part thereof, (ii) any Casualty Event or
other insured damage to any material portion of the Collateral or (iii) the
occurrence of any other event that in Borrower’s judgment is reasonably likely
to materially adversely affect the aggregate value of the Collateral; and

 

(ii)               Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to Section
9.04(b), a certificate of a Responsible Officer of Borrower setting forth the
information required pursuant to Schedules 1(a), 1(b), 1(c), 2, 3(a), 3(b), 5,
6(a), 6(b), 6(c), 7, 8, 9(a), 9(b), 9(c) and 10 to the Perfection Certificate or
confirming that there has been no change in such information since the date of
the Initial Perfection Certificate or the date of the most recent certificate
delivered pursuant to this Section 9.04(h)(ii);

 

(i)                  Notice of Material Adverse Effect. Written notice of the
occurrence of any event or occurrence that has had or would reasonably be
expected to have a Material Adverse Effect; (provided, however, that, for the
purposes of this Section 9.04(i), during the Covenant Relief Period a “Material
Adverse Effect” under clause (a) of the definition thereof shall not include
effects, events, occurrences, facts, conditions or changes arising out of,
resulting from or in connection with the COVID-19 pandemic);

 

(j)                  Notice of Amendment or Modification to, or Default under,
Master Leases. Written notice of (i) any amendment or modification of a Master
Lease and (ii) receipt of a written notice from GLP Capital or Gold Merger Sub
of a “Default” or “Event of Default” under and as defined in, the applicable
Master Lease or notice of termination of such Master Lease;

 

(k)                ERISA Information. Promptly after the occurrence of any ERISA
Event that, alone or together with any other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect, a written
notice specifying the nature thereof, what action the Companies or other ERISA
Entity have taken, are taking or propose to take with respect thereto, and, when
known, any action taken or threatened by the IRS, Department of Labor, PBGC or
Multiemployer Plan sponsor with respect thereto; and

 

(l)                  Miscellaneous. Promptly, such financial information,
reports, documents and other information with respect to Borrower or any of its
Restricted Subsidiaries as Administrative Agent or the Required Lenders may from
time to time reasonably request;

 

provided that, notwithstanding the foregoing, nothing in this Section 9.04 shall
require delivery of financial information, reports, documents or other
information which constitutes attorney work product or is subject to
confidentiality agreements or to the extent disclosure thereof would reasonably
be expected to result in loss of attorney client privilege with respect thereto.

 



-127-

 

 

Reports and documents required to be delivered pursuant to Section 9.04 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Borrower posts such reports and/or documents,
or provides a link thereto on Borrower’s website on the Internet at the website
address specified below Borrower’s name on the signature hereof or such other
website address as provided in accordance with Section 13.02; or (ii) on which
such reports and/or documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website (including the website of the
SEC) or whether sponsored by Administrative Agent); provided that: Borrower
shall provide to Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such reports and/or documents and Administrative Agent
shall post such reports and/or documents and notify (which may be by facsimile
or electronic mail) each Lender of the posting of any such reports and/or
documents. Notwithstanding anything contained herein, in every instance Borrower
shall be required to provide the compliance certificatecertificates required by
Section 9.04(c)(ii) and Section 9.04(c)(iii) to Administrative Agent in the form
of an original paper copy or a .pdf or facsimile copy of the original paper
copy.

 

Concurrently with the delivery of financial statements pursuant to Sections
9.04(a) and 9.04(b) above, in the event that, in the aggregate, the Unrestricted
Subsidiaries account for greater than 7.5% of the Consolidated EBITDA of
Borrower and its Subsidiaries on a consolidated basis with respect to the Test
Period ended on the last day of the period covered by such financial statements,
Borrower shall provide revenues, net income, Consolidated EBITDA (including the
component parts thereof), Consolidated Net Indebtedness and cash and Cash
Equivalents on hand of Borrower and its Restricted Subsidiaries, on the one
hand, and (y) the Unrestricted Subsidiaries, on the other hand (with
Consolidated EBITDA to be determined for such Unrestricted Subsidiaries as if
references in the definition of Consolidated EBITDA were deemed to be references
to the Unrestricted Subsidiaries).

 

Borrower hereby acknowledges that (a)  Administrative Agent will make available
to the Lenders and the L/C Lenders materials and/or information provided by or
on behalf of Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks/IntraAgency or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Borrower hereby agrees that
it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Borrower Materials “PUBLIC,” Borrower
shall be deemed to have authorized Administrative Agent, the L/C Lenders and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Borrower or its securities for purposes of United States Federal and
state securities laws (provided however, that to the extent such Borrower
Materials constitute information of the type subject to Section 13.10, they
shall be treated as set forth in Section 13.10); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) Administrative Agent
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

 

SECTION 9.05.          Maintaining Records; Access to Properties and
Inspections. Borrower and its Restricted Subsidiaries shall keep proper books of
record and account in which entries true and correct in all material respects
and in material conformity with GAAP and all material Requirements of Law are
made. Borrower and its Restricted Subsidiaries will, subject to applicable
Gaming Laws, permit any representatives designated by Administrative Agent or
any Lender to visit and inspect the financial records and the property of
Borrower or such Restricted Subsidiary at reasonable times, upon reasonable
notice and as often as reasonably requested, and permit any representatives
designated by Administrative Agent or any Lender to discuss the affairs,
finances and condition of such Restricted Subsidiaries with the officers thereof
and independent accountants therefor (provided Borrower has the opportunity to
participate in such meetings); provided that, in the absence of a continuing
Default or Event of Default, only one such inspection by such representatives
(on behalf of Administrative Agent and/or any Lender) shall be permitted in any
fiscal year (and such inspection shall be at Administrative Agent and/or such
Lenders’ expense, as applicable). Notwithstanding anything to the contrary in
this Agreement, no Company will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any document, information
or other matter that (i) in respect of which disclosure to Administrative Agent
(or its designated representative) or any Lender is then prohibited by law or
contract or (ii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

 



-128-

 

 

SECTION 9.06.          Use of Proceeds. Borrower shall use the proceeds of the
Loans only for the purposes set forth in Section 8.11.

 

SECTION 9.07.          Compliance with Environmental Law. Borrower and its
Restricted Subsidiaries shall (a) comply with Environmental Law, and will keep
or cause all Real Property to be kept free of any Liens imposed under
Environmental Law, unless, in each case, failure to do so would not reasonably
be expected to have a Material Adverse Effect (provided, however, that, for the
purposes of this Section 9.07, during the Covenant Relief Period a “Material
Adverse Effect” under clause (a) of the definition thereof shall not include
effects, events, occurrences, facts, conditions or changes arising out of,
resulting from or in connection with the COVID-19 pandemic); (b) in the event of
any Hazardous Material at, on, under or emanating from any Real Property which
could result in liability under or a violation of any Environmental Law, in each
case which would reasonably be expected to have a Material Adverse Effect,
undertake, and/or cause any of their respective tenants or occupants to
undertake, at no cost or expense to Administrative Agent, Collateral Agent or
any Lender, any action required pursuant to Environmental Law to mitigate and
eliminate such condition; provided, however, that no Company shall be required
to comply with any order or directive which is being contested in good faith and
by proper proceedings so long as it has maintained adequate reserves with
respect to such compliance to the extent required in accordance with GAAP; and
(c) at the written request of Administrative Agent, in its reasonable
discretion, provide, at no cost or expense to Administrative Agent, Collateral
Agent or any Lender, an environmental site assessment (including, without
limitation, the results of any soil or groundwater or other testing conducted at
Administrative Agent’s request) concerning any Real Property now or hereafter
owned, leased or operated by Borrower or any of its Restricted Subsidiaries,
conducted by an environmental consulting firm proposed by such Credit Party and
approved by Administrative Agent in its reasonable discretion indicating the
presence or absence of Hazardous Material and the potential cost of any required
action in connection with any Hazardous Material on, at, under or emanating from
such Real Property; provided, however, that such request may be made only if (i)
there has occurred and is continuing an Event of Default, or (ii) circumstances
exist that reasonably could be expected to form the basis of an Environmental
Action against Borrower or any Restricted Subsidiary or any Real Property of
Borrower or any of its Restricted Subsidiaries which would reasonably be
expected to have a Material Adverse Effect; if Borrower or any of its Restricted
Subsidiaries fails to provide the same within sixty (60) days after such request
was made (or in such longer period as may be approved by Administrative Agent,
in its reasonable discretion), Administrative Agent may but is under no
obligation to conduct the same, and Borrower or its Restricted Subsidiary shall
grant and hereby grants to Administrative Agent and its agents, advisors and
consultants access at reasonable times, and upon reasonable notice to Borrower,
to such Real Property and specifically grants Administrative Agent and its
agents, advisors and consultants an irrevocable non-exclusive license, subject
to the rights of tenants, to undertake such an assessment, all at no cost or
expense to Administrative Agent, Collateral Agent or any Lender. Administrative
Agent will use its commercially reasonable efforts to obtain from the firm
conducting any such assessment usual and customary agreements to secure
liability insurance and to treat its work as confidential and shall promptly
provide Borrower with all documents relating to such assessment.

 

SECTION 9.08.          Pledge or Mortgage of Real Property and Vessels.

 

(a)                 Subject to compliance with applicable Gaming Laws, if, after
the Closing Date any Credit Party shall acquire any Property (other than any
Real Property, any Vessel or Replacement Vessel (other than leasehold interests
in any Vessel or Replacement Vessel) or any Property that is subject to a Lien
permitted under Section 10.02(i) or Section 10.02(k) to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Property and to
the extent such prohibition is not superseded by the applicable provisions of
the UCC), including, without limitation, pursuant to any Permitted Acquisition,
or as to which Collateral Agent, for the benefit of the Secured Parties, does
not have a perfected Lien and as to which the Security Documents are intended to
cover, such Credit Party shall (subject to any applicable provisions set forth
in the Security Agreement with respect to limitations on grant of security
interests in certain types of assets or Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such assets or Pledged
Collateral) promptly (i) execute and deliver to Collateral Agent such amendments
to the Security Documents or such other documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent, for the benefit of
the Secured Parties, security interests in such Property and (ii) take all
actions necessary or advisable to grant to Collateral Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (except to the
extent limited by applicable Requirements of Law (including, without limitation,
any Gaming Laws)), subject to no Liens other than Permitted Liens, in each case,
to the extent such actions are required by the Security Agreement; provided,
that notwithstanding the foregoing, the Credit Parties shall not be required to
take such actions with respect to (i) any leasehold interest in any Vessel or
Replacement Vessel (other than any such Vessel or Replacement Vessel
constituting Leased Property) entered into after the date hereof that has a fair
market value (including the reasonably anticipated fair market value of the
Gaming Facility or other improvements to be developed thereon) of less than
$250.0 million or a remaining term (including options to extend) of less than 10
years or (ii) any leasehold interest in any Vessel or Replacement Vessel (other
than any such Vessel or Replacement Vessel constituting Leased Property)
acquired as part of a Permitted Acquisition or other Acquisition permitted
hereunder, in either case, if after the exercise of commercially reasonable
efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a such security interest.

 



-129-

 

 

(b)                If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee or
leasehold interest in Real Property located in the United States which Real
Property has a fair market value in excess of $25.0 million, (y) develops a
Gaming Facility on any fee or leasehold interest in Real Property located in the
United States which Real Property (including the reasonably anticipated fair
market value of the Gaming Facility or other improvements to be developed
thereon) has a fair market value in excess of $25.0 million, determined on an
as-developed basis, or (z) acquires a leasehold interest in any Real Property
that constitutes Leased Property, in each case, with respect to which a Mortgage
was not previously entered into in favor of Collateral Agent (in each case
(except with respect to Property described in clause (z) above), other than to
the extent such Real Property is subject to a Lien permitted under Section
10.02(i) or 10.02(k) securing Indebtedness to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of Liens securing the Obligations on such Real Property), such Credit
Party shall promptly (and, in any event, at least forty-five (45) days (or in
the case of Leased Property, at least ten (10) days) prior to the date on which
a Mortgage is entered into with respect to such Real Property (in each case, or
such shorter period that is reasonably acceptable to Administrative Agent))
notify Collateral Agent and, if requested by the Required Lenders or Collateral
Agent (provided that no such request from Collateral Agent or Required Lenders
shall be necessary in the case of any Leased Property), within ninety (90) days
of such request (or in the case of Leased Property, within fifteen (15) Business
Days following the addition of such Leased Property to the applicable Master
Lease) (in each case, or such longer period that is reasonably acceptable to
Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Mortgage, if applicable, or to create a new Mortgage on such additional Real
Property and (ii) cause to be delivered to Collateral Agent, for the benefit of
the Secured Parties, all documents and instruments reasonably requested by
Collateral Agent or as shall be necessary in the opinion of counsel to
Collateral Agent to create on behalf of the Secured Parties a valid, perfected,
mortgage Lien, subject only to Permitted Liens, including the following:

 

(1)       a Mortgage in favor of Collateral Agent, for the benefit of the
Secured Parties, in form for recording in the recording office of the
jurisdiction where such Mortgaged Real Property is situated, together with such
other documentation as shall be required to create a valid mortgage Lien under
applicable law, which Mortgage and other documentation shall be reasonably
satisfactory to Collateral Agent and shall be effective to create in favor of
Collateral Agent for the benefit of the Secured Parties a valid, perfected,
Mortgage Lien on such Mortgaged Real Property subject to no Liens other than
Permitted Liens;

 

(2)       a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination with respect to each additional fee-owned
Mortgaged Real Property (or to the extent required by law, any other Mortgaged
Real Property) for which a Mortgage is granted pursuant to this Section 9.08(b)
on or before the date the related Mortgage is delivered to Administrative Agent
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by Borrower and the applicable Credit Party
relating thereto and evidence of all insurance required with respect to such
Real Properties by Flood Insurance Laws (if any));

 

(3)       with respect to each Mortgage and each Mortgaged Real Property, (x) to
the extent reasonably requested by the Required Lenders or Collateral Agent,
each of the items set forth in Section 9.14(a)(i)(2) and (y) an environmental
assessment questionnaire in form and substance satisfactory to Collateral Agent
and, if reasonably requested by Collateral Agent based on Borrower’s responses
to such questionnaire, a Phase I environmental assessment report from an
environmental consulting firm of nationally recognized standing, which report
shall identify existing and potential environmental concerns and shall quantify
related costs and liabilities, associated with such Mortgaged Real Properties;
and

 



-130-

 

 

(4)       with respect to each Mortgage and each Mortgaged Real Property,
fixture filings, title insurance policies, surveys, consents, estoppels,
Governmental Real Property Disclosure Requirements, certificates, affidavits,
instruments, returns and other documents delivered in connection with the
Existing Credit Agreement substantially in the form delivered thereunder with
such changes thereto as shall be necessary to reflect the Transactions and all
of the foregoing shall be reasonably satisfactory to Administrative Agent in
form and substance;

 

provided, that notwithstanding the foregoing, except for any Property
constituting Leased Property, the Credit Parties shall not be required to grant
a Mortgage on (i) any leasehold interest in any Real Property entered into after
the date hereof that has a fair market value (including the reasonably
anticipated fair market value of the Gaming Facility or other improvements to be
developed thereon) of less than $250.0 million or a remaining term (including
options to extend) of less than 10 years or (ii) any leasehold interest in any
Real Property acquired as part of a Permitted Acquisition or other Acquisition
permitted hereunder, in either case, if after the exercise of commercially
reasonable efforts by the Credit Parties (which shall not include the payment of
consideration other than reasonable attorneys’ fees and other expenses
incidental thereto), the landlord under such lease has not consented to the
granting of a Mortgage;

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(b) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(c)                 If, after the Closing Date, any Credit Party (x) acquires,
including, without limitation, pursuant to any Permitted Acquisition, a fee
interest in any Vessel or a Replacement Vessel with a fair market value in
excess of $25.0 million located or otherwise maintained in the United States and
registered with the United States Coast Guard or (y) develops a Gaming Facility
with a fair market value in excess of $25.0 million, determined on an
as-developed basis, on any fee interest in a Vessel or a Replacement Vessel
located or otherwise maintained in the United States and registered with the
United States Coast Guard, in each case, with respect to which a Ship Mortgage
was not previously entered into in favor of Collateral Agent (other than to the
extent such other Vessel or Replacement Vessel is subject to a Lien permitted
under Section 10.02(i) or 10.02(k) securing Indebtedness to the extent and for
so long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of Liens securing the Obligations on such Vessel or
Replacement Vessel), such Credit Party shall promptly notify Collateral Agent
and, if requested by the Required Lenders or Collateral Agent, within ninety
(90) days of such request (or such longer period that is reasonably acceptable
to Administrative Agent), (i) take such actions and execute such documents as
Collateral Agent shall reasonably require to confirm the Lien of an existing
Ship Mortgage, if applicable, or to create a new Ship Mortgage on such other
Vessel or Replacement Vessel and (ii) cause to be delivered to Collateral Agent,
for the benefit of the Secured Parties, all documents and instruments reasonably
requested by Collateral Agent or as shall be necessary in the opinion of counsel
to Collateral Agent to create on behalf of the Secured Parties a legal, valid
and enforceable first preferred ship mortgage under Chapter 313 of Title 46 of
the United States Code subject to Permitted Liens, including the following:

 

(1)       a Ship Mortgage reasonably satisfactory to Collateral Agent, granting
in favor of Collateral Agent for the benefit of the Secured Parties a legal,
valid and enforceable first preferred ship mortgage on each such other Vessel or
Replacement Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Liens, executed and delivered by a duly authorized officer
of the appropriate Credit Party, together with such certificates, affidavits and
instruments as shall be reasonably required in connection with filing or
recordation thereof and to grant a Lien on each such other Vessel or Replacement
Vessel; and

 

(2)       with respect to each Ship Mortgage and each such other Vessel or
Replacement Vessel, in each case to the extent reasonably requested by the
Required Lenders or Collateral Agent, certificates of insurance as required by
each Ship Mortgage, which certificates shall comply with the insurance
requirements contained in Section 9.02 and the applicable Ship Mortgage;

 



-131-

 

 

provided, further, that, notwithstanding the foregoing, the delivery of the
items required under this Section 9.08(c) shall not be required prior to the
date that is one hundred twenty (120) days after the Closing Date.

 

(d)                Notwithstanding anything contained in Sections 9.08(a),
9.08(b) and 9.08(c) to the contrary (except with respect to Property
constituting Leased Property, as to which this Section 9.08(d) shall not apply),
in each case, it is understood and agreed that no Lien(s), Mortgage(s) and/or
Ship Mortgage(s) in favor of Collateral Agent on any after acquired Property of
the applicable Credit Party shall be required to be granted or delivered at such
time as provided in such Sections (as applicable) as a result of such Lien(s),
Mortgage(s) and/or Ship Mortgage(s) being prohibited by (i) the applicable
Gaming Authorities or applicable Law; provided, however, that Borrower has used
its commercially reasonable efforts to obtain such approvals or (ii) Contractual
Obligation (except to the extent invalidated by the applicable provisions of the
UCC), provided, that such Contractual Obligation (A) is in existence on the
Closing Date or (B) except with respect to Mortgages, Ship Mortgages and liens
on leaseholds of Vessels or Replacement Vessels, in each case, required pursuant
to this Section 9.08, is not prohibited under Section 10.10.

 

(e)                 With respect to Lien(s), Mortgage(s) and/or Ship Mortgage(s)
relating to any Property acquired (or leased) by any Credit Party after the
Closing Date or any Property of any Additional Credit Party or with respect to
any Guarantee of any Additional Credit Party, in each case that were not granted
or delivered pursuant to Section 9.08(d) or to the second paragraph in Section
9.11, as the case may be, at such time as Borrower reasonably believes such
prohibition no longer exists, Borrower shall (and with respect to any items
requiring approval from Gaming Authorities, Borrower shall use commercially
reasonable efforts to seek the approval from the applicable Gaming Authorities
for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or Guarantee and, if such
approval is so obtained), comply with Sections 9.08(a), 9.08(b) and/or 9.08(c)
or with Section 9.11, as the case may be.

 

(f)                  If, at any time after the Closing Date, Borrower or any
Restricted Subsidiary enters into a lease of real property as tenant which is
required to be subject to a Mortgage or obtains knowledge of or receives written
notice from a lessor under a lease with respect to which Borrower or any
Restricted Subsidiary has granted a Mortgage on its interest thereunder that a
fee mortgage is encumbering the fee interest underlying such lease, to the
extent such lease is subordinate to such fee mortgage, Borrower will, and will
cause each applicable Restricted Subsidiary to, use its commercially reasonable
efforts (which shall not include the payment of consideration (other than
attorneys’ fees and other expenses reasonably incidental thereto)) to obtain a
duly executed and delivered subordination, non-disturbance and attornment
agreements by the lessor and/or fee mortgagee, as applicable.

 

SECTION 9.09.          Security Interests; Further Assurances.

 

(a)                 Each Credit Party shall, promptly, upon the reasonable
request of Collateral Agent, and so long as such request (or compliance with
such request) does not violate any Gaming Law or, if necessary, is approved by
the Gaming Authority (which Borrower hereby agrees to use commercially
reasonable efforts to obtain), at Borrower’s expense, execute, acknowledge and
deliver, or cause the execution, acknowledgment and delivery of, and thereafter
register, file or record, or cause to be registered, filed or recorded, in an
appropriate governmental office, any document or instrument supplemental to or
confirmatory of the Security Documents or otherwise deemed by Collateral Agent
reasonably necessary or desirable to create, protect or perfect or for the
continued validity, perfection and priority of the Liens on the Collateral
covered or purported to be covered thereby (subject to any applicable provisions
set forth in the Security Agreement with respect to limitations on grant of
security interests in certain types of Pledged Collateral and limitations or
exclusions from the requirement to perfect Liens on such Pledged Collateral and
any applicable Requirements of Law including, without limitation, any Gaming
Laws) subject to no Liens other than Permitted Liens; provided that,
notwithstanding anything to the contrary herein or in any other Credit Document,
in no event shall any Company be required to enter into control agreements with
respect to its deposit accounts, securities accounts or commodity accounts. In
the case of the exercise by Collateral Agent or the Lenders or any other Secured
Party of any power, right, privilege or remedy pursuant to any Credit Document
following the occurrence and during the continuation of an Event of Default
which requires any consent, approval, registration, qualification or
authorization of any Governmental Authority, Borrower and each of its Restricted
Subsidiaries shall use commercially reasonable efforts to execute and deliver
all applications, certifications, instruments and other documents and papers
that Collateral Agent or the Lenders may be so required to obtain. If Collateral
Agent reasonably determines that it is required by applicable Requirement of Law
to have appraisals prepared in respect of the Real Property of any Credit Party
constituting Collateral, Borrower shall provide to Collateral Agent appraisals
that satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA.

 



-132-

 

 

(b)                Without limiting the generality of Section 9.09(a), it is the
intent of the parties hereto that all Leased Property be subject to a valid,
enforceable and perfected Lien in favor of Collateral Agent within the periods
required hereunder (including Sections 9.08 and 9.14). Administrative Agent,
Collateral Agent and Borrower agree to cooperate in causing the Leased Property
to be subject to such Liens, and Borrower agrees to execute such Security
Documents and amendments or supplements thereto, and take such other actions, as
may be reasonably necessary, or reasonably requested by Collateral Agent, to
subject the Leased Property to a valid, enforceable and perfected Lien in favor
of Collateral Agent within such time periods.

 

SECTION 9.10.          Master Leases.

 

(a)                 Borrower will cause each sublease and each use agreement
entered into between (i) Penn Tenant and any other Credit Party with respect to
Real Property that is leased from GLP Capital pursuant to the Penn Master Lease
or (ii) from and after the PNK Acquisition Closing Date, PNK Tenant and any
other Credit Party with respect to Real Property that is leased from Gold Merger
Sub pursuant to the PNK Master Lease, to at all times during the term of the
applicable Master Lease to be subject and subordinate to such Master Lease (and
to all matters to which such Master Lease is subject and subordinate).

 

(b)                Borrower will (i) use commercially reasonable efforts
(including, in the event the acknowledgment referred to in this Section
9.10(b)(i) is not promptly received from GLP Capital, such commercially
reasonable efforts as may be mutually and reasonably agreed upon in good faith
by Borrower and Administrative Agent) to obtain from GLP Capital an executed and
notarized acknowledgement pursuant to the Penn Master Lease in substantially the
form of Exhibit U-1 hereto (or such other form as is agreed to by Administrative
Agent in its sole discretion) in respect of each Mortgage and each Mortgage
Amendment entered into on or after the Closing Date in respect of Real Property
that is leased from GLP Capital pursuant to the Penn Master Lease and, if such
acknowledgement is received by Borrower or Penn Tenant, promptly upon receipt
(and, in any event, within one (1) Business Day of receipt thereof by Borrower
or Penn Tenant), Borrower shall deliver a copy of the same to Administrative
Agent (which delivery may be by electronic mail) and (ii) deliver written notice
to GLP Capital that this Agreement is designated as a “Debt Agreement” pursuant
to the definition of the term “Debt Agreement” under the Penn Master Lease.

 

(c)                 Borrower will (i) use commercially reasonable efforts
(including, in the event the acknowledgment referred to in this Section
9.10(c)(i) is not promptly received from Gold Merger Sub, such commercially
reasonable efforts as may be mutually and reasonably agreed upon in good faith
by Borrower and Administrative Agent) to obtain from Gold Merger Sub an executed
and notarized acknowledgement pursuant to the PNK Master Lease in substantially
the form of Exhibit U-2 hereto (or such other form as is agreed to by
Administrative Agent in its sole discretion) in respect of each Mortgage and
each Mortgage Amendment entered into on or after the PNK Acquisition Closing
Date in respect of Real Property that is leased from Gold Merger Sub pursuant to
the PNK Master Lease and, if such acknowledgement is received by Borrower or PNK
Tenant, promptly upon receipt (and, in any event, within one (1) Business Day of
receipt thereof by Borrower or PNK Tenant), Borrower shall deliver a copy of the
same to Administrative Agent (which delivery may be by electronic mail) and (ii)
deliver written notice to Gold Merger Sub that this Agreement is designated as a
“Debt Agreement” pursuant to the definition of the term “Debt Agreement” under
the PNK Master Lease.

 



-133-

 

 

SECTION 9.11.          Additional Credit Parties. Upon (i) any Credit Party
creating or acquiring any Subsidiary that is a Wholly Owned Restricted
Subsidiary (other than any Excluded Subsidiary) after the Closing Date, (ii) any
Wholly Owned Restricted Subsidiary of a Credit Party ceasing to be an Excluded
Subsidiary (including, without limitation, an Immaterial Subsidiary being
designated pursuant to Section 9.13 as an Excluded Immaterial Subsidiary) or
(iii) any Revocation that results in an Unrestricted Subsidiary becoming a
Wholly Owned Restricted Subsidiary (other than any Excluded Subsidiary) of a
Credit Party (such Wholly Owned Restricted Subsidiary referenced in clause (i),
(ii) or (iii) above, an “Additional Credit Party”), such Credit Party shall,
assuming and to the extent that it does not violate any Gaming Law or assuming
and to the extent it obtains the approval of the Gaming Authority to the extent
such approval is required by applicable Gaming Laws (which Borrower hereby
agrees to use commercially reasonable efforts to obtain), (A) cause each such
Wholly Owned Restricted Subsidiary to promptly (but in any event within 45 days
(or 95 days, in the event of any Discharge of any Indebtedness in connection
with the acquisition of any such Subsidiary) after the later of such event
described in clause (i), (ii) or (iii) above or receipt of such approval (or
such longer period of time as Administrative Agent may agree to in its sole
discretion), execute and deliver all such agreements, guarantees, documents and
certificates (including Joinder Agreements, any amendments to the Credit
Documents and a Perfection Certificate)) as Administrative Agent may reasonably
request in order to have such Wholly Owned Restricted Subsidiary become a
Guarantor and (B) promptly (I) execute and deliver to Collateral Agent such
amendments to or additional Security Documents as Collateral Agent deems
necessary or advisable in order to grant to Collateral Agent for the benefit of
the Secured Parties, a perfected security interest in the Equity Interests of
such new Wholly Owned Restricted Subsidiary which are owned by any Credit Party
and required to be pledged pursuant to the Security Agreement, (II) deliver to
Collateral Agent the certificates (if any) representing such Equity Interests
together with in the case of such Equity Interests, undated stock powers
endorsed in blank, (III) cause such new Wholly Owned Restricted Subsidiary to
take such actions necessary or advisable (including executing and delivering a
Joinder Agreement) to grant to Collateral Agent for the benefit of the Secured
Parties, a perfected security interest in the collateral described in (subject
to any requirements set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or Pledged
Collateral and limitations or exclusions from the requirement to perfect Liens
on such Pledged Collateral and excluding acts with respect to perfection of
security interests and Liens not required under, or excluded from the
requirements under, the Security Agreement) the Security Agreement and all other
Property (limited, in the case of Foreign Subsidiaries, to 65% of the voting
Equity Interests and 100% of the non-voting Equity Interests of such Foreign
Subsidiaries) of such Wholly Owned Restricted Subsidiary in accordance with the
provisions of Section 9.08 hereof with respect to such new Wholly Owned
Restricted Subsidiary, or by law or as may be reasonably requested by Collateral
Agent, and (IV) deliver to Collateral Agent all legal opinions reasonably
requested relating to the matters described above covering matters similar to
those covered in the opinions delivered on the Closing Date with respect to such
Guarantor; provided, however, that Borrower shall use its commercially
reasonable efforts to obtain such approvals for any Mortgage(s), Ship
Mortgage(s) and Lien(s) (including pledge of the Equity Interests of such
Subsidiary) to be granted by such Wholly Owned Restricted Subsidiary and for the
Guarantee of such Wholly Owned Restricted Subsidiary as soon as reasonably
practicable. All of the foregoing actions shall be at the sole cost and expense
of the Credit Parties.

 

Notwithstanding the foregoing in this Section 9.11 to the contrary, it is
understood and agreed that (except with respect to Property constituting Leased
Property, as to which this paragraph shall not apply), no Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee of the applicable Additional Credit Party
shall be required to be granted or delivered at such time as provided in the
paragraph above in this Section 9.11 as a result of such Lien(s), Mortgage(s),
Ship Mortgage(s) and/or Guarantee being prohibited (i) by the applicable Gaming
Authorities, any other applicable Governmental Authorities or applicable Law;
provided, however, that Borrower has used its commercially reasonable efforts to
obtain such approvals for such Lien(s), Mortgage(s), Ship Mortgage(s) and/or
Guarantee or (ii) any Contractual Obligation (except to the extent superseded by
the applicable provisions of the UCC), provided, that such Contractual
Obligation (A) is in existence on the Closing Date or, in the case of a Person
who will become an Additional Credit Party, is in existence on the date of such
acquisition or (B) except with respect to Mortgages, Ship Mortgages and liens on
leaseholds of Vessels and Replacement Vessels, in each case, required pursuant
to this Section 9.11, is not prohibited by Section 10.10.

 

SECTION 9.12.          Limitation on Designations of Unrestricted Subsidiaries.

 

(a)                 Subject to Section 9.12(d), Borrower may, on or after the
Closing Date, designate any Subsidiary of Borrower (other than a Subsidiary of
Borrower which owns one or more Principal Assets) as an “Unrestricted
Subsidiary” under this Agreement (a “Designation”) only if:

 

(i)              no Default or Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation;

 

(ii)               Borrower would be permitted under this Agreement to make an
Investment at the time of Designation (assuming the effectiveness of such
Designation) in an amount (the “Designation Amount”) equal to the sum of (A) the
fair market value of the Equity Interest of such Subsidiary owned by Borrower
and/or any of the Restricted Subsidiaries on such date and (B) the aggregate
amount of Indebtedness of such Subsidiary owed to Borrower and the Restricted
Subsidiaries on such date;

 

(iii)               after giving effect to such Designation, Borrower shall be
in compliance with the Financial Maintenance Covenants on a Pro Forma Basis as
of the most recent Calculation Date; and

 

(iv)               such Subsidiary is not Penn Tenant or PNK Tenant and does not
own, operate or manage any Principal Asset.

 



-134-

 

 

Upon any such Designation after the Closing Date (other than pursuant to Section
9.12(d)), Borrower and its Restricted Subsidiaries shall be deemed to have made
an Investment in such Unrestricted Subsidiary in an amount equal to the
Designation Amount.

 

(b)                Borrower may revoke any Designation of a Subsidiary as an
Unrestricted Subsidiary (a “Revocation”), whereupon such Subsidiary shall then
constitute a Restricted Subsidiary, if:

 

(i)              no Default or Event of Default shall have occurred and be
continuing at the time and immediately after giving effect to such Revocation;

 

(ii)               after giving effect to such Revocation, Borrower shall be in
compliance with the Financial Maintenance Covenants on a Pro Forma Basis as of
the most recent Calculation Date; and

 

(iii)               all Liens and Indebtedness of such Unrestricted Subsidiary
and its Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.

 

(c)                 All Designations (other than pursuant to Section 9.12(d))
and Revocations occurring after the Closing Date must be evidenced by an
Officer’s Certificate of Borrower delivered to Administrative Agent with the
Responsible Officer so executing such certificate certifying compliance with the
foregoing provisions of Section 9.12(a) (in the case of any such Designations)
and of Section 9.12(b) (in the case of any such Revocations).

 

(d)                Notwithstanding the foregoing, on and as of the First
Amendment A&R Credit Agreement Effective Date, the Persons set forth on Schedule
9.12(d) shall automatically be designated as Unrestricted Subsidiaries and none
of the conditions set forth in Section 9.12(a) or the requirements set forth in
Section 9.12(c) shall apply to such Designation.

 

(e)                 If Borrower designates a Guarantor as an Unrestricted
Subsidiary in accordance with this Section 9.12, the Obligations of such
Guarantor under the Credit Documents shall terminate and be of no further force
and effect and all Liens granted by such Guarantor under the applicable Security
Documents shall terminate and be released and be of no further force and effect,
and all Liens on the Equity Interests and debt obligations of such Guarantor
shall be terminated and released and of no further force and effect, in each
case, without any action required by Administrative Agent or Collateral Agent.
At Borrower’s request, Administrative Agent and Collateral Agent will execute
and deliver any instrument evidencing such termination and Collateral Agent
shall take all actions appropriate in order to effect such termination and
release of such Liens and without recourse or warranty by Collateral Agent
(including the execution and delivery of appropriate UCC termination statements
and such other instruments and releases as may be necessary and appropriate to
effect such release). Any such foregoing actions taken by Administrative Agent
and/or Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.13.          Limitation on Designation of Immaterial Subsidiaries.

 

(a)                 If for any reason the aggregate fair market value of the
assets of all the Immaterial Subsidiaries exceeds the Immaterial Subsidiary
Threshold Amount, then, promptly after the occurrence of such event that causes
the aggregate fair market value of all Immaterial Subsidiaries to exceed the
Immaterial Subsidiary Threshold Amount, Borrower shall designate (an “Excluded
Designation”) one or more Immaterial Subsidiaries as no longer constituting
Immaterial Subsidiaries for all purposes of this Agreement (an “Excluded
Immaterial Subsidiary”) as may be necessary to ensure that the Immaterial
Subsidiary Threshold is satisfied. Borrower may redesignate (a “Redesignation”)
an Excluded Immaterial Subsidiary as constituting an Immaterial Subsidiary for
purposes of this Agreement so long as such redesignated Excluded Immaterial
Subsidiary is in compliance with the requirements of the definition of
Immaterial Subsidiary and such Redesignation does not cause or otherwise result
in the aggregate fair market value of the assets of all Immaterial Subsidiaries
(after giving effect to the Redesignation of the Excluded Immaterial Subsidiary
as an Immaterial Subsidiary) to exceed the Immaterial Subsidiary Threshold
Amount. For purposes of this Section 9.13(a), fair market value shall be
determined as of the most recent Calculation Date.

 



-135-

 

 

(b)                Any such Excluded Designation or Redesignation must be
evidenced by an Officer’s Certificate of Borrower delivered to Administrative
Agent with the Responsible Officer executing such certificate certifying
compliance with the foregoing provisions of Section 9.13(a).

 

(c)                 If Borrower redesignates an Excluded Immaterial Subsidiary
as an Immaterial Subsidiary in accordance with this Section 9.13, so long as no
Default or Event of Default exists, the Obligations of such Excluded Immaterial
Subsidiary (as a Guarantor) under the Credit Documents shall terminate and be of
no further force and all Liens granted by such Excluded Immaterial Subsidiary
(as a Guarantor) under the applicable Security Documents shall terminate and be
released and be of no further force and effect, in each case, without any action
required by Administrative Agent or Collateral Agent. At Borrower’s request,
Administrative Agent and Collateral Agent will execute and deliver any
instrument evidencing such termination and Collateral Agent shall take all
actions appropriate in order to effect the termination and release of such Lien
and without recourse or warranty by Collateral Agent (including the execution
and delivery of appropriate UCC termination statements and such other
instruments and releases as may be necessary and appropriate to effect such
release). Any such foregoing actions taken by Administrative Agent and/or
Collateral Agent shall be at the sole cost and expense of Borrower.

 

SECTION 9.14.          Post-Closing Matters. Borrower will cause to be delivered
or performed, as applicable, each of the following:

 

(a)                 Mortgage Matters. On or before the date that is 120 days
after the Closing Date (or such later date as is permitted by Administrative
Agent in its sole discretion):

 

(i)              Mortgaged Real Property. Administrative Agent shall have
received with respect to each Mortgaged Real Property identified on Schedule
1.01(D): (1) either amendments to the existing Mortgages (the “Mortgage
Amendments”), or new Mortgages, reasonably satisfactory to Administrative Agent
and in proper form for recording in the recording office of each political
subdivision where each such Mortgaged Real Property is situated, (2) with
respect to each of the Mortgage Amendments (or new Mortgages), legal opinions,
each of which shall be addressed to Administrative Agent, Collateral Agent and
the Lenders, dated the effective date of such Mortgage Amendment (or new
Mortgage) and covering such matters as covered pursuant to the legal opinions
issued in connection with the Mortgages granted under the Existing Credit
Agreement and evidence that Borrower has taken all actions required by Section
9.10(b)(i) with respect to such Mortgage Amendment (or new Mortgage) and (3)
with respect to each Mortgaged Real Property, a new ALTA mortgage title
insurance policy or one or more endorsements to the existing ALTA mortgagee
title insurance policies insuring the Administrative Agent with respect to each
Mortgaged Real Property reasonably satisfactory to Administrative Agent in form
and substance.

 

(ii)               Ship Mortgages. Administrative Agent shall have received with
respect to each Mortgaged Vessel, if any, identified on Schedule 8.13(b): (1) a
Ship Mortgage granting in favor of Collateral Agent for the benefit of the
Secured Parties a legal, valid and enforceable first preferred ship mortgage on
such Mortgaged Vessel under Chapter 313 of Title 46 of the United States Code
subject to Permitted Collateral Liens, executed and delivered by a duly
authorized officer of the appropriate Credit Party, in each case, together with
such certificates, affidavits and instruments as shall be reasonably required in
connection with filing or recordation thereof and to grant a Lien on each such
Mortgaged Vessel, (2) with respect to each Ship Mortgage, legal opinions, each
of which shall be addressed to Administrative Agent, Collateral Agent and the
Lenders, dated the effective date of such Ship Mortgage and covering such
matters as the Administrative Agent shall reasonably request in a manner
customary for transactions of this type and (3)  certificates of insurance as
required by each Ship Mortgage, which certificates shall comply with the
insurance requirements contained in Section 9.02 and the applicable Ship
Mortgage, and all of the foregoing shall be reasonably satisfactory to
Administrative Agent.

 

(b)                Additional Post-Closing Deliverables. Each of the documents
and other agreements set forth on Schedule 9.14 shall be delivered or performed,
as applicable, within the respective time frames specified therein.

 



-136-

 

 

ARTICLE X.

NEGATIVE COVENANTS

 

Each Credit Party, for itself and on behalf of its Restricted Subsidiaries,
covenants and agrees with the Administrative Agent, Collateral Agent and Lenders
that until the Obligations have been Paid in Full (and each Credit Party
covenants and agrees that it will cause its Restricted Subsidiaries to observe
and perform the covenants herein set forth applicable to any such Restricted
Subsidiary):

 

SECTION 10.01.       Indebtedness. Borrower and its Restricted Subsidiaries will
not incur any Indebtedness, except:

 

(a)                 Indebtedness incurred pursuant to this Agreement and the
other Credit Documents;

 

(b)                Indebtedness outstanding on the Closing Date and listed on
Schedule 10.01, and any Permitted Refinancings thereof;

 

(c)                 Indebtedness under any Swap Contracts (including, without
limitation, any Interest Rate Protection Agreements); provided that such Swap
Contracts are entered into for bona fide hedging activities and not for
speculative purposes;

 

(d)                intercompany Indebtedness of Borrower and the Restricted
Subsidiaries to Borrower or other Restricted Subsidiaries;

 

(e)                 Indebtedness in respect of the Borrower 2021 Notes; provided
that such Indebtedness has been Discharged;

 

(f)                  Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance bonds, surety, appeal or similar bonds,
completion guarantees and letters of credit provided by Borrower or any of its
Restricted Subsidiaries in the ordinary course of its business (including to
support Borrower’s or any of its Restricted Subsidiaries’ applications for
Gaming Licenses or for the purposes referenced in this clause (f));

 

(g)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(h)                Indebtedness (other than Indebtedness referred to in Section
10.01(b)) in respect of Purchase Money Obligations and Capital Lease Obligations
and refinancings or renewals thereof, in an aggregate principal amount not to
exceed at any time outstanding, the greater of (i) $100.0 million and (ii) 1.75%
of Consolidated Total Assets as of the date of such incurrence (calculated on a
Pro Forma Basis);

 

(i)                  Indebtedness arising in connection with endorsement of
instruments for deposit in the ordinary course of business;

 

(j)                  guarantees by Borrower or Restricted Subsidiaries of
Indebtedness otherwise permitted to be incurred by Borrower or any Restricted
Subsidiary under this Section 10.01;

 

(k)                Indebtedness of a Person that becomes a Subsidiary of
Borrower or any of its Restricted Subsidiaries after the date hereof in
connection with a Permitted Acquisition or other Acquisition permitted
hereunder; provided, however, that such Indebtedness existed at the time such
Person became a Subsidiary and was not created in anticipation or contemplation
thereof, and Permitted Refinancings thereof;

 



-137-

 

 

(l)                  (i) Permitted Unsecured Indebtedness and Permitted Second
Lien Indebtedness, so long as (x) Borrower and its Restricted Subsidiaries shall
be in compliance with the Financial Maintenance Covenants on a Pro Forma Basis
as of the most recent Calculation Date (provided that, for such purpose, to the
extent such Permitted Unsecured Indebtedness or Permitted Second Lien
Indebtedness is or is to be used primarily to fund a Permitted Acquisition or
other Acquisition not prohibited hereunder (including repayment of Indebtedness
of the Person acquired, or that is secured by the assets acquired, in such
Permitted Acquisition or other Acquisition), such compliance may be, at the
Borrower’s option, determined on a Pro Forma Basis as of the Calculation Date
immediately preceding (1) in the case of the PNK Acquisition, the First
Amendment to A&R Credit Agreement Approval Date giving effect to the
modifications set forth in this Closing Amended Credit Agreement (as defined in
the First Amendment to A&R Credit Agreement) and (2) in all other cases, the
date on which a binding contract with respect to such Permitted Acquisition or
other Acquisition is entered into between Borrower or a Restricted Subsidiary
and the seller with respect thereto, and in each case giving effect to such
Permitted Unsecured Indebtedness and Permitted Second Lien Indebtedness and such
Permitted Acquisition or other Acquisition as if incurred and consummated on the
first day of the applicable period) and (y) no Event of Default shall have
occurred and be continuing after giving effect thereto (provided that, with
respect to any Permitted Unsecured Indebtedness or Permitted Second Lien
Indebtedness the proceeds of which are used primarily to fund a Permitted
Acquisition or other Acquisition substantially concurrently upon the receipt
thereof (including repayment of Indebtedness of the Person acquired, or that is
secured by the assets acquired, in such Permitted Acquisition or other
Acquisition), the absence of an Event of Default shall not constitute a
condition to the issuance or incurrence of such Permitted Unsecured Indebtedness
or Permitted Second Lien Indebtedness) and (ii) Permitted Refinancings of any
Indebtedness incurred pursuant to clause (i) so long as (x) in the case of
Permitted Refinancings of Permitted Second Lien Indebtedness, such Permitted
Refinancings qualify as either Permitted Second Lien Indebtedness or Permitted
Unsecured Indebtedness or (y) in the case of Permitted Refinancings of Permitted
Unsecured Indebtedness, such Permitted Refinancings qualify as Permitted
Unsecured Indebtedness;

 

(m)               (i) Permitted First Lien Indebtedness, so long as (w) the
Consolidated Senior Secured Net Leverage Ratio shall not exceed 2.00 to 1.00 on
a Pro Forma Basis as of the most recent Calculation Date, (x) Borrower and its
Restricted Subsidiaries shall be in compliance with the Financial Maintenance
Covenants on a Pro Forma Basis as of the most recent Calculation Date (provided
that, for such purpose, to the extent such Permitted First Lien Indebtedness is
or is to be used primarily to fund a Permitted Acquisition or other Acquisition
not prohibited hereunder (including repayment of Indebtedness of the Person
acquired, or that is secured by the assets acquired, in such Permitted
Acquisition or other Acquisition), such compliance may be, at the Borrower’s
option, determined on a Pro Forma Basis as of the Calculation Date immediately
preceding (1) in the case of the PNK Acquisition, the First Amendment to A&R
Credit Agreement Approval Date giving effect to the modifications set forth in
this Closing Amended Credit Agreement (as defined in the First Amendment to A&R
Credit Agreement) and (2) in all other cases, the date on which a binding
contract with respect to such Permitted Acquisition or other Acquisition is
entered into between Borrower or a Restricted Subsidiary and the seller with
respect thereto, and in each case giving effect to such Permitted First Lien
Indebtedness and such Permitted Acquisition or other Acquisition as if incurred
and consummated on the first day of the applicable period), (y) no Event of
Default shall have occurred and be continuing after giving effect thereto
(provided that, with respect to any Permitted First Lien Indebtedness the
proceeds of which are used primarily to fund a Permitted Acquisition or other
Acquisition substantially concurrently upon the receipt thereof (including
repayment of Indebtedness of the Person acquired, or that is secured by the
assets acquired, in such Permitted Acquisition or other Acquisition), the
absence of an Event of Default shall not constitute a condition to the issuance
or incurrence of such Permitted First Lien Indebtedness), and (z) in the
reasonable judgment of Borrower, the terms of such Indebtedness, when taken as a
whole, are not materially more restrictive than the terms of this Agreement;
provided that no Indebtedness may be incurred pursuant to this Section
10.01(m)(i) during the Covenant Relief Period and (ii) Permitted Refinancings of
any Indebtedness incurred pursuant to clause (i) so long as such Permitted
Refinancings qualify as Permitted First Lien Indebtedness, Permitted Second Lien
Indebtedness or Permitted Unsecured Indebtedness;

 

(n)                unsecured Indebtedness of the kind described in clause (d) of
the definition of “Indebtedness” so long, in the case of any such Indebtedness
other than earn-out obligations, at the time of incurrence thereof, (i) no Event
of Default shall have occurred and be continuing after giving effect thereto and
(ii) Borrower and its Restricted Subsidiaries shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date;

 

(o)                Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt and Permitted Second Priority Refinancing Debt;

 

(p)                Indebtedness of Borrower under the Senior Unsecured Notes,
and Permitted Refinancings thereof;

 



-138-

 

 

(q)                unsecured Indebtedness of Borrower or any Restricted
Subsidiary in an aggregate principal amount not to exceed at any time
outstanding, the greater of (i) $150.0 million and (ii) 2.0% of Consolidated
Total Assets as of the date of such incurrence (calculated on a Pro Forma
Basis); provided that during the Covenant Relief Period $50.0 million of
Indebtedness incurred pursuant to this Section 10.01(q) may be secured;

 

(r)                  Indebtedness consisting of the financing of insurance
premiums in the ordinary course of business; and

 

(s)                 Investments under Section 10.04(k), 10.04(l), 10.04(m),
10.04(s) and 10.04(t) consisting of guarantees in an aggregate amount not to
exceed at any time, the greater of (i) $500.0 million and (ii) 7.0% of
Consolidated Total Assets as of the date of such incurrence (calculated on a Pro
Forma Basis); provided that, no Indebtedness in the form of Investments
consisting of guarantees may be incurred under this Section 10.01(s) during the
Covenant Relief Period other than Investments permitted by Section 10.04(t)(i);

 

(t)                  (A) Indebtedness of Borrower in respect of one or more
series of senior unsecured notes or loans, senior secured first lien or junior
lien notes or loans or subordinated notes or loans that may be secured by the
Collateral on a pari passu or junior basis with the Obligations, that are issued
or made in lieu of New Revolving Commitments and/or New Term Loan Commitments
pursuant to an indenture, a loan agreement or a note purchase agreement or
otherwise (any such Indebtedness, “Incremental Equivalent Debt”); provided that
(i) the aggregate principal amount of all Incremental Equivalent Debt issued or
incurred pursuant to this Section 10.01(t) shall not, together with any
Incremental Revolving Commitments, New Term Loan Commitments (and, without
duplication, New Term Loans), Incremental Term A Loan Commitments (and, without
duplication, Incremental Term A Loans), Incremental Term B Loan Commitments
(and, without duplication, Incremental Term B Loans), and/or Incremental Term
B-1 Loan Commitments (and, without duplication, Incremental Term B-1 Loans)
issued or incurred (but excluding any such Incremental Term Loan Commitments
that have been terminated prior to such date without being funded) on or prior
to such date exceed the Incremental Loan Amount (with the Incremental Loan
Amount to be determined as if any Incremental Equivalent Debt is senior secured
indebtedness even if such Incremental Equivalent Debt is unsecured); (ii) no
Event of Default shall have occurred and be continuing or would exist
immediately after giving effect to such incurrence or issuance; provided that,
with respect to any Incremental Equivalent Debt the proceeds of which are used
primarily to fund a Permitted Acquisition or other Acquisition substantially
concurrently upon the receipt thereof (including repayment of Indebtedness of
the Person acquired, or that is secured by the assets acquired, in such
Permitted Acquisition or other Acquisition), the absence of an Event of Default
shall not constitute a condition to the issuance or incurrence of such
Incremental Equivalent Debt; (iii) Borrower shall be in compliance with the
Financial Maintenance Covenants on a Pro Forma Basis as of the most recent
Calculation Date (provided that, for such purpose, (w) to the extent such
Incremental Equivalent Debt is or is to be used primarily to fund a Permitted
Acquisition or other Acquisition not prohibited hereunder (including repayment
of Indebtedness of the Person acquired, or that is secured by the assets
acquired, in such Permitted Acquisition or other Acquisition), such compliance
may be, at the Borrower’s option, determined on a Pro Forma Basis as of the
Calculation Date immediately preceding (1) in the case of the PNK Acquisition,
the First Amendment to A&R Credit Agreement Approval Date giving effect to the
modifications set forth in this Closing Amended Credit Agreement (as defined in
the First Amendment to A&R Credit Agreement) and (2) in all other cases, the
date on which a binding contract with respect to such Permitted Acquisition or
other Acquisition is entered into between Borrower or a Restricted Subsidiary
and the seller with respect thereto, and in each case giving effect to such
Incremental Equivalent Debt and such Permitted Acquisition or other Acquisition
as if incurred and consummated on the first day of the applicable period, (x)
Consolidated Net Indebtedness shall not take into account any cash or cash
equivalents constituting proceeds of any Incremental Commitments to be provided
on such date or any cash or cash equivalents of any Incremental Equivalent Debt
to be issued or incurred on such date that may otherwise reduce the amount of
Consolidated Net Indebtedness and (y) in the case of any Incremental Revolving
Commitments and Incremental Equivalent Debt consisting of revolving credit
facilities, pro forma effect shall be given to any New Revolving Loans,
Revolving Loans under Incremental Revolving Commitments and any loans under any
Incremental Equivalent Debt consisting of a revolving credit facility, in each
case, to the extent actually made on such date, but any proposed Incremental
Revolving Commitments or Incremental Equivalent Debt to be incurred on such date
consisting of a revolving credit facility shall not otherwise be treated as
drawn); (iv) if such Incremental Equivalent Debt is (x) secured on a pari passu
basis with the Obligations, such Incremental Equivalent Debt shall have a
maturity date and Weighted Average Life to Maturity (without giving effect to
prepayments that reduce scheduled amortization) no shorter than any
then-existing Tranche of Term Loans or (y) secured on a second lien (or other
junior basis) or is unsecured, such Incremental Equivalent Debt shall satisfy
the definition of Permitted Junior Debt Conditions; (v) if such Incremental
Equivalent Debt is secured (x) on pari passu basis with the Obligations, the
holders of such Indebtedness (or their representative) and Administrative Agent
shall be party to the Pari Passu Intercreditor Agreement or (y) or second lien
(or other junior) basis to the Obligations, the holders of such Indebtedness (or
their representative) shall be party to the Second Lien Intercreditor Agreement
(as “Second Priority Debt Parties”) with the Administrative Agent; (vi) except
as set forth in clauses (i) – (v) of this paragraph (t), the terms (excluding
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions) of such Incremental Equivalent Debt are (as determined by Borrower
in good faith), taken as a whole, not materially more restrictive than the terms
set forth in this Agreement; and (B) any Permitted Refinancing in respect
thereof that satisfies clause (A)(v) and (A)(vi) above;

 



-139-

 

 

(u)                Indebtedness used to finance, or incurred or issued for the
purpose of financing, Expansion Capital Expenditures or Development Projects
(including Permitted Refinancings thereof) in an aggregate principal amount not
to exceed $600.0 million at any time outstanding so long as no Event of Default
shall have occurred and be continuing after giving effect thereto; provided
that, no Indebtedness may be incurred under this Section 10.01(u) during the
Covenant Relief Period;

 

(v)                Indebtedness of Restricted Subsidiaries that are Foreign
Subsidiaries in an aggregate amount not to exceed at any time outstanding, the
greater of (i) $100.0 million and (ii) 1.75% of Consolidated Total Assets as of
the date of such incurrence (calculated on a Pro Form Basis), so long as such
Indebtedness is not guaranteed by any Credit Party; andprovided that, no
Indebtedness may be incurred under this Section 10.01(v) during the Covenant
Relief Period;

 

(w)               Indebtedness in an aggregate principal amount not to exceed at
any time outstanding, the greater of (i) $100.0 million and (ii) 1.75% of
Consolidated Total Assets as of the date of such incurrence (calculated on a Pro
Forma Basis), consisting of loans advanced by a Landlord or one of its
Affiliates for the purpose of funding capital expenditures with respect to
gaming facilities and related assets, in each case, so long as (A) no Event of
Default shall have occurred and be continuing after giving effect thereto and
(B) immediately after giving effect to such Indebtedness Borrower shall be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date.; provided that, no Indebtedness may be
incurred under this Section 10.01(w) during the Covenant Relief Period; and

 

(x)                (i) unsecured Indebtedness or Indebtedness that is secured by
the Collateral on a second priority (or other junior priority) basis to the
Liens securing the Obligations, of Borrower and its Restricted Subsidiaries
incurred during the Covenant Relief Period pursuant to any bail-out, support or
relief plan offered by any Governmental Authority in connection with the
COVID-19 pandemic so long as at the time of incurrence thereof, no Event of
Default shall have occurred and be continuing after giving effect thereto and
(ii) Permitted Refinancings thereof.

 

In the event that any item of Indebtedness meets more than one of the categories
set forth above in this Section 10.01, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,
such item of Indebtedness (or any portion thereof) and only be required to
include the amount and type of such Indebtedness in one or more of such clauses,
at its election; provided that Indebtedness incurred under this Agreement on the
Closing Date shall be deemed incurred pursuant to Section 10.01(a) and may not
be reclassified.

 

In addition, for purposes of determining compliance with Section 10.01. (A) with
respect to any Indebtedness otherwise permitted pursuant to this Section 10.01,
(x) any increase in the amount of such Indebtedness in connection with any
accrual of interest, the accretion of accreted value, the unionization of
original issue discount., the payment of interest in the form of additional
Indebtedness, the accretion of original issue discount or liquidation preference
shall be permitted, and (y) increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the exchange rate of currencies shall be
permitted, and (B) if the proceeds of any incurrence., issuance or assumption of
Indebtedness are to be used to fund the refinancing of any then-outstanding
Indebtedness, then such refinancing shall be deemed to have occurred
substantially simultaneously with such incurrence, issuance or assumption so
long as (1) such refinancing occurs on the same Business Day as such
incurrence., issuance or assumption, (2) if such proceeds will be offered
(through a tender offer or otherwise) to the holders of such Indebtedness to be
refinanced., the proceeds thereof are deposited with a trustee, agent or other
representative for such holders pending the completion of such offer on the same
Business Day as such incurrence., issuance or assumption (and such proceeds are
ultimately used in the consummation of such offer or otherwise used to refinance
Indebtedness), (3) if such proceeds will be used to fund the redemption,
discharge or defeasance of such Indebtedness to be refinanced, the proceeds
thereof are deposited with a trustee, agent or other representative for such
Indebtedness pending such redemption., discharge or defeasance on the same
Business Day as such incurrence, issuance or assumption or (4) the proceeds
thereof are otherwise set aside to fund such refinancing pursuant to procedures
reasonably agreed with Administrative Agent.

 



-140-

 



 

SECTION 10.02.       Liens. Neither Borrower nor any Restricted Subsidiary shall
create, incur, grant, assume or permit to exist, directly or indirectly, any
Lien on any Property now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except (the “Permitted Liens”):

 

(a)                 Liens for Taxes not yet due and payable or delinquent and
Liens for Taxes that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;

 

(b)                Liens in respect of property of Borrower or any Restricted
Subsidiary imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s, landlord’s and mechanics’ liens, maritime liens
and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue for a period of sixty (60) days or (ii) for amounts that
are overdue for a period in excess of sixty (60) days that are being contested
in good faith by appropriate proceedings (inclusive of amounts that remain
unpaid as a result of bona fide disputes with contractors, including where the
amount unpaid is greater than the amount in dispute), so long as adequate
reserves have been established in accordance with GAAP;

 

(c)                 Liens securing Indebtedness incurred pursuant to Section
10.01(b) and listed on Schedule 10.02; provided, however, that (i) such Liens do
not encumber any Property of Borrower or any Restricted Subsidiary other than
(x) any such Property subject thereto on the Closing Date, (y) after-acquired
property that is affixed or incorporated into Property covered by such Lien and
(z) proceeds and products thereof, and (ii) the amount of Indebtedness secured
by such Liens does not increase, except as contemplated by Section 10.01(b);

 

(d)                easements, rights-of-way, restrictions (including zoning
restrictions), covenants, encroachments, protrusions and other similar charges
or encumbrances, and minor title deficiencies on or with respect to any Real
Property, in each case whether now or hereafter in existence, not (i) securing
Indebtedness and (ii) individually or in the aggregate materially interfering
with the conduct of the business of Borrower and its Restricted Subsidiaries,
taken as a whole;

 

(e)                 Liens arising out of judgments or awards not resulting in an
Event of Default;

 

(f)                  Liens (other than any Lien imposed by ERISA) (i) imposed by
law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security, (ii) incurred in the ordinary course of business to secure
the performance of tenders, statutory obligations (other than excise taxes),
surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, rental obligations (limited, in the case
of rental obligations, to security deposits and deposits to secure obligations
for Taxes, insurance, maintenance and similar obligations), utility services,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money), (iii) arising by virtue of
deposits made in the ordinary course of business to secure liability for
premiums to insurance carriers or (iv) Liens on deposits made to secure
Borrower’s or any of its Subsidiaries’ Gaming License applications or to secure
the performance of surety or other bonds issued in connection therewith;
provided, however, that to the extent such Liens are not imposed by Law, such
Liens shall in no event encumber any Property other than cash and Cash
Equivalents or, in the case of clause (iii), proceeds of insurance policies;

 

(g)                Leases with respect to the assets or properties of any Credit
Party or its respective Subsidiaries, in each case entered into in the ordinary
course of such Credit Party’s or Subsidiary’s business so long as each of the
Leases entered into after the date hereof with respect to Real Property
constituting Collateral are subordinate in all respects to the Liens granted and
evidenced by the Security Documents and do not, individually or in the
aggregate, (x) interfere in any material respect with the ordinary conduct of
the business of the Credit Parties and their respective Subsidiaries, taken as a
whole, or (y) materially impair the use (for its intended purposes) or the value
of the Properties of the Credit Parties and their respective Subsidiaries, taken
as a whole; provided that upon the request of Borrower, the Collateral Agent
shall enter into a customary subordination and non-disturbance and attornment
agreement in connection with any such Lease;

 



-141-

 

 

(h)                Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Borrower or such Restricted Subsidiary in the ordinary course of business;

 

(i)                  Liens arising pursuant to Purchase Money Obligations or
Capital Lease Obligations (and refinancings or renewals thereof), in each case,
incurred pursuant to Section 10.01(h); provided, however, that (i) the
Indebtedness secured by any such Lien (including refinancings thereof) does not
exceed 100% of the cost of the property being acquired, constructed, improved or
leased at the time of the incurrence of such Indebtedness (plus, in the case of
refinancings, accrued interest on the Indebtedness refinanced and fees and
expenses relating thereto) and (ii) any such Liens attach only to the property
being financed pursuant to such Purchase Money Obligations or Capital Lease
Obligations (or in the case of refinancings which were previously financed
pursuant to such Purchase Money Obligations or Capital Lease Obligations) (and
directly related assets, including proceeds and replacements thereof) and do not
encumber any other Property of Borrower or any Restricted Subsidiary (it being
understood that all Indebtedness to a single lender shall be considered to be a
single Purchase Money Obligation or Capital Lease Obligation, whether drawn at
one time or from time to time and that all such Indebtedness of a single lender
may be cross-collateralized);

 

(j)                  bankers’ Liens, rights of setoff and other similar Liens
existing solely with respect to cash and Cash Equivalents on deposit in one or
more accounts maintained by Borrower or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing amounts owing to such bank with
respect to cash management and operating account arrangements, including those
involving pooled accounts and netting arrangements; provided, however, that,
unless such Liens are non-consensual and arise by operation of law, in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

 

(k)                Liens on assets of a Person (or its Subsidiaries) existing at
the time such Person is acquired or merged with or into or consolidated with
Borrower or any Restricted Subsidiary (and not created in connection with or in
anticipation or contemplation thereof); provided, however, that such Liens do
not extend to assets not subject to such Liens at the time of acquisition (other
than improvements and attachments thereon, accessions thereto and proceeds
thereof) and are no more favorable to the lienholders than the existing Lien;

 

(l)                  in addition to Liens otherwise permitted by this Section
10.02, other Liens incurred with respect to any Indebtedness or other
obligations of Borrower or any of its Subsidiaries; provided, however, that (x)
the aggregate principal amount of such Indebtedness secured by such Liens shall
not exceed at any time outstanding, the greater of (i) $50.0 million and (ii)
1.0% of Consolidated Total Assets as of the date of such incurrence (calculated
on a Pro Forma Basis), and (y) any such Liens on Collateral shall be junior or
otherwise subordinated in all respects to any Liens in favor of Collateral Agent
on any of the Collateral to the reasonable satisfaction of Administrative Agent
and (z) no Liens may be incurred under clause (x)(ii) of this Section 10.02(l)
during the Covenant Relief Period;

 

(m)               (i) licenses of Intellectual Property to GLPI or one of its
Subsidiaries for use in connection with its ownership and operation of the TRS
Properties, and (ii) licenses of Intellectual Property granted by Borrower or
any Restricted Subsidiary in the ordinary course of business and not interfering
in any material respect with the ordinary conduct of the business of Borrower
and its Restricted Subsidiaries, taken as a whole;

 

(n)                Liens pursuant to the Credit Documents, including, without
limitation, Liens related to Cash Collateralizations;

 

(o)                Permitted Vessel Liens;

 

(p)                Liens arising under applicable Gaming Laws; provided,
however, that no such Lien constitutes a Lien securing repayment of Indebtedness
for borrowed money;

 



-142-

 

 

(q)                (i) Liens pursuant to a Master Lease, any Additional Lease
and similar leases entered into for the purpose of, or with respect to,
operating or managing gaming facilities and related assets, which Liens are
limited to the leased property under the applicable lease and granted to the
landlord under such lease for the purpose of securing the obligations of the
tenant under such lease to such landlord and (ii) Liens on cash and Cash
Equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in an escrow account or similar account pending application
of such proceeds in accordance with the applicable lease;

 

(r)                  Liens to secure Indebtedness incurred pursuant to Section
10.01(v); provided that such Liens do not encumber any Property of Borrower or
any Restricted Subsidiary other than any Foreign Subsidiary;

 

(s)                 Prior Mortgage Liens with respect to the applicable
Mortgaged Real Property;

 

(t)                  Liens on cash and Cash Equivalents deposited to Discharge,
redeem or defease Indebtedness that was permitted to so be repaid;

 

(u)                Liens arising from precautionary UCC financing statements
filings regarding operating leases or consignment of goods entered into in the
ordinary course of business;

 

(v)                Liens on the Collateral securing (i) Permitted First Lien
Indebtedness permitted under Section 10.01(m) or Permitted First Priority
Refinancing Debt and, in each case, subject to the Pari Passu Intercreditor
Agreement or (ii) Permitted Second Lien Indebtedness permitted under Sections
10.01(l) or 10.01(m) or Permitted Second Priority Refinancing Debt and, in each
case, subject to the Second Lien Intercreditor Agreement (as “Second Priority
Liens”);

 

(w)               Liens on the Collateral securing Incremental Equivalent Debt,
and Permitted Refinancings thereof, in each case, permitted under 10.01(t) and
subject to the Pari Passu Intercreditor Agreement or the Second Lien
Intercreditor Agreement (in the case of Liens intended to be subordinated to the
Liens securing the Obligations, as “Second Priority Liens”), as and to the
extent applicable;

 

(x)                Liens solely on any cash earnest money deposits made by
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in respect of a Permitted Acquisition or Investment
(including any other Acquisition) not prohibited by this Agreement;

 

(y)                in the case of any non-Wholly Owned Subsidiary or Joint
Venture, any put and call arrangements or restrictions on disposition related to
its Equity Interests set forth in its organizational documents or any related
joint venture or similar agreement;

 

(z)                 Liens arising in connection with transactions relating to
the selling or discounting of accounts receivable in the ordinary course of
business;

 

(aa)              licenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Borrower and its
Subsidiaries taken as a whole;

 

(bb)             any interest or title of a lessor, sublessor, licensee or
licensor under any lease or license agreement permitted by this Agreement;

 

(cc)              Liens created by the applicable Transfer Agreement;

 

(dd)             Liens securing obligations of any Person in respect of employee
deferred compensation and benefit plans in connection with “rabbi trusts” or
other similar arrangements; and

 

(ee)              Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(u).; and

 



-143-

 

 

(ff)               Liens arising pursuant to Indebtedness incurred pursuant to
Section 10.01(x) and subject to the Second Lien Intercreditor Agreement (as
“Second Priority Liens”).

 

In connection with the granting of Liens of the types described in clauses (c),
(g), (k), (l), (r), (s), (t), (v) and, (w) and (ff) of this Section 10.02 by
Borrower of any of its Restricted Subsidiaries, Administrative Agent and
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by entering into or
amending appropriate lien subordination or intercreditor agreements).

 

SECTION 10.03.       Master Leases.

 

(a)                 Neither Borrower nor Penn Tenant will terminate or allow or
consent to the termination of the Penn Master Lease or will enter into any
amendment, waiver or modification to the Penn Master Lease if (i) such
amendment, waiver or modification could reasonably be expected to have a
Material Adverse Effect or (ii) after giving pro forma effect to such amendment,
waiver or modification, Borrower will not be in compliance with the provisions
of Section 10.08; provided that neither Borrower nor Penn Tenant will allow any
amendment, waiver or modification of the Penn Master Lease that (i) shortens the
term of the Penn Master Lease to less than twenty (20) years (including
extension or renewal options) from the date of such amendment, waiver or
modification, (ii) tightens the financial covenants applicable to Penn Tenant
(other than technical amendments to the definitions of such financial terms so
long as such amendments do not materially affect Penn Tenant’s ability to comply
with such financial covenants), (iii) amends, waives or modifies Articles XIV
(Insurance Proceeds), XV (Condemnation), XVII (Leasehold Mortgagees), XXII
(Assignments) or XXXVI (Organized Sale Process) of the Penn Master Lease
(including by amendment of the defined terms used therein) in a manner
materially adverse to the interests of the Secured Parties or (iv) amends,
waives or modifies Article XI (Liens) of the Penn Master Lease to the extent
adversely impacting the ability of the Secured Parties to obtain or maintain a
Lien on the Properties of Borrower or its Restricted Subsidiaries, in each case,
without the consent of the Required Lenders. Penn Tenant shall not transfer its
rights or obligations under the Penn Master Lease to any Person other than to
Borrower or a Guarantor (or a Person that becomes a Guarantor in connection with
such transaction); provided, however, that no such transfer shall be permitted
hereunder unless expressly permitted under the Penn Master Lease or consented to
in writing by GLP Capital.

 

(b)                From and after the PNK Acquisition Closing Date, neither
Borrower nor PNK Tenant will terminate or allow or consent to the termination of
the PNK Master Lease or will enter into any amendment, waiver or modification to
the PNK Master Lease if (i) such amendment, waiver or modification could
reasonably be expected to have a Material Adverse Effect or (ii) after giving
pro forma effect to such amendment, waiver or modification, Borrower will not be
in compliance with the provisions of Section 10.08; provided that neither
Borrower nor PNK Tenant will allow any amendment, waiver or modification of the
PNK Master Lease that (i) shortens the term of the PNK Master Lease to less than
twenty (20) years (including extension or renewal options) from the date of such
amendment, waiver or modification, (ii) tightens the financial covenants
applicable to PNK Tenant (other than technical amendments to the definitions of
such financial terms so long as such amendments do not materially affect PNK
Tenant’s ability to comply with such financial covenants), (iii) amends, waives
or modifies Articles XIV (Insurance Proceeds), XV (Condemnation), XVII
(Leasehold Mortgagees), XXII (Assignments) or XXXVI (Organized Sale Process) of
the PNK Master Lease (including by amendment of the defined terms used therein)
in a manner materially adverse to the interests of the Secured Parties or (iv)
amends, waives or modifies Article XI of the PNK Master Lease to the extent
adversely impacting the ability of the Secured Parties to obtain or maintain a
Lien on the Properties of Borrower or its Restricted Subsidiaries, in each case,
without the consent of the Required Lenders. From and after the PNK Closing
Date, PNK Tenant shall not transfer its rights or obligations under the PNK
Master Lease to any Person other than to Borrower or a Guarantor (or a Person
that becomes a Guarantor in connection with such transaction); provided,
however, that no such transfer shall be permitted hereunder unless expressly
permitted under the PNK Master Lease or consented to in writing by Gold Merger
Sub.

 

SECTION 10.04.       Investments, Loans and Advances. Neither Borrower nor any
Restricted Subsidiary will, directly or indirectly, make any Investment, except
for the following:

 

(a)                 Investments and commitments to make Investments outstanding
on the Closing Date and identified on Schedule 10.04 and any Investments
received in respect thereof without the payment of additional consideration
(other than through the issuance of or exchange of Qualified Capital Stock);

 



-144-

 

 

(b)                Investments in cash and Cash Equivalents (including any
Investments that were Cash Equivalents at the time made);

 

(c)                 Borrower may enter into Swap Contracts to the extent
permitted by Section 10.01(c);

 

(d)                Investments (i) by Borrower in any Restricted Subsidiary,
(ii) by any Restricted Subsidiary in Borrower, (iii) by a Restricted Subsidiary
in another Restricted Subsidiary and (iv) by Borrower or any Restricted
Subsidiary in any other Company (provided that the aggregate amount of
Investments made pursuant to this clause (iv) shall not exceed at any time
outstanding, the greater of (A) $100.0 million and (B) 1.75% of Consolidated
Total Assets as of the date of such Investment (calculated on a Pro Forma
Basis)); provided that, (1) in each case, any intercompany loan (it being
understood and agreed that intercompany receivables or advances made in the
ordinary course of business do not constitute loans) in excess of $10.0 million
individually shall be evidenced by a promissory note and, to the extent that the
payee, holder or lender of such intercompany loan is a Credit Party, such
promissory note shall be pledged (and delivered) by such Credit Party to
Collateral Agent on behalf of the Secured Parties; and (2) during the Covenant
Relief Period, no Investment shall be made under this Section 10.04(d) by any
Credit Party in a Person that is not a Credit Party other than Investments in
Restricted Subsidiaries that are not Credit Parties in an aggregate amount not
to exceed $15.0 million;

 

(e)                 Borrower and its Restricted Subsidiaries may sell or
transfer assets to the extent permitted by Section 10.05;

 

(f)                  Investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in settlement
of delinquent or overdue accounts in the ordinary course of business;

 

(g)                Investments made by Borrower or any Restricted Subsidiary as
a result of consideration received in connection with an Asset Sale made in
compliance with Section 10.05;

 

(h)                Investments consisting of moving, entertainment and travel
expenses, drawing accounts and similar expenditures made to officers, directors
and employees in the ordinary course of business not to exceed $10.0 million in
the aggregate at any time outstanding;

 

(i)                  Permitted Acquisitions; provided that, no Permitted
Acquisitions may be made pursuant to this Section 10.04(i) during the Covenant
Relief Period;

 

(j)                  extensions of trade credit (including to gaming customers)
in the ordinary course of business;

 

(k)                in addition to Investments otherwise permitted by this
Section 10.04, other Investments by Borrower or any of its Restricted
Subsidiaries; provided that the amount of such Investments to be made pursuant
to this Section 10.04(k), plus the Outstanding Investment Amount (which, for the
avoidance of duplication, shall be calculated for such purpose without including
the amount of such Investment proposed to be made pursuant to this Section
10.04(k)) as of such date, do not exceed the sum of (i) the greater of (A) $500
million and (B) 7.0% of Consolidated Total Assets as of the date of such
Investment (calculated on a Pro Forma Basis), plus (ii) the Aggregate Existing
Investment Returns as of such date and, provided further, that (xw) at the time
of making such Investment and after giving effect thereto, no Event of Default
shall have occurred and be continuing, (yx) immediately after giving effect to
such Investment Borrower shall be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date and, (zy)
Borrower shall designate each such Investment as having been made pursuant to
this Section 10.04(k) in the Compliance Certificate for the fiscal quarter in
which such Investment is made and (z) no Investments may be made under this
Section 10.04(k) during the Covenant Relief Period;

 

(l)                  in addition to Investments otherwise permitted by this
Section 10.04, Investments by Borrower or any of its Restricted Subsidiaries;
provided that (i) the amount of such Investments to be made pursuant to this
Section 10.04(l) do not exceed the Available Amount determined at the time such
Investment is made, (ii) immediately before and after giving effect thereto, no
Event of Default has occurred and is continuing and, (iii) immediately after
giving effect thereto Borrower shall be in compliance on a Pro Forma Basis with
the Financial Maintenance Covenants as of the most recent Calculation Date and
(iv) no Investments may be made under this Section 10.04(l) during the Covenant
Relief Period;

 



-145-

 

 

(m)               additional Investments so long as, at the time such Investment
is made and after giving effect thereto, (x) no Event of Default has occurred
and is continuing and (y) the Consolidated Senior Secured Net Leverage Ratio is
less than or equal to 1.75 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date; provided that, no Investments may be made under this Section
10.04(m) during the Covenant Relief Period;

 

(n)                payments with respect to any Qualified Contingent
Obligations, so long as, at the time such Qualified Contingent Obligation was
incurred or, if earlier, the agreement to incur such Qualified Contingent
Obligations was entered into, such Investment was permitted under this
Agreement;

 

(o)                (i) Investments of a Restricted Subsidiary acquired after the
Closing Date or of a Person merged or consolidated with or into Borrower or a
Restricted Subsidiary, in each case in accordance with the terms of this
Agreement, to the extent that such Investments were not made in contemplation of
or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation and (ii)
Investments outstanding on the First Amendment to A&R Credit Agreement Effective
Date in Unrestricted Subsidiaries set forth on Schedule 9.12(d) to the extent
that such Investments were not made in contemplation of or in connection with
the PNK Acquisition;

 

(p)                Investments in the nature of pledges or deposits with respect
to leases or utilities provided to third parties in the ordinary course of
business;

 

(q)                Investments in Unrestricted Subsidiaries in an amount not to
exceed $75.0 million outstanding at any time; provided that, (i) the amount of
such Investments outstanding shall be deemed to equal the aggregate amount, in
each case, valued at fair market value at the time each such Investment was
made, of such Investments minus (x) Specified Unrestricted Subsidiaries
Investment Returns received on or prior to such date, and (y) reductions in the
amount of such Investments as provided in the definition of “Investment” and
(ii) no Investments may be made under this Section 10.04(q) during the Covenant
Relief Period.

 

(r)                  the occurrence of a Reverse Trigger Event under any
applicable Transfer Agreement;

 

(s)                 so long as immediately before and after giving effect
thereto no Event of Default has occurred and is continuing and after giving
effect thereto Borrower will be in compliance on a Pro Forma Basis with the
Financial Maintenance Covenants as of the most recent Calculation Date, Borrower
and its Restricted Subsidiaries may make Investments in an amount not to exceed
$150.0 million outstanding at any time minus the aggregate amount of Restricted
Payments made pursuant to Section 10.06(i)(i) and the aggregate amount of Junior
Prepayments made pursuant to Section 10.09(a)(i); provided that, (i) the amount
of such Investments outstanding shall be deemed to equal the aggregate amount,
in each case, valued at fair market value at the time each such Investment was
made, of such Investments minus (x) Specified General Investment Returns
received on or prior to such date, and (y) reductions in the amount of such
Investments as provided in the definition of “Investment” and (ii) no
Investments may be made under this Section 10.04(s) during the Covenant Relief
Period; and

 

(t)                  Borrower and its Restricted Subsidiaries may make
Investments in an amount not to exceed (i) during the Covenant Relief Period,
$75.0 million outstanding at any time (provided that (x) no Investment may be
made pursuant to this Section 10.04(t)(i) in an Unrestricted Subsidiary or joint
venture unless at the time of such Investment a majority (by number) of the of
casinos, “racinos” and similar facilities owned or leased by Borrower and its
Restricted Subsidiaries on the date of such Investment are open to the public
and operating as determined in good faith by the Borrower and (y) not more than
$30.0 million in the aggregate of Investments may be made pursuant to this
Section 10.04(t)(i) in Unrestricted Subsidiaries and joint ventures) and (ii) at
any time other than during the Covenant Relief Period, $150.0 million
outstanding at any time minus the aggregate amount of Restricted Payments made
pursuant to Section 10.06(j) andat any time, the aggregate amount of Junior
Prepayments made pursuant to Section 10.09(b) at any time and for the avoidance
of doubt, and without duplication, the aggregate amount of Investments made
pursuant to Section 10.04(t)(i) during the Covenant Relief Period; provided,
further, that, the amount of such Investments outstanding shall be deemed to
equal the aggregate amount, in each case, valued at fair market value at the
time each such Investment was made, of such Investments minus (x) Specified
Additional General Investment Returns received on or prior to such date, and (y)
reductions in the amount of such Investments as provided in the definition of
“Investment”.

 



-146-

 

 

In the event that any Investment meets more than one of the categories set forth
above in this Section 10.04, Borrower may, in its sole discretion, divide,
classify or reclassify, and/or later divide, classify or reclassify, such
Investment (or any portion thereof) and only be required to include the amount
and type of such Investment in one or more of such clauses, at its election.

 

SECTION 10.05.       Mergers, Consolidations and Sales of Assets. Neither
Borrower nor any Restricted Subsidiary will wind up, liquidate or dissolve its
affairs or enter into any transaction of merger or consolidation (other than
solely to change the jurisdiction of organization or type of organization (to
the extent in compliance with the applicable provisions of the Security
Agreement)), or convey, sell, lease or sublease (as lessor or sublessor),
transfer or otherwise dispose of any substantial part of its business, property
or assets, except for:

 

(a)                 Capital Expenditures by Borrower and the Restricted
Subsidiaries;

 

(b)                Sales or dispositions of used, worn out, obsolete or surplus
Property or Property no longer useful in the business of Borrower by Borrower
and the Restricted Subsidiaries in the ordinary course of business and the
abandonment or other sale of Intellectual Property that is, in the reasonable
judgment of Borrower, no longer economically practicable to maintain or useful
in the conduct of the business of Borrower and its Restricted Subsidiaries taken
as a whole; and the termination or assignment of Contractual Obligations (other
than a Master Lease) to the extent such termination or assignment does not have
a Material Adverse Effect;

 

(c)                 Asset Sales by Borrower or any Restricted Subsidiary;
provided that (i) at the time of such Asset Sale, no Event of Default then
exists or would arise therefrom, (ii) Borrower or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of (x) cash or Cash Equivalents or (y) Permitted Business Assets (in each case,
free and clear of all Liens at the time received other than Permitted Liens) (it
being understood that for the purposes of clause (c)(ii)(x), the following shall
be deemed to be cash: (A) any liabilities (as shown on Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Asset Sale and for which all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received) within one hundred and eighty (180) days
following the closing of the applicable disposition, (C) any Designated Non-Cash
Consideration received in respect of such disposition having an aggregate fair
market value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (C) that is at that time outstanding, not in
excess of the greater of (1) $100.0 million and (2) 1.75% of Consolidated Total
Assets as of the date of such receipt (calculated on a Pro Forma Basis), with
the fair market value of each item of Designated Non-Cash Consideration being
measured at such date of receipt or such agreement, as applicable, and without
giving effect to subsequent changes in value) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii);

 

(d)                Liens permitted by Section 10.02, Investments may be made to
the extent permitted by Sections 10.04 and Restricted Payments may be made to
the extent permitted by Section 10.06;

 

(e)                 Borrower and the Restricted Subsidiaries may dispose of cash
and Cash Equivalents;

 

(f)                  Borrower and the Restricted Subsidiaries may lease (as
lessor or sublessor) real or personal property to the extent permitted under
Section 10.02;

 

(g)                (i) licenses of Intellectual Property to GLPI or any of its
Subsidiaries for use in connection with the ownership and operation of the TRS
Properties and (ii) licenses and sublicenses by Borrower or any of its
Restricted Subsidiaries of software and Intellectual Property in the ordinary
course of business shall be permitted;

 



-147-

 

 

(h)                (A) Borrower or any Restricted Subsidiary may transfer or
lease property to or acquire or lease property from Borrower or any Restricted
Subsidiary; provided that the sum of (x) the aggregate fair market value of all
Property transferred by Borrower and Domestic Subsidiaries of Borrower that are
Restricted Subsidiaries to Foreign Subsidiaries of Borrower under this clause
(A) plus (y) all lease payments made by Borrower and Domestic Subsidiaries of
Borrower that are Restricted Subsidiaries to Foreign Subsidiaries of Borrower in
respect of leasing of property by Borrower and Domestic Subsidiaries of Borrower
that are Restricted Subsidiaries from Foreign Subsidiaries shall not exceed (i)
during the Covenant Relief Period, $0 and (ii) at any other time, $100.0 million
in any fiscal year of Borrower; (B) any Restricted Subsidiary may merge or
consolidate with or into Borrower (as long as Borrower is the surviving Person)
or any Guarantor (as long as the surviving Person is, or becomes substantially
concurrently with such merger or consolidation, a Guarantor); (C) any Restricted
Subsidiary may merge or consolidate with or into any other Restricted Subsidiary
(so long as, if either Restricted Subsidiary is a Guarantor, the surviving
Person is, or becomes substantially concurrently with such merger or
consolidation, a Guarantor); and (D) any Restricted Subsidiary may be
voluntarily liquidated, voluntarily wound up or voluntarily dissolved (so long
as any such liquidation or winding up does not constitute or involve an Asset
Sale to any Person other than to Borrower or any other Restricted Subsidiary or
any other owner of equity interests in such Restricted Subsidiary unless such
Asset Sale is otherwise permitted pursuant to this Section 10.05); provided,
however, that, in each case with respect to clauses (A), (B) and (C) of this
Section 10.05(h) (other than in the case of a transfer to a Foreign Subsidiary
permitted under clause (A) above), the Lien on such property granted in favor of
Collateral Agent under the Security Documents shall be maintained in accordance
with the provisions of this Agreement and the applicable Security Documents;

 

(i)                  voluntary terminations of Swap Contracts and other assets
or contracts in the ordinary course of business;

 

(j)                  conveyances, sales, leases, transfers or other dispositions
which do not constitute Asset Sales;

 

(k)                any taking by a Governmental Authority of assets or property,
or any part thereof, under the power of eminent domain or condemnation;

 

(l)                  Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions of property subject to a Casualty Event;

 

(m)               Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions of Investments in Joint Ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

(n)                Borrower and its Restricted Subsidiaries may make sales,
transfers or other dispositions (including, without limitation, sales, transfers
or other dispositions of Equity Interests and other Property) in connection with
a Spin-Off permitted under Section 10.06(k);

 

(o)                any transfer of Equity Interests of any Restricted Subsidiary
or any Gaming Facility in connection with the occurrence of a Trigger Event; and

 

(p)                transfers, sales or dispositions of Real Property and related
assets to a Landlord or one of its Affiliates (including, without limitation, in
connection with any Specified Sale Leaseback Transaction), to the extent
Borrower or its Restricted Subsidiaries will lease such real property and
related assets; provided that (i) at the time of such transfer, sale or
disposition, no Event of Default then exists or would arise therefrom, (ii)
Borrower or any of its Restricted Subsidiaries shall receive not less than 50%
of such consideration in the form of cash or Cash Equivalents (free and clear of
all Liens at the time received other than Permitted Liens) (it being understood
that for the purposes of clause (p)(ii), the following shall be deemed to be
cash: (A) any liabilities (as shown on Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Borrower or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable transfer, sale or
disposition and for which all of its Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing and (B) any securities
received by such Restricted Subsidiary from such transferee that are converted
by such Restricted Subsidiary into cash or Cash Equivalents (to the extent of
the cash or Cash Equivalents received) within one hundred and eighty (180) days
following the closing of the applicable disposition) and (iii) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.10(a)(iii).

 



-148-

 

 

Notwithstanding anything contained in this Agreement to the contrary, in no
event may any transfer, sale, conveyance or other disposition to any Person
other than a Credit Party constitute all or substantially all of Borrower’s
property or assets, on a consolidated basis.

 

To the extent any Collateral is sold, transferred or otherwise disposed of as
permitted by this Section 10.05 or in connection with a transaction approved by
the Required Lenders, in each case, to a Person other than a Credit Party, so
long as no Event of Default exists, such Collateral (unless sold to Borrower or
a Guarantor) shall, except as set forth in the proviso to Section 10.05(h), be
sold, transferred or otherwise disposed of free and clear of the Liens created
by the Security Documents, and Collateral Agent shall take all actions
appropriate or reasonably requested by Borrower in order to effect the foregoing
at the sole cost and expense of Borrower and without recourse or warranty by
Collateral Agent (including the execution and delivery of appropriate UCC
termination statements and such other instruments and releases as may be
necessary and appropriate to effect such release). To the extent any such sale,
transfer or other disposition results in a Guarantor no longer constituting a
Subsidiary of Borrower, so long as no Event of Default exists, the Obligations
of such Guarantor and all obligations of such Guarantor under the Credit
Documents shall terminate and be of no further force and effect, and each of
Administrative Agent and Collateral Agent shall take such actions, at the sole
expense of Borrower, as are appropriate or requested by Borrower in connection
with such termination.

 

SECTION 10.06.       Restricted Payments. Neither Borrower nor any of its
Restricted Subsidiaries shall, directly or indirectly, declare or make any
Restricted Payment at any time, except, without duplication, (a) Borrower or any
Restricted Subsidiary may make Restricted Payments to the extent permitted
pursuant to Section 2.09(b)(ii), (b) any Restricted Subsidiary of Borrower may
declare and make Restricted Payments to Borrower or any Wholly Owned Subsidiary
of Borrower which is a Restricted Subsidiary, (c) any Restricted Subsidiary of
Borrower, if such Restricted Subsidiary is not a Wholly Owned Subsidiary, may
declare and make Restricted Payments in respect of its Equity Interests to all
holders of such Equity Interests generally so long as Borrower or its respective
Restricted Subsidiary that owns such Equity Interest or interests in the Person
making such Restricted Payments receives at least its proportionate share
thereof (based upon its relative ownership of the subject Equity Interests and
the terms thereof), (d) Borrower and its Restricted Subsidiaries may engage in
transactions to the extent permitted by Section 10.04 and Section 10.05,
(e) Borrower and its Restricted Subsidiaries may make Restricted Payments in
respect of Disqualified Capital Stock issued in compliance with the terms
hereof, (f) Borrower may repurchase common stock or common stock options from
present or former officers, directors or employees (or heirs of, estates of or
trusts formed by such Persons) of any Company upon the death, disability,
retirement or termination of employment of such officer, director or employee or
pursuant to the terms of any stock option plan or like agreement; provided,
however, that the aggregate amount of payments under this clause (f) shall not
exceed $10.0 million in any fiscal year of Borrower, (g) Borrower and its
Restricted Subsidiaries may (i) repurchase Equity Interests to the extent deemed
to occur upon exercise of stock options, warrants or rights in respect thereof
to the extent such Equity Interests represent a portion of the exercise price of
such options, warrants or rights in respect thereof and (ii) make payments in
respect of withholding or similar taxes payable or expected to be payable by any
present or former member of management, director, officer, employee, or
consultant of Borrower or any of its Subsidiaries or family members, spouses or
former spouses, heirs of, estates of or trusts formed by such Persons in
connection with the exercise of stock options or grant, vesting or delivery of
Equity Interests, (h) Borrower and its Restricted Subsidiaries may make
Restricted Payments to allow the payment of cash in lieu of the issuance of
fractional shares upon the exercise of options or, warrants or rights or upon
the conversion or exchange of or into Equity Interests, or payments or
distributions to dissenting stockholders pursuant to applicable law, (i) so long
as immediately before and after giving effect thereto no Event of Default has
occurred and is continuing and after giving effect thereto Borrower will be in
compliance on a Pro Forma Basis with the Financial Maintenance Covenants as of
the most recent Calculation Date, Borrower and its Restricted Subsidiaries may
make Restricted Payments in an aggregate amount not to exceed (i) $150.0
million, minus the aggregate amount of Junior Prepayments made pursuant to
Section 10.09(a)(i) and the aggregate amount of Investments made pursuant to
Section 10.04(s), plus (ii) the Available Amount, plus (iii) such additional
amount so long as the Consolidated Senior Secured Net Leverage Ratio is less
than or equal to 1.75 to 1.00 on a Pro Forma Basis as of the most recent
Calculation Date, (j) Borrower and its Restricted Subsidiaries may make
Restricted Payments in an aggregate amount not to exceed (i) during the Covenant
Relief Period, $25.0 million and (ii) at any time other than during the Covenant
Relief Period, $150.0 million, minus the aggregate amount of Junior Prepayments
made pursuant to Section 10.09(b) andat any time, the aggregate amount of
Investments made pursuant to Section 10.04(t) at any time and for the avoidance
of doubt, and without duplication, the aggregate amount of Restricted Payments
made pursuant to Section 10.06(j)(i) during the Covenant Relief Period, (k) so
long as immediately before and after giving effect thereto no Event of Default
has occurred and is continuing and after giving effect thereto Borrower will be
in compliance on a Pro Forma Basis with the Financial Maintenance Covenants as
of the most recent Calculation Date, Borrower and its Restricted Subsidiaries
may consummate a Spin-Off and (l) to the extent constituting Restricted
Payments, Borrower may make payments to counterparties under Swap Contracts
entered into in connection with the issuance of convertible or exchangeable
debt; provided that no Restricted Payments may be made under Sections 10.06(i)
or (k) during the Covenant Relief Period.

 



-149-

 

 

In the event that any Restricted Payment meets more than one of the categories
set forth above in this Section 10.06, Borrower may, in its sole discretion,
divide, classify or reclassify, and/or later divide, classify or reclassify,
such Restricted Payment (or any portion thereof) and only be required to include
the amount and type of such Restricted Payment in one or more of such clauses,
at its election.

 

SECTION 10.07.       Transactions with Affiliates. Neither Borrower nor any of
its Restricted Subsidiaries shall enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than Borrower or any Restricted Subsidiary) involving aggregate
consideration in excess of $5.0 million unless such transaction is upon fair and
reasonable terms, taken as a whole, no less favorable to Borrower or such
Restricted Subsidiary, as the case may be, than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate (as determined
by Borrower or such Restricted Subsidiary in good faith); provided, however,
that notwithstanding the foregoing, Borrower and its Restricted Subsidiaries (i)
may enter into indemnification and employment agreements and arrangements with
directors, officers and employees, (ii) may enter into the transactions
described in Borrower’s SEC filings prior to the Closing Date, (iii) may make
Investments and Restricted Payments permitted hereunder, (iv) may enter into the
Transaction Agreements (in each case, including any amendment, restatement,
replacement or other modification thereof, so long as such amendment,
restatement, replacement or other modification is not materially adverse to the
Lenders) and the transactions contemplated thereby, (v) may enter into the
transactions contemplated by each applicable Transfer Agreement, (vi) may enter
into transactions related to any Spin-Off and any related agreements, (vii) may
enter into transactions with Unaffiliated Joint Ventures and Wholly Owned
Subsidiaries of Unaffiliated Joint Ventures, in each case, relating to the
provision of management services, overhead, sharing of customer lists and
customer loyalty programs, (viii) may enter to transactions with persons who
have entered into an agreement, contract or arrangement with Borrower or any of
its Restricted Subsidiaries to manage, own or operate a Gaming Facility because
Borrower and its Restricted Subsidiaries have not received the requisite Gaming
Approvals or are otherwise not permitted to manage, own or operate such Gaming
Facility under applicable Gaming Laws; provided that such transactions shall
have been approved by a majority of the disinterested members of Borrower’s
board of directors (or by the audit committee or any committee of the board of
directors consisting of disinterested members of the board of directors) and
determined by them to be in the best interests of Borrower; (ix) may enter into
transactions with any Person, which is an Affiliate solely due to a director or
directors of such Person (or a parent company of such Person) also being a
director or directors of Borrower; provided, however, that such director or
directors abstains from voting as a director of Borrower on any matter involving
such other Person and (x) transactions with a Person who is not an Affiliate
immediately before the consummation of such transaction that becomes an
Affiliate as a result of such transaction.

 



-150-

 

 

SECTION 10.08.       Financial Covenants.

 

(a)                 Maximum Consolidated Total Net Leverage Ratio. Borrower
shall not permit the Consolidated Total Net Leverage Ratio as of the last day of
any fiscal quarter of Borrower, commencing with the first completeapplicable
fiscal quarter ending after the Closing Dateset forth below, to exceed the
applicable ratio set forth below that corresponds to such fiscal quarter:

 

(i)              If the Covenant Relief Period terminates in accordance with
clause (a) of the definition thereof, commencing with the first fiscal quarter
ending after the Covenant Relief Period Termination Date:

 

Fiscal Quarters Ending: Maximum Consolidated Total Net Leverage Ratio: June 30,
2017 through the end of the first full Fiscal Quarter ending after the PNK
Acquisition Closing Date 5.25 to 1.00 The end of the second full Fiscal Quarter
ending after the PNK Acquisition Closing Date through the end of the fourth full
Fiscal Quarter ending after the PNK Acquisition Closing Date 5.00 to 1.00 The
end of the fifth full Fiscal Quarter ending after the PNK Acquisition Closing
Date through the end of the seventh full Fiscal Quarter ending after the PNK
Acquisition Closing Date 4.50 to 1.00 The end of the eighth full Fiscal Quarter
ending after the PNK Acquisition Closing Date and for all Fiscal Quarters ending
thereafter 4.25 to 1.00


 

(ii)               If the Covenant Relief Period terminates in accordance with
clause (b) of the definition thereof, commencing with the fiscal quarter ending
March 31, 2021:

 

Fiscal Quarters Ending: Maximum Consolidated Total Net Leverage Ratio: March 31,
2021 5.50 to 1.00 June 30, 2021 5.00 to 1.00 September 30, 2021 4.75 to 1.00
December 31, 2021 4.50 to 1.00 Thereafter 4.25 to 1.00


 

(b)                Maximum Consolidated Senior Secured Net Leverage Ratio.
Borrower shall not permit the Consolidated Senior Secured Net Leverage Ratio as
of the last day of any fiscal quarter of Borrower, commencing with the first
completeapplicable fiscal quarter ending after the Closing Dateset forth below,
to exceed the applicable ratio set forth below that corresponds to such fiscal
quarter:

 

(i)              If the Covenant Relief Period terminates in accordance with
clause (a) of the definition thereof, commencing with the first fiscal quarter
ending after the Covenant Relief Period Termination Date:

 

Fiscal Quarters Ending: Maximum Consolidated Senior Secured Net Leverage Ratio:
June 30, 2017 through the end of the first full Fiscal Quarter ending after the
PNK Acquisition Closing Date 4.25 to 1.00 The end of the second full Fiscal
Quarter ending after the PNK Acquisition Closing Date through the end of the
fourth full Fiscal Quarter ending after the PNK Acquisition Closing Date 3.75 to
1.00 The end of the fifth full Fiscal Quarter ending after the PNK Acquisition
Closing Date through the end of the seventh full Fiscal Quarter ending after the
PNK Acquisition Closing Date 3.25 to 1.00 The end of the eighth full Fiscal
Quarter ending after the PNK Acquisition Closing Date and for all Fiscal
Quarters ending thereafter 3.00 to 1.00


 



-151-

 

 

(ii)               If the Covenant Relief Period terminates in accordance with
clause (b) of the definition thereof, commencing with the fiscal quarter ending
March 31, 2021:

 

Fiscal Quarters Ending: Maximum Consolidated Senior Secured Net Leverage Ratio:
March 31, 2021 4.50 to 1.00 June 30, 2021 4.00 to 1.00 September 30, 2021 3.75
to 1.00 December 31, 2021 3.50 to 1.00 Thereafter 3.00 to 1.00


 

(c)                 Minimum Interest Coverage Ratio. Borrower shall not permit
the Interest Coverage Ratio as of the last day of any fiscal quarter of
Borrower, (i) if the Covenant Relief Period terminates in accordance with
clause (a) of the definition thereof, commencing with the first complete fiscal
quarter ending after the Closing DateCovenant Relief Period Termination Date or
(ii) if the Covenant Relief Period terminates in accordance with clause (b) of
the definition thereof, commencing with the fiscal quarter ending March 31,
2021, to be less than 2.50 to 1.00.

 

SECTION 10.09.       Certain Payments of Indebtedness. None of Borrower or any
of its Restricted Subsidiaries will, nor will they permit any Restricted
Subsidiary to voluntarily prepay, redeem, purchase, defease or otherwise satisfy
prior to the scheduled maturity thereof in any manner (it being understood that
payments of regularly scheduled principal and interest shall be permitted) any
Disqualified Capital Stock or Other Junior Indebtedness or make any payment in
violation of any subordination terms or intercreditor agreement applicable to
any such Indebtedness (such payments, “Junior Prepayments”), except (a) so long
as no Event of Default shall have occurred and be continuing or would result
therefrom and after giving effect thereto Borrower will be in compliance on a
Pro Forma Basis with the Financial Maintenance Covenants as of the most recent
Calculation Date, Borrower and the Restricted Subsidiaries may make Junior
Prepayments in an aggregate amount not to exceed (i) $150.0 million, minus the
aggregate amount of Restricted Payments made pursuant to Section 10.06(i)(i) and
the aggregate amount of Investments made pursuant to Section 10.04(s), plus (ii)
the Available Amount, plus (iii) any additional or other amount (regardless of
whether the amounts referenced in clause (i) or (ii) have been utilized) so long
as the Consolidated Senior Secured Net Leverage Ratio is less than or equal to
1.75 to 1.00 on a Pro Forma Basis as of the most recent Calculation Date,
(b) Borrower and the Restricted Subsidiaries may make Junior Prepayments in an
aggregate amount not to exceed (i) $150.0 million, minus the aggregate amount of
Restricted Payments made pursuant to Section 10.06(j) and the aggregate amount
of Investments made pursuant to Section 10.04(t), (c) a Permitted Refinancing of
any such Indebtedness (including through exchange offers and similar
transactions), (c) the conversion of any such Indebtedness to Equity Interests
(or exchange of any such Indebtedness for Equity Interests) of Borrower or any
direct or indirect parent of Borrower (other than Disqualified Capital Stock),
(d) with respect to intercompany subordinated indebtedness, to the extent
consistent with the subordination terms thereof, (e) exchanges of Indebtedness
issued in private placements and resold in reliance on Regulation S or Rule 144A
for Indebtedness having substantially equivalent terms pursuant to customary
exchange offers, (f) prepayment, redemption, purchase, defeasance or
satisfaction of Indebtedness of Persons acquired pursuant to, or Indebtedness
assumed in connection with, Permitted Acquisition or Investment (including any
other Acquisition) not prohibited by this Agreement, (g) Junior Prepayments made
pursuant to Section 2.09(b)(ii), (h) Junior Prepayments in respect of
intercompany Indebtedness owing to Borrower or its Restricted Subsidiaries will
be permitted, (i) prepayments, redemptions, purchases, defeasance or
satisfaction of Disqualified Capital Stock with the proceeds of any issuance of
Disqualified Capital Stock permitted to be issued hereunder or in exchange for
Disqualified Capital Stock or other Equity Interests permitted to be issued
hereunder and (j) the Borrower 2021 Notes Redemption, including the purchase or
redemption of any Borrower 2021 Notes that were Discharged in such Borrower 2021
Notes Redemption following the Closing Date; provided that, no Junior
Prepayments may be made under Sections 10.09(a), (b) or (g) during the Covenant
Relief Period.

 



-152-

 

 

SECTION 10.10.       Limitation on Certain Restrictions Affecting Subsidiaries.
None of Borrower or any of its Restricted Subsidiaries shall, directly or
indirectly, create any consensual encumbrance or restriction on the ability of
any Restricted Subsidiary (other than any Foreign Subsidiary or Immaterial
Subsidiary) of Borrower to (a) pay dividends or make any other distributions on
such Restricted Subsidiary’s Equity Interests or any other interest or
participation in its profits owned by Borrower or any of its Restricted
Subsidiaries, or pay any Indebtedness or any other obligation owed to Borrower
or any of its Restricted Subsidiaries, (b) make Investments in or to Borrower or
any of its Restricted Subsidiaries, (c) transfer any of its Property to Borrower
or any of its Restricted Subsidiaries or (d) in the case of any Guarantor,
guarantee the Obligations hereunder or, in the case of any Credit Party, subject
its portion of the Collateral to the Liens securing the Obligations in favor of
the Secured Parties, except that each of the following shall be permitted: (i)
any such encumbrances or restrictions existing under or by reason of (x)
applicable Law (including any Gaming Law and any regulations, order or decrees
of any Gaming Authority or other applicable Governmental Authority) or (y) the
Credit Documents, (ii) restrictions on the transfer of Property, or the granting
of Liens on Property, in each case, subject to Permitted Liens, (iii) customary
restrictions on subletting or assignment of any lease or sublease governing a
leasehold interest of any Company, (iv) restrictions on the transfer of any
Property, or the granting of Liens on Property, subject to a contract with
respect to an Asset Sale or other transfer, sale, conveyance or disposition
permitted under this Agreement, (v) restrictions contained in the existing
Indebtedness listed on Schedule 10.01 and Permitted Refinancings thereof,
provided, that the restrictive provisions in any such Permitted Refinancing,
taken as a whole, are not materially more restrictive than the restrictive
provisions in the Indebtedness being refinanced, (vi) restrictions contained in
Indebtedness of Persons acquired pursuant to, or assumed in connection with,
Permitted Acquisitions or other Acquisitions not prohibited hereunder after the
Closing Date and Permitted Refinancings thereof, provided, that the restrictive
provisions in any such Permitted Refinancing, taken as a whole, are not
materially more restrictive than the restrictive provisions in the Indebtedness
being refinanced and such restrictions are limited to the Persons or assets
being acquired and of the Subsidiaries of such Persons and their assets,
(vii) with respect to clauses (a), (b) and (c) above, restrictions contained in
any Permitted Unsecured Indebtedness and Permitted Refinancings thereof, or any
Permitted Second Lien Indebtedness and Permitted Refinancings thereof, or any
other Indebtedness permitted hereunder, in each case, taken as a whole, to the
extent not materially more restrictive than those contained in this Agreement,
(viii) with respect to clauses (a), (b) and (c) above, restrictions contained in
any Incremental Equivalent Debt and Permitted Refinancings thereof, or any other
Indebtedness permitted hereunder, in each case, taken as a whole, to the extent
not materially more restrictive than those contained in this Agreement, (ix)
customary restrictions in joint venture arrangements or management contracts;
provided, that such restrictions are limited to the assets of such joint
ventures and the Equity Interests of the Persons party to such joint venture
arrangements or the assignment of such management contract, as applicable, (x)
customary non-assignment provisions or other customary restrictions arising
under licenses, leases and other contracts entered into in the ordinary course
of business; provided, that such restrictions are limited to the assets subject
to such licenses, leases and contracts and the Equity Interests of the Persons
party to such licenses and contracts, (xi) restrictions contained in
Indebtedness of Foreign Subsidiaries incurred pursuant to Section 10.01 and
Permitted Refinancings thereof; provided that such restrictions apply only to
the Foreign Subsidiaries incurring such Indebtedness and their Subsidiaries (and
the assets thereof), (xii) restrictions contained in Indebtedness used to
finance, or incurred for the purpose of financing, Expansion Capital
Expenditures and/or Development Projects and Permitted Refinancings thereof,
provided, that such restrictions apply only to the asset (or the Person owning
such asset) being financed pursuant to such Indebtedness, (xiii) restrictions
contained in subordination provisions applicable to intercompany debt owed by
the Credit Parties; provided, that such intercompany debt is subordinated to the
Obligations on terms at least as favorable to the Lenders as the subordination
of such intercompany debt to any other obligations, (xiv) restrictions contained
in the documentation governing the Senior Unsecured Notes on the Closing Date
and Permitted Refinancings thereof (so long as the restrictions in any such
Permitted Refinancing, taken as a whole, are not materially more restrictive
than those in the Senior Unsecured Notes on the Closing Date), (xv) limitations
contained in any Transaction Agreement on the assignment of such Transaction
Agreement and (xvi) encumbrances or restrictions set forth in any agreements
with respect to a Spin-Off with respect to the Subsidiaries, assets or
operations subject thereto.

 



-153-

 

 

SECTION 10.11.       Limitation on Lines of Business. Neither Borrower nor any
Restricted Subsidiary shall directly or indirectly engage to any material extent
(determined on a consolidated basis) in any line or lines of business activity
other than Permitted Business.

 

SECTION 10.12.       Limitation on Changes to Fiscal Year. Neither Borrower nor
any Restricted Subsidiary shall change its fiscal year end to a date other than
December 31 of each year (provided that any Restricted Subsidiary acquired or
formed, or Person designated as an Unrestricted Subsidiary, in each case, after
the Closing Date may change its fiscal year to match the fiscal year of
Borrower).

 

SECTION 10.13.       Sanctions; Anti-Terrorism Laws; Anti-Corruption Laws. No
Credit Party and, Borrower shall use commercially reasonable efforts to ensure
that no broker or other agent of any Credit Party acting in any capacity in
connection with the Loans (excluding any Secured Party or any Affiliate
thereof), (i) shall conduct any business or engage in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person (to
its knowledge, with respect to customers and patrons of, and visitors to, any
Gaming Facility) described in Section 8.27(b), (ii) shall deal in, or otherwise
engage in, any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order or (iii) shall engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law or Anti-Corruption Law.

 

SECTION 10.14.       Minimum Liquidity. During the Covenant Relief Period,
Borrower shall not permit the aggregate sum of the unrestricted cash and cash
equivalents (in each case free and clear of all Liens, other than Permitted
Liens that (i) do not restrict the application of such cash and cash equivalents
to the repayment of the Obligations or (ii) secure the Obligations) of Borrower
and its Restricted Subsidiaries and Unutilized R/C Commitments (the “Borrower’s
Liquidity”) as of any day to be less than the applicable amount set forth below
(the “Minimum Liquidity Amount”) that corresponds to such day:

 

Period: Minimum Liquidity Amount: Second Amendment to A&R Credit Agreement
Effective Date through April 30, 2020 $400,000,000 May 1, 2020 through May 31,
2020 $350,000,000 June 1, 2020 through June 30, 2020 $300,000,000 July 1, 2020
and thereafter $225,000,000


 

ARTICLE XI.

 

EVENTS OF DEFAULT

 

SECTION 11.01.       Events of Default. If one or more of the following events
(herein called “Events of Default”) shall occur and be continuing:

 

(a)                 any representation or warranty made or deemed made by or on
behalf of Borrower or any other Credit Party pursuant to any Credit Document or
the borrowings or issuances of Letters of Credit hereunder, or any
representation, warranty or statement of fact made or deemed made by or on
behalf of Borrower or any other Credit Party in any report, certificate,
financial statement or other instrument furnished pursuant to any Credit
Document, shall prove to have been false or misleading (i) in any material
respect, if such representation and warranty is not qualified as to
“materiality,” “Material Adverse Effect” or similar language, or (ii) in any
respect, if such representation and warranty is so qualified, in each case when
such representation or warranty is made, deemed made or furnished;

 



-154-

 

 

(b)                default shall be made in the payment of (i) any principal of
any Loan or the reimbursement with respect to any Reimbursement Obligation when
and as the same shall become due and payable (whether at the stated maturity,
upon prepayment or repayment or by acceleration thereof or otherwise) or (ii)
any interest on any Loans when and as the same shall become due and payable, and
such default under this clause (ii) shall continue unremedied for a period of
three (3) Business Days;

 

(c)                 default shall be made in the payment of any fee or any other
amount (other than an amount referred to in (b) above) due under any Credit
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) Business Days;

 

(d)                default shall be made in the due observance or performance by
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 9.01(a) (with respect to Borrower only), 9.04(d), 9.06 or
in Article X;

 

(e)                 default shall be made in the due observance or performance
by Borrower or any of its Restricted Subsidiaries of any covenant, condition or
agreement contained in any Credit Document (other than those specified in
Section 11.01(b), 11.01(c) or 11.01(d)) and, unless such default has been
waived, such default shall continue unremedied for a period of thirty (30) days
after written notice thereof from Administrative Agent to Borrower;

 

(f)                  Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Indebtedness (other than the
Obligations), when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) fail to observe or perform any
other term, covenant, condition or agreement contained in any agreement or
instrument evidencing or governing any such Indebtedness or any event or
condition occurs, if the effect of any failure or occurrence referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice but
giving effect to applicable grace periods) to cause, such Indebtedness (other
than Qualified Contingent Obligations) to become due, or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise) or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made prior to its
stated maturity; provided, however, that (x) clauses (i) and (ii) shall not
apply to any offer to repurchase, prepay or redeem Indebtedness of a Person
acquired in an Acquisition permitted hereunder, to the extent such offer is
required as a result of, or in connection with, such Acquisition, (y) any event
or condition causing or permitting the holders of any Indebtedness to cause such
Indebtedness to be converted into Qualified Capital Stock (including any such
event or condition which, pursuant to its terms may, at the option of Borrower,
be satisfied in cash in lieu of conversion into Qualified Capital Stock) shall
not constitute an Event of Default pursuant to this paragraph (f) and (z) it
shall not constitute an Event of Default pursuant to this paragraph (f) unless
the aggregate amount of all such Indebtedness referred to in clauses (i) and
(ii) exceeds $150.0 million at any one time;

 

(g)                an involuntary proceeding shall be commenced or an
involuntary petition shall be filed in a court of competent jurisdiction in
either case under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, in each case seeking (i)
relief in respect of Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary), or of a substantial part of the property or assets
of Borrower or any of its Restricted Subsidiaries (other than any Immaterial
Subsidiary); (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary); or (iii) the winding-up or
liquidation of Borrower or any of its Restricted Subsidiaries (other than any
Immaterial Subsidiary); and such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(h)                Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under the Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law; (ii)
consent to the institution of, or fail to contest in a timely and appropriate
manner, any proceeding or the filing of any petition described in Section
11.01(g); (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Borrower or any of
its Restricted Subsidiaries (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) in any proceeding under the
Bankruptcy Code or any other federal, state or foreign bankruptcy, insolvency,
receivership, or similar law; (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding; (v) make a
general assignment for the benefit of creditors; (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(vii) take any action for the purpose of effecting any of the foregoing; or
(viii) wind up or liquidate (except as permitted hereunder);

 



-155-

 

 

(i)                  one or more judgments for the payment of money in an
aggregate amount in excess of $150.0 million (to the extent not covered by third
party insurance) shall be rendered against Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action (to the
extent such action is not effectively stayed) shall be legally taken by a
judgment creditor to levy upon assets or properties of Borrower or any of its
Restricted Subsidiaries to enforce any such judgment;

 

(j)                  an ERISA Event shall have occurred that, when taken
together with all other such ERISA Events, would reasonably be expected to
result in a Material Adverse Effect ;

 

(k)                with respect to any material Collateral, any security
interest and Lien purported to be created by the applicable Security Document
shall cease to be in full force and effect, or shall cease to give Collateral
Agent, for the benefit of the Secured Parties, the first priority Liens and
rights, powers and privileges in each case purported to be created and granted
under such Security Document in favor of Collateral Agent, or shall be asserted
by any Credit Party or any Affiliate thereof not to be a valid, perfected
(except as otherwise provided in this Agreement or such Security Document)
security interest in or Lien on the Collateral covered thereby, in each case,
other than as a result of an act of the Administrative Agent, the Collateral
Agent or any other Secured Party;

 

(l)                  any Guarantee shall cease to be in full force and effect or
any of the Guarantors or Affiliates thereof repudiates, or attempts to
repudiate, any of its obligations under any of the Guarantees (except to the
extent such Guarantee ceases to be in effect in connection with any transaction
permitted pursuant to Sections 9.12 or 10.05);

 

(m)               any Credit Document or any material provisions thereof shall
at any time and for any reason be declared by a court of competent jurisdiction
to be null and void, or a proceeding shall be commenced by any Credit Party
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any Credit Party shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest purported to be created under any Credit Document;

 

(n)                there shall have occurred a Change of Control;

 

(o)                there shall have occurred a License Revocation by any Gaming
Authority in one or more jurisdictions in which Borrower or any of its
Restricted Subsidiaries owns or operates Gaming Facilities, which License
Revocation (in the aggregate with any other License Revocations then in
existence) relates to operations of Borrower and/or the Restricted Subsidiaries
that in the most recent Test Period accounted for ten percent (10%) or more of
the gross revenues of Borrower and its Restricted Subsidiaries on a consolidated
basis; provided, however, that such License Revocation continues for at least
thirty (30) consecutive days after the earlier of (x) the date of cessation of
the affected operations as a result of such License Revocation and (y) the date
that none of Borrower, nor any of its Restricted Subsidiaries nor the Lenders
receive the net cash flows generated by any such operations;

 

(p)                (i) the Penn Master Lease shall terminate or otherwise cease
to be effective, other than upon the expiration or termination thereof with
respect to any particular property or properties pursuant to Sections 1.4, 8.2,
14.5, 15.5 or 33.4 of the Penn Master Lease or pursuant to an amendment, waiver
or modification of the Penn Master Lease not prohibited by Section 10.03(a) of
this Agreement, or an “Event of Default” (as defined in the Penn Master Lease)
shall have occurred and be continuing under Section 16.1(a), 16.1(g), 16.1(i),
16.1(j) or 16.1(p) of the Penn Master Lease, or GLP Capital shall have given
Penn Tenant notice of termination of the Penn Master Lease following an “Event
of Default” as defined in the Penn Master Lease or GLP Capital has issued a
“Termination Notice” pursuant to Section 17.1(d) of the Penn Master Lease or
(ii) from and after the PNK Acquisition Closing Date, the PNK Master Lease shall
terminate or otherwise cease to be effective, other than upon the expiration or
termination thereof with respect to any particular property or properties
pursuant to Sections 1.4, 8.2, 14.5 or 15.5 of the PNK Master Lease or pursuant
to an amendment, waiver or modification of the PNK Master Lease not prohibited
by Section 10.03(b) of this Agreement, or an “Event of Default” (as defined in
the PNK Master Lease) shall have occurred and be continuing under Section
16.1(a), 16.1(g), 16.1(i), 16.1(j) or 16.1(p) of the PNK Master Lease, or Gold
Merger Sub shall have given PNK Tenant notice of termination of the PNK Master
Lease following an “Event of Default” as defined in the PNK Master Lease or Gold
Merger Sub has issued a “Termination Notice” pursuant to Section 17.1(d) of the
PNK Master Lease; or

 



-156-

 

 

(q)                the provisions of any Pari Passu Intercreditor Agreement or
Second Lien Intercreditor Agreement shall, in whole or in part, following such
Pari Passu Intercreditor Agreement or Second Lien Intercreditor Agreement being
entered into, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against the Persons party thereto, except in accordance
with its terms;

 

then, and in every such event (other than an event described in Section 11.01(g)
or 11.01(h) with respect to Borrower), and at any time thereafter during the
continuance of such event, Administrative Agent, at the request of the Required
Lenders, shall, by notice to Borrower, take any or all of the following actions,
at the same or different times: (i) terminate forthwith the Commitments, (ii)
declare the Loans and Reimbursement Obligations then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Loans and
Reimbursement Obligations so declared to be due and payable, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
and Obligations of Borrower accrued hereunder and under any other Credit
Document (other than Swap Contracts and Cash Management Agreements), shall
become forthwith due and payable, without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived by Borrower,
anything contained herein or in any other Credit Document (other than Swap
Contracts and Cash Management Agreements) to the contrary notwithstanding; (iii)
exercise any other right or remedy provided under the Credit Documents or at law
or in equity and (iv) direct Borrower to pay (and Borrower hereby agrees upon
receipt of such notice, or upon the occurrence of any Event of Default specified
in Section 11.01(g) or 11.01(h) with respect to Borrower, to pay) to Collateral
Agent at the Principal Office such additional amounts of cash, to be held as
security by Collateral Agent for L/C Liabilities then outstanding, equal to the
aggregate L/C Liabilities then outstanding; and in any event described in
Section 11.01(g) or 11.01(h) above with respect to Borrower, the Commitments
shall automatically terminate and the principal of the Loans and Reimbursement
Obligations then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities and Obligations of Borrower
accrued hereunder and under any other Credit Document, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by Borrower, anything
contained herein or in any other Credit Document to the contrary
notwithstanding.

 

Notwithstanding the foregoing, (i) (x) Administrative Agent shall provide GLP
Capital with copies of notices issued by Administrative Agent or the Lenders of
any event or occurrence under the Credit Documents that enables or permits the
Lenders (or Administrative Agent) to accelerate the maturity of the Indebtedness
outstanding under the Credit Documents and (y) in the event of a default by
Borrower or any of its Restricted Subsidiaries in the performance of any of
their respective obligations under any of the Credit Documents, including,
without limitation, any default in the payment of any sums payable under any
such agreement, then, in each and every such case, subject to applicable Gaming
Regulations (as defined in the Penn Master Lease) and the terms of the Penn
Master Lease, GLP Capital shall have the right, but not the obligation, to cure
or remedy the default or defaults or cause the default or defaults to be cured
or remedied (to the extent susceptible to cure or remedy) prior to the end of
any applicable notice and cure periods set forth in such Credit Documents, and
any such tender of payment or performance by GLP Capital shall be accepted by
Administrative Agent, Collateral Agent and Lenders and shall constitute payment
and/or performance by the applicable Company for purposes of the Credit
Documents and (ii) from and after the PNK Acquisition Closing Date, (x)
Administrative Agent shall provide Gold Merger Sub with copies of notices issued
by Administrative Agent or the Lenders of any event or occurrence under the
Credit Documents that enables or permits the Lenders (or Administrative Agent)
to accelerate the maturity of the Indebtedness outstanding under the Credit
Documents and (y) in the event of a default by Borrower or any of its Restricted
Subsidiaries in the performance of any of their respective obligations under any
of the Credit Documents, including, without limitation, any default in the
payment of any sums payable under any such agreement, then, in each and every
such case, subject to applicable Gaming Regulations (as defined in the PNK
Master Lease) and the terms of the PNK Master Lease, Gold Merger Sub shall have
the right, but not the obligation, to cure or remedy the default or defaults or
cause the default or defaults to be cured or remedied (to the extent susceptible
to cure or remedy) prior to the end of any applicable notice and cure periods
set forth in such Credit Documents, and any such tender of payment or
performance by Gold Merger Sub shall be accepted by Administrative Agent,
Collateral Agent and Lenders and shall constitute payment and/or performance by
the applicable Company for purposes of the Credit Documents.

 



-157-

 

 

SECTION 11.02.       Application of Proceeds. The proceeds received by
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by Collateral
Agent of its remedies, or otherwise received after acceleration of the Loans,
shall be applied, in full or in part, together with any other sums then held by
Collateral Agent pursuant to this Agreement, promptly by Collateral Agent as
follows:

 

(a)                 First, to the payment of all reasonable costs and expenses,
fees, commissions and taxes of such sale, collection or other realization
including compensation to Administrative Agent and Collateral Agent and their
respective agents and counsel, and all expenses, liabilities and advances made
or incurred by Administrative Agent or Collateral Agent in connection therewith
and all amounts for which Administrative Agent or Collateral Agent, as
applicable is entitled to indemnification pursuant to the provisions of any
Credit Document;

 

(b)                Second, to the payment of all other reasonable costs and
expenses of such sale, collection or other realization and of any receiver of
any part of the Collateral appointed pursuant to the applicable Security
Documents including compensation to the other Secured Parties and their agents
and counsel and all costs, liabilities and advances made or incurred by the
other Secured Parties in connection therewith;

 

(c)                 Third, without duplication of amounts applied pursuant to
clauses (a) and (b) above, to the indefeasible payment in full in cash, pro
rata, of the Obligations;

 

(d)                Fourth, to the Administrative Agent for the account of the
L/C Lenders, to Cash Collateralize that portion of L/C Liabilities comprised of
the aggregate undrawn amount of Letters of Credit; and

 

(e)                 Fifth, the balance, if any, to the Person lawfully entitled
thereto (including the applicable Credit Party or its successors or assigns) or
as a court of competent jurisdiction may direct.

 

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (d) of this Section 11.02, the Credit Parties
shall remain liable, jointly and severally, for any deficiency.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Credit Swap Contracts shall be excluded from the application
described above if Administrative Agent has not received written notice thereof,
together with such supporting documentation as Administrative Agent may request,
from the applicable Cash Management Bank or Swap Provider, as the case may be.
Each Cash Management Bank or Swap Provider not a party to this Agreement that
has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of
Administrative Agent and the Collateral Agent pursuant to the terms of Article
XII hereof for itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 11.03.       Clean-up Period for PNK Acquisition.

 

(a)                 Notwithstanding anything to the contrary in any Credit
Document, for the period from the PNK Acquisition Closing Date until the date
falling 90 days after the PNK Acquisition Closing Date (the “PNK Acquisition
Clean-Up Period”), if circumstances exist that would have resulted in the breach
of a representation or warranty, the breach of covenant, or the occurrence of
another Default or an Event of Default (as the case may be) but for the
provisions of this Section 11.03, and such circumstances relate exclusively to
PNK or any of its Subsidiaries as of the PNK Acquisition Closing Date, then for
all purposes of this Agreement such circumstances shall not be deemed to be a
breach of such representation or warranty, a breach of such covenant, or such
Default or an Event of Default, provided that (in each case) such circumstances:

 

(i)              are capable of being remedied within the PNK Acquisition
Clean-Up Period and Borrower is taking appropriate steps to remedy such
circumstances so as to eliminate any such breach, Default or Event of Default;

 

(ii)               do not and are not reasonably likely to have a Material
Adverse Effect;

 

(iii)               were not procured or approved by a Credit Party; and

 



-158-

 

 

(iv)               do not arise from a breach of any of the PNK Acquisition
Specified Representations.

 

Notwithstanding the above, if the relevant circumstances are continuing after
the expiry of the PNK Acquisition Clean-Up Period, there shall be a breach of
representation or warranty, breach of covenant, Default or Event of Default, as
the case may be (and without prejudice to any rights and remedies of the Secured
Parties).

 

(b)                Borrower shall promptly notify Administrative Agent upon
becoming aware of the occurrence or existence of any event or circumstance
which, but for this Section 11.03, would constitute a Default or an Event of
Default and the steps, if any, being taken to remedy it.

 

ARTICLE XII.

AGENTS

 

SECTION 12.01.       Appointment. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent and
the Collateral Agent hereunder and under the other Credit Documents (including
as “trustee” or “mortgage trustee” under the Ship Mortgages), and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent or the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto, including, the execution and filing
of a “Corporate Securities and Finance Compliance Affidavit” with the Missouri
Gaming Commission pursuant to 11 CSR 45-10.040 and other regulatory requirements
of any Gaming Authority consistent with the intents and purposes of this
Agreement and the other Credit Documents. Bank of America is hereby appointed
Auction Manager hereunder, and each Lender hereby authorizes the Auction Manager
to act as its agent in accordance with the terms hereof and of the other Credit
Documents; provided, that Borrower shall have the right to select and appoint a
replacement Auction Manager from time to time by written notice to
Administrative Agent, and any such replacement shall also be so authorized to
act in such capacity. Each Lender agrees that the Auction Manager shall have
solely the obligations in its capacity as the Auction Manager as are
specifically described in this Agreement and shall be entitled to the benefits
of Article XII, as applicable. Each of the Lenders hereby irrevocably authorize
each of the Agents (other than the Administrative Agent, Collateral Agent and
the Auction Manager) to take such action on its behalf under the provisions of
this Agreement and the other Credit Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Credit Documents, together with such other powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Agents and the Lenders, and neither Borrower nor any
other Credit Party shall have rights as a third party beneficiary of any of the
provisions of this Article XII, except to the extent set forth in this Section
12.01, Section 12.06 and Section 12.07(b). It is understood and agreed that the
use of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. Each references in this Article XII to the
Collateral Agent shall include the Collateral Agent in its capacity as “trustee”
or “mortgage trustee” under the Ship Mortgages.

 

SECTION 12.02.       Rights as a Lender. Any Person serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender (if
applicable) as any other Lender and may exercise the same as though it were not
an Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.

 



-159-

 

 

SECTION 12.03.       Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each Agent’s duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, no Agent:

 

(a)                 shall be subject to any fiduciary or other implied duties
with respect to any Credit Party, any Lender or any other Person, regardless of
whether a Default has occurred and is continuing;

 

(b)                shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)                 shall, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any of Borrower or any of its
respective Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or, such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 13.04) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. No Agent shall be deemed to
have knowledge of any Default unless and until notice describing such Default is
given in writing to such Agent by Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VII or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.

 

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not ‎(x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified ‎Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans or Commitments, or disclosure of confidential
information, to any ‎Disqualified Lender. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “LIBO Rate” or with respect to any
comparable or successor rate thereto.

 

SECTION 12.04.       Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender, each Agent may presume
that such condition is satisfactory to such Lender unless such Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan or the issuance of such Letter of Credit. Each Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 



-160-

 

 

SECTION 12.05.       Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub agents appointed by such
Agent. Each Agent and any such sub agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Agent. No
Agent shall be responsible for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that an Agent acted with gross negligence, bad
faith or willful misconduct in the selection of such sub-agents.

 

SECTION 12.06.       Resignation of Administrative Agent and Collateral Agent.

 

(a)                 The Administrative Agent and Collateral Agent may at any
time give notice of their resignation to the Lenders and Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with the prior written consent of Borrower (unless an Event of Default specified
in Section 11.01(b) or 11.01(c) or an Event of Default specified in Section
11.01(g) or 11.01(h) with respect to Borrower has occurred and is continuing) to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
and Collateral Agent gives notice of their resignation (or such earlier day as
shall be agreed by the Required Lenders and Borrower (unless an Event of Default
specified in Section 11.01(b) or 11.01(c) or an Event of Default specified in
Section 11.01(g) or 11.01(h) with respect to Borrower has occurred and is
continuing)) (the “Resignation Effective Date”), then the retiring
Administrative Agent and Collateral Agent may (but shall not be obligated to) on
behalf of the Lenders, appoint a successor Administrative Agent and Collateral
Agent meeting the qualifications set forth above. Whether or not a successor has
been appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                If the Person serving as Administrative Agent and Collateral
Agent is a Defaulting Lender pursuant to clause (iii) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to Borrower and such Person remove such Person as Administrative
Agent and Collateral Agent and, in consultation with Borrower, appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Required Lenders) (the “Removal Effective Date”),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.

 

(c)                 With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent and Collateral Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the Administrative Agent or
Collateral Agent on behalf of the Secured Parties under any of the Credit
Documents, the retiring or removed Administrative Agent or Collateral Agent, as
applicable, shall continue to hold such collateral security until such time as a
successor Administrative Agent and Collateral Agent is appointed) and (2) except
for any indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent or Collateral Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Secured Party directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent and Collateral Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent and Collateral
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent and Collateral Agent (other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
or Collateral Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
and Collateral Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by Borrower to a
successor Administrative Agent and Collateral Agent shall be the same as those
payable to its predecessor unless otherwise agreed between Borrower and such
successor. After the retiring or removed Administrative Agent’s and Collateral
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 13.03 shall continue in effect for
the benefit of such retiring or removed Administrative Agent and Collateral
Agent, their sub agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring or
removed Administrative Agent and Collateral Agent was acting as Administrative
Agent or Collateral Agent.

 



-161-

 

 

(d)                Any resignation by Bank of America as Administrative Agent
and Collateral Agent pursuant to this Section shall also constitute its
resignation as L/C Lender and Swingline Lender. If an L/C Lender resigns as an
L/C Lender, it shall retain all the rights, powers, privileges and duties of an
L/C Lender hereunder with respect to all of its Letters of Credit outstanding as
of the effective date of its resignation as L/C Lender and all L/C Liability
with respect thereto, including the right to require the Revolving Lenders to
make ABR Loans or fund risk participations in Unreimbursed Amounts pursuant to
Sections 2.03(e) and (f). If any Swingline Lender resigns as Swingline Lender,
it shall retain all the rights of the Swingline Lender provided for hereunder
with respect to Swingline Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Revolving Lenders
to make ABR Loans or fund risk participations in outstanding Swingline Loans
pursuant to Section 2.01(f)(iv). Upon the appointment by Borrower of a successor
L/C Lender or Swingline Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Lender or Swingline Lender, as applicable, (b) the retiring L/C
Lender and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Credit Documents, and (c)
the successor L/C Lender shall issue letters of credit in substitution for the
Letters of Credit of the retiring L/C Lender, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Lender to effectively assume the obligations of the retiring L/C Lender with
respect to such Letters of Credit.

 

SECTION 12.07.       Nonreliance on Agents and Other Lenders.

 

(a)                 Each Lender acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

 

(b)                Each Lender acknowledges that in connection with Borrower
Loan Purchases, (i) Borrower may purchase or acquire Term Loans hereunder from
the Lenders from time to time, subject to the restrictions set forth in the
definition of Eligible Assignee and in Section 13.05(d), (ii) Borrower currently
may have, and later may come into possession of, information regarding such Term
Loans or the Credit Parties hereunder that is not known to such Lender and that
may be material to a decision by such Lender to enter into an assignment of such
Loans hereunder (“Excluded Information”), (iii) such Lender has independently
and without reliance on any other party made such Lender’s own analysis and
determined to enter into an assignment of such Loans and to consummate the
transactions contemplated thereby notwithstanding such Lender’s lack of
knowledge of the Excluded Information and (iv) Borrower shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Borrower, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information; provided, however, that the Excluded Information shall not and does
not affect the truth or accuracy of the representations or warranties of
Borrower in the Standard Terms and Conditions set forth in the applicable
assignment agreement. Each Lender further acknowledges that the Excluded
Information may not be available to Administrative Agent, Auction Manager or the
other Lenders hereunder.

 

SECTION 12.08.       Indemnification. The Lenders agree to reimburse and
indemnify each Agent in its capacity as such ratably according with its
“percentage” as used in determining the Required Lenders at such time or, if the
Commitments have terminated and all Loans have been repaid in full, as
determined immediately prior to such termination and repayment (with such
“percentages” to be determined as if there are no Defaulting Lenders), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Agent in its capacity as such in any way relating to or
arising out of this Agreement or any other Credit Document, or any documents
contemplated by or referred to herein or the transactions contemplated hereby or
any action taken or omitted to be taken by such Agent under or in connection
with any of the foregoing, but only to the extent that any of the foregoing is
not paid by Borrower or any of its Subsidiaries; provided, however, that no
Lender shall be liable to any Agent for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting primarily from the gross negligence,
or willful misconduct of such Agent (as determined by a court of competent
jurisdiction in a final and non-appealable decision). If any indemnity furnished
to any Agent for any purpose shall, in the opinion of such Agent be insufficient
or become impaired, such Agent may call for additional indemnity and cease, or
not commence, to do the acts indemnified against until such additional indemnity
is furnished. The agreements in this Section 12.08 shall survive the payment of
all Obligations.

 



-162-

 

 

SECTION 12.09.       No Other Duties. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Collateral Agent, Syndication
Agents, Joint Lead Arrangers or Joint Physical Bookrunners shall have any
powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, an L/C Lender, the Swingline Lender, the Auction
Manager or a Lender hereunder.

 

SECTION 12.10.       Holders. Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with Administrative Agent. Any request, authority
or consent of any Person or entity who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

SECTION 12.11.       Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Liability shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                 to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Liabilities
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Secured Parties (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Secured Parties and their respective agents
and counsel and all other amounts due the Secured Parties under Sections 2.03,
2.05 and 13.03) allowed in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender (and each Secured Party by accepting the benefits of the Collateral)
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.03, 2.05 and 13.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party to authorize the Administrative
Agent to vote in respect of the claim of any Secured Party in any such
proceeding.

 

SECTION 12.12.       Collateral Matters.

 

(a)                 Each Lender (and each other Secured Party by accepting the
benefits of the Collateral) authorizes and directs Collateral Agent to enter
into the Security Documents for the benefit of the Secured Parties and to hold
and enforce the Liens on the Collateral on behalf of the Secured Parties.
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. The Lenders hereby authorize Collateral
Agent to take the actions set forth in Section 13.04(g). Upon request by
Administrative Agent at any time, the Lenders will confirm in writing Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 12.12.

 



-163-

 

 

(b)                Collateral Agent shall have no obligation whatsoever to the
Lenders, the other Secured Parties or any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to Collateral Agent pursuant to the applicable
Security Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to Collateral Agent in Section 12.01 or in this Section
12.12 or in any of the Security Documents, it being understood and agreed that
in respect of the Collateral or any part thereof, or any act, omission or event
related thereto, Collateral Agent may act in any manner it may deem appropriate,
in its sole discretion, given Collateral Agent’s own interest in the Collateral
or any part thereof as one of the Lenders and that Collateral Agent shall have
no duty or liability whatsoever to the Lenders or the other Secured Parties,
except for its gross negligence or willful misconduct (as determined by a court
of competent jurisdiction in a final and non-appealable decision).

 

SECTION 12.13.       Secured Cash Management Agreements and Swap Contracts.
Except as otherwise expressly set forth herein or in any Security Document, no
Cash Management Bank or Swap Provider that obtains the benefits of Section
11.02, Article VI or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Credit Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Credit Documents. Notwithstanding any
other provision of this Article XII to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Swap Contracts unless the Administrative Agent
has received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Swap Provider, as the case may be.

 

SECTION 12.14.       ERISA Representations and Warranties. Each Lender (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, each Agent and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of Borrower or any other Credit Party,
that at least one of the following is and will be true:

 

(i)              such Lender is not using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,

 

(ii)               the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)               (A) such Lender is an investment fund managed by a
“Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Lender to enter into, participate in, administer and
perform the Loans, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement satisfies
the requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D)
to the best knowledge of such Lender, the requirements of subsection (a) of Part
I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 



-164-

 

 

(iv)               such other representation, warranty and covenant as may be
agreed in writing between Administrative Agent, in its sole discretion, and such
Lender.

 

(b)                In addition, unless sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents and their respective Affiliates, and not, for the avoidance of doubt, to
or for the benefit of Borrower or any other Credit Party, that:

 

(i)              none of the Agents or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto),

 

(ii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)               the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)              no fee or other compensation is being paid directly to the
Agents or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Letters of Credit, the
Commitments or this Agreement.

 

(c)                 Each Agent hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Credit Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 



-165-

 

 

ARTICLE XIII.

 

MISCELLANEOUS

 

SECTION 13.01.       Waiver. No failure on the part of Administrative Agent,
Collateral Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Credit Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege under any Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.

 

SECTION 13.02.       Notices.

 

(a)                 General. Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile or electronic mail). All such written notices shall be
mailed certified or registered mail, faxed or delivered to the applicable
address, telecopy or facsimile number or (subject to Section 13.02(b) below)
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)              if to any Credit Party, any Agent, L/C Lender, and the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person below its name on the signature pages
hereof;

 

(ii)               if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person below its
name on the signature pages hereof or, in the case of any assignee Lender, the
applicable Assignment Agreement.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.02(b) below, shall be effective as provided in such
Section 13.02(b).

 

(b)                Electronic Communications. Notices and other communications
to the Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent; provided, however, that the
foregoing shall not apply to notices to any Lender pursuant to Article II,
Article III or Article IV if such Lender has notified Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication. Each Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an electronic mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return electronic mail
address or other written acknowledgement); provided, however, that if such
notice or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address (as described in the foregoing clause (i)) of notification that
such notice or communication is available and identifying the website address
therefor.

 

(c)                 Change of Address, Etc. Each Credit Party, each Agent, each
L/C Lender and the Swingline Lender may change its respective address, facsimile
number, electronic mail address or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile number, electronic mail address or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, each L/C Lender and the Swingline Lender.

 



-166-

 

 

(d)                Reliance by Agents and Lenders. Agents and the Lenders shall
be entitled to rely and act upon any notices (including telephonic Notices of
Borrowing and Letter of Credit Requests) purportedly given by or on behalf of
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Borrower shall indemnify each Indemnitee
from all Losses resulting from the reliance by such Indemnitee on each notice
purportedly given by or on behalf of Borrower (except to the extent resulting
from such Indemnitee’s own gross negligence, bad faith or willful misconduct or
material breach of any Credit Document as determined by a court of competent
jurisdiction by final and nonappealable judgment) and believed by such
Indemnitee in good faith to be genuine. All telephonic notices to and other
communications with Administrative Agent or Collateral Agent may be recorded by
Administrative Agent or Collateral Agent, as the case may be, and each of the
parties hereto hereby consents to such recording.

 

(e)                 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of their respective Affiliates and their and their
Affiliates’ respective directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the “Agent
Parties”) have any liability to Borrower, any other Credit Party, any Lender,
any L/C Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of
Borrower’s or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith or willful misconduct of, or material breach of any Credit Document
by, such Agent Party; provided however, that in no event shall any Agent Party
have any liability to Borrower, any other Credit Party, any Lender, any L/C
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

SECTION 13.03.       Expenses, Indemnification, Etc.

 

(a)                 The Credit Parties, jointly and severally, agree to pay or
reimburse:

 

(i)              Agents for all of their reasonable and documented out-of-pocket
costs and expenses (including the reasonable fees, expenses and disbursements of
one primary counsel and one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents and any “ClearPar” costs and expenses) in
connection with (1) the negotiation, preparation, execution and delivery of the
Credit Documents and the extension and syndication of credit (including the
Loans and Commitments) hereunder and (2) the negotiation, preparation, execution
and delivery of any modification, supplement, amendment or waiver of any of the
terms of any Credit Document (whether or not consummated or effective) requested
by the Credit Parties;

 

(ii)               each Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses of such Agent or Lender (provided that any
legal expenses shall be limited to the reasonable fees, expenses and
disbursements of one primary legal counsel for Lenders and Agents selected by
Administrative Agent and of one local counsel in each applicable jurisdiction
reasonably deemed necessary by Agents (and solely in the case of an actual or
perceived conflict of interest, where the Persons affected by such conflict
inform Borrower in writing of the existence of an actual or perceived conflict
of interest prior to retaining additional counsel, one additional of each such
counsel for each group of similarly situated Secured Parties)) in connection
with (1) any enforcement or collection proceedings resulting from any Default,
including all manner of participation in or other involvement with (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings, (y) judicial or regulatory proceedings and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated), (2) following
the occurrence and during the continuance of an Event of Default, the
enforcement of any Credit Document, (3) the enforcement of this Section 13.03
and (4) any documentary taxes; and

 



-167-

 

 

(iii)               Administrative Agent or Collateral Agent, as applicable but
without duplication, for all reasonable and documented costs, expenses,
assessments and other charges (including reasonable fees and disbursements of
one counsel in each applicable jurisdiction) incurred in connection with any
filing, registration, recording or perfection of any security interest
contemplated by any Credit Document or any other document referred to therein.

 

Without limiting the rights of any Agent under this Section 13.03(a), each
Agent, promptly after a request of Borrower from time to time, will advise
Borrower of an estimate of any amount anticipated to be incurred by such Agent
and reimbursed by Borrower under this Section 13.03(a).

 

(b)                The Credit Parties, jointly and severally, hereby agree to
indemnify each Agent, each Lender and their respective Affiliates and their and
their Affiliates’ respective directors, trustees, officers, employees,
representatives, advisors, partners and agents (each, an “Indemnitee”) from, and
hold each of them harmless against, any and all Losses incurred by, imposed on
or asserted against any of them directly or indirectly arising out of or by
reason of or relating to the negotiation, execution, delivery, performance,
administration or enforcement of any Credit Document, any of the transactions
contemplated by the Credit Documents (including the Transactions), any breach by
any Credit Party of any representation, warranty, covenant or other agreement
contained in any Credit Document in connection with any of the Transactions, the
use or proposed use of any of the Loans or Letters of Credit, the issuance of or
performance under any Letter of Credit or, the use of any collateral security
for the Obligations (including the exercise by any Agent or Lender of the rights
and remedies or any power of attorney with respect thereto or any action or
inaction in respect thereof), including all amounts payable by any Lender
pursuant to Section 12.08, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, but excluding (i) any such Losses relating to matters referred to in
Sections 5.01 or 5.06 (which shall be the sole remedy in respect of matters
referred to therein), (ii) any such Losses arising from the gross negligence,
bad faith or willful misconduct or material breach of any Credit Documents by
such Indemnitee or its Related Indemnified Persons (in each case, as determined
by a court of competent jurisdiction in a final and non-appealable decision) and
(iii) any such Losses relating to any dispute between and among Indemnitees that
does not involve an act or omission by any Company (other than any claims
against Administrative Agent, Collateral Agent, any other agent or bookrunner
named on the cover page hereto, Swingline Lender or any L/C Lender, in each
case, acting in such capacities or fulfilling such roles). For purposes of this
Section 13.03(b), a “Related Indemnified Person” of an Indemnitee means (1) any
controlling person or controlled Affiliate of such Indemnitee, (2) the
respective directors, officers, or employees of such Indemnitee or any of its
controlling persons or controlled Affiliates and (3) the respective agents of
such Indemnitee or any of its controlling persons or controlled Affiliates, in
the case of this clause (3), acting at the instructions of such Indemnitee, such
controlling person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling person in this sentence pertains to a
controlled Affiliate or controlling person involved in the performance of the
Indemnitee’s obligations under the facilities.

 

Without limiting the generality of the foregoing, the Credit Parties, jointly
and severally, will indemnify each Agent, each Lender and each other Indemnitee
from, and hold each Agent, each Lender and each other Indemnitee harmless
against, any Losses incurred by, imposed on or asserted against any of them
arising under any Environmental Law as a result of (i) the past, present or
future operations of any Company (or any predecessor-in-interest to any
Company), (ii) the past, present or future condition of any site or facility
owned, operated, leased or used at any time by any Company (or any such
predecessor-in-interest) to the extent such Losses arise from or relate to the
parties’ relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, or (iii) any Release or
threatened Release of any Hazardous Materials at, on, under or from any such
site or facility to the extent such Losses arise from or relate to the parties’
relationship under the Credit Documents or to any Company’s (or such
predecessor-in-interest’s) (A) ownership, operation, lease or use of such site
or facility or (B) any aspect of the respective business or operations of such
parties, and, in each case shall include, without limitation, any and all such
Losses for which any Company could be found liable, including any such Release
or threatened Release that shall occur during any period when any Agent or
Lender shall be in possession of any such site or facility following the
exercise by such Agent or Lender, as the case may be, of any of its rights and
remedies hereunder or under any of the Security Documents; provided, however,
that the indemnity hereunder shall be subject to the exclusions from
indemnification set forth in the preceding sentence.

 



-168-

 

 

To the extent that the undertaking to indemnify and hold harmless set forth in
this Section 13.03 or any other provision of any Credit Document providing for
indemnification is unenforceable because it is violative of any law or public
policy or otherwise, the Credit Parties, jointly and severally, shall contribute
the maximum portion that each of them is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all indemnified liabilities
incurred by any of the Persons indemnified hereunder.

 

To the fullest extent permitted by applicable law, no party hereto shall assert,
and the parties hereto hereby waive, any claim against any Person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
nothing contained in this sentence shall limit the Credit Parties’ indemnity and
reimbursement obligations to the extent set forth in this Section 13.03
(including the Credit Parties’ indemnity and reimbursement obligations to
indemnify the Indemnitees for indirect, special, punitive or consequential
damage that are included in any third party claim in connection with which such
Indemnitee is entitled to indemnification hereunder). No Indemnitee referred to
in subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Credit Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence, bad
faith or willful misconduct or material breach of any Credit Document by such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

SECTION 13.04.       Amendments and Waiver.

 

(a)                 Neither this Agreement nor any other Credit Document nor any
terms hereof or thereof may be amended, modified, changed or waived, unless such
amendment, modification, change or waiver is in writing signed by the respective
Credit Parties party thereto and the Required Lenders (or Administrative Agent
with the consent of the Required Lenders); provided, however, that no such
amendment, modification, change or waiver shall (and any such amendment,
modification, change or waiver set forth below in clauses (i) through (vi) of
this Section 13.04(a) shall only require the approval of the Agents and/or
Lenders whose consent is required therefor pursuant to such clauses):

 

(i)              extend the date for any scheduled payment of principal on any
Loan or Note or extend the stated maturity of any Letter of Credit beyond any
R/C Maturity Date (unless such Letter of Credit is required to be Cash
Collateralized or otherwise backstopped (with a letter of credit on customary
terms) to the Administrative Agent’s and applicable L/C Lender’s reasonable
satisfaction or the participations therein are required to be assumed by Lenders
that have Revolving Commitments which extend beyond such R/C Maturity Date) or
extend the termination date of any of the Commitments, or reduce the rate or
extend the time of payment of interest (other than as a result of any waiver of
the applicability of any post-default increase in interest rates) or fees
thereon, or forgive or reduce the principal amount thereof, without the consent
of each Lender directly affected thereby (it being understood that (x) any
amendment or modification to the financial definitions in this Agreement or with
respect to the time for delivery of financials and/or any compliance certificate
under Section 9.04 shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (i), notwithstanding the fact that such
amendment or modification may actually result in such a reduction and (y)
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments (other than on the applicable maturity date) or a waiver
of a mandatory prepayment shall not constitute an extension of the termination
date of any of the Commitments);

 



-169-

 

 

(ii)               release (x) all or substantially all of the Collateral
(except as provided in the Security Documents) under all the Security Documents
or (y) all or substantially all of the Guarantors from the Guarantees, without
the consent of each Lender;

 

(iii)               amend, modify, change or waive (x) any provision of
Section 11.02 or this Section 13.04 without the consent of each Lender, (y) any
other provision of any Credit Document or any other provision of this Agreement
that expressly provides that the consent of all Lenders or the consent of all
affected Lenders is required, without the consent of each Lender or (z) any
provision of any Credit Document that expressly provides that the consent of the
Required Tranche Lenders of a particular Tranche or Required Revolving Lenders
is required, without the consent of the Required Tranche Lenders of each Tranche
or the Required Revolving Lenders, as the case may be (in each case, except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the benefits or protections to such additional extensions of credit
of the type provided to the Term Loans and/or the Revolving Commitments and
Revolving Loans, as applicable);

 

(iv)               (x) reduce the percentage specified in the definition of
Required Lenders or Required Tranche Lenders or otherwise amend the definition
of Required Lenders or Required Tranche Lenders without the consent of each
Lender or (y) reduce the percentage specified in the definition of Required
Revolving Lenders or otherwise amend the definition of Required Revolving
Lenders without the consent of each Revolving Lender (provided that, (x) no such
consent shall be required for technical amendments with respect to additional
extensions of credit (including Extended Term Loans and Extended Revolving
Loans) pursuant to this Agreement, and (y) with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, Required Tranche Lenders
and/or Required Revolving Lenders on substantially the same basis as the
extensions of Loans and Commitments are included on the Closing Date);

 

(v)              amend, modify, change or waive Section 4.02 or Section 4.07(b)
in a manner that would alter the pro rata sharing of payments required thereby,
without the consent of each Lender directly affected thereby (except for
technical amendments with respect to additional extensions of credit (including
Extended Term Loans or Extended Revolving Loans) pursuant to this Agreement
which afford the protections to such additional extensions of credit of the type
provided to the Term Loans and/or the Revolving Commitments and Revolving Loans,
as applicable); or

 

(vi)               impose any greater restriction on the ability of any Lender
under a Tranche to assign any of its rights or obligations hereunder without the
written consent of the Required Tranche Lenders for such Tranche;

 

provided, further, that no such amendment, modification, change or waiver shall
(A) increase the Commitments of any Lender over the amount thereof then in
effect without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the total Commitments or Total Revolving
Commitments (other than on the applicable maturity date) or a waiver of a
mandatory prepayment shall not constitute an increase of the Commitment of any
Lender), (B) without the consent of each L/C Lender, amend, modify, change or
waive any provision of Section 2.03 or alter such L/C Lender’s rights or
obligations with respect to Letters of Credit, (C) without the consent of the
Swingline Lender, alter its rights or obligations with respect to Swingline
Loans, (D) without the consent of any applicable Agent, amend, modify, change or
waive any provision as same relates to the rights or obligations of such Agent,
(E) amend, modify, change or waive Section 2.10(b) in a manner that by its terms
adversely affects the rights in respect of prepayments due to Lenders holding
Loans of one Tranche differently from the rights of Lenders holding Loans of any
other Tranche without the prior written consent of the Required Tranche Lenders
of each adversely affected Tranche (such consent being in lieu of the consent of
the Required Lenders required above in this Section 13.04(a)) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement (including Extended Term Loans or Extended Revolving Loans) so
that such additional extensions may share in the application of prepayments (or
commitment reductions) with any Tranche of Term Loans or Revolving Loans, as
applicable); provided, however, the Required Lenders may waive, in whole or in
part, any prepayment so long as the application, as between Tranches, of any
portion of such prepayment which is still required to be made is not altered or
(F) amend or modify the definition of “Alternate Currency” or Section 1.05
without the prior written consent of all the Revolving Lenders (such consent
being in lieu of the consent of the Required Lenders required above in this
Section 13.04(a)). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Defaulting
Lender, (y) the principal and accrued and unpaid interest of such Defaulting
Lender’s Loans shall not be reduced or forgiven (other than as a result of any
waiver of the applicability of any post-default increase in interest rates), nor
shall the date for any scheduled payment of any such amounts be postponed,
without the consent of such Defaulting Lender (it being understood that (1) any
amendment or modification to the financial definitions in this Agreement or with
respect to the time for delivery of financials and/or any compliance certificate
under Section 9.04 shall not constitute a reduction in any rate of interest or
fees for purposes of this clause (x), notwithstanding the fact that such
amendment or modification may actually result in such a reduction and (2)
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default or of a mandatory reduction in the total Commitments or Total
Revolving Commitments (other than on the applicable maturity date) or a waiver
of a mandatory prepayment shall not constitute an extension for the date of any
scheduled payment) and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender (other than in the case of a consent by the
Administrative Agent to permit Borrower and its Subsidiaries to purchase
Revolving Commitments (and Revolving Loans made pursuant thereto) of Defaulting
Lenders in excess of the amount permitted pursuant to Section 13.04(h)).

 



-170-

 

 

(b)                If, in connection with any proposed amendment, modification,
change or waiver of or to any of the provisions of this Agreement, the consent
of the Required Lenders (or in the case of a proposed amendment, modification,
change or waiver affecting a particular Class or Tranche, the Lenders holding a
majority of the Loans and Commitments with respect to such Class or Tranche) is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained, then Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clause (A) or (B) below, to either:

 

(A)               replace each such non-consenting Lender or Lenders (or, at the
option of Borrower, if such non-consenting Lender’s consent is required with
respect to a particular Class or Tranche of Loans (or related Commitments), to
replace only the Classes or Tranches of Commitments and/or Loans of such
non-consenting Lender with respect to which such Lender’s individual consent is
required (such Classes or Tranches, the “Affected Classes”)) with one or more
Replacement Lenders, so long as, at the time of such replacement, each such
Replacement Lender consents to the proposed amendment, modification, change or
waiver; provided, further, that (i) at the time of any such replacement, the
Replacement Lender shall enter into one or more Assignment Agreements (and with
all fees payable pursuant to Section 13.05(b) to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and in each case L/C Interests of, the
Replaced Lender (or, at the option of Borrower if the respective Lender’s
consent is required with respect to less than all Tranches of Loans (or related
Commitments), the Commitments, outstanding Loans and L/C Interests of the
Affected Classes), (ii) at the time of any replacement, the Replaced Lender
shall receive an amount equal to the sum of (A) the principal of, and all
accrued interest on, all outstanding Loans of such Lender (other than any Loans
not being acquired by the Replacement Lender), (B) all Reimbursement Obligations
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in the Alternate Currency) owing to such
Lender, together with all then unpaid interest with respect thereto at such
time, in the event Revolving Loans or Revolving Commitments owing to such Lender
are being acquired and (C) all accrued, but theretofore unpaid, fees and other
amounts owing to the Lender with respect to the Loans being so assigned and
(iii) all obligations of Borrower owing to such Replaced Lender (other than
those specifically described in clause (ii) above in respect of Replaced Lenders
for which the assignment purchase price has been, or is concurrently being,
paid, and other than those relating to Loans or Commitments not being acquired
by the Replacement Lender, but including any amounts which would be paid to a
Lender pursuant to Section 5.05 if Borrower were prepaying a LIBOR Loan), as
applicable, shall be paid in full to such Replaced Lender, as applicable,
concurrently with such replacement. Upon the execution of the respective
Assignment Agreement, the payment of amounts referred to in clauses (i), (ii)
and (iii) above, as applicable, the receipt of any consents that would be
required for an assignment of the subject Loans and Commitments to such
Replacement Lender in accordance with Section 13.05, the Replacement Lender, if
any, shall become a Lender hereunder and the Replaced Lender, as applicable,
shall cease to constitute a Lender hereunder and be released of all its
obligations as a Lender, except with respect to indemnification provisions
applicable to such Lender under this Agreement, which shall survive as to such
Lender and, in the case of any Replaced Lender, except with respect to Loans,
Commitments and L/C Interests of such Replaced Lender not being acquired by the
Replacement Lender; provided, that if the applicable Replaced Lender does not
execute the Assignment Agreement within one (1) Business Day after Borrower’s
request, execution of such Assignment Agreement by the Replaced Lender shall not
be required to effect such assignment; or

 



-171-

 

 

(B)               terminate such non-consenting Lender’s Commitment and/or repay
Loans held by such Lender (or, if such non-consenting Lender’s consent is
required with respect to a particular Class or Tranche of Loans, the Commitment
and Loans of the Affected Class) and, if applicable, Cash Collateralize its
applicable R/C Percentage of the L/C Liability, in either case, upon one (1)
Business Day’s prior written notice to Administrative Agent at the Principal
Office (which notice Administrative Agent shall promptly transmit to each of the
Lenders). Any such prepayment of the Loans or termination of the Commitments of
such Lender shall be made together with accrued and unpaid interest, fees and
other amounts owing to such Lender (including all amounts, if any, owing
pursuant to Section 5.05) (or if the applicable consent requires approval of all
Lenders of a particular Tranche but not all Lenders, then Borrower shall
terminate all Commitments and/or repay all Loans, in each case together with
payment of all accrued and unpaid interest, fees and other amounts owing to such
Lender (including all amounts, if any, owing pursuant to Section 5.05) under
such Tranche), so long as (i) in the case of the repayment of Revolving Loans of
any Lender pursuant to this Section 13.04(b)(B), (A) the Revolving Commitment of
such Lender is terminated concurrently with such repayment and (B) such Lender’s
R/C Percentage of all outstanding Letters of Credit is Cash Collateralized or
otherwise backstopped by Borrower in a manner reasonably satisfactory to
Administrative Agent and the L/C Lenders. Immediately upon any repayment of
Loans by Borrower pursuant to this Section 13.04(b)(B), such Loans repaid or
acquired pursuant hereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided,
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans for any purpose hereunder (except for purposes of
Section 2.09(c))), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document; provided, however, that, unless the Commitments which are
terminated and Loans which are repaid pursuant to this clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must consent thereto), then, in the case of any action
pursuant to this clause (B), the Required Lenders (determined after giving
effect to the proposed action) shall specifically consent thereto.

 

(c)                 Administrative Agent and Borrower may (without the consent
of Lenders) amend any Credit Document to the extent (but only to the extent)
necessary to reflect the existence and terms of Incremental Revolving
Commitments (and the related Incremental Revolving Loans), Incremental Term
Loans, Other Term Loans, Other Revolving Commitments (and the related Other
Revolving Loans), Extended Term Loans and Extended Revolving Commitments (and
the related Extended Revolving Loans). Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Credit Document. In addition, upon the
effectiveness of any Refinancing Amendment, Administrative Agent, Borrower and
the Lenders providing the relevant Credit Agreement Refinancing Indebtedness may
amend this Agreement to the extent (but only to the extent) necessary to reflect
the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments). Administrative
Agent and Borrower may effect such amendments to this Agreement and the other
Credit Documents as may be necessary or appropriate, in the reasonable opinion
of Administrative Agent and Borrower, to effect the terms of any Refinancing
Amendment. Administrative Agent and Collateral Agent may enter into amendments
to this Agreement and the other Credit Documents with Borrower as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.13 or incurred pursuant
to Sections 2.12 or 2.15 and such technical amendments as may be necessary or
appropriate in the reasonable opinion of Administrative Agent and Borrower in
connection with the establishment of such new tranches or sub-tranches, in each
case on terms consistent with Section 2.13, Section 2.12 or Section 2.15.

 



-172-

 

 

(d)                Notwithstanding the foregoing, this Agreement may be amended
(or amended and restated) with the written consent of the Required Lenders,
Administrative Agent and Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Credit
Documents with the Term Loans (or any Tranche thereof in the case of additional
Term Loans) and the Revolving Commitments (and related Revolving Loans) (or any
Tranche of Revolving Commitments (and related Revolving Loans) in the case of
additional Revolving Commitments (and related Revolving Loans)) and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders, Required Tranche Lenders and/or Required Revolving Lenders.

 

(e)                 Notwithstanding anything to the contrary herein, (i) any
Credit Document may be waived, amended, supplemented or modified pursuant to an
agreement or agreements in writing entered into by Borrower and Administrative
Agent (without the consent of any Lender) solely to effect administrative
changes that are not adverse to any Lender or to correct administrative errors
or omissions or to cure an ambiguity, defect or error (including, without
limitation, to revise the legal description of any Mortgaged Real Property based
on surveys), or to grant a new Lien for the benefit of the Secured Parties or
extend an existing Lien over additional property or to make modifications which
are not materially adverse to the Lenders and are requested or required by
Gaming Authorities or Gaming Laws and (ii) any Credit Document may be waived,
amended, supplemented or modified pursuant to an agreement or agreements in
writing entered into by Borrower and Administrative Agent (without the consent
of any Lender) to permit any changes requested or required by any Governmental
Authority that are not materially adverse to the Lenders (including any changes
relating to qualifications as a permitted holder of debt, licensing or limits on
Property that may be pledged as Collateral or available remedies).
Notwithstanding anything to the contrary herein, (A) additional extensions of
credit consented to by Required Lenders shall be permitted hereunder on a
ratable basis with the existing Loans (including as to proceeds of, and sharing
in the benefits of, Collateral and sharing of prepayments), (B) Collateral Agent
shall enter into the Pari Passu Intercreditor Agreement upon the request of
Borrower in connection with the incurrence of Permitted First Priority
Refinancing Debt, Permitted First Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted First Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
First Priority Refinancing Debt, Permitted First Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted First Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))), and (C) Collateral
Agent shall enter into the Second Lien Intercreditor Agreement upon the request
of Borrower in connection with the incurrence of Permitted Second Priority
Refinancing Debt, Permitted Second Lien Indebtedness (and Permitted Refinancings
thereof that qualify as Permitted Second Lien Indebtedness) or Incremental
Equivalent Debt (and Permitted Refinancings thereof that satisfy Sections
10.01(t)(A)(v) and 10.01(t)(A)(vi)), as applicable (or any amendments and
supplements thereto in connection with the incurrence of additional Permitted
Second Priority Refinancing Debt, Permitted Second Lien Indebtedness (and
Permitted Refinancings thereof that qualify as Permitted Second Lien
Indebtedness) or Incremental Equivalent Debt (and Permitted Refinancings thereof
that satisfy Sections 10.01(t)(A)(v) and 10.01(t)(A)(vi))).

 

(f)                  Notwithstanding anything to the contrary herein, the
applicable Credit Party or Parties and Administrative Agent and/or Collateral
Agent may (in its or their respective sole discretion, or shall, to the extent
required by any Credit Document) enter into any amendment or waiver of any
Credit Document, or enter into any new agreement or instrument, without the
consent of any other Person, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law or to release any
Collateral which is not required under the Security Documents.

 



-173-

 

 

(g)                Notwithstanding anything to the contrary herein,
Administrative Agent and Collateral Agent shall (A) release any Lien granted to
or held by Administrative Agent or Collateral Agent upon any Collateral (i) upon
Payment in Full of the Obligations (other than (x) obligations under any Swap
Contracts as to which acceptable arrangements have been made to the satisfaction
of the relevant counterparties and (y) obligations under Cash Management
Agreements not yet due and payable), (ii) upon the sale, transfer or other
disposition of Collateral to the extent required pursuant to the last paragraph
in Section 10.05 (and Administrative Agent or Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry) to any Person other than a
Credit Party, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders to the extent required by Section
13.04(a)), (iv) if the property subject to such Lien is owned by a Guarantor,
upon release of such Guarantor from its obligations under its Guarantee pursuant
to Section 6.08, (v) constituting Equity Interests in or property of an
Unrestricted Subsidiary, (vi) subject to Liens permitted under Sections 10.02(i)
or 10.02(k), in each case, to the extent the documents governing such Liens do
not permit such Collateral to secure the Obligations, or (vii) as otherwise may
be provided herein or in the relevant Security Documents, and (B) consent to and
enter into (and execute documents permitting the filing and recording, where
appropriate) the grant of easements and covenants and subordination rights with
respect to real property, conditions, restrictions and declarations on customary
terms, and subordination, non-disturbance and attornment agreements on customary
terms reasonably requested by Borrower with respect to leases entered into by
Borrower and its Restricted Subsidiaries, to the extent requested by Borrower
and not materially adverse to the interests of the Lenders and, with respect to
a Master Lease or any Additional Lease, to the extent requested by GLP Capital
or Gold Merger Sub, as applicable, under a Master Lease in substantially the
form attached thereto or to the extent reasonably requested by the Landlord
under any Additional Lease.

 

(h)                If any Lender is a Defaulting Lender, Borrower shall have the
right to terminate such Defaulting Lender’s Revolving Commitment and repay the
Loans related thereto as provided below so long as Borrower Cash Collateralizes
or otherwise backstops such Defaulting Lender’s applicable R/C Percentage of the
L/C Liability to the reasonable satisfaction of the L/C Lender and the
Administrative Agent; provided that such terminations of Revolving Commitments
shall not exceed 20.0% of the sum of (x) the initial aggregate principal amount
of the Revolving Commitments on the Closing Date plus (y) the initial aggregate
principal amount of all Incremental Revolving Commitments incurred after the
Closing Date and prior to such date of determination; provided, further, that
Borrower and its Subsidiaries may terminate additional Revolving Commitments and
repay the Loans related thereto pursuant to this Section 13.04(h) with the
consent of the Administrative Agent. At the time of any such termination and/or
repayment, and as a condition thereto, the Replaced Lender shall receive an
amount equal to the sum of (A) the principal of, and all accrued interest on,
all outstanding Loans of such Lender provided pursuant to such Revolving
Commitments, (B) all Reimbursement Obligations (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in the Alternate Currency) owing to such Lender, together with all
then unpaid interest with respect thereto at such time, in the event Revolving
Loans or Revolving Commitments owing to such Lender are being repaid and
terminated or acquired, as the case may be, and (C) all accrued, but theretofore
unpaid, fees owing to the Lender pursuant to Section 2.05 with respect to the
Loans being so repaid, as the case may be and all other obligations of Borrower
owing to such Replaced Lender (other than those relating to Loans or Commitments
not being terminated or repaid) shall be paid in full to such Defaulting Lender
concurrently with such termination. At such time, unless the respective Lender
continues to have outstanding Loans or Commitments hereunder, such Lender shall
no longer constitute a “Lender” for purposes of this Agreement, except with
respect to indemnifications under this Agreement (including, without limitation,
Sections 4.02, 5.01, 5.03, 5.05, 5.06 and 13.03), which shall survive as to such
repaid Lender. Immediately upon any repayment of Loans by Borrower pursuant to
this Section 13.04(h), such Loans repaid pursuant hereto shall be cancelled for
all purposes and no longer outstanding (and may not be resold, assigned or
participated out by Borrower) for all purposes of this Agreement and all other
Credit Documents (provided, that such purchases and cancellations shall not
constitute prepayments or repayments of the Loans (including, without
limitation, pursuant to Section 2.09, Section 2.10 or Article IV) for any
purpose hereunder), including, but not limited to (A) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Agreement or any other Credit
Document, (C) the providing of any rights to Borrower as a Lender under this
Agreement or any other Credit Document, and (D) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Credit Document.

 



-174-

 

 

SECTION 13.05.       Benefit of Agreement; Assignments; Participations.

 

(a)                 This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided, however, no Credit Party may assign or transfer any of
its rights, obligations or interest hereunder or under any other Credit Document
(it being understood that a merger or consolidation not prohibited by this
Agreement shall not constitute an assignment or transfer) without the prior
written consent of all of the Lenders and provided, further, that, although any
Lender may transfer, assign or grant participations in its rights hereunder,
such Lender shall remain a “Lender” for all purposes hereunder (and may not
transfer or assign all or any portion of its Commitments, Loans or related
Obligations hereunder except as provided in Section 13.05(b)) and the
participant shall not constitute a “Lender” hereunder; and provided, further,
that no Lender shall transfer, assign or grant any participation (x) to a
natural person, (y) to a Person that is a Disqualified Lender as of the
applicable Trade Date (unless consented to by Borrower in writing) or (z) under
which the participant shall have rights to approve any amendment to or waiver of
this Agreement or any other Credit Document except to the extent such amendment
or waiver would (i) extend the date for any scheduled payment on, or the final
scheduled maturity of, any Loan, Note or Letter of Credit (unless such Letter of
Credit is not extended beyond any applicable R/C Maturity Date (unless such
Letter of Credit is required to be Cash Collateralized or otherwise backstopped
(with a letter of credit on customary terms) to the applicable L/C Lender’s and
the Administrative Agent’s reasonable satisfaction or the participations therein
are required to be assumed by Lenders that have commitments which extend beyond
such R/C Maturity Date)) in which such participant is participating, or reduce
the rate or extend the time of payment of interest or fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the total Commitments or Total Revolving Commitments or
of a mandatory prepayment shall not constitute a change in the terms of such
participation, that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof and that
any amendment or modification to the financial definitions in this Agreement
shall not constitute a reduction in any rate of interest or fees for purposes of
this clause (i), notwithstanding the fact that such amendment or modification
actually results in such a reduction), (ii) consent to the assignment or
transfer by any Credit Party of any of its rights and obligations under this
Agreement or other Credit Document to which it is a party or (iii) release all
or substantially all of the Collateral under all of the Security Documents
(except as expressly provided in the Credit Documents) supporting the Loans or
Letters of Credit hereunder in which such participant is participating. In the
case of any such participation, the participant shall not have any rights under
this Agreement or any of the other Credit Documents (the participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the participant relating
thereto). Borrower agrees that each participant shall be entitled to the
benefits of Sections 5.01 and 5.06 (subject to the obligations and limitations
of such Sections, including the requirements under Section 5.06(c) (it being
understood that the documentation required under Section 5.06(c) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 13.05; provided that such participant (i) agrees to be subject to
the provisions of Sections 2.11 and 5.06(g) as if it were an assignee under
paragraph (b) of this Section 13.05 and (ii) shall not be entitled to receive
any greater payment under Section 5.01 or 5.06, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 4.07(a) as though it were a Lender;
provided that such participant agrees to be subject to Section 4.07(b). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and the principal amounts (and stated interest)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 



-175-

 

 

(b)                No Lender (or any Lender together with one or more other
Lenders) may assign all or any portion of its Commitments, Loans and related
outstanding Obligations (or, if the Commitments with respect to the relevant
Tranche have terminated, outstanding Loans and Obligations) hereunder, except to
one or more Eligible Assignees (treating any fund that invests in loans and any
other fund that invests in loans and is managed or advised by the same
investment advisor of such fund or by an Affiliate of such investment advisor as
a single Eligible Assignee) with the consent of (x) Administrative Agent, (y) so
long as no Event of Default pursuant to Section 11.01(b) or 11.01(c), or, with
respect to Borrower, 11.01(g) or 11.01(h), has occurred and is continuing,
Borrower and (z) in the case of an assignment of Revolving Loans or Revolving
Commitments, the consent of the Swingline Lender and each L/C Lender (each such
consent not to be unreasonably withheld or delayed); provided that (x) except in
the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and Loans under the applicable Tranche at the time owing to
it, the aggregate amount of the Commitments or Loans subject to such assignment
shall not be less than $1.0 million; (y) no such consent shall be necessary in
the case of (i) an assignment of Revolving Loans or Revolving Commitments by a
Revolving Lender to another Revolving Lender and (ii) an assignment of Term A
Facility Loans, Term B Facility Loans or Term B-1 Facility Loans by a Lender to
(A) its parent company and/or any Affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) one or more other Lenders or
any Affiliate of any such other Lender which is at least 50% owned by such other
Lender or its parent company (provided that any fund that invests in loans and
is managed or advised by the same investment advisor of another fund which is a
Lender (or by an Affiliate of such investment advisor) shall be treated as an
Affiliate that is at least 50% owned by such other Lender or its parent company
for the purposes of this sub-clause (x)(ii)(B)), or (C) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor, and (z) Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to Administrative Agent within ten (10) Business Days after having
received notice thereof; provided, further, that so long as Goldman Sachs
Lending Partners LLC is not a Defaulting Lender or a Disqualified Lender,
Goldman Sachs Bank USA shall be permitted to assign any Commitments and/or Loans
held by it to Goldman Sachs Lending Partners LLC without the consent of any
other Person. Notwithstanding the foregoing, so long as no Event of Default
pursuant to Section 11.01(b) or 11.01(c), or, with respect to Borrower, 11.01(g)
or 11.01(h), has occurred and is continuing, no assignment will be permitted to
any Lender that will result in such Lender holding, collectively with its
Affiliates (including any Person deemed to be an Affiliate for purposes of
sub-clause (x)(ii)(B) above), Loans and Commitments having an aggregate
principal amount of $100.0 million, or greater, without the prior written
consent of Borrower (such consent not to be unreasonably withheld, conditioned
or delayed); provided that Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to
Administrative Agent within ten (10) Business Days after a Responsible Officer
has received notice thereof. Each assignee shall become a party to this
Agreement as a Lender by execution of an Assignment Agreement; provided that (I)
Administrative Agent shall, unless it otherwise agrees in its sole discretion,
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, (II) no such
transfer or assignment will be effective until recorded by Administrative Agent
on the Register pursuant to Section 2.08, and (III) such assignments may be made
on a pro rata basis among Commitments and/or Loans (and related Obligations). To
the extent of any assignment permitted pursuant to this Section 13.05(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments and outstanding Loans (provided that such assignment
shall not release such Lender of any claims or liabilities that may exist
against such Lender at the time of such assignment). At the time of each
assignment pursuant to this Section 13.05(b) to a Person which is not already a
Lender hereunder, the respective assignee Lender shall, to the extent legally
entitled to do so, provide to Borrower and Administrative Agent the appropriate
Internal Revenue Service Forms (and, if applicable, a Foreign Lender
Certificate) as described in Section 5.06(c). To the extent that an assignment
of all or any portion of a Lender’s Commitments, Loans and related outstanding
Obligations pursuant to Section 2.11, Section 13.04(b)(B) or this Section
13.05(b) would, under the laws in effect at the time of such assignment, result
in increased costs under Section 5.01, 5.03 or (subject to clause (c) in the
definition of Excluded Taxes as it relates to assignments pursuant to Section
2.11(a)) 5.06 from those being charged by the respective assigning Lender prior
to such assignment, then Borrower shall not be obligated to pay such increased
costs (although Borrower, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay any other increased
costs of the type described above resulting from changes in any applicable law,
treaty, governmental rule, regulation, guideline or order, or in the
interpretation thereof, after the date of the respective assignment).

 

(c)                 Nothing in this Agreement shall prevent or prohibit any
Lender from pledging or assigning a security interest in its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment of a security interest to a Federal Reserve Bank or other central
banking authority. No pledge pursuant to this Section 13.05(c) shall release the
transferor Lender from any of its obligations hereunder or permit the pledgee to
become a lender hereunder without otherwise complying with Section 13.05(b).

 



-176-

 

 

(d)                Notwithstanding anything to the contrary contained in this
Section 13.05 or any other provision of this Agreement, Borrower and its
Subsidiaries may, but shall not be required to, purchase outstanding Term Loans
pursuant to (x) the Auction Procedures established for each such purchase in an
auction managed by Auction Manager and (y) through open market purchases,
subject solely to the following conditions:

 

(i)              (x) with respect to any Borrower Loan Purchase pursuant to the
Auction Procedures, at the time of the applicable Purchase Notice (as defined in
Exhibit O), no Event of Default has occurred and is continuing or would result
therefrom, and (y) with respect to any Borrower Loan Purchase consummated
through an open market purchase, at the time of the applicable assignment, no
Event of Default has occurred and is continuing or would result therefrom;

 

(ii)               immediately upon any Borrower Loan Purchase, the Term Loans
purchased pursuant thereto shall be cancelled for all purposes and no longer
outstanding (and may not be resold, assigned or participated out by Borrower)
for all purposes of this Agreement and all other Credit Documents (provided;
that such purchases and cancellations shall not constitute prepayments or
repayments of the Loans (including, without limitation, pursuant to Section
2.09, Section 2.10 or Article IV) for any purpose hereunder), including, but not
limited to (A) the making of, or the application of, any payments to the Lenders
under this Agreement or any other Credit Document, (B) the making of any
request, demand, authorization, direction, notice, consent or waiver under this
Agreement or any other Credit Document, (C) the providing of any rights to
Borrower as a Lender under this Agreement or any other Credit Document, and (D)
the determination of Required Lenders, or for any similar or related purpose,
under this Agreement or any other Credit Document;

 

(iii)               with respect to each Borrower Loan Purchase, Administrative
Agent shall receive (x) if such Borrower Loan Purchase is consummated pursuant
to the Auction Procedures, a fully executed and completed Borrower Assignment
Agreement effecting the assignment thereof, and (y) if such Borrower Loan
Purchase is consummated pursuant to an open market purchase, a fully executed
and completed Open Market Assignment and Assumption Agreement effecting the
assignment thereof;

 

(iv)               open market purchases of Term Loans by Borrower and its
Subsidiaries shall not in the aggregate exceed 15% of the sum of (A) the initial
aggregate principal amount of the Term Loans on the Closing Date plus (B) the
initial aggregate principal amount of all Incremental Term Loans incurred after
the Closing Date and prior to such date of determination; and

 

(v)              Borrower may not use the proceeds of any Revolving Loan to fund
the purchase of outstanding Loans pursuant to this Section 13.05(d).

 

The assignment fee set forth in Section 13.05(b) shall not be applicable to any
Borrower Loan Purchase consummated pursuant to this Section 13.05(d).

 

(e)                 Within forty-five (45) days after the effectiveness of any
assignment with respect to which Borrower has consented to pursuant to this
Section 13.05, Borrower shall provide notice of such assignment to the West
Virginia Lottery Commission.

 

(f)                  (i) No assignment or participation shall be made to any
Person that was a Disqualified Lender as of the date (the “Trade Date”) on which
the applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person (unless Borrower has consented to such assignment as otherwise
contemplated by this Section 13.05 and in the definition of “Eligible Assignee”,
in which case such Person will not be considered a Disqualified Lender for the
purpose of such assignment or participation, as applicable). For the avoidance
of doubt, with respect to any assignee or participant that becomes a
Disqualified Lender after the applicable Trade Date (including as a result of
the delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Lender”), (x) such assignee
shall not retroactively be disqualified from becoming a Lender or participant
and (y) the execution by Borrower of an Assignment Agreement with respect to
such assignee will not by itself result in such assignee no longer being
considered a Disqualified Lender. Any assignment in violation of this clause
(f)(i) shall not be void, but the other provisions of this clause (f) shall
apply.

 



-177-

 

 

(ii)               If any assignment or participation is made to any
Disqualified Lender without Borrower’s prior consent in violation of clause
(f)(i) above, or if any Person becomes a Disqualified Lender after the
applicable Trade Date, Borrower may, at its sole expense and effort, upon notice
to the applicable Disqualified Lender and Administrative Agent, (A) terminate
any Revolving Commitment of such Disqualified Lender and repay all obligations
of Borrower owing to such Disqualified Lender in connection with such Revolving
Commitment, (B) in the case of outstanding Term Loans held by Disqualified
Lenders, prepay such Term Loans by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Lender paid to acquire such
Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Credit Documents and/or (C) require such Disqualified Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 13.05), all of its interest, rights and obligations
under this Agreement and related Credit Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Lender paid to acquire such interests,
rights and obligations, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder and under
the other Credit Documents; provided that, in the case of this clause (C), (i)
unless waived by Administrative Agent in its discretion, Borrower shall have
paid to Administrative Agent the assignment fee (if any) specified in 13.05(b)
and (ii) such assignment does not conflict with applicable Laws.

 

(iii)               Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Lenders (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by Borrower,
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and Administrative Agent, or (z) access any electronic
site established for the Lenders or confidential communications from counsel to
or financial advisors of Administrative Agent or the Lenders and (B) (x) for
purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any Credit Document, each Disqualified Lender will be deemed
to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

 

(iv)               Administrative Agent shall have the right, and Borrower
hereby expressly authorizes and directs Administrative Agent, to (A) post the
list of Disqualified Lenders provided by Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders and/or (B)
provide the DQ List to each Lender requesting the same.

 

SECTION 13.06.       Survival. The obligations of the Credit Parties under
Sections 5.01, 5.05, 5.06, 13.03 and 13.20, the obligations of each Guarantor
under Section 6.03, and the obligations of the Lenders under Sections 5.06 and
12.08, in each case shall survive the repayment of the Loans and the other
Obligations and the termination of the Commitments and, in the case of any
Lender that may assign any interest in its Commitments, Loans or L/C Interest
(and any related Obligations) hereunder, shall (to the extent relating to such
time as it was a Lender) survive the making of such assignment, notwithstanding
that such assigning Lender may cease to be a “Lender” hereunder. In addition,
each representation and warranty made, or deemed to be made by a notice of any
extension of credit, herein or pursuant hereto shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the Notes and the making of any extension of
credit hereunder, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that Administrative Agent or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty.

 



-178-

 

 

SECTION 13.07.       Captions. The table of contents and captions and Section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

SECTION 13.08.       Counterparts; Interpretation; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents, constitute the entire contract among the parties thereto
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective when the Closing Date shall have
occurred, and this Agreement shall have been executed and delivered by the
Credit Parties and when Administrative Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment Agreements, amendments or other Notice
of Borrowing, Notices of Continuation/Conversion, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it (it being understood and agreed that
documents signed manually but delivered in “.pdf” or “.tif” format (or other
similar formats specified by Administrative Agent) shall not constitute
electronic signatures).

 

SECTION 13.09.       Governing Law; Submission to Jurisdiction; Waivers; Etc.

 

(a)                 GOVERNING LAW. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
AND ANY CLAIMS, CONTROVERSIES, DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING
UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) BASED UPON OR RELATING TO THIS
AGREEMENT OR THE OTHER CREDIT DOCUMENTS (EXCEPT AS TO ANY OTHER CREDIT DOCUMENT,
AS EXPRESSLY SET FORTH IN SUCH OTHER CREDIT DOCUMENT), SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAW OF ANOTHER
JURISDICTION.

 

(b)                SUBMISSION TO JURISDICTION. EACH CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER AT LAW OR IN EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, ANY LENDER, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS OR ADVISORS OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY
LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY CREDIT PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 



-179-

 

 

(c)                 WAIVER OF VENUE. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 13.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 13.10.       Confidentiality. Each Agent and each Lender agrees to keep
information obtained by it pursuant to the Credit Documents or in connection
with the Transactions confidential in accordance with such Agent’s or such
Lender’s customary practices and agrees that it will only use such information
in connection with the transactions contemplated hereby and not publish,
disclose or otherwise divulge any of such information other than (a) to such
Agent’s or such Lender’s respective Affiliates and their and their Affiliates’
respective employees, representatives, directors, officers, attorneys, auditors,
agents, professional advisors or trustees who are advised of the confidential
nature thereof and instructed to keep such information confidential (it being
understood and agreed that such Agent or such Lender, as applicable, shall be
responsible for any breach of confidentiality by any Person described in this
clause (a) to which such Agent or Lender discloses such information to), (b) to
any direct or indirect creditor or contractual counterparty in swap agreements
or such creditor’s or contractual counterparty’s professional advisor (so long
as such creditor or contractual counterparty, or professional advisor to such
creditor or contractual counterparty, as applicable, agrees in writing to be
bound by the provision of this Section 13.10), (c) to the extent such
information presently is or hereafter becomes available to such Agent or such
Lender on a non-confidential basis from a Person not an Affiliate of such Agent
or such Lender not known to such Agent or such Lender to be violating a
confidentiality obligation by such disclosure, (d) to the extent disclosure is
required by any Law, subpoena or judicial order or process (provided that notice
of such requirement or order shall be promptly furnished to Borrower prior to
such disclosure to the extent practicable and legally permitted) or requested or
required by bank, securities, insurance or investment company regulations or
auditors or any administrative body or commission (including any self-regulatory
body (including, without limitation, the Securities Valuation Office of the
NAIC)) to whose jurisdiction such Agent or such Lender is subject (provided
that, other than in connection with an audit or examination by bank accountants
or any regulatory authority exercising examination or regulatory authority,
notice of such requirement or order shall be promptly furnished to Borrower
prior to such disclosure to the extent practicable and legally permitted), (e)
to any rating agency to the extent required in connection with any rating to be
assigned to such Agent or such Lender; provided that prior notice thereof is
furnished to Borrower, (f) to pledgees under Section 13.05(c), assignees,
participants, prospective assignees or prospective participants, in each case,
that are not Disqualified Lenders, in each case who agree in writing to be bound
by the provisions of this Section 13.10 (it being understood that any
electronically recorded agreement from any Person listed above in this clause
(f) in respect to any electronic information (whether posted or otherwise
distributed on Intralinks or any other electronic distribution system) shall
satisfy the requirements of this clause (f)), (g) in connection with the
exercise of remedies hereunder or under any Credit Document or to the extent
required in connection with any litigation with respect to the Loans or any
Credit Document (provided, that notice of such disclosure shall be promptly
furnished to Borrower prior to disclosure to the extent practicable and legally
permitted) or (h) with Borrower’s prior written consent.

 



-180-

 

 

SECTION 13.11.       Independence of Representations, Warranties and Covenants.
The representations, warranties and covenants contained herein shall be
independent of each other and no exception to any representation, warranty or
covenant shall be deemed to be an exception to any other representation,
warranty or covenant contained herein unless expressly provided, nor shall any
such exception be deemed to permit any action or omission that would be in
contravention of applicable law.

 

SECTION 13.12.       Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.

 

SECTION 13.13.       Gaming Laws.

 

(a)                 Notwithstanding anything to the contrary in this Agreement
or any other Credit Document, this Agreement and the other Credit Documents are
subject to the Gaming Laws and the laws involving the sale, distribution and
possession of alcoholic beverages and/or tobacco, as applicable (the “Liquor
Laws”). Without limiting the foregoing, Administrative Agent, each other Agent,
each Lender and each participant acknowledges that (i) it is the subject of
being called forward by any Gaming Authority or any Governmental Authority
enforcing the Liquor Laws (the “Liquor Authority”), in each of their discretion,
for licensing or a finding of suitability or to file or provide other
information, and (ii) all rights, remedies and powers under this Agreement and
the other Credit Documents, including with respect to the entry into and
ownership and operation of the Gaming Facilities, and the possession or control
of gaming equipment, alcoholic beverages or a gaming or liquor license, may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of the Gaming Laws and Liquor Laws and only to the extent
that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

 

(b)                Notwithstanding anything to the contrary in this Agreement or
any other Credit Document, Administrative Agent, each other Agent, each Lender
and each participant agrees to cooperate with each Gaming Authority and each
Liquor Authority (and, in each case, to be subject to Section 2.11) in
connection with the administration of their regulatory jurisdiction over
Borrower and the other Credit Parties, including, without limitation, the
provision of such documents or other information as may be requested by any such
Gaming Authorities and/or Liquor Authorities relating to Administrative Agent,
any other Agent, any of the Lenders or participants, Borrower and its
Subsidiaries or to the Credit Documents.

 

(c)                 Notwithstanding anything to the contrary in this Agreement
or any other Credit Document, to the extent any provision of this Agreement or
any other Credit Document excludes any assets from the scope of the Pledged
Collateral, or from any requirement to take any action to make effective or
perfect any security interest in favor of Collateral Agent or any other Secured
Party in the Pledged Collateral, the representations, warranties and covenants
made by Borrower or any Restricted Subsidiary in this Agreement with respect to
the creation, perfection or priority (as applicable) of the security interest
granted in favor of Collateral Agent or any other Secured Party (including,
without limitation, Article VIII of this Agreement) shall be deemed not to apply
to such assets.

 



-181-

 

 

SECTION 13.14.       USA Patriot Act. Each Lender that is subject to the Act (as
hereinafter defined) to the extent required hereby, notifies Borrower and the
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies Borrower and
the Guarantors, which information includes the name and address of Borrower and
the Guarantors and other information that will allow such Lender to identify
Borrower and the Guarantors in accordance with the Act, and Borrower and the
Guarantors agree to provide such information from time to time to any Lender.

 

SECTION 13.15.       Judgment Currency.

 

(a)                 Borrower’s obligations hereunder and under the other Credit
Documents to make payments in Dollars (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by Administrative Agent, Collateral Agent, the respective L/C Lender or
the respective Lender of the full amount of the Obligation Currency expressed to
be payable to Administrative Agent, Collateral Agent, such L/C Lender or such
Lender under this Agreement or the other Credit Documents. If, for the purpose
of obtaining or enforcing judgment against Borrower in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made at the Dollar Equivalent thereof and, in the case of
other currencies the rate of exchange (as quoted by Administrative Agent or if
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by Administrative Agent) determined, in
each case, as of the day on which the judgment is given (such day being
hereinafter referred to as the “Judgment Currency Conversion Date”).

 

(b)                If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due by Borrower, Borrower covenants and agrees to pay, or cause to be
paid, such additional amounts, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)                 For purposes of determining the Dollar Equivalent or any
other rate of exchange for this Section 13.15, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.

 

SECTION 13.16.       Waiver of Claims. Notwithstanding anything in this
Agreement or the other Credit Documents to the contrary, the Credit Parties
hereby agree that Borrower shall not acquire any rights as a Lender under this
Agreement as a result of any Borrower Loan Purchase and may not make any claim
as a Lender against any Agent or any Lender with respect to the duties and
obligations of such Agent or Lender pursuant to this Agreement and the other
Credit Documents; provided, however, that, for the avoidance of doubt, the
foregoing shall not impair Borrower’s ability to make a claim in respect of a
breach of the representations or warranties or obligations of the relevant
assignor in a Borrower Loan Purchase, including in the standard terms and
conditions set forth in the assignment agreement applicable to a Borrower Loan
Purchase.

 



-182-

 

 

SECTION 13.17.       No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Credit
Document), Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Collateral Agent, the Syndication Agents, the Joint Physical Bookrunners,
the Joint Lead Arrangers and the Lenders are arm’s-length commercial
transactions between Borrower, each other Credit Party and their respective
Affiliates, on the one hand, and the Administrative Agent, the Collateral Agent,
the Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers
and the Lenders, on the other hand, (B) each of Borrower and the other Credit
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) Borrower and each other Credit
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Credit
Documents; (ii) (A) the Administrative Agent, the Collateral Agent, the
Syndication Agents, the Joint Physical Bookrunners, the Joint Lead Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower, any other
Credit Party or any of their respective Affiliates, or any other Person (except
as expressly set forth in an any engagement letters between the Administrative
Agent, the Collateral Agent, the Syndication Agents, such Joint Physical
Bookrunner, such Joint Lead Arranger or such Lender and Borrower or such Credit
Party or Affiliate thereof) and (B) neither the Administrative Agent, the
Collateral Agent, the Syndication Agents, the Joint Physical Bookrunners, the
Joint Lead Arrangers nor any Lender has any obligation to Borrower, any other
Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents or in other written agreements between
the Administrative Agent, the Collateral Agent, the Syndication Agents, the
Joint Physical Bookrunners, the Joint Lead Arrangers or any Lender on one hand
and Borrower, any other Credit Party or any of their respective Affiliates on
the other hand; and (iii) the Administrative Agent, the Collateral Agent, the
Joint Physical Bookrunners, the Syndication Agents, the Joint Lead Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, or conflict with, those of
Borrower, the other Credit Parties and their respective Affiliates, and neither
the Administrative Agent, the Collateral Agent, the Syndication Agents, the
Joint Physical Bookrunners, the Joint Lead Arrangers, nor any Lender has any
obligation to disclose any of such interests to Borrower, any other Credit Party
or any of their respective Affiliates. Each Credit Party agrees that nothing in
the Credit Documents will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between the Administrative
Agent, the Collateral Agent, the Syndication Agents, the Joint Physical
Bookrunners, the Joint Lead Arrangers and the Lenders, on the one hand, and such
Credit Party, its stockholders or its affiliates, on the other. To the fullest
extent permitted by law, each of Borrower and each other Credit Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Collateral Agent, the Syndication Agents, the Joint Physical
Bookrunners, the Joint Lead Arrangers or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby (other than any agency or fiduciary duty
expressly set forth in an any engagement letter referenced in clause (ii)(A)).

 

SECTION 13.18.       Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor under any of the Credit
Documents or the Swap Contracts or (with respect to the exercise of rights
against the collateral) Cash Management Agreements (including the exercise of
any right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Credit Party, without the prior written consent
of Administrative Agent. The provisions of this Section 13.18 are for the sole
benefit of the Agents and Lenders and shall not afford any right to, or
constitute a defense available to, any Credit Party.

 

SECTION 13.19.       Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents (collectively, the “Charges”) shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. To the extent
permitted by applicable Law, the interest and other Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 13.19 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender. Thereafter, interest hereunder shall be paid
at the rate(s) of interest and in the manner provided in this Agreement, unless
and until the rate of interest again exceeds the Maximum Rate, and at that time
this Section 13.19 shall again apply. In no event shall the total interest
received by any Lender pursuant to the terms hereof exceed the amount that such
Lender could lawfully have received had the interest due hereunder been
calculated for the full term hereof at the Maximum Rate. If the Maximum Rate is
calculated pursuant to this Section 13.19, such interest shall be calculated at
a daily rate equal to the Maximum Rate divided by the number of days in the year
in which such calculation is made. If, notwithstanding the provisions of this
Section 13.19, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate,
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to Borrower or as a court of competent jurisdiction may
otherwise order.

 



-183-

 

 

SECTION 13.20.       Payments Set Aside. To the extent that any payment by or on
behalf of Borrower is made to any Agent, any L/C Lender or any Lender, or any
Agent, any L/C Lender or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Lender or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Agents’, the L/C Lender’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Credit
Document shall continue in full force and effect, and (b) each Lender severally
agrees to pay to Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent or L/C Lender, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. In such
event, each Credit Document shall be automatically reinstated (to the extent
that any Credit Document was terminated) and Borrower shall take (and shall
cause each other Credit Party to take) such action as may be requested by
Administrative Agent, the L/C Lenders and the Lenders to effect such
reinstatement.

 

SECTION 13.21.       Acknowledgement and Consent to Bail-In of EEAAffected
Financial Institutions. Solely to the extent any Lender or L/C Issuer that is an
EEA Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Credit Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or L/C Lender that is an
EEAAffected Financial Institution arising under any Credit Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEAWrite-Down and Conversion Powers of the applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                 the application of any Write-Down and Conversion Powers by
an EEAthe applicable Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender or L/C Lender that is an
EEAAffected Financial Institution; and

 

(b)                the effects of any Bail-inBail-In Action on any such
liability, including, if applicable:

 

(i)              a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEAAffected Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)               the variation of the terms of such liability in connection
with the exercise of the write-down and conversion powers of any EEAWrite-Down
and Conversion Powers of the applicable Resolution Authority.

 



-184-

 

 

SECTION 13.22.       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Credit Documents provide support, through a guarantee or otherwise, for
Swap Contracts or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Credit Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)                In the event a Covered Entity that is party to a Supported
QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

SECTION 13.23.       SECTION 13.22. Effect of this Agreement. This Agreement
amends and restates in its entirety the Existing Credit Agreement as amended by
the Second Amendment. It is the intention of each of the parties hereto that
this Agreement not constitute a novation or termination of the Indebtedness and
Obligations existing under the Existing Credit Agreement as amended by the
Second Amendment after giving effect to the loans made and commitments provided
under the Second Amendment.

 

[Signature Pages Follow]

 



-185-

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

BORROWER:       PENN NATIONAL GAMING, INC.       By:       Name: Timothy J.
Wilmott     Title: Chief Executive Officer       Address for Notices for Credit
Parties:       Penn National Gaming, Inc.   825 Berkshire Boulevard   Suite 200
  Wyomissing, Pennsylvania 19610       Contact Person:   Facsimile No.:  
Telephone No.:   Email:

 



 

 

 

GUARANTORS:          PENN SANFORD, LLC   PENN TENANT, LLC   SOKC, LLC        
By: Penn National Gaming, Inc.,       as sole member or sole manager of each of
the foregoing entities         By:       Name: Timothy J. Wilmott     Title:
Chief Executive Officer

 

[Signature Page to PNGI Credit Agreement]

 



 

 



 

  ALTON CASINO, LLC   BSLO, LLC   BTN, LLC   CENTRAL OHIO GAMING VENTURES, LLC  
CRC HOLDINGS, INC.   DAYTON REAL ESTATE VENTURES, LLC   DELVEST, LLC  
EBETUSA.COM, INC.   HC AURORA, LLC   HC BANGOR, LLC   HC JOLIET, LLC  
HWCC-TUNICA, LLC   ILLINOIS GAMING INVESTORS LLC   INDIANA GAMING COMPANY, LLC  
LVGV, LLC   MARYLAND GAMING VENTURES, INC.   MASSACHUSETTS GAMING VENTURES LLC  
MOUNTAINVIEW THOROUGHBRED RACING ASSOCIATION, LLC   PENN NATIONAL HOLDINGS, LLC
  PENN NATIONAL TURF CLUB, LLC   PRAIRIE STATE AMUSEMENTS LLC   SAN DIEGO GAMING
VENTURES, LLC   SDGV STAFFING, LLC   ST. LOUIS GAMING VENTURES, LLC   THE
MISSOURI GAMING COMPANY, LLC   The Shops at Tropicana Las Vegas, LLC   TOLEDO
GAMING VENTURES, LLC   Tropicana Las Vegas Hotel and Casino, Inc.   Tropicana
Las Vegas Intermediate Holdings, Inc.   Tropicana Las Vegas, Inc.   YOUNGSTOWN
REAL ESTATE VENTURES, LLC   ZIA PARK LLC       By:     Name: Timothy J. Wilmott
  Title: President

 

[Signature Page to PNGI Credit Agreement]

 



 

 

 

  PLAINVILLE GAMING AND REDEVELOPMENT, LLC     By: Massachusetts Gaming
Ventures, LLC,     its managing member         By:       Name: Timothy J.
Wilmott     Title: President



 

  HOLLYWOOD CASINOS, LLC         By: CRC Holdings, Inc.,     as its sole member
        By:       Name: Timothy J. Wilmott     Title: President

 

  PNGI CHARLES TOWN GAMING, LLC       By:     Name: John V. Finamore   Title:
Senior Vice President       PENN NJ OTW, LLC       By:         Name: John V.
Finamore   Title: Vice President       PENN ADW, LLC   PENN INTERACTIVE
VENTURES, LLC       By:     Name: Christopher Rogers   Title: Secretary

 

[Signature Page to PNGI Credit Agreement]

 



 

 

 

  DEVELOPMENT VENTURES, LLC   ROCKET SPEED, INC.       By:     Name: Christopher
Rogers   Title: Vice President     PENN ADW, LLC   PENN INTERACTIVE VENTURES,
LLC       By:     Name: Christopher Rogers   Title: Secretary and Treasurer    
          DEVELOPMENT VENTURES, LLC   ROCKET SPEED, INC.       By:     Name:
Christopher Rogers   Title: Vice President

 

[Signature Page to PNGI Credit Agreement]

 



 

 

 

  BANK OF AMERICA, N.A., as Administrative Agent,   Collateral Agent, Swingline
Lender, L/C Lender and a Lender       By:       Name:     Title:       Address
for Notices:                   Contact Person:   Facsimile No.:   Telephone No.:
  Email:

 

[Signature Page to PNGI Credit Agreement]

 





 

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender       By:       Name:     Title:      
Address for Notices:                   Contact Person:   Facsimile No.:  
Telephone No.:   Email:

 

[Signature Page to PNGI Credit Agreement]

 



 

 

      FIFTH THIRD BANK, as a Lender       By:       Name:     Title:      
Address for Notices:                   Contact Person:   Facsimile No.:  
Telephone No.:   Email:

 

[Signature Page to PNGI Credit Agreement]

 



 

 

 

  [●], as Lender       By:       Name:     Title:       Address for Notices:    
              Contact Person:   Facsimile No.:   Telephone No.:   Email:

 

[Signature Page to PNGI Credit Agreement]

 



 

 



 

ANNEX A-1

 

(a)       REVOLVING COMMITMENTS AS OF
CLOSING DATE

 

Lender  Revolving Commitment  Bank of America, N.A.  $94,500,000  JPMorgan Chase
Bank, N.A.  $80,500,000  Fifth Third Bank  $80,500,000  Citizens Bank, N.A. 
$80,500,000  U.S. Bank National Association  $80,500,000  Wells Fargo Bank,
National Association  $80,500,000  Manufacturers & Traders Trust Company 
$57,750,000  SunTrust Bank  $57,750,000  Goldman Sachs Bank USA  $42,000,000  TD
Bank, N.A.  $28,000,000  UBS AG, Stamford Branch  $8,750,000  United Bank, Inc. 
$8,750,000  Total Revolving Commitments:  $700,000,000.00 

 

(b)       REVOLVING COMMITMENTS AS OF
2018 INCREMENTAL JOINDER AGREEMENT EFFECTIVE DATE

 

Lender  First Amendment Extended
Revolving Commitment  Bank of America, N.A.  $87,639,580.09  JPMorgan Chase
Bank, N.A.  $80,500,000.00  Fifth Third Bank  $88,359,580.57  Citizens Bank of
Pennsylvania  $74,875,580.38  U.S. Bank National Association  $74,593,421.43 
Wells Fargo Bank, National Association  $74,593,421.43  Manufacturers & Traders
Trust Company  $57,750,000.00  SunTrust Bank  $49,696,029.08  Goldman Sachs Bank
USA  $75,242,387.02  TD Bank, N.A.  $28,000,000.00  United Bank, Inc. 
$8,750,000.00  Total Revolving Commitments:  $700,000,000.00 

 



 

 

 

ANNEX A-2

 

(a)       TERM A FACILITY REFINANCING LOANS

 

 

Lender  Term A Facility Refinancing
Loans  Bank of America, N.A.  $40,500,000  JPMorgan Chase Bank, N.A. 
$34,500,000  Fifth Third Bank  $34,500,000  Citizens Bank, N.A.  $34,500,000 
U.S. Bank National Association  $34,500,000  Wells Fargo Bank, National
Association  $34,500,000  Manufacturers & Traders Trust Company  $24,750,000 
SunTrust Bank  $24,750,000  Goldman Sachs Bank USA  $18,000,000  TD Bank, N.A. 
$12,000,000  UBS AG, Stamford Branch  $3,750,000  United Bank, Inc.  $3,750,000 
Total Term A Facility Refinancing Loans:  $300,000,000.00 

 

 

 



 

(b)       TERM A FACILITY LOANS AS OF
2018 INCREMENTAL JOINDER AGREEMENT EFFECTIVE DATE

 

 

Lender  Term A Facility Loans  Bank of America, N.A.  $87,074,933.03  Fifth
Third Bank  $79,096,669.43  Goldman Sachs Bank USA  $74,757,612.98  U.S. Bank
National Association  $74,112,828.57  Wells Fargo Bank, National Association 
$79,132,803.57  Citizens Bank of Pennsylvania  $74,393,169.62  SunTrust Bank 
$49,375,845.92  TD Bank, N.A.  $71,100,000.00  Manufacturers and Traders Trust
Company  $55,893,750.00  CIT Bank National Association  $18,037,500.00  Lord
Abbett and Company LLC  $17,575,000.00  United Bank, Inc.  $3,468,750.00 
Franklin Templeton Investments  $4,782,621.13  Apex Credit Partners LLC 
$2,775,000.00  Aegon USA Investment Management LLC  $2,312,500.00  Aegon USA
Investment Management LLC  $2,312,500.00  AFLAC Life Insurance Japan 
$2,054,140.03  Octagon Credit Investors LLC  $1,431,702.51  Shenkman Capital
Management Inc  $1,202,500.00  Shenkman Capital Management Inc  $971,250.00 
Aegon USA Investment Management LLC  $925,000.00  Aegon USA Investment
Management LLC  $925,000.00  Aristotle Credit Partners LLC  $822,763.17  Octagon
Credit Investors LLC  $528,693.86  Octagon Credit Investors LLC  $486,842.11 
Aegon USA Investment Management LLC  $462,500.00  Aegon USA Investment
Management LLC  $462,500.00  Octagon Credit Investors LLC  $410,828.01 
Aristotle Credit Partners LLC  $288,311.70  Shenkman Capital Management Inc 
$197,025.00  Aristotle Credit Partners LLC  $135,240.94  Shenkman Capital
Management Inc  $71,225.00  Aristotle Credit Partners LLC  $48,684.22  Aristotle
Credit Partners LLC  $29,210.52  Aristotle Credit Partners LLC  $19,473.68 
Total Term A Facility Loans:  $707,674,375.00 

 



 

 

 

ANNEX A-3

 

TERM B FACILITY COMMITMENTS

 

Lender  Term B Facility
Commitment  Bank of America, N.A.  $257,059,458.33  Total Term B Facility
Commitments:  $257,059,458.33 

 

TERM B FACILITY REFINANCING LOANS

 

Lender  Term B Facility Refinancing
Loans  Bank of America, N.A.  $242,940,541.67  Total Term B Facility Refinancing
Loans:  $242,940,541.67 

 



 

 

 

ANNEX A-4

 

TERM B-1 FACILITY COMMITMENTS

 

Lender  Term B-1 Facility
Commitment  Bank of America, N.A.  $1,128,750,000.00  Total Term B-1 Facility
Commitments:  $1,128,750,000.00 

 



 

 

 

ANNEX B

 

Applicable Fee Percentage and

Applicable Margin for Revolving Loans AND Swingline Loans
(IN EACH CASE, UNDER THE CLOSING DATE REVOLVING FACILITY AND
THE FIRST AMENDMENT EXTENDED REVOLVING FACILITY)
and Term A Facility Loans

 

        Applicable Margin    

Applicable
Fee

Percentage

          Revolving Loans
and Swingline Loans
(in each case, under
Closing Date
Revolving Facility
and First Amendment
Extended Revolving
Facility)     Term A Facility Loans     (under
Closing
Date
Revolving
Facility and
First
Amendment
Extended   Pricing
Level   Consolidated Total Net
Leverage Ratio   LIBOR     ABR     LIBOR     ABR     Revolving
Facility)   Level I   Greater than 3.50 to 1.00     3.00 %     2.00 %     3.00 %
    2.00 %     0.50 % Level II   Less than or equal to 3.50 to 1.00 but greater
than 3.00 to 1.00     2.50 %     1.50 %     2.50 %     1.50 %     0.40 % Level
III   Less than or equal to 3.00 to 1.00 but greater than 2.50 to 1.00     2.25
%     1.25 %     2.25 %     1.25 %     0.35 % Level IV   Less than or equal to
2.50 to 1.00 but greater than 2.25 to 1.00     2.00 %     1.00 %     2.00 %    
1.00 %     0.30 % Level V   Less than or equal to 2.25 to 1.00 but greater than
2.00 to 1.00     1.75 %     0.75 %     1.75 %     0.75 %     0.25 % Level VI  
Less than or equal to 2.00 to 1.00 but greater than 1.75 to 1.00     1.50 %    
0.50 %     1.50 %     0.50 %     0.20 % Level VII   Less than or equal to 1.75
to 1.00     1.25 %     0.25 %     1.25 %     0.25 %     0.20 %



 

 

 



 

ANNEX C

 

AMORTIZATION PAYMENTS
TERM A FACILITY LOANS

 

DATE1  PRINCIPAL AMOUNT The last day of each fiscal quarter, beginning with the
first full fiscal quarter ending on or after the PNK Acquisition Closing Date
and ending with the eighth full fiscal quarter ending on or after the PNK
Acquisition Closing Date  1.25% of the principal amount of Term A Facility Loans
outstanding on the PNK Acquisition Closing Date (after giving effect to any 2018
Incremental Term A Loans funded on the PNK Acquisition Closing Date) The last
day of each fiscal quarter beginning with the ninth full fiscal quarter ending
on or after the PNK Acquisition Closing Date and ending with the twelfth full
fiscal quarter ending on or after the PNK Acquisition Closing Date  1.875% of
the principal amount of Term A Facility Loans outstanding on the PNK Acquisition
Closing Date (after giving effect to any 2018 Incremental Term A Loans funded on
the PNK Acquisition Closing Date) The last day of each fiscal quarter beginning
with the thirteenth full fiscal quarter ending on or after the PNK Acquisition
Closing Date  2.50% of the principal amount of Term A Facility Loans outstanding
on the PNK Acquisition Closing Date (after giving effect to any 2018 Incremental
Term A Loans funded on the PNK Acquisition Closing Date) October 19, 2023 
Entire remaining outstanding principal amount

 

 

1 If such date is not a Business Day, then the date shall be the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such date shall be the next preceding Business Day.

 



 

 

 

Schedule 1.01(E)

 

PNK Letters of Credit

 

Letter of Credit
Beneficiary: Start Date Expiration Date Amount LC ID Issued By:            
Zurich American Insurance Company September 18, 2013

Initially, September 18, 2014,

with annual automatic renewals

$6,900,000.00 TFTS-753459 JPMorgan Chase Bank, N.A.             Hartford Fire
Insurance Company January 23, 2014

Initially, January 15, 2015,

with annual automatic renewals

$1,400,000.00 TFTS-832201 JPMorgan Chase Bank, N.A.            

The State Horse Racing Commission,

Bureau of Standardbred Horse Racing,

Pennsylvania Department of Revenue

March 22, 2017

Initially, March 15, 2018,

with annual automatic renewals

$447,000.00 TFTS-953010 JPMorgan Chase Bank, N.A.            

State of Nevada, Department of Business and Industry,

Division of Insurance

October 7, 2013

Initially, December 10, 2014,

with annual automatic renewals

$283,000.00 TFTS-763019 JPMorgan Chase Bank, N.A.            

Energy Mississippi, Inc.,

Credit and Collection Department

October 10, 2013

Initially, November 20, 2014,

with annual automatic renewals

$170,000.00 TFTS-759370 JPMorgan Chase Bank, N.A.

 



 

 

 

ANNEX I

 

LENDER AGREEMENT – CONSENTING LENDERS

 

Reference is hereby made to the Second Amendment, dated as of April 14, 2020
(the “Amendment”; capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Amendment), by and among
Penn National Gaming, Inc., a Pennsylvania corporation, the Guarantors, the
Lenders party thereto, Bank of America, N.A., as Administrative Agent for the
Lenders under the Credit Agreement and as Collateral Agent for the Secured
Parties. This Consenting Lender Agreement forms a part of the Amendment, the
signature page hereto constitutes a signature page to the Amendment, and the
undersigned, by its signature hereto (and any permitted successor, participant
or assignee thereof), constitutes a party to the Amendment as if such Person
executed and delivered a counterpart thereof.

 

By its signature below, the undersigned hereby (a) consents and agrees to the
terms and conditions of the Amendment (including the amendments to the Existing
Credit Agreement attached to the Amendment as Exhibit A), (b) authorizes
Administrative Agent to execute the Amendment and to execute the other
amendments, modifications, supplements, instruments or agreements entered into
in accordance with Section 3 of Article I of the Amendment; (c) represents that
it is a Lender under the Existing Credit Agreement and (d) agrees that it shall
be a party to the Amendment.

 

The undersigned hereby agrees that this Consenting Lender Agreement shall be
binding upon the undersigned and each of its successors and any participants and
assigns of its Loans or Commitments (it being understood that any such
participation or assignment shall be made in accordance with Section 13.05 of
the Credit Agreement), and may not be revoked or withdrawn. The undersigned
agrees that it shall notify any potential successor or any participant or
assignee of any of its Loans or Commitments of the effectiveness of this
Consenting Lender Agreement prior to consummating any such transfer, assignment
or participation, subject to Section 13.10 of the Credit Agreement. This
Consenting Lender Agreement shall be irrevocable and remain in full force and
effect until the Effective Date shall have occurred.

 

[Remainder of this page intentionally left blank]

 

Annex I



 

 

I. Election (Check Any That Apply):

 

  A. REVOLVING LENDER:
By checking the box to the right, the undersigned Lender confirms that it is a
Revolving Lender. ¨           B. TERM A FACILITY LENDER:  
By checking the box to the right, the undersigned Lender confirms that it is a
Term A Facility Lender. ¨           C. TERM B-1 FACILITY LENDER:  
By checking the box to the right, the undersigned Lender confirms that it is a
Term B-1 Facility Lender. ¨

 

II. Signature:

 

Name of Institution:    

 

  By:
                                                                                

 

    Name:         Title:    

 

 

 For any institution requiring a second signature line:  

 

 

  By:
                                                                                

 

 

    Name:         Title:    

 

[Signature Page to Lender Agreement]

  

 

 